Name: 2013/27/EU: Commission Implementing Decision of 16Ã November 2012 adopting a sixth updated list of sites of Community importance for the Boreal biogeographical region (notified under document C(2012) 8229)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  Europe
 Date Published: 2013-01-26

 26.1.2013 EN Official Journal of the European Union L 24/464 COMMISSION IMPLEMENTING DECISION of 16 November 2012 adopting a sixth updated list of sites of Community importance for the Boreal biogeographical region (notified under document C(2012) 8229) (2013/27/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Boreal biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the Union territories of Finland and Sweden and the Union territories of Estonia, Latvia and Lithuania as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first five updated lists of sites of Community importance for the Boreal biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2005/101/EC (2), 2008/24/EC (3), 2009/94/EC (4), 2010/46/EU (5) and 2011/84/EU (6), and Implementing Decision 2012/11/EU (7). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned has to designate the sites included in the list of sites of Community importance for the Boreal biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. An update of the list of sites of Community importance for the Boreal biogeographical region is therefore necessary. (5) On the one hand, the update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to include additional sites that have been proposed since 2010 by Member States as sites of Community importance for the Boreal biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. For these additional sites, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of this Decision. (6) On the other hand, the update of the list of sites of Community importance for the Boreal biogeographical region is necessary in order to reflect any changes in site-related information submitted by Member States following the adoption of the initial and the first five updated Union lists. In that sense, this updated list of sites of Community importance for the Boreal biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Boreal biogeographical region. It should be stressed that, for any site included in this Decision, the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC should apply as soon as possible and within six years at most from the adoption of the list of sites of Community importance in which the site was included for the first time. (7) For the Boreal biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC were transmitted to the Commission between January 2003 and October 2011 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (8). (9) That information includes the map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Boreal biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt an updated list of sites, which will need to be reviewed in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be reviewed, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency, Implementing Decision 2012/11/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The sixth updated list of sites of Community importance for the Boreal biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Implementing Decision 2012/11/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 November 2012. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 40, 11.2.2005, p. 1. (3) OJ L 12, 15.1.2008, p. 118. (4) OJ L 43, 13.2.2009, p. 245. (5) OJ L 30, 2.2.2010, p. 403. (6) OJ L 40, 12.2.2011, p. 1. (7) OJ L 10, 13.1.2012, p. 130. (8) OJ L 107, 24.4.1997, p. 1. ANNEX Sixth updated list of sites of Community importance for the Boreal biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : *= presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Estonia, Latvia, Lithuania, Finland and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude EE0010101 Tuhala * 188,07 24,9603 59,2011 EE0010102 ParaspÃ µllu * 476,5 25,1044 59,2933 EE0010103 KÃ ¤mbla * 163,84 25,0158 59,2178 EE0010104 PaunkÃ ¼la * 619,41 25,2781 59,1414 EE0010105 Tammiku * 379,3 24,9086 59,2158 EE0010106 PÃ µhja-KÃ µrvemaa * 13 420,72 25,6803 59,3811 EE0010107 Alema * 59,89 24,3431 59,0903 EE0010108 Laukesoo * 2 711,66 25,3050 59,0431 EE0010109 Anija * 71,77 25,2767 59,3728 EE0010110 Kiviloo * 25,52 25,2397 59,3022 EE0010111 Parila * 198,24 25,2397 59,3269 EE0010112 Ardu * 42,26 25,3275 59,0981 EE0010113 Maapaju * 448,49 25,5192 59,3214 EE0010114 Kostivere * 96,57 25,1156 59,4361 EE0010116 Ã lgase * 49,31 25,0972 59,4839 EE0010120 Pirita * 688,05 24,9053 59,4556 EE0010121 ValgejÃ ¤rve * 719,41 24,1314 59,1122 EE0010122 Laulasmaa * 129,72 24,2411 59,3928 EE0010123 TÃ ¼risalu * 164,62 24,2931 59,4083 EE0010124 Ruila * 826,14 24,4175 59,1633 EE0010125 VÃ ¤Ã ¤na * 853,36 24,3811 59,3839 EE0010126 Prangli * 1 311,37 24,9778 59,6314 EE0010127 Naissaare * 1 887,57 24,5200 59,5714 EE0010129 Pakri * 20 472,24 23,9422 59,3475 EE0010132 RannamÃ µisa * 65,64 24,5225 59,4406 EE0010133 OrkjÃ ¤rve * 1 163,74 24,2356 59,1447 EE0010136 PÃ ¼Ã ¼metsa * 31,15 25,0981 59,4075 EE0010137 NiitvÃ ¤lja 24,86 24,3767 59,3094 EE0010138 Naage * 4,61 24,3561 59,4083 EE0010140 Suurupi * 190,55 24,3658 59,4692 EE0010141 Kiruvere 20,96 25,3358 59,1256 EE0010142 Muraste * 140,48 24,4642 59,4642 EE0010143 RahumÃ ¤e 23,87 24,6958 59,3950 EE0010144 PakasjÃ ¤rve 18,42 25,8211 59,3156 EE0010148 KuivajÃ µe * 1,55 25,0947 59,2033 EE0010150 JÃ ¤gala 29,24 25,1653 59,4631 EE0010152 Ubari * 58,33 25,2967 59,4903 EE0010153 Aegviidu * 1,13 25,6583 59,2886 EE0010154 Krassi 79,86 23,7742 59,3442 EE0010155 Vasalemma 15,22 24,1781 59,3089 EE0010156 ValgejÃ µe 32,44 25,8472 59,3350 EE0010171 Kolga lahe * 2 435,44 25,2369 59,5594 EE0010173 Lahemaa * 74 420,94 25,8622 59,5647 EE0010175 VÃ ¤Ã ¤na-Posti * 58,16 24,5028 59,3669 EE0010176 Vansi * 140,04 24,3453 59,2172 EE0010177 Kaberla * 52,32 25,2842 59,4714 EE0010184 Pedase * 13,55 23,9003 59,2658 EE0010187 VÃ ¤Ã ¤na jÃ µe 29,57 24,4161 59,4050 EE0010188 Aegna saare * 301,08 24,7622 59,5811 EE0010190 Valkla klindi * 5,11 25,3611 59,4775 EE0010191 VÃ ¤Ã ¤na-Viti 15,9 24,3806 59,4394 EE0010192 Suure-Aru * 698,1 24,4003 59,2331 EE0020205 Ohepalu * 5 896,61 25,9300 59,3492 EE0020301 Maidla-IganÃ µmme * 331,2 24,2081 58,9369 EE0020302 Kohatu * 969,91 24,2483 59,0039 EE0020303 Angasilla * 292,23 24,2606 58,8950 EE0020304 PaekÃ ¼la * 263,91 24,3044 58,8867 EE0020305 Pilkuse * 483,51 24,2547 58,8000 EE0020306 Konuvere * 477,72 24,3622 58,7778 EE0020307 Selja-PÃ µdra * 1 655,58 24,4939 58,7344 EE0020311 Pajaka-Vardi * 316,31 24,3936 59,0461 EE0020312 Linnuraba * 3 375,67 24,5931 59,0631 EE0020313 Jalase * 2 728,78 24,5964 58,9783 EE0020314 Salavalge-TÃ µrasoo * 4 511,57 3,6 24,6917 58,8417 EE0020315 TaarikÃ µnnu * 2 842,6 24,8731 58,7056 EE0020316 Rabivere * 2 157,59 24,7261 59,1089 EE0020317 LÃ ¼mandu * 106,3 24,5708 59,1717 EE0020318 Kurtna-Vilivere * 70,71 24,7128 59,2150 EE0020319 Rahaaugu * 470,59 24,8092 59,2003 EE0020321 RidakÃ ¼la * 142,63 24,8489 59,0181 EE0020322 RaikkÃ ¼la-Paka * 138,22 24,7481 58,9428 EE0020324 Mahtra * 7 569,42 25,0372 59,0994 EE0020325 KÃ µnnumaa * 11 337,29 25,0408 58,9206 EE0020326 Tillniidu * 345,43 25,0158 58,8167 EE0020327 Mukri * 2 201,11 24,9961 58,7386 EE0020328 LinnumÃ ¤ngu * 2 078,44 25,1494 58,7244 EE0020329 Piiumetsa * 1 129,81 25,2539 58,8997 EE0020330 Pae * 32,96 24,9125 58,9967 EE0020331 Sonni * 12,77 25,1472 58,9039 EE0020332 Sulu * 262,2 24,5122 58,8303 EE0020333 Karitsu 50,62 25,0008 58,9931 EE0020334 NurtujÃ µe * 35,03 24,5856 58,7694 EE0020335 Kastna-Rapla * 837,19 25,0697 58,8656 EE0020336 Kuusiku * 120,22 24,7122 58,9631 EE0020337 NÃ µlvasoo * 1 100,39 24,8581 58,7650 EE0020338 Avaste * 8 450,62 24,2086 58,6825 EE0020342 Urevere * 17,63 24,2722 58,8333 EE0020408 MÃ ¤rjamaa jÃ ¤rtade * 113,23 24,4581 58,9033 EE0020409 Rangu * 826,92 24,3953 58,9497 EE0020410 Rahula-Napanurga * 213,8 24,3633 59,0528 EE0020411 Vardi * 678,56 24,4586 59,0081 EE0040002 VÃ ¤inamere * 252 138,03 23,2481 58,7686 EE0040111 PÃ µdrapao * 2,48 22,6214 58,9503 EE0040112 Paope * 2 231,43 22,4225 58,9808 EE0040113 VanamÃ µisa * 1 532 22,4803 58,7297 EE0040114 Tilga * 101,36 22,6161 58,7211 EE0040115 Undama soo * 81,42 22,8647 58,8942 EE0040116 Pihla-Kaibaldi * 3 760,22 22,6719 58,9342 EE0040117 Sepaste * 36,46 22,5203 58,7203 EE0040118 Luidja * 55,46 22,4050 58,9394 EE0040119 Leigri * 458,67 22,5806 58,8928 EE0040120 Tihu * 1 414,89 22,5139 58,8683 EE0040121 Paope loo * 157,85 22,4367 58,9433 EE0040122 KÃ µrgessaare-Mudaste * 2 885 22,5025 59,0061 EE0040123 Pihla-Kurisu * 275,44 22,5433 58,9672 EE0040124 Tareste * 452,5 22,7083 59,0181 EE0040125 Vilivalla * 15,63 22,8253 58,9081 EE0040126 Kuri Hellamaa * 56,82 22,9186 58,9450 EE0040127 PÃ ¼halepa * 43,73 22,9567 58,8911 EE0040128 Kukka-Luhastu * 254,79 22,8661 58,9683 EE0040129 Hiiu madala 4 484,14 22,2817 59,0422 EE0040131 Viilupi * 30,44 22,9114 58,8711 EE0040133 Tahkuna * 1 868,73 22,6436 59,0628 EE0040134 Jausa * 39,15 22,6756 58,7856 EE0040135 KÃ µpu * 3 634,54 22,1878 58,9308 EE0040136 HÃ ¼ti * 31,13 22,4739 58,9133 EE0040141 Klaasrahu 2 674,44 22,3856 58,7892 EE0040201 NÃ µva-Osmussaare * 24 612,28 23,4439 59,1897 EE0040202 Suursoo-Leidissoo * 22 508,2 23,9044 59,1258 EE0040203 Marimetsa-Ã mma * 7 826,75 23,9842 58,9389 EE0040204 Ehmja-Turvalepa * 2 405,68 23,7947 58,8956 EE0040205 Kuke-Kiili * 884,24 23,5675 58,6600 EE0040206 Poanse * 310,79 23,6719 58,6725 EE0040207 Karuse-Linnuse * 411,18 23,6828 58,6392 EE0040209 KÃ ¤ntu-Kastja * 3 125,26 24,0842 58,7656 EE0040210 Luiste * 1 074,25 24,1808 58,8889 EE0040211 LaikÃ ¼la * 1 091,78 23,9989 58,7967 EE0040212 MustjÃ ¤rve raba * 1 080,35 24,1164 59,0631 EE0040213 Lihula * 6 718,91 23,9486 58,6553 EE0040214 Tuhu * 4 027,4 23,8608 58,5769 EE0040215 Einbi * 8,67 23,4694 58,9961 EE0040301 Allikukivi * 16,5 25,0078 58,1556 EE0040302 MetsaÃ ¤Ã ¤re * 158,83 24,7033 58,2878 EE0040303 JÃ ¤rveotsa * 27,05 24,9875 58,0469 EE0040305 Kabli * 733,23 24,4275 58,0086 EE0040306 Kaisma * 3 155,25 24,6758 58,6950 EE0040307 Mihkli * 88,91 24,1128 58,6219 EE0040308 Kalita * 145,33 24,8500 58,0681 EE0040309 Laulaste * 1 060,46 24,5419 57,9786 EE0040310 KanakÃ ¼la * 55,55 25,1833 58,2750 EE0040311 KarinÃ µmme * 386,73 23,9856 58,6106 EE0040312 Kastna * 122,63 23,9072 58,3292 EE0040313 Kihnu * 9 135,55 23,9464 58,1592 EE0040314 Siiraku * 682,3 24,7933 58,2322 EE0040315 Koonga tammiku * 27,07 24,1117 58,5886 EE0040317 Kivikupitsa * 134,92 24,4622 57,9286 EE0040318 Kolga * 274,36 23,8531 58,3842 EE0040319 KosemÃ ¤e * 47,03 25,1489 58,2486 EE0040320 Kuiaru * 220,54 24,7219 58,4881 EE0040321 KÃ µrissoo 32,24 24,6764 58,5686 EE0040322 Laiksaare * 399,24 24,6267 58,0981 EE0040323 Lao 18,88 24,1150 58,2389 EE0040324 Lavassaare * 9 866,11 24,2764 58,5539 EE0040326 Lindi * 1 624,64 24,2181 58,3133 EE0040327 Madissaare * 100,91 24,0247 58,6044 EE0040328 Manilaiu- Hanilaiu * 203,56 24,1228 58,2189 EE0040329 Haapsi * 60 23,7419 58,3903 EE0040330 Metsapoole * 60,43 24,3672 57,8978 EE0040331 MÃ µrdama * 1 517,05 24,8561 58,6006 EE0040332 Naissoo * 115,71 24,1731 58,6092 EE0040333 Navesti 9,7 2 24,9442 58,5033 EE0040334 Nedrema * 2 429,28 24,0772 58,5414 EE0040335 Nepste * 34,02 24,6561 58,0881 EE0040336 NÃ ¤tsi-VÃ µlla * 11 499,4 24,0969 58,4536 EE0040338 Oese soo * 196,07 24,5183 58,6519 EE0040339 Oidrema * 35,14 23,9128 58,5994 EE0040340 OrajÃ µe * 115,54 24,3972 57,9431 EE0040341 Paadrema * 1 360,28 23,7650 58,5097 EE0040342 LemmejÃ µe 5,87 24,4939 57,9658 EE0040343 Pootsi 8,21 24,1197 58,2681 EE0040345 PÃ ¤rnu jÃ µe * 855,49 25,1797 58,6358 EE0040347 PÃ ¤rnu * 516,78 24,5942 58,3447 EE0040348 Rannaniidu * 371,39 24,5500 58,3564 EE0040349 Raespa * 243,72 23,8172 58,3503 EE0040351 Luitemaa * 12 945,13 24,5400 58,1508 EE0040352 Varbla * 278,97 23,7144 58,4233 EE0040353 Kurese * 521,88 24,1169 58,6414 EE0040354 Saunametsa * 9,9 24,8650 58,2258 EE0040355 Ura * 309,59 24,2022 58,5872 EE0040356 SÃ µmeri * 360,64 23,7561 58,3492 EE0040357 Tellissaare * 350,87 25,1067 58,5750 EE0040358 Sorgu 3,14 24,1992 58,1786 EE0040359 Tolkuse * 806,13 24,6658 58,1558 EE0040360 Tori pÃ µrgu 2,07 24,8186 58,4836 EE0040361 TÃ µhela-Ermistu * 3 133,58 23,9731 58,3911 EE0040362 Sanga * 151,58 25,0883 58,1228 EE0040363 TÃ µstamaa * 1 281,65 24,0011 58,3033 EE0040364 Uulu-VÃ µiste * 718,6 24,5425 58,2519 EE0040365 Vahenurme * 221,31 24,3933 58,6458 EE0040366 Vaiste * 159,97 23,8678 58,3636 EE0040367 Valgeranna * 97,79 24,4250 58,3886 EE0040368 Ã mmamÃ ¤e * 41,91 24,7272 58,6161 EE0040369 Sookuninga * 5 868,56 24,7589 59,8644 EE0040370 Nigula * 6 397,77 24,6817 58,0108 EE0040375 Valgeraba * 440,77 24,7342 58,2983 EE0040384 Reiu jÃ µe 104,83 24,6497 58,2667 EE0040387 Alva-KÃ ¤rsu * 142,43 25,0619 58,2364 EE0040401 Abruka * 963,34 22,5078 58,1408 EE0040402 Allirahu 1 960,36 22,7989 58,1575 EE0040403 Asva * 63,19 23,0214 58,4081 EE0040404 Haavassoo * 429,1 22,2025 58,2481 EE0040405 Ranna * 22,81 22,2172 58,0461 EE0040406 Siplase * 205,59 22,0825 57,9883 EE0040407 JÃ ¤rise * 1 053,16 22,4003 58,4767 EE0040408 JÃ ¤rve * 118,38 22,2831 58,1975 EE0040409 Kaarma * 71,67 22,5231 58,3547 EE0040410 Kaarmise * 265,28 22,3494 58,3519 EE0040412 Kahtla-KÃ ¼bassaare * 14 017,83 23,1308 58,4147 EE0040414 Karala-Pilguse * 2 644,35 21,9050 58,2478 EE0040415 Karida * 29,72 22,3300 58,3108 EE0040416 KarujÃ ¤rve * 352,81 22,2158 58,3797 EE0040418 Kasti lahe * 3 939,16 22,6233 58,2225 EE0040420 Kaunispe * 125,81 22,0594 58,0289 EE0040421 Kerju 78,57 22,5581 58,0981 EE0040422 KesknÃ µmme * 337,11 22,0361 58,4475 EE0040423 Kingli * 515,4 23,0817 58,4447 EE0040425 Koigi * 2 359,23 22,9639 58,4919 EE0040426 KooljamÃ ¤gede * 8,27 22,5747 58,5061 EE0040427 Kasemetsa * 8,05 22,2119 58,4633 EE0040428 KoorunÃ µmme * 3 665,73 22,1544 58,4978 EE0040429 Kotlandi * 74,18 22,0756 58,2256 EE0040430 KÃ ¼dema 21,35 22,3064 58,4742 EE0040432 KÃ ¼dema lahe * 4 478,63 22,2597 58,5314 EE0040433 Kudjape * 17,03 22,5247 58,2619 EE0040435 Laasu * 33,21 23,0283 58,4217 EE0040436 Laidunina * 91 22,2569 58,1378 EE0040437 Lannasmaa * 14,2 22,0181 58,2844 EE0040438 Liigalaskma-OrinÃ µmme * 334,46 23,0014 58,5622 EE0040439 Liiva-Putla * 101,33 22,6636 58,3925 EE0040440 Lindmetsa * 84,51 22,0731 58,0522 EE0040441 Kaugatoma-LÃ µu * 5 374,94 22,1553 58,1125 EE0040442 MÃ ¤e * 41,74 22,9408 58,3422 EE0040443 Mullutu-Loode * 5 787 22,3550 58,2500 EE0040445 NÃ ¤ssumaa * 272,61 22,7642 58,2756 EE0040446 Nihatu * 49,66 22,7867 58,5372 EE0040447 NÃ µmmkÃ ¼la * 135,81 23,2061 58,6658 EE0040448 OdalÃ ¤tsi * 282,29 4 22,1228 58,4025 EE0040449 Ohessaare * 20,04 22,0181 57,9981 EE0040451 Paatsa * 98,49 22,3439 58,5078 EE0040452 Pammana * 1 123,64 22,5289 58,6275 EE0040454 PÃ µduste luha 30,77 22,4747 58,2586 EE0040455 PÃ µduste-Upa * 356,26 22,5119 58,3019 EE0040456 PÃ ¼hametsa * 26,71 22,6864 58,3564 EE0040457 Rannaniidi * 395,83 23,3486 58,6394 EE0040458 Ranna-PÃ µitse * 231,71 23,1644 58,6422 EE0040461 Riksu ranniku * 2 183,38 22,0478 58,1878 EE0040462 Ruhnu * 868,07 23,2272 57,8028 EE0040463 Saaremetsa * 84,37 23,1194 58,4531 EE0040464 SÃ ¤Ã ¤renÃ µmme * 392,77 22,9708 58,5847 EE0040465 Sandla * 13,57 22,8153 58,2933 EE0040466 Sepa * 324,25 22,4906 58,3456 EE0040467 Sepamaa * 60,29 22,5458 58,2531 EE0040469 Siiksaare-Oessaare * 3 952,35 22,8828 58,3044 EE0040470 Simiste-Oina * 99,6 23,3436 58,5725 EE0040472 Sutu lahe * 2 140,78 22,7364 58,2425 EE0040473 SuuremÃ µisa lahe * 370,93 23,2331 58,5528 EE0040474 Suurissoo 12,32 22,0661 58,2856 EE0040475 Uustalu 9,95 22,1406 58,4306 EE0040476 TagamÃ µisa * 13 482,43 21,9217 58,4725 EE0040477 Tahula-Reo * 579,35 22,6214 58,3064 EE0040478 Tammese * 158,8 22,0267 58,4233 EE0040479 Tammuna * 55,91 22,0483 57,9481 EE0040480 Teesu * 152,3 22,0756 58,4211 EE0040481 Tehu 4 22,1778 58,3056 EE0040482 TÃ µnija * 180,71 22,9314 58,4092 EE0040483 Kalli soo * 477,62 22,8847 58,3908 EE0040484 Tumala * 149,72 23,0406 58,5458 EE0040485 Vahtrissoo * 47,05 22,1494 58,3119 EE0040486 VÃ ¤ikese vÃ ¤ina * 17 639,31 23,3708 58,5319 EE0040487 Vana-Lahetaguse * 41,6 22,1178 58,1925 EE0040488 VanalÃ µve * 69 22,8192 58,3656 EE0040489 Vedruka raba * 109,25 22,0594 58,3297 EE0040490 VesitÃ ¼kimaa * 1 260,71 22,0203 57,9203 EE0040492 Viidu 28,94 22,1467 58,2831 EE0040493 ViidumÃ ¤e * 2 488,34 22,0975 58,2953 EE0040494 Viieristi * 377,94 22,1783 58,0206 EE0040495 Koimla * 31,67 22,1622 58,2175 EE0040496 Vilsandi * 18 234,08 21,8983 58,3506 EE0040497 VÃ µrsna * 535,04 22,7586 58,3836 EE0040498 Laasi * 8,74 22,2622 58,3161 EE0040499 Raudrahu 978,69 22,4531 58,6642 EE0040500 Gretagrund 14 650 23,3306 57,7072 EE0060101 Esna * 225,2 25,7772 58,9811 EE0060102 MÃ ¤Ã ¤ru * 7,94 25,6969 58,6864 EE0060103 Kurisoo * 47,16 25,7683 59,1256 EE0060104 Kareda * 360,88 25,7731 58,9300 EE0060105 Rava * 16,23 26,8506 59,1247 EE0060106 Tudre * 59,76 25,9411 58,9672 EE0060107 Vulbi * 10,66 25,6897 59,1847 EE0060108 Prandi * 871,37 25,6200 58,8289 EE0060109 LÃ ¼singu * 107,87 25,8911 59,1628 EE0060110 KiigumÃ µisa * 169,07 25,6556 59,0519 EE0060112 Jalgsema * 41,26 25,9039 59,0839 EE0060113 Silmsi soo * 145,61 25,9347 58,8744 EE0060114 NÃ µmme raba * 434,52 25,4511 58,6992 EE0060115 Iidva * 805,8 25,2994 58,8547 EE0060116 VÃ ¤Ã ¤tsa * 416,22 25,4617 58,9350 EE0060117 TÃ ¼ri-KarjakÃ ¼la * 97,16 25,4472 58,8022 EE0060119 KÃ µrvemaa * 20 542,99 25,5539 59,2231 EE0060120 Roosna-Alliku * 42,76 25,6997 59,0278 EE0060121 SaarjÃ µe * 1 749,81 25,2467 58,6153 EE0060122 Preedi jÃ µe 1,11 26,1269 58,9214 EE0060123 VÃ µlingi oja 3,19 26,0564 58,8428 EE0060202 MÃ µdriku-Roela * 1 621,02 26,5089 59,2803 EE0060203 Neeruti * 1 271,34 26,1331 59,2939 EE0060204 MÃ ¤dapea * 71,71 26,2617 59,3225 EE0060206 Lasila * 336,99 26,1897 59,2542 EE0060207 Haavakannu * 1 206,5 26,4256 59,1956 EE0060208 Suurekivi * 272,46 26,4083 59,2289 EE0060209 Tudusoo * 5 279,4 26,7517 59,1500 EE0060210 Ilmandu * 168,41 26,1217 59,0967 EE0060211 SeljamÃ ¤e * 213,28 26,2419 58,9367 EE0060212 Ã ntu * 388,95 26,2444 59,0519 EE0060213 Padaoru * 176,73 26,7011 59,4231 EE0060214 Porkuni * 314,76 26,2528 59,2386 EE0060215 Ebavere 38,89 26,2217 59,1033 EE0060216 Suigu * 137,26 26,8222 59,1519 EE0060217 Luusika * 439,58 26,5856 59,0081 EE0060218 Selja jÃ µe * 639,36 2 26,3244 59,5108 EE0060219 SÃ ¤mi * 941,08 26,6617 59,3936 EE0060220 Uhtju 2 429,44 26,5075 59,6772 EE0060221 Viitna * 311,62 26,0094 59,4425 EE0060223 Mahu-Rannametsa * 426,39 26,7169 59,4703 EE0060224 Tammelehe 4,15 26,3156 58,9950 EE0060225 Varangu * 104,22 26,1067 59,0400 EE0060226 JÃ ¤ola 34,72 26,3000 59,0178 EE0060227 Vinni-Pajusti * 92,71 26,4369 59,2931 EE0060229 JÃ ¤rveoja 0,81 1 26,3381 59,5511 EE0060230 VÃ µlumÃ ¤e * 16,96 26,6064 59,3361 EE0060231 Letipea * 513,59 26,5794 59,5431 EE0060232 Noonu * 204,76 26,2089 59,5061 EE0060271 Toolse * 465,26 26,4836 59,5219 EE0060279 Loobu jÃ µe 13,17 25,9853 59,4397 EE0060280 Salla * 141,74 26,4067 58,9614 EE0070101 Smolnitsa * 239,45 27,6842 59,0025 EE0070103 Muraka * 16 355,83 27,1247 59,1561 EE0070104 Sirtsi * 6 055,95 26,8336 59,2675 EE0070105 MustajÃ µe * 77,28 27,8883 59,2856 EE0070106 Puhatu * 12 717,23 27,7331 59,1494 EE0070108 Ontika * 253 27,4247 59,4283 EE0070109 Pangametsa * 179,54 27,1858 59,4403 EE0070110 Udria * 374,59 27,9319 59,4042 EE0070111 MÃ ¤etaguse * 52,86 27,3219 59,2244 EE0070112 Aseri * 651,14 26,8683 59,4242 EE0070113 Edise 4,53 27,3858 59,3844 EE0070115 Kauksi * 9,64 27,2058 58,9969 EE0070117 Atsalama * 9,18 27,3889 59,2403 EE0070118 Ã nniksaare 3,18 26,9581 59,0192 EE0070119 JÃ µuga * 62,67 27,4717 59,1803 EE0070120 Kurtna * 416,27 27,5761 59,2375 EE0070122 JÃ ¤rvevÃ ¤lja * 316,58 27,1547 58,9811 EE0070123 PÃ ¤ite * 128,1 27,5769 59,4172 EE0070124 Selisoo * 1 418,68 27,2719 59,1850 EE0070125 Uljaste * 254,97 26,7731 59,3608 EE0070126 Sahmeni 27 316,53 27,2703 58,8978 EE0070127 AvijÃ µe 28,73 28 26,7628 58,9883 EE0070128 Struuga 1 715,03 16 27,7792 59,0736 EE0070129 PÃ ¼hajÃ µe 5,76 5 27,5239 59,4153 EE0070132 Uhaku * 32,58 27,0281 59,3728 EE0070171 Agusalu * 11 950,84 27,5514 59,0867 EE0070175 Adraku * 224,32 26,8425 58,9458 EE0070179 AlajÃ µe * 110,4 27,4311 59,0308 EE0070187 Karusoo * 10,65 26,9653 58,9211 EE0070189 Viivikonna * 28,37 27,7344 59,3203 EE0080101 SaarjÃ ¤rve * 158,34 26,7633 58,6569 EE0080102 VÃ µtikvere * 115,86 26,8192 58,8786 EE0080103 Tellise * 236,83 26,8822 58,8389 EE0080104 Aidu * 310,52 26,2239 58,6972 EE0080106 Padinasaare * 40,51 26,2028 58,7617 EE0080107 Andressaare * 3,6 25,7617 58,6064 EE0080108 KÃ ¤Ã ¤pa * 2 284,33 26,8506 58,6250 EE0080109 Mustallika * 49,44 26,4322 58,7156 EE0080110 Vooremaa jÃ ¤rvede * 2 098,68 26,6481 58,5397 EE0080111 Kaasiku * 3,74 26,1858 58,7083 EE0080172 Endla * 10 107,99 26,1278 58,8658 EE0080173 Aidu soo * 330,86 26,1581 58,7208 EE0080177 Oti * 54,35 26,7069 58,9036 EE0080178 Tooni * 21,9 26,3608 58,6411 EE0080179 Kirikuraba * 440,71 26,3892 58,5839 EE0080201 Kooraste PikkjÃ ¤rve 14,59 26,5947 57,9714 EE0080202 Ihamaru-Tilleoru * 414,22 26,9433 58,0481 EE0080203 Meelva * 2 072,87 27,3400 58,1572 EE0080204 Meenikunno * 2 649,4 27,3211 57,9425 EE0080205 Valgesoo * 352,19 27,0733 58,1456 EE0080206 Veski * 62,98 26,7864 58,1250 EE0080207 Mooste * 16,82 27,1319 58,1617 EE0080208 Peramaa * 29,13 27,2486 58,2408 EE0080209 Kirmsi * 218,7 27,4169 58,0522 EE0080210 PÃ ¤evakese * 62,4 27,5039 57,9300 EE0080211 VÃ ¤ikÃ µ-NedsÃ ¤jÃ ¤ 2,52 27,5878 57,8931 EE0080212 RebasmÃ ¤e * 31,96 27,4400 57,9539 EE0080213 TahkjÃ ¤rve soo * 31,16 26,9756 57,9436 EE0080214 Hauka * 50,66 26,6294 58,0542 EE0080215 VÃ ¤rska 41,39 27,6275 57,9581 EE0080216 RÃ ¤pina 55,95 27,4536 58,0953 EE0080217 Ahja * 1 147,26 26,9647 58,1311 EE0080218 Karste 1,4 26,6700 58,0103 EE0080220 Kanepi jÃ ¤rvede 109,5 26,7425 58,0006 EE0080221 ValgjÃ ¤rve 66,2 26,6389 58,0894 EE0080222 PalojÃ ¤rve 8 26,9119 58,0839 EE0080223 KivijÃ ¤rve 6,08 27,1983 58,0411 EE0080224 Akste jÃ ¤rve 5,54 27,0511 58,1694 EE0080225 Laho 2,68 27,1397 58,1494 EE0080226 Virosi 11,59 27,2553 58,0297 EE0080227 PahtpÃ ¤Ã ¤ 4,75 27,3806 58,0569 EE0080229 OsÃ µtsuu * 26,01 26,8731 58,0900 EE0080230 KuulmajÃ ¤rve * 1 010,98 27,1544 57,9725 EE0080231 LÃ ¼Ã ¼bnitsa * 1 542,18 27,5633 58,0667 EE0080232 Uiakatsi 19,26 26,6306 57,9514 EE0080233 Kooraste KÃ µvvÃ µrjÃ ¤rve 12,91 26,6639 57,9664 EE0080234 Mustoja * 3 499,9 27,6572 57,8931 EE0080235 VÃ µhandu jÃ µe Ã ¼rgoru * 248,36 27,2061 57,9544 EE0080236 VÃ µhandu jÃ µe 22,13 26,7575 57,9192 EE0080237 MÃ ¤dajÃ µe 23,33 27,4892 58,0031 EE0080239 Karisilla oja 10,62 27,5806 57,9872 EE0080272 Maruoru * 33,12 26,6808 57,9894 EE0080274 Oodsipalo * 74,61 27,3692 57,9075 EE0080275 Akste 7,58 27,1119 58,1503 EE0080277 KrÃ ¼Ã ¼dneri 2,64 26,6967 58,1217 EE0080301 PÃ ¤hklisaare * 643,24 27,0067 58,4347 EE0080302 Age oru 22,39 26,8492 58,2992 EE0080303 VÃ ¤Ã ¤gvere 6,2 26,8378 58,4756 EE0080304 Sootaga 59,11 26,7372 58,4831 EE0080305 Konguta 32,43 26,2792 58,2125 EE0080306 PadakÃ µrve * 1 547,14 26,9803 58,6006 EE0080307 JÃ ¤rvselja * 186,95 27,3242 58,2781 EE0080309 VapramÃ ¤e 99,15 26,4583 58,2475 EE0080310 Anne 15,68 26,7783 58,3642 EE0080311 Alatskivi * 381,32 27,1172 58,6083 EE0080312 Lavatsi jÃ ¤rve 8,95 26,9531 58,3114 EE0080313 Ropka-Ihaste * 755,42 26,7517 58,3175 EE0080314 Pangodi 100,8 26,5703 58,1958 EE0080315 MustjÃ ¤rve 20,27 26,1419 58,2075 EE0080316 Keeri-KarijÃ ¤rve * 1 925,52 26,4356 58,3072 EE0080317 Viisjaagu 25,46 26,4336 58,2625 EE0080318 Elva-Vitipalu * 921,4 26,4278 58,1989 EE0080319 Lahepera 14 056,37 27,3200 58,5875 EE0080320 Kallaste 1,04 27,1647 58,6567 EE0080322 VÃ ¤lgi * 758,07 26,9047 58,5608 EE0080323 EmajÃ µe-Suursoo * 22 868,13 27,2619 58,3836 EE0080324 Peeda jÃ µe 5,64 26,6972 58,2211 EE0080371 KÃ ¤revere * 2 497,08 26,5236 58,4344 EE0080374 Alam-Pedja * 34 493,4 26,2378 58,4683 EE0080375 Tatra 2,79 26,6800 58,2503 EE0080376 SinikÃ ¼la * 34,71 26,3564 58,5306 EE0080401 OtepÃ ¤Ã ¤ * 22 794,07 26,4306 58,0989 EE0080402 LubjaahujÃ ¤rve 1,17 26,5722 57,9750 EE0080403 Lambahanna jÃ ¤rve 4,07 26,5569 57,9847 EE0080404 Voki 16,56 26,5353 57,9883 EE0080405 Vidrike 13,74 26,5239 57,9853 EE0080407 Prange 37,87 26,2039 58,0422 EE0080408 Sauniku * 120,56 26,1400 58,0042 EE0080410 Soontaga-Sauniku * 1 544,76 26,0931 58,0317 EE0080411 Kurematsi * 8,26 26,1161 58,0914 EE0080412 AndresjÃ ¤rve 3,4 26,1036 58,0925 EE0080413 PalakmÃ ¤e 138,2 25,9708 58,0942 EE0080414 Tikste * 37,96 25,9006 57,9983 EE0080415 TÃ ¼ndre * 1 837,28 25,6231 57,9567 EE0080416 Lasa * 471,31 25,7808 57,9217 EE0080417 Pikre jÃ ¤rve 12,35 25,9100 57,9178 EE0080418 Roksi jÃ ¤rve 2,93 25,9139 57,9178 EE0080419 Linaleo jÃ ¤rve 0,96 25,9294 57,9417 EE0080420 KoorkÃ ¼la * 351,08 25,8642 57,8947 EE0080421 Koiva-MustjÃ µe luha * 3 179,38 26,2511 57,6419 EE0080422 Aheru 231,31 26,3497 57,6864 EE0080423 Kiiviti jÃ ¤rve 12,67 26,3319 57,7214 EE0080424 Karula-PikkjÃ ¤rve * 359,85 26,3111 57,7706 EE0080425 Kuritse jÃ ¤rve 12,06 26,3472 57,8631 EE0080426 Tagula 21,18 26,3700 57,8775 EE0080427 Valli soo 26,59 26,2697 57,8817 EE0080428 Ã ru 11,99 26,1742 57,9125 EE0080429 Kada jÃ ¤rve 8,45 26,0567 57,9925 EE0080430 KoikkÃ ¼la * 3,52 26,2583 57,6856 EE0080432 VÃ ¤ike-EmajÃ µe 19,72 26,0550 58,0681 EE0080433 Purtsi jÃ µe 8,07 26,1117 58,0786 EE0080472 MÃ µneku * 48,07 26,2275 57,9011 EE0080474 Kakulaane * 38,82 26,3872 57,8872 EE0080475 Kirbu soo * 67,7 26,3525 57,7833 EE0080476 Keisripalu * 32,67 25,9150 58,0181 EE0080477 Riidaja * 12,96 25,9058 58,1033 EE0080501 Rubina * 2 097,11 25,7653 58,0756 EE0080502 Rutu 328,44 25,6589 58,0439 EE0080503 KullamÃ ¤e 5,33 25,8767 58,2186 EE0080504 Teringi * 320,7 25,5531 57,9761 EE0080505 Lopa paljandi 0,77 25,4558 58,1169 EE0080506 Kiviaru * 32,63 25,9092 58,4428 EE0080507 Tilli 6,24 25,6839 58,3111 EE0080509 Kurimetsa * 56,64 25,6794 58,0794 EE0080510 Leppoja * 376,07 25,3342 58,3839 EE0080511 TÃ ¤nassilma 113 25,9253 58,4142 EE0080512 RuhijÃ ¤rve 87,12 25,5117 58,0147 EE0080514 Viljandi 155,37 25,5917 58,3478 EE0080515 Kariste jÃ ¤rve 61,62 25,3356 58,1458 EE0080516 Ã isu * 592,43 25,5161 58,2072 EE0080517 Muti 154,16 25,6806 58,1442 EE0080518 Paistu * 53,2 25,5992 58,2717 EE0080519 Sinialliku * 98,81 25,5653 58,2989 EE0080520 Heimtali * 218,64 25,5056 58,3275 EE0080521 Kahvena * 717,24 25,2358 58,2789 EE0080523 Lepakose * 27,03 25,3197 58,5808 EE0080524 VÃ µrtsjÃ ¤rve * 29 584,21 26,0464 58,2336 EE0080573 Parika * 2 186,07 25,7808 58,5039 EE0080574 Soomaa * 40 033,55 25,1094 58,4486 EE0080576 PÃ ¤idre * 43,12 25,4958 58,2561 EE0080577 OtikÃ ¼la * 62,19 25,9406 58,4303 EE0080578 Maalasti * 528,07 25,6936 58,5931 EE0080579 Pillu * 25,17 25,6569 58,6533 EE0080601 Luhasoo * 798,3 26,9139 57,6453 EE0080602 Hino * 697,67 27,2031 57,5828 EE0080603 KisejÃ ¤rve * 664,93 27,2114 57,6289 EE0080604 Murati * 181,58 27,0897 57,5819 EE0080605 PÃ ¤rlijÃ µe 26,46 26,8539 57,7081 EE0080606 VÃ ¤ike-Palkna * 24,57 26,9708 57,6067 EE0080607 KirikumÃ ¤e * 367,14 27,2506 57,6819 EE0080608 Peetri jÃ µe * 497,2 26,5297 57,5653 EE0080610 Hintsiko * 29,16 26,6911 57,6083 EE0080611 Hurda * 213,06 26,8239 57,7114 EE0080612 Vagula jÃ ¤rve 597,98 26,9125 57,8464 EE0080613 Haanja * 16 902,65 27,0350 57,7258 EE0080614 SadramÃ µtsa * 360,76 26,7628 57,6647 EE0080615 Sadrametsa * 242,45 26,8044 57,6531 EE0080616 PÃ ¤hni * 276,92 26,7750 57,6383 EE0080617 Parmu * 1 021,26 27,3214 57,5378 EE0080618 VerijÃ ¤rve * 77,72 27,0542 57,8086 EE0080619 MÃ µisamÃ µtsa * 229,29 26,6483 57,5806 EE0080620 PullijÃ ¤rve 62,77 27,2153 57,6042 EE0080621 Piusa-VÃ µmmorski * 489,57 27,3806 57,8361 EE0080622 Piusa * 1 219,49 27,3547 57,7747 EE0080623 UhtjÃ ¤rve 44,48 26,5653 57,8983 EE0080624 LÃ µÃ µdla 98,2 26,6553 57,8681 EE0080625 Pabra jÃ ¤rve 57,86 27,3900 57,6086 EE0080626 Karsna jÃ ¤rve 16,71 27,0958 57,9294 EE0080627 Kubija jÃ ¤rve 17,38 27,0011 57,8156 EE0080628 KÃ ¤rnjÃ ¤rve 7,83 27,1619 57,9011 EE0080629 Majori jÃ ¤rve 17,78 27,0556 57,5917 EE0080630 Lasva tammiku * 19,02 27,1981 57,8386 EE0080631 KaasjÃ ¤rve 2,94 27,0722 57,7992 EE0080632 Paganamaa * 199,72 26,8372 57,5850 EE0080635 Timmase * 388,33 26,8794 57,8150 EE0080637 Tamula jÃ ¤rve 209,81 26,9847 57,8392 EE0080638 PÃ ¤rlijÃ µe luha 40,32 26,9758 57,6128 EE0080671 Karula * 13 189,24 26,5014 57,7047 FI0100001 BÃ ¶lsviken-Stormossen * 282 22,9719 59,9436 FI0100002 TapelsÃ ¥sen-LindÃ ¶viken-Heimlax * 516 23,2053 60,0294 FI0100003 Harpar StortrÃ ¤sket ja LilltrÃ ¤sket * 225 23,3214 59,9406 FI0100005 Tammisaaren ja Hangon saariston ja PohjanpitÃ ¤jÃ ¤nlahden merensuojelualue * 52 630 23,3964 59,8464 FI0100006 Tulliniemen linnustonsuojelualue * 2 566 22,8594 59,8133 FI0100007 Santalankorpi * 73 23,1072 59,8611 FI0100008 BengtsÃ ¥rin lehto * 17 23,1094 59,9008 FI0100009 Varvarinsuo * 60 23,8136 60,1192 FI0100010 TulijÃ ¤rvi-Makubergen * 47 23,6586 60,1694 FI0100011 LÃ ¤pptrÃ ¤sket * 199 23,6575 60,0469 FI0100012 Karkali, Suuriniemi ja Mailan alueet * 120 23,7975 60,2408 FI0100013 PuujÃ ¤rvi * 694 23,7092 60,2536 FI0100014 KalkkimÃ ¤ki ja LaukmÃ ¤ki * 67 23,6661 60,1972 FI0100015 MyllymÃ ¤ki 7 24,0083 60,3425 FI0100016 Elisaaren ja RÃ ¶vassin lehdot * 23 23,9050 59,9822 FI0100017 Inkoon saaristo * 203 24,0711 59,9414 FI0100018 Stormossen * 107 24,0814 60,0711 FI0100021 Meiko-LapptrÃ ¤sk * 1 949 24,3514 60,1492 FI0100022 FinntrÃ ¤skin vanhat metsÃ ¤t * 154 24,5528 60,1300 FI0100023 Mustionjoki 187,71 32,1 23,6933 60,0961 FI0100024 MedvastÃ ¶-Stormossen * 821 24,5714 60,0731 FI0100025 SaltfjÃ ¤rdenin-TavastfjÃ ¤rdenin lintuvedet * 260 24,4892 60,0900 FI0100026 Kirkkonummen saaristo (SCI) * 1 750 24,4533 59,9772 FI0100027 Espoonlahti-Saunalahti * 223 24,5639 60,1678 FI0100028 Laajalahden lintuvesi * 192 24,8233 60,1953 FI0100029 Pohjan-Kiskon jÃ ¤rvialue * 1 038 23,5383 60,1769 FI0100030 PikkujÃ ¤rvi 87 23,9386 60,1750 FI0100031 Lohjanharju ja Ojamonkangas 272 24,1617 60,2858 FI0100032 Lintukiimanvuori 42 23,8997 60,4344 FI0100033 Ã kÃ ¤rr, Strykmossen ja Pytberg * 73 23,9425 60,1469 FI0100034 Karstunlahden metsÃ ¤ ja kalliot * 34 23,9364 60,2869 FI0100035 LakimÃ ¤en metsÃ ¤ * 50 23,9672 60,2903 FI0100036 LohjanjÃ ¤rven alueet * 213 23,8892 60,2017 FI0100037 Kaanaan vanha metsÃ ¤ * 17 24,8494 60,4428 FI0100038 Klaukkalan Isosuo * 148 24,7219 60,3739 FI0100039 Konianvuori * 123 24,4047 60,4678 FI0100040 Nuuksio * 5 644 24,5208 60,3142 FI0100041 VanjÃ ¤rvi, MÃ ¤rjÃ ¤ntienmÃ ¤ki ja LaukkamÃ ¤ki * 180 24,2333 60,4450 FI0100043 KerÃ ¤kankare ja KylmÃ ¤lÃ ¤hde * 171 23,9039 60,4908 FI0100044 Lemmenlaakson lehto * 94 25,1483 60,4775 FI0100045 Keravanjokikanjonin lehto 54 25,0347 60,5664 FI0100047 Asemansuo * 18 24,2058 60,5414 FI0100048 VaskijÃ ¤rven metsÃ ¤ * 106 24,3850 60,5839 FI0100049 KeihÃ ¤ssuo * 127 24,4067 60,5672 FI0100050 Haaviston alueet * 59 24,4008 60,5344 FI0100051 KytÃ ¤jÃ ¤n-Usmin metsÃ ¤alue * 2 266 24,6850 60,6333 FI0100052 JÃ ¤rvisuo-RidasjÃ ¤rvi * 686 24,9778 60,6392 FI0100053 Petkelsuo * 284 24,7633 60,5911 FI0100054 Svinberget-Lagerholmen * 56 23,0253 60,0722 FI0100055 LÃ ¥ngÃ ¥n kosteikko * 46 23,7858 60,0658 FI0100056 Kalkkilammi-SÃ ¤Ã ¤ksjÃ ¤rvi * 976 24,6661 60,5103 FI0100057 VÃ ¤hÃ ¤jÃ ¤rvenkallioiden vanha metsÃ ¤ * 74 25,4292 60,7244 FI0100058 KotojÃ ¤rvi-Isosuo * 365 25,2494 60,6686 FI0100059 Kivilamminsuo-PitkÃ ¤stenjÃ ¤rvet * 220 25,1067 60,6411 FI0100060 MustametsÃ ¤ * 30 25,1506 60,6225 FI0100061 Ohkolanjokilaakso * 22 25,1703 60,5492 FI0100062 Vanhankaupunginlahden lintuvesi * 316 25,0075 60,2106 FI0100063 Kallahden harju-, niitty- ja vesialueet * 251 25,1486 60,1850 FI0100064 Vestran suot, lehdot ja vanhat metsÃ ¤t * 369 24,7689 60,3242 FI0100065 Mustavuoren lehto ja Ã stersundomin lintuvedet * 355 25,1569 60,2356 FI0100066 Sipoonkorpi * 1 267 25,1728 60,3094 FI0100067 GÃ ¤sterbyn jÃ ¤rvet ja suot * 199 25,3050 60,3133 FI0100068 Boxin suot * 156 25,4703 60,2992 FI0100069 RÃ ¶rstrandin vanha metsÃ ¤ * 287 25,1939 60,4572 FI0100070 Lampisuo * 120 25,3894 60,5217 FI0100071 VenunmetsÃ ¤ * 41 25,4536 60,6567 FI0100072 KanteleenjÃ ¤rven lintuvesi 93 25,6756 60,6633 FI0100073 MieliÃ ¤issuo * 170 25,8692 60,8156 FI0100074 Porvoonjoen suisto-StensbÃ ¶le * 1 331 25,7014 60,3572 FI0100075 TungtrÃ ¤sketin vanha metsÃ ¤ * 20 25,7408 60,4167 FI0100076 EmÃ ¤salon suot * 100 25,6092 60,2544 FI0100077 SÃ ¶derskÃ ¤rin ja LÃ ¥ngÃ ¶renin saaristo * 18 219 25,6356 60,1383 FI0100078 Pernajanlahtien ja Pernajan saariston merensuojelualue * 65 775 26,1778 60,2733 FI0100079 Ilveskallion vanha metsÃ ¤ * 21 26,1183 60,6583 FI0100080 KÃ ¤llaudden-Virstholmen * 87 26,3047 60,3844 FI0100081 KullafjÃ ¤rdenin lintuvesi * 185 26,4125 60,4244 FI0100083 VahterpÃ ¤Ã ¤n fladat * 104 26,5156 60,3578 FI0100085 Siuntionjoki 303 47,59 24,2753 60,1181 FI0100086 Sipoonjoki 69,16 25,2764 60,3819 FI0100088 Kairassuon vanha metsÃ ¤ * 9 25,3106 60,7164 FI0100089 KallbÃ ¥danin luodot ja vesialue 1 520 24,3061 59,8706 FI0100090 HaukkamÃ ¤ki * 23 23,8694 60,5564 FI0100091 BÃ ¥nbergetin aarnialue * 18 24,7000 60,2697 FI0100092 MatalajÃ ¤rvi * 112 24,6906 60,2519 FI0100093 Stormossenin aarnialue * 93 23,1736 59,8492 FI0100094 MetsÃ ¤kulma * 151 25,4094 60,6456 FI0100095 Peltolan vanha metsÃ ¤ * 48 25,4011 60,5983 FI0100096 TomasbÃ ¶lebÃ ¤cken * 10 23,4872 60,0631 FI0100097 Rientolan metsÃ ¤ * 39 25,2856 60,4931 FI0100098 BytrÃ ¤sket 18,5 25,4117 60,2669 FI0100099 Kummelbergen * 166 25,2411 60,4808 FI0100100 TorsgÃ ¥rdin metsÃ ¤ * 44 24,3081 60,2406 FI0100101 Ã sterfjÃ ¤rden * 95 23,8033 59,9817 FI0100102 Vaanilanlahti 68 24,1183 60,3103 FI0200001 PuurijÃ ¤rvi-Isosuo * 3 204 22,5703 61,2536 FI0200002 Rauman diabaasialue * 76 21,5450 61,1753 FI0200003 Stormossen * 139 22,5314 60,0642 FI0200004 Stormossen (KemiÃ ¶) * 191 22,6067 60,1842 FI0200005 Koskossuo * 41 23,3806 60,1833 FI0200007 Rehtisuo * 226 22,2517 60,6044 FI0200008 Himmaistenrahka * 383 22,7414 60,9292 FI0200009 Lastensuo * 279 21,8406 61,2931 FI0200010 HyyppÃ ¤rÃ ¤n harjualue * 2 468 23,6678 60,4828 FI0200011 Varesharju * 271 23,7111 60,4336 FI0200012 Pyysuo * 192 23,3397 60,2122 FI0200013 Raadesuo * 213 23,3947 60,2825 FI0200014 Rimpisuo-Siikelisuo * 584 22,3589 61,4975 FI0200015 KarhuperÃ ¤nrahka * 909 23,0053 60,5606 FI0200016 Eksyssuo * 497 23,1419 60,7703 FI0200017 Kukilankeidas * 331 21,6883 61,9497 FI0200018 Mankaneva * 454 21,5275 61,9447 FI0200019 PitkÃ ¤suo * 448 22,2758 61,6425 FI0200020 MyllylÃ ¤hde 15 22,7069 60,9031 FI0200021 Haapakeidas * 5 779 21,9869 61,9858 FI0200022 Pohjankangas * 3 837 22,4644 61,9375 FI0200023 Sinahmi * 467 22,1583 61,7875 FI0200024 HÃ ¤meenkangas * 4 369 22,6300 61,7803 FI0200025 Vakka-Suomen kedot * 3 21,4722 60,6794 FI0200026 Harolanlahti * 343 22,1853 61,0956 FI0200028 Kaarinan metsÃ ¤t * 57 22,4647 60,4061 FI0200030 OmenajÃ ¤rvi * 230 23,5403 60,4175 FI0200031 OtajÃ ¤rvi * 581 21,6553 60,9919 FI0200032 KÃ ¶yliÃ ¶njÃ ¤rvi * 303 22,3453 61,1319 FI0200033 Kasalanjokisuu * 1 061 21,3917 61,9217 FI0200037 Tapilanlahti * 314 22,6369 60,2853 FI0200038 Aasla - Kramppi * 338 21,9942 60,2906 FI0200040 Kolkanaukko * 429 21,5511 60,5914 FI0200041 Kulju * 472 21,3769 60,9275 FI0200042 Ahmasvesi * 259 21,5006 60,6639 FI0200045 PirilÃ ¤nkoski * 147 22,0994 61,3422 FI0200046 HoutskÃ ¤rin lehdot * 256 21,3197 60,2833 FI0200047 IniÃ ¶n saaret * 239 21,1694 60,3956 FI0200048 Lemulanrinne 79 23,5631 60,3111 FI0200049 Vanhakoski * 101 22,6833 61,1633 FI0200050 Korkeaniemenkallio * 80 23,5942 60,2203 FI0200052 Ã vensorin lehto * 70 21,5481 60,2919 FI0200053 Hulaholmi - Kluuvi * 56 21,2933 60,5514 FI0200056 Orikvuori * 20 21,6686 60,6031 FI0200057 Ruissalon lehdot * 852 22,1519 60,4278 FI0200059 SÃ ¤kylÃ ¤nharju * 1 311 22,5753 61,0042 FI0200060 Rauvolanlahti * 366 22,2608 60,3831 FI0200061 Pomponrahka * 135 22,2578 60,5036 FI0200062 Ã lmos-PurunpÃ ¤Ã ¤ * 1 056 22,3825 60,0069 FI0200063 Lenholm * 129 22,2106 60,2431 FI0200064 Seilin saaristo * 4 687 21,9483 60,2400 FI0200065 Pakinaisten saaristo * 571 21,6842 60,3308 FI0200066 Untamala * 27 21,6803 60,8967 FI0200067 LÃ ¶vskÃ ¤rsfjÃ ¤rdenin reunasaaret * 80 21,3992 60,1422 FI0200068 Nauvon kluuvijÃ ¤rvet * 124 21,8081 60,2000 FI0200069 BiskopsÃ ¶n kluuvijÃ ¤rvet * 237 22,5225 59,9769 FI0200070 Vansorin kluuvijÃ ¤rvi * 188 21,8375 60,1258 FI0200071 KeistiÃ ¶n fladat * 156 21,3128 60,3722 FI0200072 Uudenkaupungin saaristo * 56 992 21,0769 60,9075 FI0200073 Rauman saaristo * 5 350 21,3447 61,1828 FI0200074 Luvian saaristo * 7 602 21,3544 61,4100 FI0200075 Gummandooran saaristo * 3 294 21,3869 61,6917 FI0200076 Pooskerin saaristo * 3 151 21,4553 61,7697 FI0200077 Ouran saaristo * 3 073 21,3586 61,8458 FI0200078 PinkjÃ ¤rvi * 1 681 21,7267 61,2936 FI0200079 KokemÃ ¤enjoen suisto * 2 885 21,6203 61,5789 FI0200080 Preiviikinlahti * 5 552 21,5217 61,5247 FI0200081 Kuuminaistenniemi * 274 21,4581 61,5067 FI0200082 AlhonmÃ ¤ki * 62 23,1661 60,1731 FI0200083 Kiskonjoen vesistÃ ¶ * 309 23,2642 60,1511 FI0200084 Kurjenrahka * 3 093 22,4031 60,7256 FI0200085 VaskijÃ ¤rvi * 2 120 22,2350 60,8358 FI0200086 Teijon ylÃ ¤nkÃ ¶ * 3 457 22,9872 60,2361 FI0200087 Huhdansuo - Kakkeriansuo * 365 21,8733 61,2442 FI0200088 Kakossuo * 223 23,0839 60,5128 FI0200090 Saaristomeri * 49 735 21,7956 59,7972 FI0200091 Karvian luomat 41,08 22,5014 62,2047 FI0200093 Kontolanrahka * 857 22,7889 60,7817 FI0200094 Punkalaitumen Isosuo * 419 23,0033 61,0831 FI0200095 Reksuo * 411 23,2694 60,6308 FI0200096 Nukinrahka - Hirvilamminsuo * 861,2 21,9883 60,8564 FI0200097 KoskeljÃ ¤rvi * 1 821 22,1192 60,9339 FI0200098 Kolkansuo * 1 091 22,1247 60,8303 FI0200099 Iso-HÃ ¶lÃ ¶ * 941 21,9386 60,9139 FI0200100 Telkunsuo * 902 23,1817 61,0042 FI0200101 Isoneva (Pomarkku) * 934 21,9836 61,6664 FI0200102 Rekijokilaakso * 1 209 23,4164 60,5556 FI0200103 Paimionjokilaakso 156 22,6931 60,5117 FI0200104 Houtskarin pohjoiset saaret * 93 21,1636 60,3542 FI0200105 HoutskÃ ¤rin nummisaaret * 80 21,1286 60,2972 FI0200106 KivijÃ ¤rven metsÃ ¤t * 174 21,7844 60,7344 FI0200107 Laitilan metsÃ ¤t * 108 21,8078 61,0300 FI0200108 MustfinntrÃ ¤sket * 113 22,1242 60,3067 FI0200109 Maisaarensuo * 201 22,6272 60,9281 FI0200111 Paraisten harjusaaret * 211 22,1175 60,1728 FI0200112 Langstet * 206 21,3700 60,4989 FI0200113 KemiÃ ¶nsaaren kalliot * 195 22,7144 60,0206 FI0200114 Kustavin vuoret 45 21,4206 60,5417 FI0200117 Laukkallio 39 23,6033 60,3156 FI0200119 Pukanluoma 44,92 22,3661 61,9078 FI0200120 Kiskonjoen latvavedet * 55,66 15,22 23,6561 60,3781 FI0200123 KalafjÃ ¤lli * 25 21,4892 61,8322 FI0200125 Vaisakko * 82 23,0503 60,3617 FI0200126 Uudenkaupungin saarnimetsÃ ¤t * 57 21,2567 60,8775 FI0200127 Paraisten kalliot 39 22,2342 60,2331 FI0200128 Lemun lehdot * 26 21,9842 60,5372 FI0200129 Paraisten orkidea-alue 4 22,2919 60,2889 FI0200130 Karvianjoen kosket * 80,07 40,09 22,2625 62,0425 FI0200131 Merikarvian laitumet * 21 21,5261 61,7650 FI0200132 Somerniemen metsÃ ¤ * 16 23,7514 60,5811 FI0200133 SÃ ¤rkisalon kalliot * 203 22,8536 60,0825 FI0200134 Paraisten kalkkialueet * 42 22,2433 60,2844 FI0200137 JÃ ¤kÃ ¤lÃ ¤neva - Isoneva * 346 22,6553 62,2817 FI0200138 Palanutkangas * 18 22,2833 61,5094 FI0200141 SÃ ¤nkorna * 26 22,4333 60,2794 FI0200143 KaasmarkunmÃ ¤ki * 14 22,0203 61,4717 FI0200146 Lohm-Kulm-Ã ngÃ ¶ * 341 21,7333 60,0981 FI0200147 Siikaisten laitumet * 37 21,8175 61,9603 FI0200148 KokemÃ ¤enjoki 187 22,5633 61,2375 FI0200154 Harsholm * 18 22,3233 60,3642 FI0200155 PitkÃ ¤niemenkeidas * 803 22,5606 62,0250 FI0200156 Rastiaisneva * 311 22,6639 62,1306 FI0200157 LavijÃ ¤rven-PalojÃ ¤rven kalliot * 233 22,6831 61,5692 FI0200158 Matovuori * 51 21,9514 61,8500 FI0200159 Kotkavuori 119 22,5233 60,3875 FI0200160 Kallavuori * 12 22,0050 60,6461 FI0200161 PyhÃ ¤jÃ ¤rvi 15 297 22,2933 60,9994 FI0200163 Porsmusan suo * 21 21,5856 61,4092 FI0200165 Isoniemi * 18 23,4006 60,3272 FI0200166 SaarikonmÃ ¤ki * 15 22,8758 61,0536 FI0200167 Valkaman metsÃ ¤ * 44 23,8775 60,6128 FI0200168 Lumikallio * 17 22,5647 60,8072 FI0200169 HallonnÃ ¤s * 9 21,3147 60,3342 FI0200171 Helvetinkorpi * 19,2 23,1542 60,5008 FI0200172 KatanpÃ ¤Ã ¤ * 364 21,1694 60,6114 FI0200174 VuonajÃ ¤rvi * 24 21,6561 61,2586 FI0200175 PÃ ¤ivÃ ¤rinteen laidun * 2 23,0042 60,4772 FI0200176 Vaajalan laitumet * 10 22,1647 61,4178 FI0200177 Lassasin metsÃ ¤ * 60,3 21,4231 60,1897 FI0200178 Kiettareen korvet * 2 22,5061 61,2556 FI0200179 Hannasin keto * 0,6 21,5069 60,1811 FI0200180 JÃ ¤rventausta * 20 22,1219 61,5111 FI0200181 Hallusvuori * 19,1 22,0269 60,5564 FI0200182 Protson letto * 9 21,8747 61,3986 FI0200183 Kuivakosken niitty * 5 23,2539 60,4581 FI0200184 Ylijoen laidun * 3,2 23,2969 60,4583 FI0200185 Ajolan laitumet * 4,7 21,8172 60,4036 FI0200186 Uutiskuuva * 4 22,0031 60,3361 FI0200187 Viuvalannummi 6 23,8586 60,5094 FI0200188 PitkÃ ¤kallio * 38 22,2972 60,9061 FI0200189 Horjunkeidas * 250 22,6203 62,0453 FI0200190 Nautelankoski * 8 22,4556 60,5569 FI0200191 SalajÃ ¤rven korpi * 2 22,0014 61,0869 FI0200192 VuorelanmÃ ¤ki * 37 23,0628 60,4333 FI0200193 Ã rÃ ¶ * 376 22,3208 59,8136 FI0301001 Riihikallio-PilkanmÃ ¤ki * 64 25,7836 61,0992 FI0301003 Mukkulammi * 60 25,7669 61,2722 FI0301005 Aurinkovuori 764 25,4708 61,1967 FI0301007 Rominoja * 78 25,7161 61,1906 FI0301009 PitkÃ ¤kallion metsÃ ¤ * 28 25,6664 61,2531 FI0301010 Asikkalan letot * 34 25,6419 61,1656 FI0301011 Kalkkistenkoski * 27 25,5964 61,2844 FI0301012 Tupsuvuori 36 25,5961 61,3406 FI0301014 ValtionkÃ ¤rki * 18,5 25,7728 61,2528 FI0301016 UrajÃ ¤rvi * 447 25,7925 61,1589 FI0301017 Vanhakartanon idÃ ¤nverijuurialue * 0,26 25,4414 61,2644 FI0302001 KoijÃ ¤rvi * 242 23,7308 60,9783 FI0303003 Sattula-Ilveskallio 48 24,3242 61,0211 FI0303006 Vanajaveden alue * 1 341 24,1197 61,1567 FI0303007 LehijÃ ¤rvi 52 24,2992 61,0528 FI0303010 Ylisen SavijÃ ¤rven suot * 21 24,2683 61,0078 FI0303011 Taipaleensuo-Kolisevankorpi * 84 24,1114 60,9903 FI0303013 Hanhisuo-Saunasuo-Alajoki * 146 24,2342 60,9783 FI0303016 Vinjalamminharju * 56 24,1811 61,0028 FI0303018 KyÃ ¶pelinvuori-FagerinmÃ ¤ki 3 24,5208 61,0617 FI0303019 Onkilammi-Tunturilammi 15,8 24,1514 60,9392 FI0303020 Hervannonkorpi * 1,43 24,3914 61,1167 FI0304001 JokijÃ ¤rvi 101 24,3833 61,2011 FI0304003 Ruskeanmullanharju 6,4 24,6333 61,1383 FI0304004 SÃ ¶yliÃ ¶nkorpi * 4,2 24,6417 61,2278 FI0305004 Mustasuo * 214 24,9839 60,6878 FI0305005 Kilpisuo (HausjÃ ¤rvi) * 333 25,1350 60,7272 FI0306003 Tiirismaa * 245 25,5200 61,0078 FI0306004 PÃ ¤hkinÃ ¤kukkula 13 25,6175 61,0497 FI0306006 KutajÃ ¤rven alue 1 051 25,4531 61,0608 FI0306009 KotajÃ ¤rvi * 11 25,3792 61,0100 FI0309001 Vatulanharju-Ulvaanharju * 1 089 22,9597 61,7100 FI0309008 Huutisuo-Sasi * 60 23,3242 61,5850 FI0310001 KarittainmÃ ¤ki-Ahvenistonlampi * 134 24,6008 61,0589 FI0310002 Hattelmalanharju * 39 24,4569 60,9769 FI0310003 Ahvenistonharju-Vuorenharju * 130 24,4147 60,9967 FI0310005 Raimansuo-Miemalanharju * 131 24,5525 60,9381 FI0310006 Aulangon alue * 353 24,4633 61,0217 FI0310008 Matinsilta 14,3 24,4644 60,9417 FI0311001 Lymylampi * 63 23,5811 61,8244 FI0311002 Seitseminen * 4 530 23,4253 61,9278 FI0312002 Toivanjoen kalliot * 126 24,6056 60,7947 FI0312003 Janakkalan Suurisuo * 232 24,7967 60,9958 FI0312005 HyvÃ ¤-Valkeen laskupuro * 3,8 24,8797 60,9153 FI0312006 Tunturinvuori 5,6 24,6261 60,9592 FI0312007 LinnamÃ ¤ki 2,1 24,7161 60,8428 FI0312008 MÃ ¤yrÃ ¤nlammi 2,95 24,8353 60,9097 FI0315001 KaskenmÃ ¤ki * 45 24,0869 61,1161 FI0315002 Kalliomaa (Kalvola) * 94 24,0761 61,0903 FI0315005 Peurasuo * 95 24,0308 60,9797 FI0315007 Porttilanharju 4,1 24,1344 61,0169 FI0316001 Keisarinharju-Vehoniemenharju * 267,8 24,1814 61,4000 FI0316004 HepomÃ ¤ki-Kalkunvuori * 18 24,2222 61,4153 FI0316005 KirkkojÃ ¤rven alue * 305 24,0600 61,4558 FI0316007 Salmuksen alue * 364 23,9136 61,4094 FI0316008 Hautalammi * 2,1 23,9764 61,3694 FI0317001 PÃ ¤retkivenneva-Teerineva-Pohjasneva * 565 23,1175 62,2928 FI0318001 Kiikoisten metsÃ ¤ * 23 22,6017 61,4128 FI0319004 SipilÃ ¤n niitty * 7,3 24,7947 61,5417 FI0320001 Matolammi-MÃ ¤ntymÃ ¤ki * 122 24,8464 62,0447 FI0320002 VÃ ¤Ã ¤rÃ ¤-VÃ ¤ihi * 37 24,6400 61,8875 FI0321001 PetÃ ¤jÃ ¤jÃ ¤rvi * 254 23,5783 61,9083 FI0321002 PitÃ ¤mÃ ¤vuoret * 59 23,6106 62,0422 FI0321003 Raattaniemi-Vekaraniemi * 89 23,3761 62,0064 FI0321004 Pikku-SuolijÃ ¤rvi * 197,5 23,6400 61,8550 FI0321007 Isoneva-Raitakulonneva * 139 23,5747 62,0983 FI0321008 AurejÃ ¤rvi 717 23,3628 62,0856 FI0321009 PitkÃ ¤kangas * 34 23,6289 61,9400 FI0321010 MetsÃ ¤opiston metsÃ ¤ * 8 23,7139 61,8686 FI0323001 KoivumÃ ¤ki-Luutasuo * 287 25,2161 60,8431 FI0324001 Linnaistensuo * 201 25,7536 60,9408 FI0324002 PesÃ ¤kallio * 68,2 25,6964 61,0269 FI0325001 Evon alue * 7 860 25,1247 61,2286 FI0325002 OrmajÃ ¤rvi-Untulanharju * 709 24,9692 61,1006 FI0325006 Letku-Pappila-Mattila * 35 25,0464 61,0544 FI0325007 Kaurastensuo-Kantosuo * 77 24,9833 61,0314 FI0325008 LamminjÃ ¤rvi-Halila * 56 25,0508 61,0767 FI0326001 PerÃ ¤kulo * 26 23,9294 61,3739 FI0327002 Vojakkala * 97 24,1625 60,7914 FI0327003 MaakylÃ ¤n-RÃ ¤yskÃ ¤lÃ ¤n alue * 5 861 24,1275 60,7303 FI0327004 Lopen Isosuo * 138 24,3603 60,6175 FI0327006 Karjusuo * 66 24,2967 60,7386 FI0327007 KylÃ ¤ntaustanjÃ ¤rvet * 16 24,1008 60,7836 FI0327008 Mustinsuo * 69 24,3728 60,6653 FI0328001 Kuohijoen kalkkilehto * 12 24,7783 61,3072 FI0328004 KukkiajÃ ¤rvi 3 892 24,7017 61,3350 FI0328005 Kurkisuo * 162 24,8933 61,3925 FI0329001 Sinivuori * 97 24,7283 61,5750 FI0329002 HepojÃ ¤rvi 3 24,8142 61,7139 FI0331002 MÃ ¤ntÃ ¤nvuori * 284 24,6556 62,0089 FI0333001 Lapinvuori * 14 23,2142 61,4208 FI0333003 Luotosaari * 84 23,4989 61,4353 FI0333004 KaakkurijÃ ¤rvet * 574 23,4647 61,5175 FI0333006 PÃ ¶llÃ ¶nvuori 24 23,4211 61,4625 FI0334003 Harjunvuori-Viitapohja * 183 24,1292 61,6506 FI0334004 KullanpÃ ¤Ã ¤ * 28 24,5417 61,6236 FI0335001 Ammajanvuori * 183,3 25,1575 61,3042 FI0335003 PÃ ¤ijÃ ¤nne * 10 857 25,4439 61,3731 FI0335004 Vesijako * 114 25,1039 61,3511 FI0335006 Auttoinen 4 25,0919 61,2986 FI0335009 Kasiniemen niityt * 4,5 24,9356 61,4267 FI0335010 Jussilan keto * 0,7 25,0447 61,3508 FI0336001 Isonkivenneva-Marjakangas * 254 23,2931 62,0533 FI0336002 NÃ ¤lkÃ ¤hittenkangas * 33 23,0914 62,0867 FI0336003 Rengassalo * 109 22,8856 62,1192 FI0336004 HÃ ¤Ã ¤detkeidas * 2 011 22,7628 62,0461 FI0336005 Kaidatvedet * 244 23,0581 62,0678 FI0336006 Puurokeidas-Hannankeidas * 574 22,6847 62,0247 FI0336007 Raatosulkonneva * 31 22,8539 62,1597 FI0336008 Ahvenus * 12 23,0831 62,0492 FI0337002 PulkajÃ ¤rvi * 49 23,6839 61,4206 FI0338003 Ã imÃ ¤lÃ ¤ * 76 24,2133 61,3019 FI0338005 KeiniÃ ¤nranta * 27 24,2533 61,3428 FI0339001 Heinisuo * 391,9 24,3828 60,9039 FI0339004 SeitsemÃ ¤nlamminsuo-Korpilamminsuo * 572 24,2944 60,9294 FI0339005 PaloniitunjÃ ¤rvi 92 24,3525 60,8153 FI0339007 Lassilan keto * 0,5 24,0931 60,8200 FI0339008 Metsola * 0,14 24,2656 60,9206 FI0339009 Likolammi * 1,5 24,4108 60,8536 FI0341001 Musturi * 59 24,3742 61,8717 FI0341002 SusimÃ ¤ki * 54 24,2383 61,8592 FI0341003 HelvetinjÃ ¤rvi * 5 303 23,8506 62,0242 FI0341004 Roominnotko * 7 24,0719 61,8578 FI0341008 Siikaneva * 1 300 24,1514 61,8267 FI0341009 Ruottaniitty-Siikanotko * 9 24,0631 61,8347 FI0341010 IlvesmÃ ¤ki - LÃ ¤Ã ¤mÃ ¤nnevan metsÃ ¤ * 45 23,6919 62,0683 FI0341011 Kolmikoura * 22 24,4194 61,8989 FI0341012 KuivajÃ ¤rven metsÃ ¤ * 23 24,2803 61,8531 FI0341015 Temppeliharju * 18 23,8192 61,9786 FI0341017 Hanhonvuoren metsÃ ¤ * 21 24,2183 62,0025 FI0341018 Likasenkoski * 1,3 24,3514 61,9264 FI0342001 LÃ ¤ngelmÃ ¤veden saaret * 407 24,3989 61,5456 FI0344001 LiesjÃ ¤rvi * 1 803 23,8608 60,6814 FI0344002 Torronsuo * 3 093 23,6236 60,7375 FI0344003 Kaukolanharju * 185 23,8369 60,7769 FI0344007 SaloistenjÃ ¤rvi-KyynÃ ¤rÃ ¤jÃ ¤rvi * 525 23,7711 60,9106 FI0344008 Tervalamminsuo * 254,9 23,9811 60,6450 FI0345001 Myllypuro 20 23,5867 61,5092 FI0345004 Iso-Murron haat * 1 24,0908 61,6536 FI0345005 Kapeenlahden ranta * 2 23,8350 61,8144 FI0346001 Alhonlahti 8 23,8239 61,2044 FI0347001 HevospierettÃ ¤mÃ ¤nmÃ ¤ki 3,3 24,8072 61,1039 FI0348002 Kaakkosuo-KivijÃ ¤rvi * 655 23,4361 60,9981 FI0348003 VuorenpykÃ ¤lÃ ¤ * 46 23,4119 61,1822 FI0349001 PitkÃ ¤korpi * 17 24,1308 61,2286 FI0349004 Vainoniemi-Rauttunrahka * 57 23,9758 61,2031 FI0349006 TykÃ ¶lÃ ¤njÃ ¤rvi 173 24,2047 61,2594 FI0349007 HeikkilÃ ¤nmetsÃ ¤ * 16 24,0281 61,2444 FI0349008 KuusistonkÃ ¤rki 13 23,9986 61,2178 FI0350001 EkojÃ ¤rvi * 232 23,2047 61,3017 FI0350004 Pirunvuori 35 23,0433 61,3986 FI0350005 Vehmaanniemi * 7,3 22,9653 61,3392 FI0351003 Iso-Hyyhynen * 31 23,3244 61,2806 FI0351004 Kirveslammi * 48 23,6478 61,2089 FI0351005 Marttilan rantaniitty * 2 23,7025 61,2761 FI0351006 NiinimÃ ¤en haka * 2 23,2719 61,3469 FI0353002 Ruonanjoki 13 23,4317 61,6853 FI0354001 ElÃ ¤mÃ ¤nmÃ ¤ki * 76 24,3414 62,0711 FI0354002 LauttajÃ ¤rvi * 122 24,2236 62,2236 FI0354003 RiihijÃ ¤rvi * 68 24,2575 62,1750 FI0354004 Tarjannevesi * 1 208 24,0500 62,1317 FI0355001 Lakeisnevankangas * 23 23,9353 62,3494 FI0355002 Kituskoski * 35 24,0317 62,2800 FI0355004 UurasjÃ ¤rvi * 500 24,0197 62,2081 FI0355005 Isoneva-KurjenmetsÃ ¤ * 188 23,2800 62,3183 FI0355006 SilmÃ ¤neva-SilmÃ ¤lammi * 516 23,4336 62,3283 FI0355007 NÃ ¤rhineva-Koroluoma * 622 23,3967 62,2125 FI0355008 Haukkaneva * 2 106 23,5175 62,3883 FI0355011 KorpijÃ ¤rven suo * 9 23,9792 62,1811 FI0356001 PerkonmÃ ¤ki * 24 23,5578 61,5861 FI0356002 Taaborinvuori * 60 23,5214 61,6689 FI0356003 Valkeekivi 10 23,6686 61,5700 FI0356004 PinsiÃ ¶n-Matalusjoki 27 23,4342 61,5364 FI0356006 KorpijÃ ¤rven haka * 0,6 23,4903 61,6797 FI0357002 YpÃ ¤jÃ ¤n hevoslaitumet * 63 23,2997 60,8111 FI0358001 Kilpikoski 16 22,7592 61,3003 FI0358002 KiimajÃ ¤rvi 146 22,6964 61,3761 FI0358003 Kilpijoen ranta 1 22,7575 61,2925 FI0359001 VÃ ¤hÃ ¤-ArajÃ ¤rvenpuro * 2 23,6217 61,2011 FI0361001 Mielas * 30,5 26,3128 61,3514 FI0361002 Muurahaissaari * 25,3 26,3703 61,2053 FI0361003 MÃ ¤yrÃ ¤vuoren - SeppÃ ¤lÃ ¤njoen metsÃ ¤t * 49,1 26,2972 61,3936 FI0362001 Mallusjoen vanha metsÃ ¤ * 21,8 25,6222 60,7264 FI0363001 PÃ ¤ijÃ ¤tsalo * 21 25,5647 61,4808 FI0401001 Kymijoki * 4 250 26,4525 60,4742 FI0401005 EnÃ ¤suo * 395 27,1703 60,8822 FI0401006 Alajalansuo-Hangassuo-Haukkasuo-PilkkakorvenmÃ ¤ki * 726 26,8903 60,8522 FI0401008 Karhunsuo-Hietakankaanniemi * 94 27,0394 60,8386 FI0401009 MetsÃ ¤koulun sÃ ¤Ã ¤stÃ ¶metsÃ ¤ * 22 26,9922 60,7536 FI0401010 Junkkarinvuori 35 26,7575 60,7028 FI0401011 Liikkala 3 27,0022 60,6756 FI0401012 RainionmÃ ¤ki ja Sammalsuon pelto * 39 26,8794 60,6983 FI0403002 Hevoshaka, Tompuri, SalmenkylÃ ¤, Saunaniemi 5 27,1800 60,5858 FI0403003 PalanneenmÃ ¤ki * 38 27,3158 60,6650 FI0404001 Hiidensaari * 44 26,4431 61,0094 FI0404002 Kaalijoen, PyydysmÃ ¤en, Kontojan ja Saviojan taponlehtilehdot 40 26,3361 60,7839 FI0404004 Arrajoki * 12 26,0514 60,9819 FI0404006 KÃ ¤rmesniemenkallio * 14 26,1142 60,9525 FI0404007 Kelloniemi * 229 26,1861 61,1300 FI0404008 KukkomÃ ¤en metsÃ ¤ * 15 26,5025 60,9136 FI0404009 Marjovuori * 115 26,1700 61,0469 FI0404011 Kullaan lÃ ¤hteet * 6 26,0431 61,1050 FI0404012 SjÃ ¶grenin mÃ ¤ki * 2 26,2292 60,9347 FI0406001 Vuurttinsuo- KorpijÃ ¤rvenoja * 89 26,4772 61,2472 FI0406002 SokerimÃ ¤en letto 3 26,5247 61,0531 FI0406003 PyhÃ ¤jÃ ¤rvi * 529 26,4389 60,9408 FI0406004 NiskajÃ ¤rvi * 26 26,5942 61,1525 FI0406007 TervajÃ ¤rven rotko * 31 26,4489 61,0686 FI0406008 Mutiansaari * 31 26,6322 61,1186 FI0406009 SeppÃ ¤lÃ ¤nkoski 0,7 26,5822 61,0411 FI0407001 Ukonhaudat 84 28,5772 61,1272 FI0407004 Mielikonnotkon ja Holmanjoen lehdot 6 28,7406 61,0603 FI0407006 Kivisaaren lehtokorpi 5 28,4731 61,0281 FI0407008 Muukonsaaren lehmusniemi * 4 28,4858 61,1622 FI0407009 LinnamÃ ¤ki * 221 28,7131 61,0967 FI0407011 Korpiahon laidun 3 28,7508 61,0903 FI0407012 VÃ ¤stÃ ¤rÃ ¤kinmÃ ¤en niityt 7 28,7311 61,1511 FI0407013 PerÃ ¤-Aholan niityt 2 28,6872 61,1056 FI0408001 ItÃ ¤isen Suomenlahden saaristo ja vedet * 95 628 27,1233 60,2956 FI0408005 Suurisuo-RajajÃ ¤rvi 13 26,9181 60,5794 FI0408009 Vuorisaari 27 27,0761 60,4119 FI0408010 Klaavun rantaniitty * 1 27,0050 60,5453 FI0408011 Nummenjoen suu 28 27,0094 60,5517 FI0409001 Savonsuon tervalepikot * 30 26,6850 60,8869 FI0409003 VahtermÃ ¤en kallionaluslehto * 15 26,7111 60,8939 FI0410001 Keltin ja Ahkojan rantalehdot * 32 26,5928 60,8553 FI0410002 Tammirannan vanha ampumarata 2 26,6097 60,8597 FI0411005 Joussuo * 230 28,3922 60,9214 FI0411006 Luhtalammensuo * 42 28,0678 61,0650 FI0411008 Ruunakorpi * 29 28,5719 60,9783 FI0411009 Sudensalmen metsÃ ¤ * 26 28,2519 61,1069 FI0411012 Vanha-Mielon metsÃ ¤ * 14 28,2706 61,0339 FI0412001 Suuvuori 9 27,7492 61,0147 FI0413003 Mustaksensuo * 82 27,7847 60,8272 FI0413004 Hietamiehen metsÃ ¤ * 171 27,3308 60,9442 FI0413005 Someron lÃ ¤hteikkÃ ¶ ja suo * 6 27,4086 60,9211 FI0414005 Suurisuo * 103 27,5864 60,7542 FI0414006 TingankoskenmÃ ¤ki * 31 27,6578 60,7403 FI0414008 Leukaniemi-TyllinjÃ ¤rvi * 304 27,7886 60,6611 FI0414009 Vuorisenvuori 70 27,8086 60,7131 FI0414010 Mustalammen metsÃ ¤ * 39 27,4742 60,7933 FI0414012 Riitahuusinpelto 3 27,6614 60,7061 FI0414013 Virojoki 0,6 27,5161 60,7472 FI0415002 RistimÃ ¤ki * 8 29,4808 61,5311 FI0415004 Korpisaaren metsÃ ¤ * 15 29,4597 61,6500 FI0415006 SuurmÃ ¤ki 12 29,6983 61,5828 FI0415007 Siikalahti * 465 29,5644 61,5636 FI0416001 Valkmusa * 1 710 26,7394 60,5603 FI0416003 Koukkusaari 180 26,7300 60,4167 FI0416010 Kokkovuori 121 26,8089 60,4656 FI0417002 Lautakangas * 21 29,3281 61,3883 FI0417006 YhteismetsÃ ¤n puisto * 9 29,2875 61,3983 FI0417008 Revonrannan laidun 4 29,3653 61,4544 FI0417009 Ã pÃ ¤tinkangas * 100 29,1803 61,4119 FI0418006 Haukkavuori * 119 29,2200 61,4903 FI0418007 Myllyjoki 1 28,5769 61,4306 FI0419003 Naattikumpu * 14 29,7428 61,6619 FI0419004 Kirjavalan laitumet * 5 29,6617 61,6650 FI0419005 Kanavalampi 21 29,7908 61,6553 FI0420001 Kuolimo * 8 098 27,5319 61,2667 FI0420004 Vuohilammen metsÃ ¤ * 40 27,3664 61,1225 FI0420005 JÃ ¤rvitaipale * 365 27,2172 61,1039 FI0422001 IlkonselkÃ ¤ * 7 417 28,3169 61,2731 FI0422003 Kuivaniemi * 43 27,9803 61,1161 FI0422004 LilmanmÃ ¤ki * 32 27,8350 61,1983 FI0422005 KylÃ ¤niemi 460 28,2844 61,3111 FI0423001 SyrjiensÃ ¤rkkÃ ¤ 129 29,9097 61,7458 FI0423003 Niukkala * 38 29,8375 61,7478 FI0423006 Suurtuvan niitty * 1 29,8769 61,7458 FI0424001 Repovesi * 4 081 26,8853 61,1867 FI0424002 SelÃ ¤npÃ ¤Ã ¤n-, Anttilan- ja Hevosojankangas * 760 26,7694 61,0761 FI0424003 HirvenpÃ ¤Ã ¤nsuo * 137 26,9075 61,1258 FI0424005 SomuranmÃ ¤ki * 14 26,8403 60,9578 FI0424006 Vuohiniemen metsÃ ¤ * 9 27,0608 60,9947 FI0424008 Hevosoja-KÃ ¤Ã ¤pÃ ¤lÃ ¤n letto * 2 26,9508 61,0956 FI0424010 Kartanonniemen metsÃ ¤ * 7 26,7714 60,9442 FI0424011 LappalanjÃ ¤rven lahdet ja KytÃ ¶lÃ ¤nlampi 82 26,7339 60,9233 FI0424012 Matinlampi * 0,5 26,7772 61,2269 FI0424013 RÃ ¶ykynmÃ ¤ki * 8,5 26,8239 60,9444 FI0425003 Rajasuo * 278 27,3514 60,5903 FI0425005 Pappilansaari-Lupinlahti * 400 27,2439 60,5428 FI0425006 Suviranta * 54 27,1961 60,5403 FI0425007 Sikovuori 72 27,1278 60,6436 FI0425009 Korkiavuori * 35 27,1528 60,6994 FI0426003 Saunasuon metsÃ ¤ * 13 27,5231 60,6128 FI0426004 VilkkilÃ ¤ 22 27,7036 60,5175 FI0426005 HinkkajÃ ¤rvi 3,8 27,5239 69,5117 FI0427001 JÃ ¤rvenpÃ ¤Ã ¤nsuo-Hangassaari * 158 27,8786 60,8022 FI0427002 Kaaliaiskorvenvuori * 48 27,8828 60,7153 FI0427003 Mustatkalliot * 95 27,9083 60,7419 FI0500001 Kolovesi - Vaaluvirta - PyttyselkÃ ¤ * 7 986 28,7981 62,2608 FI0500002 Linnansaari * 26 546 28,4453 62,1244 FI0500003 Hartolan Isosuo * 99 26,2953 61,5992 FI0500004 Vuotsinsuo * 440 27,8728 62,0983 FI0500005 Iso-Huppio * 917 27,5036 61,9286 FI0500006 Juurikkasuo - Vehka- ja Uuhilampi * 195 27,0875 62,3222 FI0500007 Paltasuo * 211 26,9425 62,3050 FI0500008 Ringinsuo - HeinÃ ¤lamminsuo * 276 27,0672 62,4014 FI0500009 Petkellammensuo * 166 27,3794 62,0328 FI0500010 Kakonsalon jÃ ¤rvialue * 2 412 28,9928 62,2633 FI0500011 KermajÃ ¤rvi * 6 154 28,7258 62,4536 FI0500012 KuijÃ ¤rvi - Sonnanen * 2 330 26,4281 61,2839 FI0500013 Pihlajavesi * 36 737 28,8714 61,7394 FI0500014 Lammasniemen lehto * 11 27,4842 62,4611 FI0500015 JÃ ¤ppilÃ ¤n ja Joroisten vanhat metsÃ ¤t * 384 27,6814 62,3131 FI0500016 Sulkavan ja Punkaharjun vanhat metsÃ ¤t * 416 28,7972 61,5533 FI0500018 Suurenaukeansuo - Isosuo - Pohjalampi * 1 640 27,0578 62,1742 FI0500019 Punkaharju * 679 29,3306 61,7817 FI0500020 Hirvensalmen Suurisuo * 98 26,8844 61,5608 FI0500021 Luonteri * 8 441 27,8450 61,6222 FI0500022 Pyssyharju 118 26,0019 61,1761 FI0500023 Tervaruukinsalo * 826 27,6356 62,2636 FI0500024 Lietvesi * 19 271 27,9925 61,4556 FI0500025 Puulavesi * 16 546 26,6872 61,7986 FI0500026 KatosselkÃ ¤ - TolvanselkÃ ¤ * 13 288 28,5481 61,6258 FI0500029 Puumalan Suurisuo * 91 28,2247 61,4350 FI0500030 VahvaselÃ ¤n - VahvajÃ ¤rven metsÃ ¤t * 53 26,5931 61,6208 FI0500031 Joutenvesi - Pyyvesi * 15 292 28,7406 62,1614 FI0500033 Kotisalon lehto 21 26,0903 61,5736 FI0500035 Puruvesi 31 963,4 29,5350 61,9061 FI0500036 Suurlahden lampialue * 568 27,6958 61,4547 FI0500038 Putkilahti - RuskeaperÃ ¤ * 698 28,3989 61,9919 FI0500042 Hujas 44 27,3289 61,7572 FI0500043 Niitlahti * 86 29,2242 61,8261 FI0500046 SysmÃ ¤n lintuvedet 288 25,6917 61,5206 FI0500047 Tuhkaa * 55 26,9683 62,1078 FI0500048 Maijootsuo * 42 27,3931 62,4483 FI0500049 MÃ ¤ntyharjun Suursuo * 61 27,1086 61,3756 FI0500052 Ruhvanansuo * 135 29,0353 61,9697 FI0500053 Iso-KylmÃ ¤ * 91 26,7739 62,2325 FI0500056 PyÃ ¶rissalo * 140 29,0356 61,9200 FI0500057 LÃ ¤piÃ ¤n koivikkolehdot 11 26,0869 61,1469 FI0500058 KyrÃ ¶nsuo 21 28,5086 62,3633 FI0500060 MÃ ¤ntyharjun reitin kosket * 37 26,7094 61,5658 FI0500062 Kotkatharju 144 27,8817 62,1958 FI0500063 Viitoinvuoren lehto 2 29,1139 61,9525 FI0500065 Kammiovuori * 237 25,6889 61,6700 FI0500066 Mataraniemi - MÃ ¤yrÃ ¤mÃ ¤ki * 36 26,1403 61,1958 FI0500068 HeinolanmÃ ¤en lehto * 13 28,5992 62,4114 FI0500073 Kinaneva * 64 26,7025 62,1283 FI0500074 Savonsuo * 158 29,1336 61,9056 FI0500077 Pahalamminvuori * 57 27,3331 61,6389 FI0500081 Haapasaari - Luhtanen - Majaluhta * 60 26,7425 61,3664 FI0500082 LautjÃ ¤rvi - Laukkala - Kaituenlampi * 93 26,3378 61,5303 FI0500084 SielusenmÃ ¤ki * 16 28,0828 61,6239 FI0500086 MÃ ¤yrÃ ¤vuoren vanha metsÃ ¤ * 85 25,9753 61,3194 FI0500087 Linnusvuoren vanhat metsÃ ¤t * 82 26,0581 61,3422 FI0500088 ViitamÃ ¤en - Vaanilan metsÃ ¤t * 23 25,9333 61,6100 FI0500089 Arola * 32 26,2636 61,1650 FI0500092 Heponiemen metsÃ ¤t * 51 26,1856 61,1994 FI0500093 Hanhilampi * 29 27,2533 61,7008 FI0500094 Launinsuo * 107 27,1281 61,7975 FI0500096 TÃ ¶rmÃ ¤ * 16 27,1683 62,2678 FI0500097 UhnionmÃ ¤enrinne * 6 26,7442 62,3489 FI0500099 Vilkaharju 160 28,4219 61,7886 FI0500104 Haapaniemi * 13 27,1086 62,0908 FI0500105 Uuhiniemi * 47 25,9406 61,6844 FI0500106 ImjÃ ¤rven - SalonmÃ ¤en metsÃ ¤t * 55 26,2425 61,2658 FI0500108 PyhÃ ¤niemi * 58 26,6989 61,4436 FI0500109 Kinalammen metsÃ ¤ * 21 26,7825 61,4175 FI0500111 Ruokolahden metsÃ ¤ * 14 28,5722 61,6758 FI0500113 Koiravuoren metsÃ ¤t * 40 27,5408 61,7994 FI0500114 Kihtelysniemi * 26 26,6269 61,3231 FI0500115 Laukoniemi * 33 26,7450 61,4522 FI0500116 HirvijÃ ¤rvenkallio - VastamÃ ¤ki * 74 25,6933 61,3611 FI0500128 JuustinmÃ ¤ki * 32 25,8628 61,7156 FI0500129 Lahnaniemen, Solistonsuon ja Alatalon metsÃ ¤t * 38 26,6300 61,4900 FI0500130 Anettu * 26 26,4225 61,4092 FI0500131 Tornioniemi * 47 28,1983 62,1164 FI0500133 Anttilan tila * 42 27,5911 61,6419 FI0500135 Paason niityt * 1 26,2539 61,3586 FI0500137 PetÃ ¤isen metsÃ ¤ * 22 26,8733 61,9453 FI0500138 Rautvuori * 11 26,0806 61,2650 FI0500140 Lautalammen metsÃ ¤ * 29 29,1172 61,8706 FI0500143 Lamminpohja * 86 27,8631 62,1556 FI0500144 HertunjÃ ¤rven metsÃ ¤t * 13 27,5975 61,4772 FI0500145 Pohjoislampi 23 27,0133 61,7075 FI0500149 Kolmikanta * 42 27,1992 61,2017 FI0500154 Puruveden valkoselkÃ ¤tikkametsÃ ¤t * 42 29,2903 61,9814 FI0500155 Lehmilammen lehdot * 10 28,6481 61,9572 FI0500156 VÃ ¤nkkÃ ¤Ã ¤nsuo * 115 26,8692 61,7914 FI0500158 Pohjolan laidun * 6 27,4747 61,5875 FI0500161 Rastikenkut * 22 29,0475 62,1842 FI0500162 LeppÃ ¤kosken metsÃ ¤t * 5 25,8886 61,6442 FI0500163 VitsajÃ ¤rvien vanha metsÃ ¤ * 16 26,0364 61,3306 FI0500164 Sahinsuo * 166 26,5506 61,5928 FI0500165 Isosuo - Kivenholma * 226 26,4072 61,6172 FI0500166 Kakrialansuo * 140 26,8872 61,8631 FI0500169 Vilkonsuo * 79 29,4447 61,9594 FI0500170 Kinnula * 1 29,1003 61,8644 FI0500171 Hevonniemi * 6 510 28,7428 61,9422 FI0500172 Vaahersalonlampi * 149 28,4764 62,0361 FI0500175 AhvenjÃ ¤rven haka 5 26,4439 61,5450 FI0500176 Kyyvesi (SCI) * 7 144 27,0869 61,9775 FI0500201 Taloahon metsÃ ¤ * 12 27,1342 61,9022 FI0500202 Rossinlammen metsÃ ¤ * 11 27,1083 61,2886 FI0500203 Viljakkalan metsÃ ¤t * 86 26,8467 61,8403 FI0500204 Rutkanlahden metsÃ ¤t * 35 28,2958 61,7467 FI0500205 Sammakkolammen metsÃ ¤ * 21 26,7672 61,3844 FI0500206 Puolihongansuon metsÃ ¤ * 22 28,1486 62,2772 FI0500211 PatterinmÃ ¤ki * 27 28,9292 61,6067 FI0500220 Kukkosenkorpi * 5 28,2722 61,7350 FI0500221 Ritasuo - Onttoinvuorensuo * 15 27,3392 61,6278 FI0500222 MesiÃ ¤nlammen letot 1 26,3386 62,1117 FI0500230 Sulkavanniemen laidun ja niitty * 3 29,0547 61,9794 FI0500231 Haapalahden niitty * 0,4 28,0903 62,0861 FI0500236 Haapalahden ranta 3,4 28,0844 62,0933 FI0600001 Puijo * 171 27,6636 62,9083 FI0600002 EtelÃ ¤-Kuopion lehdot ja lammet, Vanuvuori, Haminavuori * 315 27,6283 62,8042 FI0600003 Paas- ja Puruveden suot ja metsÃ ¤t * 117 27,3314 62,4986 FI0600004 Suuri-Majoisen metsÃ ¤ * 23 28,0108 62,9258 FI0600005 HirvijÃ ¤rven lehto 5 26,6883 63,3864 FI0600006 HiidenjÃ ¤rven lehto 9 28,2575 62,8500 FI0600007 Halmejoki-Karhonsaari-Potkunsaari * 23 27,7386 62,9575 FI0600008 JynkÃ ¤njÃ ¤rven ja Putousnotkon lehdot 11 26,6897 63,5219 FI0600009 JuurikkaselÃ ¤n metsÃ ¤ * 56 27,7650 62,6242 FI0600010 Vaikkojoki, Vaikon vanhat metsÃ ¤t ja Aitalamminsuo * 258 28,8333 63,0839 FI0600011 Iso SiimarinmÃ ¤ki * 49 26,5475 62,5358 FI0600012 YlÃ ¤-Keyrityn metsÃ ¤t ja Keyritynjoki * 355 28,5122 63,5303 FI0600013 LaakajÃ ¤rven metsÃ ¤t ja suot sekÃ ¤ Suurisuo * 268 27,7469 63,8781 FI0600014 Vahtisuo ja lÃ ¤histÃ ¶n vanhat metsÃ ¤t * 440 27,5761 63,8558 FI0600015 KeurunmÃ ¤ki-Haavikkolehto * 625 26,9294 62,5325 FI0600016 Kurkivuori-Rimminluhta-Sikosalmi * 91 27,0253 62,5786 FI0600018 Saarisuo-Kurkisuo * 695 26,6386 63,9411 FI0600019 Mammonhauta-Rotimojoki * 40 26,8594 63,9244 FI0600020 Pumpulikirkko * 1 686 28,4881 63,6317 FI0600021 Niinivaaran serpentiniittialueet * 89 28,8269 63,0031 FI0600022 Rahkasuo * 10 27,2575 62,8914 FI0600023 Pangansuo * 97 26,9144 63,1506 FI0600024 ValkeiskylÃ ¤n ja Ventojoen metsÃ ¤t * 78 26,7969 63,4061 FI0600025 Hetteinen ja Liimattalanharju * 42 26,7228 62,6756 FI0600026 Matalasuo-HyvÃ ¤rilÃ ¤nsuo * 810 28,5189 63,4594 FI0600027 Autiosuo ja Uuranholi * 324 27,9964 63,7197 FI0600028 Suvasveden saaristot * 8 539 28,1706 62,6242 FI0600029 Kutujoki 16 27,0697 62,5336 FI0600030 Sorsaveden saaristo * 5 179 27,5361 62,4772 FI0600031 JuojÃ ¤rven saaristo * 3 299 28,5881 62,7303 FI0600032 Konnevesi-Kalaja-Niinivuori * 15 259,3 26,5575 62,5994 FI0600033 HÃ ¤llÃ ¤mÃ ¶nharju-Valkeiskangas * 1 406 26,7286 63,9944 FI0600034 LÃ ¶ytynsuon-Maamonsuon alue * 2 386 28,4103 63,6322 FI0600035 Korkeakoski * 29 27,0739 63,2400 FI0600036 Keski-Kallaveden saaristo * 4 378 27,8239 62,7961 FI0600039 Lintharju-Kirjosuo sekÃ ¤ Vakkarsuo * 1 035 27,0225 62,6456 FI0600040 HonkamÃ ¤ki * 138 27,1061 62,9564 FI0600042 Valkeinen 70 27,3939 63,1083 FI0600043 LÃ ¤hemÃ ¤en metsÃ ¤ * 21 28,2517 62,9308 FI0600049 Kinahmin rinteen lehdot 9 27,9981 63,1894 FI0600057 Huutavanholma * 43 28,0192 63,2817 FI0600059 KorsumÃ ¤ki - KeinÃ ¤lÃ ¤nniemi * 106 27,5836 62,8081 FI0600060 Tavisuo * 254 27,4058 63,9608 FI0600061 Toussunlinna * 19 26,7856 62,5467 FI0600062 Kolmisoppi-NeulamÃ ¤ki * 426 27,5897 62,8814 FI0600063 Laivonsaari * 147 27,5858 62,9275 FI0600066 Jurvasenpuron metsÃ ¤ * 57 28,6325 63,0717 FI0600067 Kolmisoppisen suot * 329 28,0319 63,5611 FI0600068 Ã lÃ ¤nne * 3 152 28,1167 63,4911 FI0600069 Naimapuron metsÃ ¤ * 71 27,1250 63,9281 FI0600070 Koivujoki 24 26,3628 63,4106 FI0600071 Tiilikan alue * 4 911 28,2928 63,6500 FI0600072 Kuikkasuo ja Suurisuo * 118 27,6656 63,3222 FI0600073 Toukkasuo-Huttusuo * 221 26,2783 63,5700 FI0600075 Hirvisuo * 137 27,7708 63,2592 FI0600076 Pisa-KypÃ ¤rÃ ¤inen * 476 28,3144 63,2242 FI0600077 Eitikansalon suot * 223 27,8867 63,2553 FI0600078 Loutteisen-Kuikkasuon-Tarpisen alue * 51 28,0067 63,2303 FI0600079 Ruohosuo * 41 28,5917 63,0917 FI0600080 Turulanvaara * 69 28,7994 62,9117 FI0600081 KakkisenjÃ ¤rven alue * 441 27,2425 62,7414 FI0600082 Hukkasuo * 256 27,5286 63,4436 FI0600084 Kutunjoki * 87 27,4156 62,5994 FI0600086 Savuniemi ja Kipansalo * 108 28,1369 62,8906 FI0600087 Hangassuo-KarjalaisenmÃ ¤ki * 221 27,8556 63,3253 FI0600088 Kitkukallio 2 27,8767 63,0336 FI0600089 TelkkÃ ¤mÃ ¤ki * 103 28,4794 63,0378 FI0600096 KaavinjÃ ¤rven metsÃ ¤ * 72 28,5664 62,8906 FI0600099 Kanervaharjun metsÃ ¤ * 38 27,4725 63,3031 FI0600101 Koistilan metsÃ ¤ * 84 28,3794 62,7717 FI0600102 MÃ ¤krÃ ¤mÃ ¤en metsÃ ¤ * 38 27,4739 62,6022 FI0600103 Suojoen metsÃ ¤ * 43 26,6925 63,8631 FI0600104 Humalasuo * 47 26,3442 62,9531 FI0600105 Joutensuo * 74 26,8175 63,8939 FI0600106 SelkÃ ¤suo * 168 27,1283 63,8536 FI0600107 Vuori-Kalajan letto * 3 26,7053 62,5856 FI0600108 Haravalehto * 13 28,5994 63,5819 FI0600109 Hirvivaara * 15 28,7203 63,3211 FI0600110 PitkÃ ¤suo - SÃ ¤rkÃ ¤ntakanen * 203 28,3792 63,7267 FI0600111 Pieni MustanselÃ ¤n metsÃ ¤ * 41 27,8181 63,5153 FI0600112 MaaselÃ ¤nmÃ ¤ki * 1,3 27,2458 62,9039 FI0600113 Hyppyypuronsuo * 7,2 27,1308 63,8222 FI0600114 Patalahti-PatajÃ ¤rvi 5,3 27,1842 63,2222 FI0700004 VÃ ¤rtsilÃ ¤n laakson luontokokonaisuus * 212 30,6317 62,2122 FI0700010 Kolin kansallispuisto * 2 717,5 29,8250 63,0853 FI0700011 Kesonsuo - Palokangas-SelkÃ ¤kangas - SyvÃ ¤ysjoki * 8 764,76 30,8361 62,8386 FI0700012 Polvelan luontokokonaisuus * 406 29,0758 63,1544 FI0700013 Petrovaaran luontokokonaisuus * 75 28,9839 63,1628 FI0700014 SavijÃ ¤rven suo * 28 29,6725 63,0972 FI0700015 HÃ ¤rkinpuro ja serpentiiniraunioisalueet * 65 29,5267 63,1250 FI0700017 Munakukkula-Niinivaara * 181,2 29,5594 62,6644 FI0700018 Oriveden-PyhÃ ¤selÃ ¤n saaristot * 15 938 29,7064 62,4189 FI0700019 Kalliolammen metsÃ ¤ * 65 30,3661 62,7164 FI0700020 Iknonvaara * 81 30,3967 63,4844 FI0700021 Huurunlampi-Sammakkolampi - Huurunrinne * 258 29,8475 63,0358 FI0700022 Korvinsuo-Parilamminsuo * 661 30,9114 62,7631 FI0700023 Kolvanauuro ja lÃ ¤hialueet * 194,7 29,9747 62,8611 FI0700028 Reposuo-Kalliolahdensuo * 910 30,2186 63,3333 FI0700029 Puohtiinsuo * 891 31,0967 62,7161 FI0700030 SÃ ¤rkijÃ ¤rvi 66 29,2953 62,6453 FI0700031 Hiidensaari-Valkolansaari 11 30,2197 62,0889 FI0700032 Hanhisuo * 122 29,0989 62,9489 FI0700033 ValkeajÃ ¤rven harjualue * 519 31,1275 62,8683 FI0700034 Sopensuo * 37 30,1050 62,1006 FI0700035 Huuhkajanvaara * 55 29,9164 62,9747 FI0700036 Hopealahden metsÃ ¤ * 19 29,8422 62,4806 FI0700037 Lammassaari-YppylÃ ¤ * 253 30,7525 62,9478 FI0700038 TohmajÃ ¤rven lehdot * 37 30,3150 62,2086 FI0700039 Marjoniemenkangas * 579 29,7914 61,8006 FI0700040 Akankangas * 32 29,7544 62,2947 FI0700041 Papinniemen ukonhattulehto 5 29,9786 62,0225 FI0700042 Viitasuo * 628 30,6417 62,8197 FI0700043 Koitajoen alue * 7 561 31,4419 62,9275 FI0700044 PetkeljÃ ¤rvi-Putkelanharju * 3 417 31,0889 62,6347 FI0700045 Ruunaa * 11 978 30,5928 63,4003 FI0700046 MujejÃ ¤rvi * 2 333 29,5450 63,7833 FI0700047 Patvinsuo * 12 727 30,7361 63,1117 FI0700048 Rasvasuo-Kitkasuo - Cajanderin aarnialue * 1 901 29,9800 63,6406 FI0700049 Hirvisuo * 348 30,2067 62,2464 FI0700050 Viklinrimpi * 1 459 29,5014 62,9167 FI0700051 Kirjovaara * 328 30,3994 62,8606 FI0700052 Juuan vanhat metsÃ ¤t * 527 28,9083 63,3011 FI0700053 RaesÃ ¤rkkÃ ¤ * 720 28,7700 63,4811 FI0700054 Oinasvaara * 20 30,5408 63,0500 FI0700055 Vaikkojoen suot * 473 28,8253 63,2503 FI0700056 UkonsÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 752 30,7747 63,3392 FI0700057 JÃ ¤kÃ ¤lÃ ¤kangas * 224 30,7333 63,2747 FI0700058 Jongunjoki * 338 29,8617 63,7233 FI0700059 PÃ ¶nttÃ ¶vaara-Pahkavaara * 410 30,9897 63,1614 FI0700060 Lieksan itÃ ¤rajan vanhat metsÃ ¤t * 631 31,0539 63,2683 FI0700061 RitosÃ ¤rkÃ ¤n alueen vanhat metsÃ ¤t * 494 30,4403 63,2028 FI0700063 Tolkeenvaaran alueen vanhat metsÃ ¤t * 251 29,7597 63,6492 FI0700064 Korkea-aho - ViharinjÃ ¤rvi * 207 30,0781 63,6842 FI0700065 Murtovaaran alueen vanhat metsÃ ¤t * 749 28,7886 63,8328 FI0700066 Piilopirtinaho-MarjomÃ ¤ki * 555 28,4522 63,7631 FI0700067 Mustinvaaran alueen vanhat metsÃ ¤t * 300 29,6489 63,6897 FI0700068 Paistinvaaran alueen vanhat metsÃ ¤t * 553 29,2442 63,8172 FI0700069 LeiviskÃ ¤nkalliot * 111 28,8542 63,4272 FI0700070 Luostarinvaaransuo * 260 30,4958 62,5106 FI0700071 Partiissuo * 295 29,9925 62,1906 FI0700072 Sammalussuo * 289 30,2664 62,8036 FI0700073 Iso-VetelÃ ¤inen * 6 29,7558 63,0875 FI0700074 Verkkovaara * 149,6 29,7803 63,0681 FI0700075 PÃ ¶llÃ ¶nvaara-Kruununkangas * 537 29,9458 62,6622 FI0700076 KarjalansÃ ¤rkkÃ ¤-SeivÃ ¤slamminsÃ ¤rkkÃ ¤ * 104 29,7442 62,0086 FI0700077 Jukavaara-SÃ ¤rkilamminvaara * 285 30,1367 62,5247 FI0700078 Jouhteninen * 174 29,7558 62,7894 FI0700079 PÃ ¤Ã ¤vaara * 104 29,8169 63,5619 FI0700080 Sinivaara-Massivaara * 204 30,3372 63,4533 FI0700081 Kuoppasuo * 162 29,1711 63,7700 FI0700082 PiilosensÃ ¤rkÃ ¤t * 257 30,2106 63,4961 FI0700083 Iso-Juurikan - LeveÃ ¤vaaran alue * 397 29,1303 62,6922 FI0700084 MultasÃ ¤rkkÃ ¤-Likolamminkangas * 924 30,3867 62,2908 FI0700085 Kannusvaara * 296 30,2269 62,4061 FI0700088 Otravaaran Ã ¤ngelmÃ ¤lehto 1 30,1233 61,8914 FI0700089 Kuorinka 1 301 29,4033 62,6114 FI0700090 Onkamon SÃ ¤rkijÃ ¤rvi 1 070 30,0742 62,3408 FI0700091 PyhÃ ¤jÃ ¤rven alueen luontokokonaisuus * 20 544 29,8967 61,8569 FI0700093 Peijonniemenlahden vesialue 119,6 30,4003 62,1969 FI0700094 Jorhonkorpi * 38,5 31,1311 62,9344 FI0700095 Sulkukorpi * 15 30,9053 62,9367 FI0700097 Ritoniemen metsÃ ¤ * 66,8 29,2819 63,2728 FI0700098 Kuolemalammen suo * 62,5 29,7233 61,7992 FI0700100 Paiholan metsÃ ¤ * 75,9 29,9700 62,6247 FI0700102 Sammakkovaara * 20,4 29,2558 63,7156 FI0700103 HerajÃ ¤rven metsÃ ¤ * 100,8 30,6831 62,5667 FI0700106 Piilovaaran metsÃ ¤t * 6,3 29,1347 63,3261 FI0700107 NoljakanmÃ ¤en alue * 50,2 29,6856 62,6172 FI0700108 Kalmistolan haka 3 30,2253 62,0719 FI0700109 KoikkalanmÃ ¤en rinnelaitumet * 2,1 30,1761 62,0761 FI0700110 Kansikkopuro * 5,7 29,2050 63,6447 FI0700111 Puustinvaara * 2,5 30,8344 62,6108 FI0700113 Lehtovaara * 18,3 29,0050 63,0594 FI0700115 Makonniemi * 15,1 30,0158 62,0339 FI0700116 Soikkelin metsÃ ¤ * 20,8 29,6389 62,6739 FI0700117 Koskutkangas * 195,4 30,8667 63,2239 FI0700118 Kuikkasuo * 86 30,9192 63,3494 FI0700119 SÃ ¤rkkÃ ¤lammit * 91,1 29,8414 63,5431 FI0700125 VÃ ¤likankaan alueen vanhat metsÃ ¤t * 375,7 29,2842 63,8456 FI0700126 PÃ ¤ivÃ ¤rinne * 11,3 29,4522 63,6739 FI0700128 Kansikkovaara * 31,9 29,0875 63,8203 FI0700129 PykÃ ¤lÃ ¤kangas * 12,9 28,5986 63,7194 FI0700130 Simanaisenlehto * 19,2 28,7061 63,8186 FI0700131 SyvÃ ¤lampien alue * 63,3 28,7372 63,8461 FI0700132 Haukisuo * 32,9 29,0439 63,1964 FI0700134 SalmijÃ ¤rvi * 150,8 29,5736 63,6494 FI0700135 Liippalammit * 185 29,6225 63,7014 FI0700136 Ristinvaara * 57,7 29,5917 63,7394 FI0700137 Purtovaara * 78,3 29,6281 63,6542 FI0700138 SÃ ¤rkilamminkangas * 101,4 29,8056 63,6394 FI0700139 Suolamminvaara-Tervasuo * 382 30,8025 63,3042 FI0700140 VÃ ¤Ã ¤rÃ ¤kangas * 25,2 29,7808 63,6844 FI0700141 JysmÃ ¤nvaara * 16,9 28,6433 63,8283 FI0700142 KypÃ ¤rÃ ¤vaara * 75,4 29,3550 63,8078 FI0700143 Kuomavaara * 48,7 29,3581 63,7733 FI0700145 Sihvonvaaran metsÃ ¤t * 33,4 29,5261 63,7000 FI0700146 HeinÃ ¤vaaran-KyykÃ ¤n lammet 2,9 29,9811 62,8364 FI0700147 Kangasvaaran-KenraalinkylÃ ¤n lammet 15 30,7336 62,3014 FI0700148 PÃ ¤Ã ¤tye-SepÃ ¤nniemi 12 30,1339 62,1094 FI0800001 Lauhanvuori * 4 992 22,1586 62,1450 FI0800003 Kauhaneva - Pohjankangas (SCI) * 6 849,2 22,4203 62,1831 FI0800010 Mustasaarenneva * 724 22,6194 62,3339 FI0800012 Pohjoisneva * 2 341 24,3131 63,0833 FI0800013 Harjaisneva-Pilkoonneva * 691 21,7625 62,5847 FI0800014 Lutakkoneva * 455 21,8342 62,4006 FI0800015 Varisneva * 278 21,6583 62,5400 FI0800016 Kurpanneva * 395 21,9656 62,6069 FI0800017 Iso Kakkurinneva * 180 21,8289 62,7047 FI0800018 Kackurmossen * 760 21,4056 62,7753 FI0800019 Degermossen * 508 21,2803 62,7569 FI0800020 RisnÃ ¤smossen * 727 21,4344 62,6753 FI0800021 Sanemossen * 1 053 21,6981 62,7561 FI0800022 Norrskogenin suot * 95 22,1083 63,2161 FI0800023 Norrmossen * 199 22,5592 63,1675 FI0800024 Viitaneva-Storholmanneva * 347 22,6675 63,1736 FI0800025 Paljakanneva-Ã kantmossen * 1 218 22,5892 63,2667 FI0800026 Hanhikeidas * 934 21,7850 62,1433 FI0800027 Larvanneva * 848 23,3297 62,6828 FI0800028 Pirjatanneva * 606 23,3456 62,4242 FI0800030 Haukilamminneva * 1 061 23,1417 62,3697 FI0800032 Levaneva * 3 343 22,0922 62,7781 FI0800033 Iso Kaivoneva * 584 22,0000 62,2831 FI0800034 Iso Koihnanneva * 1 390 22,4722 62,3494 FI0800035 Paukaneva * 583 22,8647 62,8292 FI0800036 Maaherransuo * 418 24,5028 62,5853 FI0800037 Niinineva * 74 23,9647 62,3969 FI0800038 Matosuo * 838 24,2892 62,8119 FI0800039 Vanhaneva * 334 23,5133 63,0792 FI0800041 Ruokkaanneva * 323 24,0386 63,2328 FI0800042 Iso Narunneva * 275 23,6556 62,9147 FI0800044 Mesmossen * 675 22,7083 63,4586 FI0800045 AngjÃ ¤rvmossen * 134 23,1378 63,5281 FI0800046 Passmossen * 244 23,1697 63,5881 FI0800047 PitkÃ ¤mÃ ¤nnikÃ ¶nneva * 79 24,0364 62,8781 FI0800050 YlimysjÃ ¤rvi * 125 22,3806 62,3197 FI0800052 HÃ ¤llÃ ¶rsfjÃ ¤rden * 313 22,9161 63,7219 FI0800054 Petolahdenjokisuisto * 543 21,3883 62,8797 FI0800056 VassorfjÃ ¤rden * 1 537 21,9964 63,2100 FI0800057 SÃ ¶dra StadsfjÃ ¤rden-SÃ ¶derfjÃ ¤rden-Ã jen * 2 855 21,5775 63,0075 FI0800059 HinjÃ ¤rvi * 420 21,3344 62,6853 FI0800060 KuivasjÃ ¤rvi * 468 23,5042 62,5792 FI0800064 Lapuanjokisuisto-BÃ ¥daviken * 610 22,4853 63,5750 FI0800065 SappionjÃ ¤rvet * 307 24,0131 62,6122 FI0800067 SandsundsfjÃ ¤rden * 159 22,7708 63,6456 FI0800070 PÃ ¤ssilÃ ¤nvuori * 239 22,1772 62,7450 FI0800071 Huosianmaankallio * 38 24,0725 63,1719 FI0800077 PyhÃ ¤vuori * 126 21,6286 62,2711 FI0800079 PitkÃ ¤mÃ ¶nluoma 24 22,4203 62,5917 FI0800082 SimpsiÃ ¶ * 51 22,9475 62,9503 FI0800084 Orrmossliden * 26 21,5658 62,5300 FI0800085 Bredmossmyran * 27 21,4450 62,3758 FI0800086 LÃ ¥gpelt * 21 22,1603 63,1308 FI0800087 PerÃ ¤nevanholma * 506 23,2117 62,7911 FI0800089 Miilu * 13 24,1267 62,5711 FI0800091 KÃ ¤Ã ¤rmekalliot * 66 24,0314 63,0919 FI0800092 Lassinharju * 67 21,9431 62,1658 FI0800093 Gamla kastet * 39 22,1067 63,3275 FI0800095 Iskmo Ã ¶n * 236 21,5939 63,2303 FI0800096 SidlÃ ¤ndet * 507 21,7767 63,1917 FI0800097 Vedahugget * 40 21,7800 63,1228 FI0800098 Djuplottbacken * 43 23,3653 63,5181 FI0800099 FÃ ¤nÃ ¤snabban * 28 22,8092 63,6722 FI0800100 MÃ ¤ntykangas * 53 24,2336 62,9458 FI0800101 PÃ ¤ssinrÃ ¤mÃ ¤kkÃ ¤ * 60 22,0861 62,5886 FI0800103 NÃ ¤ttypii * 38 22,5075 62,8467 FI0800104 MÃ ¤kelÃ ¤nmÃ ¤ki * 58 24,2372 62,5706 FI0800105 PerÃ ¤metsÃ ¤ * 38 21,9325 63,0406 FI0800106 Lummukkakangas * 62 23,3786 63,1208 FI0800107 Kalomskogen * 66 22,4128 63,1306 FI0800110 Ã htÃ ¤vÃ ¤njoki 57,82 23,1536 63,5564 FI0800111 LapvÃ ¤Ã ¤rtinjokilaakso * 233,67 146,44 21,7136 62,2519 FI0800112 LapvÃ ¤Ã ¤rtin kosteikot * 1 224 21,4381 62,1847 FI0800120 Ison KoirajÃ ¤rven harju * 343 24,3714 62,6983 FI0800130 Merenkurkun saaristo * 128 162 21,3856 63,3842 FI0800132 Luodon saaristo * 14 460 22,6142 63,8328 FI0800133 Uudenkaarlepyyn saaristo * 3 210 22,4014 63,6222 FI0800134 Kristiinankaupungin saaristo * 8 059 21,3111 62,2414 FI0800135 NÃ ¤rpiÃ ¶n saaristo * 11 828 21,0906 62,5142 FI0800136 Kokkolan saaristo (SCI) * 12 645 23,0642 63,9392 FI0800140 Tegelbruksbacken * 47 21,4044 62,2831 FI0800141 BrymsÃ ¶ren * 21 22,3714 63,5181 FI0800142 Furubacken * 18,9 21,7728 62,9811 FI0800143 GubbtrÃ ¤skberget * 21 22,8042 63,6647 FI0800144 IgeltrÃ ¤sket * 26 21,8719 63,2389 FI0800145 Isokorpi * 13,6 22,0883 62,6525 FI0800146 JÃ ¤rvinevan metsÃ ¤ * 11 22,8658 62,8769 FI0800147 Kaijan Kryytimaa * 12 21,9231 62,7953 FI0800148 KivistÃ ¶nmÃ ¤ki * 21,7 22,6661 62,8517 FI0800150 Matosuonniemi * 32 24,2536 62,7728 FI0800151 MetsÃ ¤kylÃ ¤n metsÃ ¤ * 12 21,8450 62,7278 FI0800152 NÃ ¶rrtrÃ ¤skin metsÃ ¤ * 20,9 22,1575 63,2192 FI0800153 Pelman metsÃ ¤ * 12 22,4822 62,8622 FI0800154 Pohjoislahden metsÃ ¤ * 82 21,3897 62,2861 FI0800155 Porraslamminkangas * 13 24,7900 63,4142 FI0800156 PÃ ¶kkÃ ¤saaret * 20 23,0081 63,3369 FI0800157 Kajaneskogen * 47 21,6189 62,7864 FI0800158 Tuoresluoman lehdot * 16,6 22,6192 62,6808 FI0800159 UkonmÃ ¤ki * 53,2 23,8386 62,9386 FI0800160 Ã ngesholmen * 54,3 21,3044 63,1606 FI0800161 Hirvijoen metsÃ ¤t * 76 23,2711 63,0914 FI0900001 Lotakonsuo * 7,6 25,5431 62,5147 FI0900002 Oksalan Isosuo - MiehinkÃ ¤isensuo * 109 25,2067 62,5061 FI0900003 Kanavuori-Koskenvuori * 162 25,9022 62,2397 FI0900004 Verhokangas * 69 24,8117 62,9392 FI0900005 Aittosuo-LeppÃ ¤suo-Uitusharju * 1 521 24,5683 62,7508 FI0900006 HÃ ¤rkÃ ¶suo-Hongistonkorpi * 24 25,6758 62,1928 FI0900007 Alasuo * 14,3 26,1169 62,2844 FI0900008 Sallistensuo * 69,1 25,3014 62,3697 FI0900009 VÃ ¤Ã ¤rÃ ¤pÃ ¤Ã ¤n lammet ja lÃ ¤hteet * 21 25,5339 62,3608 FI0900010 YlÃ ¤-Tankonen * 17 26,0742 62,5736 FI0900011 Hitonhauta-KylmÃ ¤hauta-Hirvasjoki * 132 25,7422 62,4928 FI0900012 Lankamaan harjualue * 121 26,1758 62,4619 FI0900013 HietasyrjÃ ¤nkangas-Sirkkaharju 378 25,9878 62,4992 FI0900014 PartastenmÃ ¤et * 26 25,6917 62,1650 FI0900015 Jurvon alue - Jouhtisen metsÃ ¤ * 452 25,9408 62,6053 FI0900016 Peuravuori-Hoikanvuori 26 25,9653 62,7139 FI0900017 Julmatlammit-Kitukorpi * 89 25,1344 62,7686 FI0900018 Vanginvesi 307 26,2153 62,5592 FI0900019 KÃ ¤lkÃ ¤suo-Lehmusuo * 186 26,3247 61,8981 FI0900020 Harvastensuo * 98 26,0864 61,8300 FI0900021 HyyppÃ ¤Ã ¤n alue * 28,9 26,1361 62,2936 FI0900022 YlistÃ ¶nrinne - KylmÃ ¤noron kalliot 15 25,7403 62,2281 FI0900023 Muuramenharju - Innanlahden lehto * 228 25,6375 62,1072 FI0900024 Humalalahti - PitkÃ ¤joen suu * 83 26,0117 62,1278 FI0900025 SaarijÃ ¤rven reitti * 1 534 24,9975 62,7769 FI0900026 KytÃ ¶murronsuo * 12 26,3408 62,6703 FI0900027 PyhÃ ¤jÃ ¤rvi 1 935 25,4778 62,7389 FI0900028 Hitonhaudan vuori * 41 26,0708 62,6769 FI0900029 HuhkojÃ ¤rvi * 151 24,8328 62,1289 FI0900030 HirvijÃ ¤rvi * 60 24,5144 62,4978 FI0900031 Peuralamminneva * 487 24,4708 63,0911 FI0900032 Pihlajaveden reitti 615 24,1561 62,3331 FI0900033 Eerolanlahti-Rautpohjanlahti 43 25,7222 62,2525 FI0900034 Silppolanraivio-Aittosuonlehto * 127 24,9961 63,2056 FI0900035 Keiteleen Listonniemi * 1 606 26,0800 62,8708 FI0900036 IsolÃ ¤hteenpuro * 6 25,3236 62,9325 FI0900037 Siipikangas * 18 24,4964 62,3600 FI0900038 Pieni-Kaihlanen * 71 26,3442 62,2656 FI0900039 Vaarunvuoret * 604 25,7161 61,9294 FI0900040 SuojÃ ¤rviensuo-Niittosuo * 524 25,9647 63,2958 FI0900041 Keskisenlampi-Riionlampi * 102 26,3103 61,8506 FI0900042 Koivulahti 1 24,6758 62,4144 FI0900043 Saarisuo-Valleussuo-LÃ ¶ytÃ ¶suo-Hirvilampi * 1 515 24,4419 62,9844 FI0900044 SyvÃ ¤jÃ ¤rvenlehto * 36 25,3558 63,5744 FI0900045 Housukosken alue * 232 24,6831 62,4906 FI0900046 HeinÃ ¤-Suvanto - HetejÃ ¤rvi * 1 224 26,1456 63,1519 FI0900047 Karjovuori * 33 24,6897 62,3800 FI0900049 Hopeaharjunkorpi * 25 24,9592 61,5317 FI0900050 Raiskin metsÃ ¤t * 112 24,2878 62,2867 FI0900051 SÃ ¤rkijÃ ¤rvi ja Iso MetsÃ ¤lampi * 111 24,7608 62,8142 FI0900052 NytkymenjÃ ¤rvi * 483 24,9364 61,8567 FI0900053 Rasuanniemi 18 25,1347 61,9517 FI0900054 JylhÃ ¤nrinteen metsÃ ¤ * 8 24,8914 62,6556 FI0900055 Laihistenneva-HÃ ¤rkÃ ¤neva-Vahvasenjoki * 493 24,4639 62,7983 FI0900056 Makkaran niitty 4 25,5969 63,4697 FI0900057 SelÃ ¤ntauksen suot * 2 714 25,2861 63,3294 FI0900058 Suurisuo-SepÃ ¤nsuo-Paanasenneva-Teerineva * 844 25,4969 63,5008 FI0900059 KalajÃ ¤rvi-KytÃ ¤nneva * 209 26,1178 62,6481 FI0900060 KylÃ ¤mÃ ¤n lammet * 68 25,0458 61,6164 FI0900061 Varisvuori-Louhukangas-SaukonlÃ ¤hde * 170,8 26,0497 63,4250 FI0900062 Myllykankaan metsÃ ¤ * 33,9 25,5817 62,7181 FI0900063 Suurusneva * 25 25,7706 63,4706 FI0900064 Isosuo * 62 26,4472 62,7242 FI0900065 Multarinmeri-Harjuntakanen-Riitasuo * 1 151 25,1225 63,4592 FI0900066 Haarapuronniitty-VuorijÃ ¤rvi * 42 25,8189 63,2153 FI0900067 Palokankaan lammet * 81 26,0478 63,0864 FI0900068 Rahkasuo * 101 25,8350 63,3450 FI0900069 PyhÃ ¤-HÃ ¤kin alue * 2 125 25,4517 62,8486 FI0900070 Kolima-Keitele -koskireitti * 471 25,9508 63,1328 FI0900072 Kolima 4 769 25,7425 63,2967 FI0900073 ValkeisenjÃ ¤rvi-SÃ ¤rkilampi-Utusuo * 123 24,8056 62,5450 FI0900074 Haapasuo-Syysniemi-RutajÃ ¤rvi-KivijÃ ¤rvi * 5 063,8 26,0322 61,9258 FI0900075 Suonteen pohjoisosa * 5 453 26,2650 61,7669 FI0900076 Suonteen etelÃ ¤osa * 2 625 26,4994 61,6611 FI0900077 Onkisalo-HerjaanselkÃ ¤ * 2 063 25,5342 61,6889 FI0900078 Edessalo-Haukkasalo * 2 653,9 25,4022 61,7475 FI0900079 VanhanselkÃ ¤-Ruppavuori * 306 25,5156 61,8431 FI0900080 Vahervuori * 21 25,6647 61,8014 FI0900081 TervajÃ ¤rvi * 24 25,7178 62,3683 FI0900082 Tuomistonjoki 0,6 24,6031 62,2353 FI0900083 IilijÃ ¤rven alue * 889 25,8958 62,0925 FI0900084 Lullinvuori-Kustaanvuori-HÃ ¤rkÃ ¶pohja * 96 25,7403 62,0894 FI0900085 SyrjÃ ¤harju * 65 25,0622 62,3233 FI0900086 KivijÃ ¤rvenvuori-MÃ ¤yrÃ ¤mÃ ¤en lehto * 32 25,9139 61,9817 FI0900087 PohjoisjÃ ¤rven metsÃ ¤ * 27 25,3725 62,3794 FI0900088 Palstonvuori-JÃ ¤Ã ¤skelÃ ¤ * 178 25,8736 62,1689 FI0900089 PitkÃ ¤jÃ ¤rvenvuoren metsÃ ¤t * 210 25,1611 62,0214 FI0900090 KivijÃ ¤rvi * 5 366 25,1861 63,0644 FI0900091 Kylkisaaret - Raakkipuron metsÃ ¤ - Pohjoiskallio * 116 25,4478 62,9600 FI0900092 HeinÃ ¤suon alue * 86 25,1078 63,0228 FI0900093 Haukisuo-HÃ ¤rkÃ ¤suo-Kukkoneva * 2 472 24,4072 62,8803 FI0900095 Hertunvuori 93 25,1978 61,7011 FI0900096 SÃ ¤rkijÃ ¤rven metsÃ ¤ - Myllyvuori * 142 25,3494 62,1333 FI0900097 PyhÃ ¤jÃ ¤rven lintuvesi 176 26,1369 62,7608 FI0900098 Putkilahti * 226 25,6889 61,8792 FI0900099 Ristisuo * 52 25,4536 62,0781 FI0900100 Rotkovuoren alue * 47 24,9575 61,9144 FI0900101 IsojÃ ¤rvi-Arvajanreitti * 4 641 25,0267 61,7058 FI0900102 Huhkainvuori 28 25,1828 61,4786 FI0900103 LapinjÃ ¤rvi-Teerikangas * 106 26,2594 62,2306 FI0900104 VatianjÃ ¤rven - Saraaveden alue * 394 25,9211 62,4511 FI0900105 KierÃ ¤lammen kalliot - Pyykkivuori 36 26,2006 62,3675 FI0900106 Rokasuo * 99 26,1903 61,9425 FI0900107 VÃ ¤llyvuori-Huuvuori-Haukkavuori * 184 25,9994 62,0306 FI0900108 Myllyvuori-VilhusenmÃ ¤ki * 34 24,7886 62,4822 FI0900109 Vesilahdensuo-Kurkisuo * 192 24,5697 62,4914 FI0900110 Joensuonkangas * 52 24,9836 62,4828 FI0900111 KuusmÃ ¤ki-TikkamÃ ¤ki-Kirkkokangas-Valkeavuori * 223 25,5047 62,2172 FI0900112 Kulhanvuoren alue * 745 24,9639 62,5819 FI0900113 Ristiniemen lÃ ¤hteikkÃ ¶ * 14 25,4461 62,6622 FI0900114 Katajaneva - Vuorilammen alue - Huhtalampi * 288 26,1619 62,0664 FI0900115 KaitajÃ ¤rvi * 206 25,3372 61,6928 FI0900116 Muurainkorpi-Niittosuo * 147 26,0119 63,2219 FI0900117 Kivineva-Karhukangas * 201 25,3767 63,2681 FI0900118 RuokomÃ ¤ki * 54 25,3661 63,2053 FI0900119 YlÃ ¤-Keitele * 3 641 25,6778 63,1131 FI0900120 Hakovuori-Koljatti * 124 25,7272 63,0411 FI0900121 Kivetyn alue * 168 25,7394 62,8558 FI0900122 Ison SÃ ¤rkijÃ ¤rven metsÃ ¤ - Metsokangas * 53 25,6456 62,7047 FI0900123 Pihlajavesi ja ylÃ ¤juoksun pienvedet * 2 592 24,2786 62,3600 FI0900124 HallinmÃ ¤ki * 211 25,1031 62,1522 FI0900125 Honkaneva * 62 26,2550 62,6075 FI0900126 KÃ ¤rppÃ ¤jÃ ¤rven alue * 809 25,3319 61,6483 FI0900127 SilmÃ ¤suo-Kiminginjoki * 55 24,7306 62,6006 FI0900128 Tervaniemen alue * 104 24,6336 62,6894 FI0900129 Koivuvuori - Pienen PalojÃ ¤rven metsÃ ¤ * 101 25,3900 63,1044 FI0900130 MertajÃ ¤rvi - Pieni-SelkiÃ ¤inen * 84 26,2419 62,7353 FI0900131 VihtamÃ ¤en lettorÃ ¤me * 3 26,6353 62,4450 FI0900132 VirkamÃ ¤en letto-KovasrÃ ¤me * 33,8 25,8589 63,3631 FI0900133 Kummunpuro * 4,9 25,1572 62,8336 FI0900134 SyvÃ ¤ojanmÃ ¤ki * 18,6 25,5864 62,3914 FI0900136 Louhuvuori * 95 25,1861 63,4792 FI0900137 Lehtisenneva * 28,7 25,6581 62,7564 FI0900139 Rajala * 91 25,1028 61,7475 FI0900140 Kilpisuo * 247 24,7797 62,9881 FI0900144 Palosenranta * 4,4 26,1289 62,0592 FI0900145 Aholan laitumet * 1,8 25,1158 63,3281 FI0900146 Lampuodinsuo * 82 25,0944 62,5069 FI0900148 JousmÃ ¤ki * 21 25,2958 62,0931 FI1000001 Isosaaren tulvalehto * 39 23,3100 63,8011 FI1000003 RummelÃ ¶n-HarrbÃ ¥dan * 236 23,0819 63,8764 FI1000004 Laajalahti 194 23,0161 63,7897 FI1000005 Rahjan saaristo * 8 381 23,6133 64,1875 FI1000006 Mustakorpi * 13,6 25,0906 64,0967 FI1000007 Vihas-KeihÃ ¤slahti * 138 23,8372 64,2603 FI1000008 JÃ ¤kÃ ¤lÃ ¤neva * 233 24,1594 64,0397 FI1000009 Iso MÃ ¤llineva - Pieni MÃ ¤llineva * 676 24,4611 63,9794 FI1000010 Maakannuskarinlahti ja Viirretjoen suisto * 204 23,6100 64,0497 FI1000011 EtelÃ ¤-SydÃ ¤nmaa * 706 25,0342 63,4917 FI1000012 Kalajoen suisto * 327 23,9044 64,2883 FI1000013 KÃ ¥tÃ ¶landet * 435 22,8897 63,8800 FI1000014 Ritaneva-Vipusalonneva-MÃ ¤rsynneva * 2 206 24,0433 63,7731 FI1000015 RÃ ¤yringin lehdot 132 23,7547 63,3925 FI1000016 Jokisuunlahti ja Valmosanneva * 235 23,4961 63,3739 FI1000017 Vattajanniemi * 3 960 23,3444 63,9744 FI1000018 Vainionhaka * 1 23,9719 64,3411 FI1000019 Vionneva * 878 23,9008 63,6472 FI1000022 PyhÃ ¤jÃ ¤rvi * 4 018 25,9831 63,6042 FI1000025 ViitajÃ ¤rvi * 155 24,1917 63,8778 FI1000026 EtelÃ ¤nevan-Viitasalonnevan-SeljÃ ¤sennevan alue * 2 506 23,8094 63,8303 FI1000028 VÃ ¤hÃ ¤jÃ ¤rven lehto ja Ruotsalon letot * 81 23,3878 63,8956 FI1000029 Iso Ristineva - Pikku Ristineva * 272 23,5139 63,7683 FI1000031 Isoraivio ja PilleskytÃ ¶ * 15 24,1372 63,2319 FI1000034 Kotkanneva ja Pikku-Koppelon metsÃ ¤t * 3 305 24,3511 63,5492 FI1000036 LÃ ¤hdeneva * 246 23,8664 63,7564 FI1000040 Siiponjoki * 419 23,8031 64,1997 FI1000047 Hautahuhta * 31 23,9394 63,3586 FI1000056 Hirsineva * 327 25,4875 63,9081 FI1000057 Lestijoki 370 24,1017 63,8700 FI1000058 Maristonpakat * 215 23,8656 64,2589 FI1001001 Pilvineva * 3 667 23,9892 63,4800 FI1001002 Linjalamminkangas * 461 24,5058 63,3806 FI1001003 PatanajÃ ¤rvenkangas * 298 24,2439 63,2036 FI1001004 Kivinevan alue * 2 120 24,6036 63,6536 FI1001005 Lestijoen ylÃ ¤juoksu ja Paukaneva * 1 551 24,5875 63,6261 FI1001006 Mattilansaari * 59 24,5875 63,5067 FI1001007 LestijÃ ¤rven saaret * 2 152 24,7442 63,5225 FI1001008 LehtosenjÃ ¤rvi * 1 038 24,7586 63,3906 FI1001009 Isoneva * 632 24,6236 63,5783 FI1001010 Hangasneva-SÃ ¤Ã ¤stÃ ¶piirinneva * 3 550 24,3706 63,3272 FI1001011 HÃ ¶tÃ ¶lamminneva * 1 316 24,3347 63,1492 FI1001012 Linjasalmenneva * 2 656 24,5981 63,4086 FI1001013 SalamajÃ ¤rvi * 8 948 24,7653 63,2550 FI1002001 Tervaneva-Sivakkaneva-PitkÃ ¤kangas * 1 321 25,5906 63,6328 FI1002002 KÃ ¤rsÃ ¤mÃ ¤enjÃ ¤rvet * 431 26,2353 63,9108 FI1002003 Iso Karsikkoneva * 223 25,5592 63,5928 FI1002004 Haudanneva * 289 26,0700 63,8356 FI1002005 Lohijoen lehto * 18 25,4494 63,6744 FI1002006 Korteojan korpi * 8 25,2761 63,6839 FI1002007 JÃ ¤msÃ ¤nkallio * 40 25,1894 63,7497 FI1002008 Alakangas * 59 24,8092 63,7222 FI1002009 Niinikorpi * 2 25,8936 63,4972 FI1002010 Lehtoniemi * 11 25,9825 63,4697 FI1002011 RyÃ ¶kÃ ¶nkangas * 25 24,4044 64,2422 FI1002012 SauviinmÃ ¤ki 6 25,3508 63,7844 FI1002013 PesÃ ¤neva * 161 24,8489 63,8003 FI1002014 Rimpineva-Linttineva * 673 24,8786 63,8614 FI1002015 PitkÃ ¤neva * 625 24,9422 63,8081 FI1002017 PajuperÃ ¤nkangas * 37,1 25,2722 63,6303 FI1002018 Vihtanevan aarnimetsÃ ¤ * 12 25,1381 63,7408 FI1002019 HepomÃ ¤en haka 0,8 25,5519 63,5592 FI1002021 Kursun yhteislaidun * 23 25,9344 63,6606 FI1100001 Haapaveden lintuvedet ja suot * 3 616 25,5131 64,2633 FI1100002 Korkattivuori * 30 25,5217 64,1956 FI1100006 Iso Honkaneva-Pieni Honkaneva * 179 24,8703 64,1444 FI1100201 Hailuoto, pohjoisranta * 3 671 24,7417 65,0853 FI1100202 Kirkkosalmi * 1 019 24,7117 64,9664 FI1100203 Isomatala-MaasyvÃ ¤nlahti * 1 531 24,7983 64,9419 FI1100204 OjakylÃ ¤nlahti ja KengÃ ¤nkari * 291 24,8153 65,0453 FI1100206 HÃ ¤rkinneva-HanhisjÃ ¤rvensuo * 556 24,8261 64,9950 FI1100400 Poikainlammit-Karhusuo * 1 025 25,9542 65,2583 FI1100402 Joutsensuo-Vareputaanojanlehto * 41 25,4081 65,2256 FI1100403 Iso Kalliosuo ja Satamosuo * 251 25,9969 65,2106 FI1100404 Kumpulampien-UikulaisjÃ ¤rvien alue * 297 25,5847 65,1194 FI1100405 Laitakari-HÃ ¤yrysenniemi-Purjekari * 91 25,2817 65,2336 FI1100600 Hiastinlahti * 168 25,3228 65,3564 FI1100601 Iijoen suisto * 1 661,9 25,2800 65,3456 FI1100602 RÃ ¶yttÃ ¤ * 58,3 25,2067 65,2789 FI1101002 Veneneva-Pelso * 12 039 26,1819 64,4806 FI1101201 Kiimingin lettoalue * 1 083 25,9622 65,1103 FI1101202 Kiiminkijoki 10 883,63 2 131,59 26,1556 65,1386 FI1101203 Kiiminkijoen suisto * 208,8 25,3194 65,1925 FI1101204 YlÃ ¤-Kourilehto * 5 26,0047 65,0933 FI1101205 Haara * 15,4 25,8775 65,1378 FI1101400 Iso Hirviaapa-LÃ ¤hteenaapa * 1 306 25,6528 65,6283 FI1101401 JÃ ¤nessuo * 1 092,3 25,9108 65,7394 FI1101402 Tuuliaapa- Iso Heposuo * 1 075 25,3919 65,5778 FI1101403 Viitaojanlatvasuo * 819 25,8561 65,5714 FI1101405 RimpijÃ ¤rvi-UusijÃ ¤rvi * 1 391 25,5175 65,7281 FI1101406 Kyyttikarinnokka * 0,02 25,1672 65,5664 FI1101600 SukerijÃ ¤rvi * 3 394 28,9106 66,3697 FI1101601 Valtavaara - PyhÃ ¤vaara * 1 027 29,2006 66,1903 FI1101602 Teerisuo-Hanhiharju * 436 29,7539 65,5847 FI1101603 Kouvervaaran lehdot ja suot * 123 28,8250 66,1275 FI1101611 Iivaara - Jousivaara * 2 407 29,7064 65,7933 FI1101612 Siikalampi - Hiidensuo- Palovaaransuo * 382 29,4475 66,0392 FI1101614 MuojÃ ¤rvi * 4 521 29,6603 65,9317 FI1101615 Suininki * 725 29,6089 66,0661 FI1101616 Kitka * 12 413 28,6917 66,1544 FI1101617 Isosuo - Kivisuo * 2 590 28,7864 65,7333 FI1101618 Vapalampi - Lohilampi - Kuntivaara * 1 170 29,8436 66,1664 FI1101619 Oravisuo * 444 29,6128 66,2547 FI1101620 PÃ ¶tkÃ ¶nsuo * 666 28,9894 65,9100 FI1101622 Harjasuo - Laurinkorpi * 172 29,2989 66,3031 FI1101625 Ruoppisuo, Nojosenvaarankurun ja Valkeaisenpuron lehdot * 110 28,8692 66,0428 FI1101626 Kumpuvaaran suot * 23 29,2372 66,2386 FI1101627 SÃ ¤rkiperÃ ¤ - LÃ ¶yhkÃ ¶nen - Antinvaara * 799 29,2986 66,1353 FI1101628 Reposuo * 47 29,1928 66,0900 FI1101629 Vasaraniemen suot 57 28,7117 66,0769 FI1101630 Oijusluoma * 1 179 29,0031 65,8350 FI1101631 Paljakan metsÃ ¤t ja suot * 1 141 29,7928 66,1997 FI1101632 Lohivaara * 1 470 28,6172 65,8711 FI1101633 KÃ ¤tkytvaara * 407 28,6633 66,4061 FI1101635 EtelÃ ¤-Kuusamon metsÃ ¤t * 15 368 29,7608 65,6614 FI1101645 Oulanka * 29 390 29,3433 66,4606 FI1101800 Lauttaneva * 195 26,0983 63,9833 FI1101801 Lauttanevan metsÃ ¤t * 22 26,0717 63,9933 FI1101803 Lapinniemi * 31 25,8944 63,9164 FI1101804 Latvakangas * 26 25,7375 63,9103 FI1102000 Loukkuneva-Isoneva * 780 25,8350 64,5681 FI1102200 Liminganlahti * 11 823 25,2503 64,9044 FI1102201 Haarasuo * 683 25,0289 64,7800 FI1102601 Muhos- ja Poikajoen alueet * 498 26,1764 64,7489 FI1102602 Tikanlantto-Isolantto * 8,2 26,0483 64,7158 FI1102605 PÃ ¤ijÃ ¤nne-VÃ ¤lisuo ja Ruostesuo * 1 157 26,1194 64,6808 FI1102606 RÃ ¶Ã ¶lantto-Murtokoski ja SyvÃ ¤ojansuu * 79 26,0750 64,7178 FI1102607 LÃ ¶ytÃ ¶suo-Karpassuo-ReikÃ ¤suo * 1 516 26,2658 64,7044 FI1102608 Rokua * 4 231 26,4781 64,5789 FI1102800 Hirvineva * 631 25,1767 64,2889 FI1102801 Salmineva-PiurukkajÃ ¤rvi * 276 24,9000 64,3658 FI1102802 MustakydÃ ¶n metsÃ ¤ * 18,8 25,0228 64,2725 FI1102803 Ohinevan metsÃ ¤ * 25,5 24,9167 64,2178 FI1103000 Kempeleenlahden ranta * 192 25,4758 64,9533 FI1103001 Pilpasuo * 367 25,7647 64,9719 FI1103002 Letonniemi * 42 25,4006 65,0589 FI1103004 Oulujoen suisto * 44,7 25,4311 65,0131 FI1103200 Akionlahti * 260 25,2872 64,9886 FI1103400 Olkijokisuu-Pattijoen pohjoishaara * 202 24,5508 64,7236 FI1103401 LÃ ¤hdeneva * 21 24,7117 64,6094 FI1103402 PitkÃ ¤sneva * 567 24,8072 64,4614 FI1103600 Pellikaisenneva * 237 26,0567 64,0919 FI1103602 Iso Suksineva-AhvenjÃ ¤rvenneva-Turvakonneva * 476 26,2667 64,1731 FI1103800 Seipikangas ja Seipikankaan korpi * 314 27,2569 65,6931 FI1103801 Venkaan lÃ ¤hde 5 26,4564 65,4292 FI1103802 Ohtosensuo * 2 161 27,2528 65,4886 FI1103803 Kuusisuo-Hattusuo * 3 870 26,5236 65,2069 FI1103804 Soininsuo-Kapustasuo * 2 491 26,8056 65,5744 FI1103805 KÃ ¤rppÃ ¤suo-RÃ ¤inÃ ¤nsuo * 1 592 26,3192 65,4064 FI1103806 Sumusuo * 683 26,4153 65,6069 FI1103807 LuhtarÃ ¤miÃ ¤ ja Haaposuo-Korppisuo * 1 666 27,1578 65,2842 FI1103808 TyrÃ ¤suo * 763 26,6133 65,4606 FI1103809 Ruosuo-Isosuo * 508 27,3106 65,6478 FI1103810 Naamanganjoen niitty * 1,4 27,6750 65,5156 FI1103811 Sulanvaaranpaljakka * 165,3 27,7381 65,5325 FI1103813 MaaselkÃ ¤ * 3 230 27,8014 65,6319 FI1103814 Kaahlo-oja-Susisuo * 1 851 26,9694 65,7028 FI1103815 Jaurakkavaara * 427 27,6589 65,1219 FI1103816 Sammalharju * 559 27,8572 65,3547 FI1103819 PudasjÃ ¤rvi * 548 26,9489 65,3775 FI1103820 SotkajÃ ¤rvi ja Helkalansuo-Kalettomansuo * 845 27,3236 65,3344 FI1103821 Puntarivaara * 168 27,9861 65,2906 FI1103822 Saarilampi * 117 27,4361 65,5511 FI1103823 JÃ ¤kÃ ¤lÃ ¤vaaran rinnesuot ja Rytisuo * 65 27,3986 65,2011 FI1103824 Kaakkurinrimmit * 1 027 26,7842 65,4364 FI1103827 Litokaira * 30 382 26,2606 65,7297 FI1103828 SyÃ ¶te * 19 641 27,6525 65,7586 FI1103829 Olvassuo * 27 073 27,2639 65,1286 FI1103830 Hirvisuo * 4 481 26,2536 65,2408 FI1104200 Telkkisaaret * 86 24,7133 64,3906 FI1104201 Parhalahti-SyÃ ¶lÃ ¤tinlahti ja Heinikarinlampi * 275 24,2656 64,4994 FI1104202 Rajalahti-Perilahti * 91 24,1136 64,4281 FI1104203 Sunin alue * 93 23,9939 64,3778 FI1104401 ItÃ ¤mÃ ¤ki-EtelÃ ¤joki * 444 26,7000 64,1042 FI1104402 Kansanneva-Kurkineva-Muurainsuo * 1 659 26,4339 64,1003 FI1104404 Kinkerisaarenneva * 134 26,5303 64,0889 FI1104406 MÃ ¤ykÃ ¤naho * 41 26,7522 64,0556 FI1104407 Sammakkolammen metsÃ ¤ * 41 26,2503 63,8650 FI1104408 TÃ ¶rmÃ ¤senrimpi-Kolkanneva * 2 126 26,6322 64,2025 FI1104600 Raahen saaristo * 2 240 24,3897 64,6911 FI1104601 ViitajÃ ¤rven alue * 25 24,5369 64,6428 FI1104602 KuljunmÃ ¤en niitty * 2,1 24,4372 64,6428 FI1104603 PuntarimÃ ¤ki * 4 24,4817 64,6186 FI1104604 Jouttineva * 12 24,5658 64,6031 FI1104605 Rytilammen alue ja Arkkukari * 19 24,4336 64,6189 FI1104800 Matkusneva-Ukonvaajanneva * 413 25,4678 64,5631 FI1104801 HeikkilÃ ¤n laitumet * 1,7 25,7350 64,4394 FI1105000 Akanneva-Rimmenneva * 444 25,4133 64,4792 FI1105001 Revonneva-Ruonneva * 3 814 25,1081 64,7247 FI1105200 Huhtaneva-Lumineva * 687 24,9153 64,8367 FI1105201 SÃ ¤Ã ¤renperÃ ¤ ja Karinkannanmatala * 624 24,9678 64,9072 FI1105202 Siikajoen lintuvedet ja suot * 2 067 24,6481 64,8211 FI1105401 Lauttasuo * 777 28,1386 65,3494 FI1105402 MÃ ¤tÃ ¤sojan lehto * 16 27,8419 65,5825 FI1105403 Maijanlampi * 423 28,1408 65,5283 FI1105404 KylmÃ ¤nperÃ ¤n lÃ ¤hteikkÃ ¶ 3 28,1872 65,5661 FI1105405 Salmitunturi - RÃ ¤Ã ¤pysjÃ ¤rvi * 7 572 28,2236 65,7525 FI1105406 MetsÃ ¤kylÃ ¤ * 2 671 28,4594 65,3017 FI1105407 Latva - Korte - KÃ ¤rppÃ ¤vaara * 2 041 28,0350 65,6794 FI1105408 TervajÃ ¤rvi * 1 426 28,3219 65,4303 FI1105409 Sammakkoaho * 664 29,0294 65,4847 FI1105410 Koivuoja * 309 28,1181 65,4611 FI1105411 Pahkakuru ja Jurmunlampi * 95 28,0408 65,5281 FI1105412 Uusitalon niitty * 1,1 28,0208 65,7306 FI1105413 KylmÃ ¤luoma * 7 341 28,7439 65,5811 FI1106000 SÃ ¤ippÃ ¤suo-Kivisuo * 4 428 26,7669 64,7439 FI1106001 Niittysuo-Siiransuo * 2 485 26,8239 65,0097 FI1106003 Kurimonkosken niityt * 7,9 27,2281 64,9544 FI1106004 Tolkansuo * 1 990 26,7842 64,6636 FI1106005 Torvensuo-Viidansuo * 1 478 26,7267 64,9539 FI1106200 Hanhelan joenvarsilaitumet * 1,1 24,7000 64,4900 FI1106201 Vaippaneva * 91 24,8581 64,5544 FI1106400 Virvikkosuo * 221 26,0397 65,4775 FI1106401 Kusisuo * 419 25,7292 65,4542 FI1106602 RÃ ¤kÃ ¤suo * 2 631 26,2922 64,8736 FI1106603 Heposuo * 3 26,2925 64,9433 FI1106604 Hillikkosuo * 287 26,6025 65,0375 FI1106605 Kalliomaa * 132 26,6025 64,9697 FI1200002 Kelosuo * 106 29,0686 64,4869 FI1200003 Raiskion Rutju * 15 28,2961 64,6861 FI1200051 Julmasuo * 448 29,2050 64,5019 FI1200052 Tulisuon - Varpusuon alue * 3 227 29,3758 64,5678 FI1200053 Kitkansuo * 561 28,3947 64,7858 FI1200054 Joutensuon - Mustosensuon alue, Myllykoski ja Hiidenkirkko * 2 112 29,0339 64,6656 FI1200055 SÃ ¤kkisenlatvasuo - JÃ ¤nnesuo - Lamminsuo ja Peuravaara * 687 28,1772 64,6544 FI1200056 Paljakka ja Latvavaara * 3 119 28,0378 64,7108 FI1200057 PÃ ¶lhÃ ¶vaara * 374 28,6228 64,6086 FI1200058 Vorlokki * 645 28,2689 64,7217 FI1200059 SaarijÃ ¤rven aarnialue * 1 366 28,5706 64,8114 FI1200100 Kiiskinen ja Varissuo * 815 27,5194 63,9894 FI1200102 Lehmivaaran ja Torakankaan lehdot ja suot * 39 27,8808 64,3497 FI1200104 OulujÃ ¤rven saaret ja ranta-alueet * 6 317 27,1042 64,4747 FI1200200 Kolkonsuo * 276 29,7372 64,5619 FI1200201 Riihivaaran alue * 948 30,1575 64,2142 FI1200202 Issakka * 889 30,1308 63,8778 FI1200203 Ristivaara * 907 29,4256 63,9075 FI1200204 Salmivaara * 84 29,4492 63,8672 FI1200205 Vattuvaara * 383 29,8525 63,9106 FI1200206 Eeronvaara * 398 29,7989 63,7667 FI1200207 Hevoshuuhdinpuro ja Honkivaara * 517 28,8600 64,3408 FI1200208 Juortanansalon alue * 5 436 29,8903 64,5761 FI1200209 Lammasaho * 169 29,7742 63,9867 FI1200210 KieverrysjÃ ¤rvet * 711 29,9525 63,7642 FI1200212 Joutenvaara * 515 30,2067 63,8322 FI1200213 ValkeisjÃ ¤rvi * 600 28,7944 64,2939 FI1200214 Pellinkangas * 707 28,9331 64,2903 FI1200215 Kinnussuo - Mustinsuo * 686 28,8531 64,4703 FI1200216 Isosuo - Koirasuo ympÃ ¤ristÃ ¶ineen * 1 666 29,3119 64,4711 FI1200217 KalliojÃ ¤rven seutu - Joutensuo * 1 204 29,3267 64,3781 FI1200218 Kukkosenvaaran alue * 244 30,4269 64,0886 FI1200219 VonganjÃ ¤rvi ja Vuorivaara * 821 30,5144 64,1083 FI1200220 Elimyssalon alue * 8 293 30,3800 64,1925 FI1200221 Teerisuon - Lososuon alue * 3 046 29,2733 63,8900 FI1200222 Hirvivaaran - Suoniemensuon alue * 932 29,5036 64,5292 FI1200223 Jonkerinsalon alue * 3 639 29,7153 63,8375 FI1200224 VilhonpetÃ ¤ikkÃ ¶ * 158 30,2425 63,9600 FI1200225 Ulvinsalon alue * 3 949 30,3636 63,9656 FI1200251 Lentuan alue * 6 591 29,6389 64,2486 FI1200252 Iso Palonen - MaariansÃ ¤rkÃ ¤t * 4 053 30,1786 64,3106 FI1200253 Kokkamo - KylmÃ ¤jÃ ¤rvi * 909 30,1900 64,1514 FI1200257 KellojÃ ¤rven ranta-alueet ja saaret * 1 395 29,0447 64,2753 FI1200258 Hanhisuo - Teerisuo * 304 29,1697 64,0092 FI1200259 ValtasenjÃ ¤rvi 113 30,1103 64,3483 FI1200260 Pihlajapuro * 301 30,0258 63,8797 FI1200261 Paljakanvaara * 198 29,8858 63,9736 FI1200300 Kivesvaaran ja KerÃ ¤senvaaran lehdot ja letot * 61 27,5603 64,4497 FI1200301 Matalansuo * 222 27,6567 64,4461 FI1200302 Melalahden lehdot ja Horkanlampi * 34 27,6753 64,3947 FI1200303 Likolampi ja KoikerojÃ ¤rven kaakkoisranta * 11 27,7814 64,4325 FI1200304 AntinmÃ ¤ki-KylmÃ ¤npuro ja Hevossuo * 90 28,0414 64,3475 FI1200306 Joutensuo * 264 27,4200 64,5522 FI1200400 Mutalammen suot * 102 27,6853 64,7019 FI1200401 Siikavaaran - Korpijoen seutu * 2 870 27,9408 65,1347 FI1200402 Nuottivaara - Puhakkasuo * 479 27,9125 65,0642 FI1200403 Suovaara * 582 28,0478 64,8433 FI1200404 Ã ikÃ ¤nvaara * 172 27,8672 64,8417 FI1200405 Ã ikÃ ¤nselkÃ ¤ * 939 27,9289 64,9497 FI1200406 Kuirivaara * 1 753 27,8886 64,8953 FI1200407 Sikanoreikko * 252 27,9050 64,9981 FI1200408 HuokostÃ ¶rmÃ ¤ * 368 27,9919 64,9097 FI1200409 Pirunkirkon aarnialue * 74 27,9469 64,7072 FI1200410 HepokÃ ¶nkÃ ¤Ã ¤n alue * 150 27,8639 64,8175 FI1200411 Kurikkavaaran aarnialue ja lehdot * 116 27,8336 64,7792 FI1200451 Ison Kaitasen lehto * 15 27,8194 64,5631 FI1200452 Honkajoen lehto * 13 27,7750 64,7067 FI1200453 Iso Saarisuo * 73 27,9417 64,9039 FI1200454 Ison JÃ ¤nisjÃ ¤rven lehto ja letto * 22 27,9531 64,9839 FI1200457 Pihlajavaaran lehto * 31 27,8183 64,7978 FI1200459 SuolijÃ ¤rven Rytisuo * 59 28,0108 65,1339 FI1200460 Vellisuo - Iso Koirasuo * 181 28,0194 65,1978 FI1200462 Vuorisuo ja Iso Vuorilampi * 58 28,0739 65,1853 FI1200463 Iso Tilansuo - Housusuo * 3 449 27,4047 64,9581 FI1200464 SaarijÃ ¤rven vanhat metsÃ ¤t * 1 355 27,5172 64,8008 FI1200465 Vellisuo - Vuorisuo * 509 27,5256 65,0658 FI1200466 Karhusuo - Viitasuo * 1 105 27,3725 64,8633 FI1200467 NÃ ¤Ã ¤tÃ ¤suo * 140 28,0492 64,7667 FI1200500 Saukkovaaran ja Koljatinvaaran lehdot * 21 28,2728 64,4872 FI1200502 Karhisensuo - PyÃ ¶reÃ ¤suo - Lokkisuo * 351 28,7942 64,5036 FI1200511 KalliojÃ ¤rvi - PitÃ ¤mÃ ¤vaara * 861 28,7047 64,4200 FI1200600 Lauttolahden - Soidinvaaran kohteet * 15 27,8892 64,1658 FI1200602 Ketrinsaari ja Noronvaara 5 28,1911 64,0356 FI1200604 Vuoriniemi * 19 29,0797 63,9475 FI1200605 Solansuo * 654 28,6214 64,3153 FI1200607 Rommakkovaara * 159 28,4764 63,9031 FI1200608 RÃ ¤Ã ¤tÃ ¤kangas * 667 28,7208 64,0247 FI1200609 Kortesuo * 332 28,8125 64,2481 FI1200621 Korsunrinne * 51 28,1708 63,9142 FI1200622 Heiskasenpuro * 116 28,7825 63,8733 FI1200623 Hiidenvaara - LÃ ¶ytÃ ¶sensuo * 554 28,2517 63,8119 FI1200624 Viltovaara * 258 28,2519 63,8583 FI1200625 Hiidenportin alueet * 5 166 29,0561 63,8747 FI1200700 Karhuhetteensuo * 6 28,2061 65,2097 FI1200701 Porrassuo 38 29,2267 65,1556 FI1200702 Vasonniemi ja Pahalammenpuro * 8 29,0969 65,1289 FI1200703 Rytyskalliot * 14 29,2808 65,2969 FI1200704 Lokkisuo-Teerisuo * 113 29,0881 64,6942 FI1200706 Louhensuo * 599 28,2400 65,0264 FI1200707 LevÃ ¤vaara * 464 29,4125 65,2897 FI1200708 Lohivaaran - Matarasuon alue * 669 28,2578 65,2328 FI1200710 Isosuo ja Iso Kukkosuo * 335 28,3967 64,8803 FI1200711 Portinvaaran alue * 125 29,2778 65,2514 FI1200712 SÃ ¤ynÃ ¤jÃ ¤suon - Matalasuon alue * 1 094 29,0606 64,8031 FI1200713 MesiÃ ¶nvaara * 507 29,4658 64,9108 FI1200714 Huuhkajanlehto * 392 28,8928 65,1819 FI1200715 Housuvaara * 797 29,5969 65,2881 FI1200716 Ulkuvaara - Ulkupuro * 263 29,3244 65,2322 FI1200717 Huurunvaara - Iso Niittylampi * 517 29,0481 65,1853 FI1200718 Tormuan Pohjavaara - Riitasuo * 1 700 29,4431 65,3692 FI1200719 Martinselkonen * 6 194 29,7853 65,1903 FI1200720 Jylkkyvaara ja Jylkynsuo * 583 28,5942 65,1167 FI1200721 SydÃ ¤nmaanaro * 2 986 29,2889 64,9825 FI1200722 Risti-Luoma * 395 29,2158 65,2789 FI1200723 Ilosenkangas - KylmÃ ¤suo * 796 28,4214 65,1261 FI1200724 Rimpisuo * 253 29,3961 65,0481 FI1200725 Kala-Peuro * 191 29,3681 65,3469 FI1200726 ItÃ ¤jÃ ¤rvi * 258 28,7364 64,9631 FI1200727 Porttiloma * 209 28,1822 65,1172 FI1200728 JyrkkÃ ¤vaara * 480 28,5192 65,1458 FI1200729 Hiienvaara * 375 28,4517 64,9517 FI1200730 Viisiriihinen * 318 29,6789 64,8314 FI1200731 MÃ ¤kilamminvaara * 328 28,6064 65,1856 FI1200732 NÃ ¤ljÃ ¤ngÃ ¤n Pohjanvaara * 359 28,7711 65,1531 FI1200733 Iso Vaskenvaara * 316 29,7119 65,0897 FI1200734 Roimanvaara ja Paljakkavaaran suo * 186 28,0967 65,2169 FI1200735 Riuskanselkonen * 4 226 28,8153 65,2731 FI1200736 MÃ ¤ntypuro * 203 29,4847 65,0447 FI1200737 Karsikkovaara - Losolehto * 1 128 29,6125 64,8658 FI1200738 Julma * 222 29,0353 65,0925 FI1200739 Hinkusuo * 1 461 29,2056 65,3339 FI1200740 Ã llÃ ¶rinsÃ ¤rkkÃ ¤ * 508 29,8389 65,1042 FI1200741 VieremÃ ¤nsuon alue * 2 952 29,6750 65,3678 FI1200742 Murhisalo * 6 548 30,0092 64,6928 FI1200743 Hossa * 10 162 29,3447 65,4747 FI1200744 Pahamaailma * 2 072 29,6528 65,4606 FI1200763 IsonpÃ ¤Ã ¤nlampi 6 29,9431 64,6311 FI1200764 JumalissÃ ¤rkÃ ¤n - HoikansÃ ¤rkÃ ¤n alue * 529 29,3194 64,7178 FI1200800 Rumala - Kuvaja - Oudonrimmet * 4 849 26,6681 64,3297 FI1200802 Likainen ja Likaisen Penikka 16 26,6686 64,5031 FI1200804 Siirasojan lehto * 24 26,5839 64,5678 FI1200805 Sarvisuo - Jerusaleminsuo * 3 634 27,1033 64,7814 FI1200901 Talaskankaan alue * 4 915 27,1147 63,9992 FI1200902 PÃ ¶ntÃ ¶nsuo * 293 26,8081 64,1347 FI1200921 Otanneva * 57 27,0750 64,1086 FI1200922 Karppisensuo - Salinsuo - Joutensuo * 686 27,3931 64,1653 FI1200923 Rimpineva - Matilanneva * 599 26,7878 64,2333 FI1201001 KÃ ¤Ã ¤rmelammen letto * 6 29,0206 64,6433 FI1201002 JÃ ¤mÃ ¤svaaran alue * 3 257 29,4658 63,9725 FI1201003 NÃ ¤Ã ¤tÃ ¤vaara * 299,9 29,7403 63,7336 FI1201005 Kaahla-aho * 135 27,4694 65,0175 FI1201006 Kapustajoen lÃ ¤hteikkÃ ¶ * 1 27,7658 64,8742 FI1201007 Kotuskasuo * 335,7 28,6406 63,8828 FI1201009 Losonvaara * 370,8 27,9106 64,0667 FI1201010 Talvivaara * 284 28,1603 63,9283 FI1201011 Latvakangas * 44 26,9531 64,6236 FI1201012 Malahvia * 2 383 29,7092 64,7742 FI1202001 Isoaho * 31 28,2256 64,0347 FI1202002 Peltolan haka 3,1 28,2414 64,1886 FI1202003 KilpelÃ ¤nvaara * 28 30,3203 64,0025 FI1202004 Laamasenvaara * 30 30,2767 63,9422 FI1300101 Pallas-Ounastunturi * 59 426 23,9378 68,1475 FI1300103 PÃ YRISJÃ RVEN ERÃ MAA * 146 834 24,1558 68,6053 FI1300113 LUPPOKURUN LEHTO 24 23,3378 68,2653 FI1300117 HIETATIEVAT-KALMANKALTIO * 994 24,6975 68,4469 FI1300201 LEMMENJOEN KANSALLISPUISTO * 285 990 25,6064 68,5994 FI1300202 MUOTKATUNTURIN ERÃ MAA * 158 208 26,2947 69,1475 FI1300203 HAMMASTUNTURIN ERÃ MAA * 154 903 26,6433 68,5631 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 28,5681 69,2275 FI1300205 TSARMITUNTURIN ERÃ MAA * 16 758 28,4064 68,6775 FI1300206 HANHIJÃ NKÃ -PIERKIVAARANJÃ NKÃ  * 4 648 27,1542 69,1978 FI1300210 KETTUJOKI-VASKOJOKI * 1 995 26,7211 68,8953 FI1300211 Ivalojokisuisto * 1 123,9 27,6542 68,7489 FI1300212 INARIJÃ RVI * 89 960 27,7322 68,9353 FI1300301 PERÃ MEREN KANSALLIPUISTO * 15 890 24,3206 65,6275 FI1300302 PerÃ ¤meren saaret * 7 136 24,8592 65,3653 FI1300401 HAIKARA-AAPA-VITSIKKOAAPA * 1 867 26,9306 66,9678 FI1300402 TYNNYRIAAPA * 629 27,7625 66,7686 FI1300405 JAVARUSTUNTURI * 1 396 27,2181 66,9144 FI1300406 OTTAVAARA * 820 27,6656 66,4833 FI1300407 Siikajoki-Juujoki 121,9 32 27,5689 66,3517 FI1300501 KALLINKANGAS * 56 24,5122 65,8136 FI1300503 KaltiojÃ ¤ngÃ ¤n lehto 5 24,6544 65,8092 FI1300504 Tornivaaran lehto 19 24,9547 65,8592 FI1300505 KIRVESAAPA * 1 827 24,8064 65,7806 FI1300507 MUSTA-AAPA * 355 24,7775 65,7200 FI1300601 PULJUN ERÃ MAA * 56 351 24,7169 68,3419 FI1300602 SIUKATANJÃ RVET * 2 040 25,0039 68,1819 FI1300603 AHVENVUOMA * 2 207 24,9900 67,5864 FI1300604 NÃ ¤Ã ¤tÃ ¤vuoma-Sotkavuoma * 10 675 25,5050 67,3844 FI1300605 LOUKISEN LATVASUOT * 9 414 25,5889 67,8197 FI1300606 KUORTANO-SAIVINVUOMA-LAUNIJÃ RVI * 9 831 24,8922 67,9928 FI1300607 LEPPÃ VUOMA-MURTOVUOMA-SAATTOPORANVUOMA * 2 138 24,5842 67,8153 FI1300608 Tollovuoma-SilmÃ ¤svuoma-Mustaoja-Nunaravuoma * 9 673 25,4292 67,5836 FI1300611 NAATSUKKA-AAPA * 10 609 25,8675 68,2039 FI1300615 KerpuajÃ ¤rvi * 63 24,6942 67,3269 FI1300616 KIVIJÃ RVI-PIKKU KIVIJÃ RVI 135 24,4644 67,4469 FI1300618 YllÃ ¤s-Aakenus * 38 646 24,3136 67,7306 FI1300619 KUMPUTUNTURI * 1 268 25,5431 67,7258 FI1300701 Teuravuoma-KivijÃ ¤rvenvuoma * 5 788 24,0900 67,3392 FI1300702 SIEPPIJÃ NKÃ -PIERUVUOMA * 1 413 23,7797 67,1711 FI1300704 KARHUVUOMA * 957 24,4622 67,2889 FI1300705 JUUSTOVUOMA * 998 24,6011 67,1650 FI1300706 NIESASELKÃ  * 1 950 24,0461 67,4728 FI1300801 MuonionjÃ ¤rvi-Utkujoki 544 23,5772 67,9781 FI1300901 PyhÃ ¤tunturi * 4 338 27,1167 67,0108 FI1300902 Akanvaaran-Kalkkivaaran lehdot * 21 27,1236 67,1694 FI1300904 Luiron suot * 12 590 27,5656 67,3444 FI1300905 Serrijoki-KÃ ¤tkÃ ¤vuoma * 1 021 27,8842 67,1383 FI1300906 RAATEAAPA * 1 785 27,6931 66,9811 FI1300907 Kemihaaran suot * 14 060,3 27,7644 67,0553 FI1301001 KOUTUSJÃ RVI * 2 303 24,2600 66,6622 FI1301002 Hyrsyvuoma * 103 24,1756 66,5544 FI1301003 KaltiojÃ ¤nkkÃ ¤ * 471 24,2250 66,7528 FI1301004 PaamajÃ ¤rvi 393 23,9611 66,6408 FI1301005 PellojÃ ¤rvi-SÃ ¤ynÃ ¤jÃ ¤jÃ ¤rvi 583 24,0153 66,7500 FI1301101 RIISITUNTURIN KANSALLISPUISTO * 12 461 28,4519 66,2094 FI1301102 MUSTARINNAN TUNTURI * 9 435 27,6942 66,3328 FI1301103 LIVOJÃ RVI * 3 433 28,1431 65,9892 FI1301104 KOROUOMA-JÃ NISKAIRA * 9 378 27,6419 66,1058 FI1301106 PÃ Ã -Ã LJY * 2 162 28,6319 66,4667 FI1301202 VARPUSUO-SAARISUO * 1 021 27,1011 65,8783 FI1301203 ASMUNTINSUO-LAMMINSUO * 1 130 26,5039 65,8250 FI1301205 SIMOJÃ RVI * 6 367 27,2103 66,0536 FI1301206 LIEJUSUO-KAAKKURISUO * 608 26,4744 65,7458 FI1301207 JOUTENSUO * 1 023 26,8139 66,1339 FI1301208 SOPPANA * 1 097 27,4061 66,0967 FI1301209 MÃ MMISUO * 1 313 27,2864 65,8850 FI1301301 MUSTIAAPA-KAATTASJÃ RVI * 6 117 24,9181 66,4358 FI1301302 SAVIOJA 35 25,3858 66,2300 FI1301304 KAIHUAVAARAN LEHTO * 13 26,8461 66,3739 FI1301306 LOUEVAARA * 1 681 25,1475 66,4169 FI1301312 NAMALIKKOKIVALO * 836 26,7550 66,3261 FI1301313 Narkauksen-Katiskon lehdot * 94 26,2275 66,2875 FI1301314 KUTUSELKÃ -KIRISTÃ JÃ SELKÃ  * 2 909 25,9206 66,9364 FI1301315 Koukkulanaapa-Palokivalo * 2 210 25,6244 66,8075 FI1301316 Herankaira * 2 217 26,7442 66,5056 FI1301317 AuttikÃ ¶ngÃ ¤s * 377 27,1867 66,2931 FI1301318 OUNASJOKI * 4 730 25,0775 67,1011 FI1301319 Toramojoki 6 25,7556 66,7481 FI1301401 VÃ ¤rriÃ ¶ * 12 458 29,6456 67,7386 FI1301402 Tuntsan erÃ ¤maa * 21 241 29,5325 67,6375 FI1301403 Suksenpaistama-MiehinkÃ ¤vaara * 6 028 28,7125 66,6256 FI1301404 Joutsenaapa - Kaita-aapa * 12 785 28,6575 67,0764 FI1301405 TERMUSAAPA * 1 285 28,6300 66,8928 FI1301409 AATSINKI-ONKAMO * 9 746 28,8594 66,7831 FI1301410 PEURATUNTURI * 5 285 28,4811 66,7133 FI1301411 Peurahaara * 46 29,7611 67,6228 FI1301502 MALTIO * 14 746 28,7194 67,3958 FI1301504 AINIJÃ RVEN LEHDOT 69 29,4347 67,7667 FI1301505 KELLOVUOTSO-KAARRERÃ MIÃ -HUKKA-AAPA * 3 498 28,9225 67,5219 FI1301506 KuoskunjÃ ¤rvi * 77 28,3058 67,2336 FI1301507 SieriÃ ¤isten harjulammet * 792 28,5508 67,1844 FI1301510 VINTILÃ NKAIRA * 20 076 28,0506 67,6497 FI1301511 Joutsitunturi-Koukkutunturi * 15 030 29,1589 67,3922 FI1301512 TÃ ¶rmÃ ¤oja * 364 29,4817 67,8503 FI1301513 Yli-Nuortti * 308,8 29,3831 67,7733 FI1301601 RUNKAUS * 7 050 25,5208 66,0239 FI1301602 MARTIMOAAPA-LUMIAAPA-PENIKAT * 14 086 25,1317 65,8406 FI1301603 VEITTIAAPA * 2 929 25,4572 65,7817 FI1301604 ISO SAARISUO-HOIKKASUO-MUSTA-AAPA * 768 25,3147 65,6983 FI1301605 NIKKILÃ NAAPA * 346 25,2050 65,6750 FI1301606 KÃ Ã RMEAAPA * 1 117 25,8122 65,7703 FI1301611 KuivasjÃ ¤rvi * 105 25,3744 65,9972 FI1301612 Saariaapa-HattuselkÃ ¤ * 2 503 25,6894 66,0406 FI1301613 Simojoki 1 153 25,7908 65,8858 FI1301701 UK-PUISTO-SOMPIO-KEMIHAARA * 309 771 28,2800 68,1622 FI1301705 SOTA-AAPA * 3 178 27,1389 68,2844 FI1301706 Viiankiaapa * 6 595 26,8253 67,5392 FI1301707 VITSAVAARANAAPA-KIEKERÃ SELKÃ  * 1 775 26,3714 67,2606 FI1301708 SUIKELOAAPA * 993 26,4319 67,0897 FI1301712 POMOKAIRA * 92 358 26,2011 67,9086 FI1301713 Luosto * 8 090 26,9156 67,1036 FI1301714 ELLITSA * 3 376 27,0650 67,2944 FI1301715 Kulvakko * 1 311 26,2361 67,2136 FI1301716 KOITELAINEN * 48 938 27,1758 67,8183 FI1301801 Pisavaara * 4 891 25,0914 66,2822 FI1301802 KETUNPESÃ VAARAN LEHTO 12 25,1311 65,9658 FI1301805 KÃ ¤tkÃ ¤vaaran lehto 5 24,9642 66,2306 FI1301806 KIVIMAAN LEHDOT * 8 24,7917 66,2089 FI1301807 PYHÃ PORTIN LEHTO 12 25,4706 66,1678 FI1301810 Kilsiaapa-Ristivuoma * 9 687 24,8158 66,3358 FI1301811 SuuripÃ ¤Ã ¤n alue * 4 278,4 24,9303 65,9908 FI1301812 Karhuaapa-HeinijÃ ¤nkÃ ¤-KokonrÃ ¤me * 1 151 25,1011 66,1950 FI1301813 Auringonkorpi * 412 25,0281 66,0911 FI1301814 TUISKUKIVALON NÃ RHEIKKÃ  * 716 25,8819 66,1847 FI1301901 VAARAJÃ NKKÃ -ROVAJÃ NKKÃ  * 394 24,2708 66,0269 FI1301902 SATTAVUOMA * 293 24,3681 66,1000 FI1301903 Kusiaiskorpi, Palo-Isokumman jÃ ¤nkÃ ¤, Alkumaa * 441 24,4369 65,8867 FI1301904 RAKANJÃ NKKÃ  * 83 24,3106 65,8964 FI1301905 VINSANMAAN LETOT * 24 24,5067 66,0644 FI1301907 Runtelin lehto 19 24,2972 66,0408 FI1301908 KARSILONMAA * 15 24,2961 65,9167 FI1301909 HURUJÃ RVI-ISO-MUSTAJÃ RVI 310 24,0253 66,1114 FI1301911 Pajukari-Uksei-Alkunkarinlahti * 440 24,2619 65,7881 FI1301912 Tornionjoen-Muonionjoen vesistÃ ¶alue 32 000 23,8403 67,8167 FI1302002 KALDOAIVIN ERÃ MAA * 351 633 27,8675 69,6586 FI1302101 Mellajoki * 353 24,5797 66,3983 FI1302103 HEINIVUOMA-PIETINVUOMA * 680 23,9386 66,3194 FI1302104 MeltosjÃ ¤rvet-PysÃ ¤jÃ ¤rvi 458 24,6192 66,5394 FI1302105 KainuunkylÃ ¤n saaret 1 005 23,7372 66,2136 FI1302107 Romppaat * 256 24,7650 66,4619 FI1302108 AhvenjÃ ¤rvi-LehdonjÃ ¤rvi * 280 24,2594 66,3611 FI1400001 Ramsholmen * 13 19,8850 60,1086 FI1400002 Mangelbo Almskogen * 1 19,9742 60,2644 FI1400003 SvartnÃ ¶ - Kaja * 144 19,6336 60,2833 FI1400004 Espholm * 7 19,9583 60,0631 FI1400005 NÃ ¥tÃ ¶ - JungfruskÃ ¤r * 547 19,9294 60,0364 FI1400006 BjÃ ¶rkÃ ¶r * 5 286 20,1583 59,9133 FI1400007 SandskÃ ¤r 13 21,0178 59,9950 FI1400009 GranÃ ¶ * 359 20,5061 59,9961 FI1400010 LÃ ¥ngskÃ ¤r - SandskÃ ¤r 359 20,9125 60,0306 FI1400012 BlÃ ¥skÃ ¤ren - Salungarna - Stora Bredgrundet 334 20,9917 60,1769 FI1400014 IriskÃ ¤rret * 2 19,9575 60,1450 FI1400015 LillnÃ ¤sberget - TingÃ ¶ * 311 20,0608 60,1836 FI1400017 HerrÃ ¶skatan * 113 20,1858 59,9703 FI1400018 Ã stra RÃ ¶dklobb * 10 19,4869 60,2400 FI1400019 BrÃ ¥ttÃ ¶ * 29 20,3008 59,9831 FI1400021 BoxÃ ¶ * 1 254 20,1047 60,4108 FI1400022 Skag * 16 20,2347 60,0967 FI1400023 IdÃ ¶ * 20 20,9164 59,8722 FI1400024 Hemdal * 7 20,3222 60,3544 FI1400025 PrÃ ¤stgÃ ¥rdsnÃ ¤set * 33 19,9319 60,2522 FI1400026 Ã sgÃ ¥rda StenÃ ¥krar * 51 20,0597 60,3425 FI1400027 HÃ ¶ckbÃ ¶leholmen * 13 19,9006 60,3589 FI1400028 SkÃ ¥lklobbarna 206 20,4450 60,2417 FI1400030 SÃ ¶dra SandbÃ ¤ck 294 20,6756 60,7456 FI1400031 Ytterstberg 272 20,5314 60,5747 FI1400032 NorrÃ ¶ * 78 21,0614 60,5550 FI1400033 Ã stra insjÃ ¶n 2 19,5444 60,2294 FI1400034 TrÃ ¤sket * 103 19,5519 60,2514 FI1400035 MÃ ¤rrkallarna - Ã bergsgrynnan - MjÃ ¶lskÃ ¤rskallen 759 19,3894 60,3894 FI1400036 Degersand 0,5 19,5994 60,1547 FI1400037 Tullhuset 0,5 19,5436 60,2206 FI1400038 Berghamn 0,5 19,5356 60,2289 FI1400039 IdskÃ ¤r - MellanskÃ ¤r - Skatan 274 19,7572 60,4394 FI1400041 SlÃ ¤tnÃ ¤s * 13 20,2956 59,9861 FI1400042 LÃ ¥ngÃ ¶r - Ã stra SundskÃ ¤r 1 470 20,0969 59,9364 FI1400043 SandÃ ¶n * 60 20,4414 60,0744 FI1400044 Ã ngesjÃ ¶ * 8 19,7286 60,2764 FI1400045 NÃ ¤sgÃ ¤rdan 5 19,6775 60,2378 FI1400046 BrÃ ¤ndÃ ¶(Bovik) 0,5 19,6633 60,2872 FI1400047 SignilskÃ ¤r - MÃ ¤rket * 21 030 19,2969 60,2497 FI1400049 LÃ ¶kÃ ¶ * 11 19,7194 60,3775 FI1400050 KattnÃ ¤s * 0,5 19,6889 60,1983 FI1400051 UtÃ ¤ngarna * 0,5 19,8653 60,1156 FI1400052 Kasberget * 10 19,9553 60,1422 FI1400053 Blacksund * 24 20,7908 60,3556 FI1400054 MÃ ¶rskÃ ¤r 803 21,1578 59,7708 FI1400055 KarlbybÃ ¥dar 716 20,7358 59,7483 FI1400056 IdÃ ¶ - BrunnskÃ ¤r * 56 20,9294 59,8753 FI1400057 Ã rskÃ ¤r - FjÃ ¤llskÃ ¤r 6 21,0275 59,9914 FI1400058 LÃ ¥gskÃ ¤r * 1 059 19,9283 59,8397 FI1400059 SÃ ¶dra JÃ ¤rsÃ ¶ * 32 20,0092 60,0122 FI1400060 Norra Espholm * 0,5 19,9594 60,0669 FI1400061 VÃ ¤stra Espholm * 9 19,9553 60,0644 FI1400062 KnÃ ¶ppelskÃ ¤r - Pargrund - KrÃ ¥kskÃ ¤r 103 20,2425 60,4428 FI1400063 TobÃ ¶le * 1 20,0314 60,3686 FI1400064 RannÃ ¶ 405 20,2072 60,5333 FI1400065 Stenverka * 38 20,3714 60,3511 FI1400066 Gloet * 28 20,3181 60,3550 FI1400067 VikarskÃ ¤ren 1 505 20,4692 60,3989 FI1400069 Uddhagar 1 5,1 19,5569 60,1625 FI1400070 Uddhagarna 2 6,6 19,5572 60,1575 FI1400071 Del av lgh. 26:0, Storby 0,5 19,5500 60,2275 FI1400072 Del av gÃ ¥rdstomt i Kyrkoby, EckerÃ ¶ 0,5 19,6119 60,2131 FI1400073 Del av stugtomt, Torp, EckerÃ ¶ 0,5 19,5161 60,1767 FI1400074 Del av lgh. 17:1, Torp/EckerÃ ¶ 0,5 19,5356 60,1847 FI1400075 Lillsundet * 7,5 19,6528 60,1706 FI1400076 Gloviken 14,9 19,8233 60,2764 FI1400077 HusÃ ¶fjÃ ¤rden * 72,7 19,8375 60,2781 FI1400078 KarltrÃ ¤sk 17 19,7461 60,1853 FI1400079 Moren 4 19,8519 60,1689 FI1400080 Del av lgh. Jomala 6:0, Jomala gÃ ¥rd 0,5 19,9853 60,1803 FI1400081 NÃ ¤set * 35 20,7375 60,3347 FI1400083 Del av oljehamnsomrÃ ¥det, Mariehamn 0,5 19,9350 60,0847 FI1400084 Del av lgh. 1:0, PrÃ ¤stgÃ ¥rden, Sund * 50 20,1125 60,2611 FI1400085 Del av lgh. 6:20, Bomarsund 0,5 20,2397 60,2119 FI1400086 Del av lgh. 2:13, Vargata 0,5 20,3542 60,2494 FI1400087 Del av lgh. 2:13 Vargata 0,5 20,3533 60,2497 FI1400088 Del av lgh. 5:32, Vargata 0,5 20,3475 60,2478 FI1400089 Del av lgh. 2:16, LÃ ¶vÃ ¶ 0,5 20,3486 60,2497 FI1400090 SvenstjÃ ¤lpa * 195 20,4186 60,2492 LTAKM0002 Ventos upe 656,71 22,7022 56,1758 LTAKM0003 Purviu kaimo apylinkes * 151 22,5906 56,1692 LTAKM0004 Uzpelkiu pievos * 47 22,6631 56,1622 LTAKM0005 Gumbakiu atodanga 1 22,8125 56,1306 LTAKM0006 Ventos upes slenis auksciau Papiles * 73 22,8450 56,1031 LTAKM0007 Ventos upes slenis zemiau Papiles * 78 22,7650 56,1558 LTAKMB001 Kamanu pelke * 6 411,63 22,6450 56,2908 LTALY0001 Vidzgirio miskas * 388,76 24,0286 54,3786 LTALY0002 Norunu miskas * 243,11 23,9847 54,2919 LTALY0004 Punios silas * 2 699,79 24,0503 54,5300 LTALY0005 Zuvinto ezeras ir Buktos miskas * 18 492,98 23,5489 54,4669 LTANY0001 Vilkatenu miskas * 113,12 24,9836 55,4336 LTANY0002 Vyliaudiskio pelke 51,67 25,0408 55,4267 LTANY0004 Virintos upe 366 25,0931 55,4106 LTANY0009 Variaus upelio slenis 71,89 25,1053 55,5706 LTANY0011 Gireles miskas * 66,56 25,1383 55,5061 LTANY0012 Anyksciu silelis * 2 318,48 25,0356 55,4775 LTANY0014 Zaliosios pievos 40 24,8092 55,5644 LTANY0016 Uzuraisciu kaimo apylinkes 118,18 24,7011 55,5519 LTANY0019 Rubikiu ezeras ir jo apyezeres 1 918,79 25,2858 55,4967 LTANY0020 Sventosios senvages 203 25,0592 55,5739 LTANYB001 Simoniu giria * 23 261,44 25,1750 55,6464 LTBIR0002 Daudzgiriu miskas * 166,55 24,6631 56,1550 LTBIR0003 Nemunelio ir Apascios upiu sleniai 385,7 24,8517 56,4208 LTBIR0004 Gipso karsto ezerai ir ju apyezeres 1 238,59 24,7031 56,2428 LTBIR0005 Karajimiskio kaimo apylinkes 45,67 24,6969 56,2044 LTBIR0007 Draseikiu kaimo apylinkes 35 24,7608 56,2378 LTBIR0008 Azuolynes miskas * 92 24,7928 56,2453 LTBIR0009 Padaiciu miskas * 61 24,6350 56,2261 LTBIRB001 Birzu giria * 17 683,28 24,9547 56,2794 LTBRS0001 Siponiu atodanga 4,16 23,9997 54,5119 LTBRS0002 Skevoniu atodanga 0,98 24,0028 54,6044 LTDRU0003 Avires upe 54 23,9425 54,0517 LTELE0001 Paneriu miskas * 230 24,9339 54,8089 LTELE0003 Grabijolu miskas * 886,09 24,8842 54,8408 LTIGN0001 Pusnies pelke * 778,89 26,4464 55,4978 LTIGN0003 Sakeliskes pievos * 114,8 26,5372 55,3269 LTIGN0004 Dietkausciznos pievos * 147,49 26,4656 55,3386 LTIGN0013 Merkmenio ezeras 46 26,2847 55,2328 LTIGN0017 Gerveles pelke * 373,3 26,4475 55,4536 LTIGN0018 Aukstaitijos nacionalinis parkas * 33 750 26,0067 55,3711 LTIGN0026 Ruzo ezeras 59 26,4942 55,4842 LTIGN0027 Sungardo ezeras 116,68 26,1200 55,4944 LTIGN0028 Birvetos upes slenis ties Rimaldiske * 113 26,8067 55,2808 LTIGN0032 Dysnos upes sleniai 460 26,6783 55,3283 LTIGN0033 Kazitiskio pelke 101 26,1339 55,4342 LTJOA0001 Sventosios upes slenis ties Upninkais * 106 24,4936 55,0875 LTJOA0002 Sirvintos upe ir jos sleniai 1 029,83 24,6178 55,0697 LTJOA0005 Silo miskas 195 24,2500 55,2561 LTJOA0006 Gaiziunai * 530 24,3711 55,0158 LTJOI0002 Vilkijos upes slenis * 64,06 23,4069 56,3453 LTJOI0003 Miskas prie Dilbineliu * 68,63 23,1831 56,3053 LTJOI0004 Zagares miskas * 1 247 23,2283 56,2878 LTJOI0005 Paazuolynes durpynas 75,8 24,4972 55,1400 LTJOI0007 Zagares ozas 49 23,2161 56,3483 LTJOI0008 Pabaliu miskas ir Svetes upes slenis * 61 23,3094 56,3792 LTJOI0009 Vilkiausio miskas * 124 23,5550 56,1894 LTJONB001 Musos Tyrelio pelke * 1 889 23,2242 56,2064 LTJUR0001 Seredziaus pievos 11,3 23,4050 55,0883 LTJUR0002 Gystaus upes slenis * 146,97 23,2431 55,0936 LTJUR0003 Silines apylinkes * 37,44 22,9483 55,0906 LTJUR0004 Klangiu pievos 31,29 23,3039 55,0778 LTJUR0005 Armenos atodangos * 228,07 23,3528 55,0892 LTJUR0006 Balandines pelke 155,12 22,7178 55,2344 LTJUR0007 Bauzaiciu pelke * 259 22,6756 55,2375 LTJUR0008 Karsuvos giria 38 314,22 22,4633 55,1406 LTJUR0009 Laukesa I * 1 187 22,5717 55,1908 LTJUR0010 Margupio kadagynas 25 23,4664 55,1481 LTJUR0011 Saltuonos upes slenis * 66 22,7822 55,2600 LTJUR0012 Mituvos slenis zemiau Pauliu * 148 23,0239 55,1817 LTJUR0013 Nemuno slenis ties Kalveliais * 445 22,4403 55,0542 LTJUR0014 Nemuno slenis ties Palekiais * 597 22,6214 55,0619 LTJUR0015 Lapgiriu miskas * 143 22,8333 55,2564 LTKAI0001 Kaukines miskas * 1 135 24,4681 54,7142 LTKAI0002 Strevininku miskas * 190,56 24,3458 54,8114 LTKAI0004 Vaiguvos miskas * 680,97 24,2156 54,7783 LTKAI0005 Budos-Pravieniskiu miskas * 1 004 24,3403 54,8961 LTKAI0006 Lapainios slenis * 221 24,1828 54,7336 LTKAI0008 Strosiunu silas 53 24,5831 54,8011 LTKAL0001 Liubavo kaimo apylinkes 153,17 23,0297 54,3550 LTKAU0001 Ringoves miskai * 214,68 23,5222 55,0528 LTKAU0002 Nevezio zemupys * 1 126 23,7947 54,9750 LTKAU0003 Kamsos miskas * 320,61 23,8139 54,8994 LTKAU0007 Kauno marios * 9 020 24,1386 54,8558 LTKAU0008 Milikoniu fortas 16,59 23,8847 54,9175 LTKAU0009 Zagariskiu fortas 15,81 23,8644 54,8833 LTKAU0010 Julijanavos fortas 22,92 23,8772 54,8619 LTKAU0011 Naujosios Fredos fortas 29,53 23,9072 54,8508 LTKAU0012 Roku fortas 26,1 23,9544 54,8494 LTKAU0013 Dubravos sengire * 119 24,0728 54,8497 LTKAU0014 Jiesios upe ir jos sleniai * 388,35 23,9269 54,8333 LTKAU0020 Kauno azuolynas * 69,65 23,9447 54,8994 LTKAU0022 Padauguvos miskas * 735 23,7375 55,0692 LTKAU0024 Babtu-Varluvos miskai * 349 23,8775 55,0114 LTKAU0026 Pakarkles miskas * 239 23,6008 55,0178 LTKAU0028 Romainiu azuolynas * 37 23,8200 54,9261 LTKAZ0004 Visakio upes slenis * 112 23,4667 54,8442 LTKED0001 Labunavos miskas 400,78 23,9572 55,1478 LTKED0002 Dvariskiu kaimo apylinkes * 384,58 24,2464 55,4686 LTKED0003 Nevezio upes slenis ties Sventybrasciu 9,84 24,0447 55,4189 LTKED0004 Klampute 12 23,8869 55,2961 LTKED0005 Runeikiu miskas * 57 24,3431 55,3336 LTKED0006 Vosbuciu kaimo apylinkes * 154 23,6508 55,3642 LTKED0009 Bakainiai * 32 24,0292 55,4667 LTKED0010 Gelnu miskas * 234 24,0158 55,1300 LTKED0012 Ilgatrakio miskas * 186 24,1947 55,3339 LTKED0014 Josvainiu miskas * 25 23,7978 55,3381 LTKED0021 Barupes sleniai 31 23,9961 55,2114 LTKED0022 Viksrupio aukstupys 108 23,7683 55,2233 LTKEL0001 Pakevio miskas * 451,36 22,8272 55,6964 LTKEL0002 Galvydiskes kaimo apylinkes * 965,1 22,9822 55,7836 LTKEL0003 Smirdeles pelke * 25,63 23,0219 55,7972 LTKEL0006 Sviles saltiniai 2,37 22,9419 55,8411 LTKEL0007 Simsu miskas * 2 075,61 23,2031 55,6700 LTKEL0010 Apusio ezeras ir jo apyezeres 91,35 23,1928 55,6208 LTKEL0012 Siluvos tyrelis * 253,94 23,2425 55,5633 LTKEL0013 Papusynio miskas * 270,15 23,3406 55,5589 LTKEL0014 Juodles miskas * 956,46 22,9378 55,8114 LTKEL0015 Gudmoniskes pelke 100 22,9347 55,8728 LTKEL0017 Vijurku pievos * 57,15 23,0925 55,7456 LTKEL0020 Karalmiskio sengire * 409 22,9800 45,7700 LTKEL0021 Zukiskes miskas * 157 23,0203 55,6617 LTKLA0001 Svenceles pelke * 1 206,73 21,2950 55,4839 LTKLA0003 Minijos upes slenis * 1 817,97 21,4342 55,7756 LTKLA0004 Kintu pievos ir miskai * 515,28 21,2586 55,4447 LTKLA0005 Luzijos ir Tyru pelkes * 2 683,97 21,2244 55,5606 LTKLA0006 Veivirzo upes slenis * 1 777,87 21,5119 55,5256 LTKLA0007 Minijos upe 2 197,29 21,4894 55,7450 LTKLA0009 Pajurio kopos * 421,87 21,0658 55,8483 LTKLA0010 Veivirzo ir Salpes upes 1 713 21,5844 55,5997 LTKRE0001 Sudenu pievos 110,33 21,2150 56,0906 LTKRE0002 Minijos slenis ties Dyburiais * 804,44 21,5597 55,9483 LTKRE0003 Nasrenu pievos 23,95 21,5261 55,9889 LTKRE0004 Senosios Ipilties apylinkes 69,86 21,2300 56,1114 LTKRE0005 Salanto ir Blendziavos upe 241 21,5875 55,9992 LTKRE0006 Baltijos Sventosios upe 27 21,1439 56,0756 LTKUP0001 Kepurines pelke * 700,3 25,2275 55,7800 LTKUP0002 Sakoniu bala * 60,79 25,1983 55,7531 LTKUP0003 Notigales pelke * 1 390,98 25,3050 55,9494 LTKUP0004 Skapagirio miskas 2 124,48 25,2592 55,9039 LTKUP0005 Levens upes slenis * 862 24,8647 55,8053 LTLAZ0001 Kuciuliskes kaimo apylinkes 146 23,9011 54,1889 LTLAZ0003 Krakinio pelke * 177,17 23,5158 54,0033 LTLAZ0010 Meteliu regioninis parkas * 17 023,88 23,7097 54,2853 LTLAZ0015 Liubelio miskas * 146 23,6344 54,1414 LTLAZ0016 Balsio ezeras 43,9 23,6597 54,1436 LTLAZ0017 Morkavo upes slenio pievos * 7,13 23,7217 54,1417 LTLAZ0019 Liunelio ezeras ir jo apyezeres * 45,5 23,6631 54,1272 LTLAZ0020 Petrosku miskas * 739 23,6214 54,1131 LTLAZ0021 Ancios ezero siaurine apyezere * 19,24 23,6917 54,1089 LTLAZ0022 Slavanteles upes slenis * 4,35 23,6689 54,0978 LTLAZ0023 Dainaviskiu pelkes * 57,5 23,6681 54,0850 LTLAZ0025 Ilgininku misko dalis * 85,5 23,6872 54,0389 LTLAZ0026 Ilgio ezeras (I) 66 23,7417 54,0381 LTLAZ0033 Snaigyno ezeras 205,9 23,7361 54,0919 LTLAZ0035 Margu kaimo apylinkes 11 23,9269 54,1472 LTLAZ0036 Stankunu kaimo apylinkes 64 23,6242 54,1789 LTLAZ0037 Bestraigiskiu kaimo apylinkes 47 23,7936 54,1783 LTLAZ0039 Straciunu kaimo apylinkes 50 23,9572 54,1425 LTMAR0001 Azuolu budos miskas * 859,72 23,5672 54,7261 LTMAR0006 Grandai * 15 23,1161 54,3858 LTMAZ0001 Visetes upe 2 22,2967 56,2939 LTMAZ0004 Svirkanciu atodanga 0,15 22,5292 56,1803 LTMAZ0005 Dautaru miskas * 178 21,9856 56,3661 LTMAZ0008 Vidgirio miskas 33 22,1328 56,1406 LTMAZ0009 Varduvos upe 469 22,0639 56,2019 LTMAZ0010 Serksnes upe 230 22,2169 56,3289 LTMAZ0011 Purviu miskas * 121 22,6122 56,1725 LTMOL0010 Labanoro regioninis parkas * 52 976,44 25,7436 55,2222 LTMOL0012 Vilkaraiscio miskas * 652,12 25,3300 55,1417 LTNER0005 Kursiu nerija * 24 995,88 21,0639 55,4761 LTPAK0001 Kruojos upes sleniai 195 23,9097 56,0169 LTPAK0004 Laumenio miskas * 645 24,0528 56,1781 LTPAL0001 Baltijos juros priekrante 12 634 20,9981 55,8947 LTPAN0001 Naudvario miskas * 67,94 24,0375 55,7531 LTPAN0002 Nevezio ir Kirsino upiu santaka 7,35 24,1336 55,6622 LTPAN0003 Nevezio upes slenis ties Vadakteliais * 82,11 24,1200 55,6192 LTPAN0004 Gringaliu miskas * 479,04 24,0994 55,5092 LTPAN0005 Pasiliu pelke 336,42 24,2275 55,5492 LTPAN0006 Zalioji giria 33 914,54 24,5600 55,8342 LTPAN0008 Skilvioniu miskas 47,79 24,0319 55,5483 LTPAN0010 Nevezio upes slenis ties Vadakteliais - II * 32 24,1275 55,6431 LTPAN0011 Nevezio slenis ties Dembava 18 24,0586 55,4833 LTPAN0012 Nevezio vidurupio slenis * 320 24,1064 55,5531 LTPAS0001 Lepsynes miskas * 206,6 24,2236 55,9892 LTPAS0002 Pamusiai * 478 24,4467 56,1311 LTPAS0003 Musos slenis zemiau Raudonpamusio 77 24,1094 56,0683 LTPAS0004 Pyvesos upes slenis zemiau Rinkunu * 114 24,4319 55,9783 LTPAS0005 Gruziu miskas * 57 24,2256 56,0964 LTPLU0009 Zemaitijos nacionalinis parkas * 17 933,32 21,8858 56,0458 LTPLU0010 Rietavo miskai * 26 719,05 21,6633 55,7933 LTPLU0011 Sausdravo upe 310 21,9564 55,8603 LTPLU0012 Stalgenu pievos * 21 21,8800 55,8400 LTPLU0013 Gandingos apylinkes 255 21,7694 55,8956 LTPLU0014 Vainaiciu tyras * 148 21,9200 55,8325 LTPRI0002 Verknes upes slenis * 594,42 24,0986 54,5972 LTPRI0004 Tartoko pelke 38,51 23,9708 54,6547 LTPRI0005 Revuonos istakos * 22,64 23,9117 54,6161 LTPRI0007 Balbieriskio atodanga 6,5 23,8847 54,5356 LTPRI0009 Vizdijos upes slenis * 198,47 23,9533 54,5250 LTPRI0010 Nemuno kilpos 1 345,8 24,0142 54,5789 LTPRI0011 Rudgiriu pelke 28,53 23,9158 54,6694 LTPRI0012 Verknes vidurupys * 418,96 24,3992 54,5453 LTPRI0013 Prienu silas * 468,7 23,9303 54,5867 LTPRI0014 Osvencios upe ir jos slenis * 472,38 24,0439 54,6619 LTPRI0015 Balbieriskio miskas 529 23,8194 54,5283 LTRAD0001 PravirÃ °ulio Tyrelis * 3 315,68 23,4606 55,5308 LTRAD0002 Strazdyne * 194 23,7300 55,5569 LTRAD0003 Miskiniu miskas * 21 23,3522 55,5706 LTRAD0004 Radviloniu miskas * 157 23,7492 55,8011 LTRAD0005 Kurkliu miskas 305 23,8181 55,7331 LTRAS0001 Jukainiu miskas * 266,56 22,9331 55,4353 LTRAS0002 Dubysos upe zemiau Lyduvenu 1 053,57 23,3539 55,3078 LTRAS0003 Spandotu pievos 75 23,2536 55,4019 LTRAS0004 Ugioniu pievos * 16 23,3475 55,3206 LTRAS0005 Sesuvies upes slenis zemiau Molavenu * 308 22,8536 55,4444 LTRAS0006 Dubysos upes slaitas ties Maslauskiskiais * 19 23,3025 55,3700 LTRAS0007 Balcios upe 451 22,7831 55,4500 LTRIE0001 Aitros upe 582 22,0261 55,6544 LTROK0001 Petriosiskio pelke * 139,94 25,4594 55,8264 LTROK0002 Bradesiu kadagynas 2,15 25,8622 55,8322 LTROK0003 Gaidziabales samanyne * 180,44 25,5908 56,1250 LTROK0004 Konstantinavos pelke 107,98 25,3408 56,0678 LTROK0006 Barsenu pelke 23,27 25,8331 55,8464 LTROK0007 Dusetu giria * 675,61 25,7936 55,7889 LTROK0009 Saltojos upes slenis 133 25,6767 56,0406 LTROK0015 Suvainiskio miskas * 1 193 25,2383 56,1481 LTROK0019 Minkunu durpynas 95 25,7397 55,7886 LTSAK0001 Nemuno slenio skroblynai nuo Kriuku iki Gelgaudiskio * 1 363 23,2461 55,0625 LTSAK0002 Nemuno upe Panemuniu regioniniame parke 951,16 23,2231 55,0825 LTSAL0001 Kernavo pelke * 1 449,45 25,1397 54,3789 LTSAL0002 Gaujos upes slenis * 483,3 25,7078 54,1747 LTSAL0003 Staku miskas * 692,29 25,5531 54,3028 LTSAL0004 Visincios upes slenis ties Gudeliais * 20,95 25,2583 54,3703 LTSAL0006 Jurgelioniu pievos 7 25,6639 54,2406 LTSAL0010 Merkio pievos ties Pamerkiu * 8 25,5494 54,4278 LTSAL0011 Merkio slenis ties Turgeliais * 3 25,5225 54,4519 LTSAL0012 Salcios ir Visincios upiu sleniai * 531 25,0603 54,3186 LTSAL0013 Rudninku virzynai 841 25,0878 54,3875 LTSALB003 Baltosios Vokes slapzemes 1 391,28 25,1253 54,4903 LTSIA0001 Lyge * 197,06 23,0558 55,7789 LTSIA0002 Pageluvio ezerynas * 132 23,0961 55,8044 LTSIA0003 Bulenu pelke * 113,39 23,0425 55,8733 LTSIA0004 Paraudziu miskas * 100,94 23,1081 55,8294 LTSIA0005 Rekyvos pelke * 4 721,78 23,2761 55,8547 LTSIA0006 Varputenu miskas 288,89 22,8917 55,8969 LTSIA0007 Dubysos upes slenis ties Bazilionais 59 23,1628 55,8083 LTSIL0002 Gojaus skroblynai 12,23 22,3742 55,6142 LTSIL0003 Medvegalio pievos 44,4 22,3900 55,6278 LTSIL0005 Zaliosios miskas * 581,3 21,8300 55,5064 LTSIR0001 Astruvkos miskas * 427,72 24,6650 54,9986 LTSIR0002 Gerviraiscio pelke * 198 24,9719 54,8956 LTSIR0003 Alioniu pelke * 2 096,1 25,1708 55,0225 LTSIR0004 Sesuoleliu miskas * 509,09 25,0597 55,0911 LTSIU0001 Pleines pelke * 275,62 21,6742 55,2075 LTSIU0003 Ragaines vingis 689 22,0617 55,0400 LTSIU0004 Sereitlaukio miskas * 1 481 22,0758 55,0392 LTSIU0010 Juros upe zemiau Taurages 621,99 22,1900 55,1511 LTSIU0012 KurÃ °iu marios * 37 910 21,1614 55,3917 LTSIU0013 Nemuno delta * 23 921 21,3650 55,3225 LTSIU0015 Nemuno upe Rambyno regioniniame parke 197,42 22,0683 55,0419 LTSKU0001 Sventosios upes slenis ties Margininkais * 154,98 21,2531 56,1650 LTSKU0002 Saukliu riedulynas * 82 21,5961 56,1247 LTSKU0003 Kulaliu riedulynas * 59 21,6375 56,1328 LTSKU0004 Rimsines miskas 26 21,6092 56,1133 LTSKU0005 Luobos upe 458 21,6594 56,2600 LTSKU0007 Laumiu miskas * 254 21,8708 56,2022 LTSVE0001 Acinto ir Peruno pelkes * 1 043,97 25,9619 54,9917 LTSVE0002 Adutiskio pelke * 4 075,74 26,7072 55,2506 LTSVE0003 Baltasamanes pelke * 605,96 25,9175 54,9447 LTSVE0004 Algirdenu pelke * 90,93 25,7397 54,9108 LTSVE0008 Meros upe ir jos slenis 134,48 25,8844 55,0078 LTSVE0016 Setikes upe ir jos slenis 58,6 26,2653 55,1703 LTSVE0018 Mergezerio ezeras 11,96 26,2669 55,2228 LTSVE0019 Ilgio ezeras (II) 16,8 26,2708 55,2031 LTSVE0020 Zeimenos upe 1 048,4 25,8625 55,0744 LTSVE0024 Sarios upe 85,01 25,9103 55,0478 LTSVE0026 Salocio ezeras * 89,76 26,2258 55,1967 LTSVE0032 Neversciu miskas * 11,48 26,2931 55,2011 LTSVE0033 Kretuono ezeras ir jo apylinkes 1 971,62 26,0836 55,2478 LTSVE0035 Gelednes miskas * 523 26,0431 54,9597 LTSVE0036 Kretuonykscio ezeras ir apyezeris 321 26,1489 55,2564 LTSVE0037 Guntauninku miskas 1 594 26,6258 55,2353 LTSVEB005 Asvejos ezerynas * 10 451,63 25,5097 55,0356 LTSVEB009 Pabrades smiltpieves 409,81 25,8067 55,0464 LTTAU0001 Ancios upes slenis * 338,13 22,5397 55,3764 LTTAU0006 Viesviles aukstupio pelkynas * 5 692,6 22,4378 55,1461 LTTAU0007 Sesuvies upe zemiau Pasesuvio * 899 22,4497 55,2556 LTTAU0008 Pagramancio regioninis parkas * 11 465,81 22,2044 55,3636 LTTAU0009 Mesku pievos * 142,41 22,3439 55,2072 LTTAU0013 Norkiskes miskas * 55,79 22,5550 55,3622 LTTAU0014 Dabrupinio miskas * 114,54 22,0986 55,3189 LTTAU0018 Saltaiciu kaimo apylinkes * 72 22,2183 55,2156 LTTEL0001 Germanto ezeras 156,91 22,1442 55,9792 LTTEL0002 Saloto ezeras ir jo apyezeres 308,74 22,2644 55,8314 LTTEL0005 Parsezerio-Luksto pelkiu kompleksas * 2 875,6 22,3153 55,6861 LTTEL0006 Ankantu pelke * 419,99 22,2808 55,8089 LTTEL0007 Sydeklio pelke * 152,44 22,3581 55,8642 LTTEL0009 Moteraicio pievos 16,59 22,5000 55,7647 LTTEL0010 Satrijos pievos 27,83 22,5583 55,8736 LTTEL0011 Gelzio ezeras 22,94 22,1250 55,9889 LTTEL0013 Pagirgzducio miskas * 144 22,5183 55,7000 LTTEL0014 Sprudes pievos 21 22,4900 55,7844 LTTRA0001 Jurgioniu miskas * 658,7 24,5036 54,4697 LTTRA0002 Skilietu ezeru apylinkes * 87,9 24,5203 54,6164 LTTRA0003 Solio ezeras ir jo apyezeris * 235 24,6308 54,5642 LTTRA0004 Zydkaimio pelkes 100,48 24,7269 54,5072 LTTRA0005 Skrebio miskas 119,06 24,5567 54,5861 LTTRA0006 Mergiskiu miskas 156,39 24,4944 54,6103 LTTRA0007 Spindziaus miskas * 1 382,42 24,6789 54,5742 LTTRA0009 Brazuoles upe ir jos slenis * 51,48 24,9522 54,7564 LTTRA0012 Skaiscio ezeras 288,06 24,9744 54,6633 LTTRA0016 Bitiskiu ezeras 34,32 24,8419 54,6692 LTTRA0017 Akies ezeras ir jo apyezeres 7,5 24,9528 54,6467 LTTRA0018 Sirmuko ezeras 5,08 24,9322 54,6153 LTTRA0019 Varniku miskas * 611,29 24,9719 54,6444 LTTRA0020 Plomenu pelke * 57,4 24,9081 54,6436 LTTRA0021 Mosios ezeras 38,26 24,5728 54,5986 LTTRA0022 Kiemeliskiu kaimo apylinkes * 94,31 25,0389 54,6756 LTTRA0023 Brazuoles upes sleniai ties Gratiskemis * 132,16 24,8825 54,7119 LTTRA0024 Zaliosios kaimo apylinkes * 38 24,6483 54,5239 LTTRA0025 Verpiskiu ezereliai * 17 24,8733 54,7850 LTTRA0026 Brazuoles upes slenis zemiau Viluniskiu 29 24,8700 54,7489 LTTRA0029 Ubiskiu miskas 231 24,5956 54,5997 LTTRA0031 Pauksteliskiu kaimo apylinkes 16 24,5372 54,6083 LTTRA0032 Alsakiu miskas * 12 24,8631 54,6342 LTTRA0033 Brazuoles upes istakos * 43 24,8964 54,6808 LTUKM0001 Dukstynos miskas 46 24,8458 55,2811 LTUKM0002 Sventosios upe zemiau Andrioniskio 1 736,5 24,8039 55,3044 LTUKM0004 Kazimieravos pelke * 76,78 25,0125 55,1889 LTUKM0005 Siesarties upe ir jos slenis 195,8 24,9200 55,2867 LTUKM0006 Svirplines pelke 24 25,0814 55,2364 LTUKM0007 Sventosios upes slenio pievos 4,9 24,8753 55,3044 LTUKM0008 Viliuku miskas 1 396,94 24,5283 55,2444 LTUKM0009 Dirvonu ezereliai ir pelkes 37,09 24,6914 55,2358 LTUKM0010 Adomiskio pelke 25,25 25,2236 55,1781 LTUKM0011 Gemeliskio kaimo pievos 22,55 24,9933 55,1650 LTUKM0012 Siesarties upe ties Valais 406 25,0161 55,2931 LTUKM0015 Petrasiunu miskas * 57 24,9064 55,2169 LTUKMB001 Taujenu - Uzulenio miskai 22 531,6 24,5803 55,3986 LTUTE0006 Aliu pelke * 36,29 25,7039 55,4819 LTUTE0010 Azuolijos miskas * 115 25,5736 55,4556 LTUTE0011 Vyzuonu silas 7 25,5331 55,5917 LTVAR0001 Spenglos upe ir jos slenis 254,03 24,7811 54,3458 LTVAR0009 Cepkeliu pelke * 12 857,1 24,5225 54,0003 LTVAR0011 Merkio upe 2 381,13 24,8867 54,3367 LTVAR0012 Ulos upe zemiau Rudnios 419 24,4986 54,1156 LTVAR0015 Dereznos upe 137 24,4875 54,1992 LTVAR0016 Versekos upe 253 24,8208 54,2839 LTVAR0017 Dainavos giria * 54 833 24,2778 54,0992 LTVAR0018 Geidukoniu pelke * 75,57 24,4844 54,3306 LTVAR0019 Dirzameniu pelke * 74,8 24,5481 54,4039 LTVAR0025 Stoju pievos 94,14 24,7631 54,0128 LTVAR0026 Nedzinges ir Amarnios upes 19 24,3242 54,2475 LTVAR0028 Merkio ir Salcios upiu santaka * 70 24,8297 54,3431 LTVAR0029 Versekos upes slenis ties Kruminiais * 50 24,8100 54,3106 LTVIK0001 Virbalgirio miskas * 367,89 22,8117 54,6022 LTVIK0002 Drausgirio miskas * 593,74 22,7722 54,4972 LTVIK0003 Pavistycio pievos 24,72 22,7839 54,4122 LTVIK0004 Grybingirio miskas * 354,97 22,8386 54,4061 LTVIK0005 Tadarines ir Vistytgirio miskai * 1 198,34 22,8114 54,4644 LTVIK0007 Peleniu kaimo apylinkes 46,71 23,0853 54,4486 LTVIK0008 Kylininku pievos * 109 22,7744 54,5214 LTVIN0001 Taurijos miskas * 505,96 25,6053 54,7622 LTVIN0002 Sveicarijos miskas * 799 25,4581 54,5797 LTVIN0003 Medininku pievos * 15,73 25,6586 54,5353 LTVIN0005 Pravalo ezeras ir jo apyezeres * 98,92 25,6689 54,9578 LTVIN0006 Raudonoji bala * 134,9 25,2247 54,8533 LTVIN0007 Dukstu azuolynas ir Dukstos upes slenis * 363 24,9617 54,8383 LTVIN0008 Zaliuju ezeru apylinkes * 142,95 25,3250 54,7900 LTVIN0009 Neries upe 2 398,5 24,7728 54,8900 LTVIN0010 Rieses upes slenis 64,47 25,3100 54,7894 LTVIN0011 Ezereliu kompleksas 164,91 25,3106 54,7692 LTVIN0012 Neries upes slaitas ties Verkiais * 9,62 25,2956 54,7489 LTVIN0013 Giedraitiskiu pelke * 72,9 25,1822 54,8639 LTVIN0014 Aukstuju Paneriu gelezinkelio tunelis 2,23 25,1933 54,6319 LTVIN0015 Antakalnio bunkeriai 1 25,3328 54,7008 LTVIN0016 Suktiskiu misko dalis 7,2 25,5678 54,7964 LTVIN0017 Geguzines pelke * 51,36 25,5650 54,9186 LTVIN0018 Girijos miskas * 121,78 25,3056 54,9031 LTVIN0020 Kryzioku miskas * 173,29 25,3219 54,7717 LTVIN0023 Sviliskiu kaimo apylinkes 1 420,47 25,0014 54,7367 LTVIN0024 Vilnios upe 13 25,5475 54,7361 LTVIN0025 Kenos upe * 221 25,5469 54,6264 LTVIN0030 Vanagynes miskas * 44 25,2497 54,7764 LTVIN0032 Vilnios upes slenis ties Mickunais * 101 25,5242 54,7125 LTVIN0033 Jusines upe 26 25,6306 54,9431 LTZAR0002 Pelketos Rasu ezero pakrantes 74,6 25,7400 55,7722 LTZAR0003 Gipenu kaimo apylinkes 13,8 25,8358 55,8058 LTZAR0004 Padustelio pelkes 135,13 25,8431 55,7358 LTZAR0005 Balnio ezeras ir jo apyezeres 14,4 25,8881 55,7608 LTZAR0006 Eglio ir Eglioko ezerai 15,94 25,8822 55,7686 LTZAR0007 Ilgasilis * 346,4 25,8767 55,7797 LTZAR0008 Vyko ezero apyezeres 86 25,9314 55,7786 LTZAR0011 Antazaves silas * 179,39 25,8997 55,8133 LTZAR0022 Velniabale * 119 26,0019 55,7067 LTZAR0023 Samaniu pelke * 157,41 26,0386 55,9394 LTZAR0024 Grazutes regioninis parkas * 26 125,36 26,1397 55,6219 LTZAR0025 Smalvos ir Smalvykscio ezerai ir pelkes * 2 225,28 26,3819 55,6186 LTZAR0026 Smalveles upe ir slapzemes 547,44 26,4556 55,6358 LTZAR0027 Zalves pelke 16,31 25,8783 55,8192 LTZAR0028 Zalves upes slenis 6,5 25,8958 55,8214 LTZAR0029 Druksiu ezeras 3 611,62 26,5825 55,6219 LTZAR0030 Puscios pelke 88,09 26,0983 55,6808 LTZAR0032 Melatineles upes slenis * 10 25,9050 55,7700 LV0000110 Augstroze * 4 007 25,0231 57,5375 LV0000120 Vidusburtnieks * 1 333 25,2597 57,7831 LV0000130 Ziemelu purvi * 7 718 24,8586 57,9711 LV0100200 Moricsalas dabas rezervats * 818 22,1297 57,1931 LV0100300 Grinu dabas rezervats * 1 491 21,2047 56,8028 LV0100400 Krustkalnu dabas rezervats * 2 979 26,1567 56,7539 LV0100500 Teicu dabas rezervats * 19 779 26,4764 56,6211 LV0200100 Gaujas nacionalais parks * 91 790 25,1397 57,2908 LV0200200 Kemeru nacionalais parks * 38 167 23,4567 56,9303 LV0200300 Sliteres nacionalais parks * 16 361 22,4133 57,6836 LV0300100 Daugavas ieleja * 1 044 25,1586 56,6097 LV0300400 Silene * 3 825 26,7561 55,7108 LV0300700 Tervete * 1 386 23,4044 56,4828 LV0300800 Sauka * 5 603 25,4997 56,2639 LV0300900 Dridza ezers * 2 597 27,2878 55,9808 LV0301100 Riezupe * 455 22,0014 56,9981 LV0301200 Embute * 462 21,8117 56,5103 LV0301300 Istras pauguraine * 867 28,0347 56,2714 LV0301500 Cirisa ezers * 1 275 26,9706 56,1342 LV0301600 Adamovas ezers * 761 27,3964 56,5650 LV0301700 Piejura * 4 141 24,1897 57,1136 LV0301800 Beberbeki * 269 23,9389 56,9428 LV0301900 Dolessala * 1 044 24,2347 56,8558 LV0302000 Talsu pauguraine * 3 624 22,6542 57,2353 LV0302100 Abavas senleja * 14 797 22,4514 57,0797 LV0302200 Salacas ieleja * 6 251 24,6956 57,8550 LV0302800 Engures ezers * 12 579 23,1458 57,2600 LV0302900 Dvietes paliene * 4 989 26,2378 56,0603 LV0303000 Numernes valnis * 981 27,4764 56,8419 LV0303100 Carmana ezers 529 27,1800 56,0467 LV0303200 Svetes paliene 932 23,6656 56,7083 LV0303300 Ragakapa * 150 23,9083 56,9981 LV0303400 Raznas nacionalais parks * 59 615 27,5053 56,2711 LV0303500 Pape * 10 853 20,9181 56,1667 LV0303600 Bernati * 795 20,9508 56,3564 LV0303700 Driksnas sils * 676 26,1919 56,6842 LV0303800 Pinku ezers * 161 21,6950 56,9972 LV0304000 Laukezers * 327 26,0144 56,4928 LV0304100 Bauska * 893 24,1100 56,4169 LV0304200 Kuja * 10 788 26,3897 56,8703 LV0304400 Kurjanovas ezers 262 27,9867 56,5319 LV0304500 Ogres ieleja * 7 516 25,3825 56,8289 LV0304800 Vecumu mezi * 7 842 27,8089 57,2517 LV0304900 Vilce * 144 23,5328 56,4239 LV0305000 Zvardes mezi * 8 173 22,6114 56,4983 LV0305100 Aiviekstes paliene * 1 155 26,1778 56,7092 LV0305200 Ogres Zilie kalni * 309 24,5625 56,8353 LV0400400 Korkulu sausgultne un pazemes upe * 9 25,2481 56,5669 LV0401000 Kalamecu - Markuzu gravas * 28 26,4442 57,5442 LV0401900 Stiglavas atsegumi * 15 27,5686 57,0411 LV0402200 Skaistkalnes karsta kritenes * 96 24,6900 56,3897 LV0402300 Kulsenu avots 10 24,4889 56,4314 LV0412900 Ogres dolomitu krauja 4 24,6586 56,8181 LV0413300 Ezernieku karsta kritenes * 52 24,8125 57,0861 LV0415600 Zanas lejtece * 43 22,1453 56,4717 LV0415700 Pavaru atsegumi 2 22,1336 56,6881 LV0500100 Skibu purvs * 536 25,3361 56,7431 LV0500200 Gasparsona purvs * 27 25,0469 56,5433 LV0500300 Ellites purvs 4 25,2606 56,4869 LV0500500 Dunezera purvs * 4 24,8814 56,5703 LV0500600 Serzu tirelis * 152 24,8461 56,5036 LV0500700 Vaveres ezers * 225 24,8031 56,5525 LV0500800 Mazzalvites purvs * 272 25,1672 56,3517 LV0500900 Indzera ezera salas * 6 27,0008 57,3856 LV0501000 Gaujienas priedes * 48 26,4069 57,5078 LV0501100 Lepuru purvs * 325 26,4167 57,5592 LV0501200 Sloku purvs * 528 26,4394 57,5067 LV0501300 Bejas mezs * 60 27,1672 57,3969 LV0501500 Kupravas liepu audze * 33 27,5003 57,2781 LV0501600 Tetersalas purvs * 344 26,5631 57,5058 LV0502100 Baltais purvs * 124 27,1581 57,5228 LV0502200 Orlovas (Erglu) purvs * 3 229 27,4053 57,0144 LV0502300 Pokratas ezers * 52 27,2250 56,9608 LV0502400 Zodanu purvs * 96 27,5906 57,2686 LV0502600 Stompaku purvi * 3 885 27,4731 57,1006 LV0502800 Zalezera purvs * 329 24,5603 56,4711 LV0502900 Islice 2 24,1117 56,2833 LV0503000 Kaleju tirelis * 41 24,5644 56,6511 LV0503300 Raunas Staburags * 22 25,6081 57,3217 LV0504000 Tiras sunas purvs * 33 26,6444 55,9922 LV0504300 Baltmuizas purvs * 874 25,8572 56,0569 LV0504400 Sasalu mezs 199 26,3117 55,9300 LV0504700 Viku purvs * 879 22,9089 56,5297 LV0504800 Lielais purvs * 150 26,1925 57,2767 LV0505200 Lacu purvs * 206 23,9767 56,6856 LV0505400 Aizdumbles purvs * 392 25,5722 56,1578 LV0505500 Supes purvs * 698 25,6519 56,2786 LV0505600 Nomavas purvs * 1 282 25,7256 56,3050 LV0505700 Klaucanu un Priekulanu ezers * 202 25,7692 56,3533 LV0505800 Spulgu purvs * 307 25,8372 56,3589 LV0505900 Kausnu purvs * 230 25,9311 56,3508 LV0506000 Saltais purvs * 93 25,9953 56,3664 LV0506100 Tirelu purvs * 1 202 25,9786 56,2456 LV0506200 Slapjo salu purvs * 1 057 25,7017 56,3661 LV0506300 Sverinu purvs * 634 25,6128 56,3969 LV0506400 Gargrodes purvs * 655 25,7222 56,4564 LV0506500 Rozu purvs * 991 25,6633 56,4683 LV0506600 Melnais purvs * 161 25,6942 56,3881 LV0507000 Certoka ezers (Valnezers) * 54 27,1203 56,0836 LV0507100 Ventas ieleja * 2 646 21,9506 57,0206 LV0507200 Ventas un Skervela ieleja * 1 459 21,9908 56,5767 LV0507300 Gaviezes amuli * 105 21,3314 56,5153 LV0507400 Brienamais purvs * 585 21,3383 56,4181 LV0507600 Medze * 91 21,1308 56,6264 LV0507700 Nicas ivju audze * 105 21,1953 56,2997 LV0507800 Liepajas ezers * 4 643 21,0544 56,4506 LV0508000 Rucavas ivju audze * 200 21,1372 56,2339 LV0508100 Ziemupe * 2 381 21,0961 56,8011 LV0508300 Dunika * 1 745 21,3869 56,2606 LV0508400 Purgailu purvs * 340 24,7878 57,4647 LV0508500 Dunezers 170 24,7003 57,5364 LV0508600 Vidzemes akmenaina jurmala * 3 371 24,3700 57,5436 LV0508700 Dzilezers un Riebezers * 352 24,5800 57,4942 LV0509100 Randu plavas * 290 24,3400 57,8294 LV0509500 Dzerves purvs * 489 24,8711 57,8664 LV0509700 Lielpurvs * 1 024 24,6561 57,8203 LV0509800 Niedraju-Pilkas purvs * 1 030 24,6322 57,7431 LV0510000 Maizezers * 65 24,7661 57,5178 LV0510200 Istras ezers * 331 27,9711 56,2433 LV0510300 Klesniku purvs * 3 345 28,0047 56,6264 LV0510400 Gulbju un Platpirovas purvs * 2 013 28,0669 56,5728 LV0510600 Pildas ezers * 610 27,7722 56,4717 LV0510700 Greblukalns 246 28,1311 56,1903 LV0510800 Gulbinkas purvs * 114 27,6653 56,5747 LV0510900 Zvirgzdenes ezera salas 4 27,6839 56,5600 LV0511000 Nesaules kalns * 61 26,1839 56,9611 LV0511100 Barkavas ozolu audze 60 26,6478 56,7083 LV0511300 Jumurdas ezers * 353 25,7608 56,9464 LV0511600 Lielsalas purvs * 197 26,5739 56,7169 LV0512100 Rusonu ezera salas * 34 27,0253 56,1842 LV0512200 Lielais Pelecares purvs * 5 683 26,5561 56,4964 LV0512300 Asinieku purvs * 1 575 26,4953 56,2642 LV0512700 Gailu kalns 2 27,5708 56,5617 LV0512800 Mezmuizas avoti * 28 24,7989 57,1014 LV0513000 Liela Baltezera salas * 18 24,2928 57,0336 LV0513100 Babites ezers 2 988 23,7300 56,9172 LV0513400 Lielie Kangari * 1 937 24,7428 56,9286 LV0513600 Cieceres ezera sala * 15 22,5669 56,6517 LV0513700 Dulbju acs purvs * 8 22,7089 56,7900 LV0513800 Daiku ivju audze * 15 22,4542 57,5686 LV0513900 Kadiku nora * 4 22,3397 57,6264 LV0514100 Dizkalni un Kalkupes ieleja * 1 120 22,4908 57,5619 LV0514200 Rakupes ieleja * 2 205 22,2069 57,4258 LV0514500 Zemgalu purvs * 462 22,6775 57,4022 LV0514800 Plienciema kapa * 62 23,2592 57,0889 LV0515100 Riesta -Dzukstenes purvs * 351 23,1767 56,7375 LV0515300 Karku purvs * 309 25,6956 57,8211 LV0515800 Bednes purvs 30 26,1997 57,6025 LV0515900 Vadainu purvs * 238 26,1233 57,5719 LV0516000 Oleru purvs * 106 25,3747 57,8025 LV0516200 Vikvenu purvs * 68 25,1436 57,5075 LV0517000 Klanu purvs * 1 606 21,7722 57,4622 LV0517100 Plucu tirelis * 740 22,0778 57,1250 LV0517200 Sarnates purvs * 1 417 21,4606 57,1058 LV0517300 Naglu un Ansinu purvs * 280 21,9353 57,1106 LV0517400 Tisezers * 39 21,8892 57,1386 LV0517500 Piesdanga * 6 21,7978 57,0867 LV0518300 Vecdaugava * 238 24,0922 57,0572 LV0518500 Lielais un Pemmes purvs * 3 475 24,8111 57,3867 LV0518600 Lielais Marku purvs * 909 26,6939 57,0494 LV0518700 Laugas purvs * 740 24,7033 57,2783 LV0518900 Stiklu purvi * 7 245 22,2628 57,3278 LV0519000 Aklais purvs * 2 003 25,1236 56,5008 LV0519100 Kreicu purvs * 2 276 27,8808 56,6992 LV0519800 Cenas tirelis * 2 296 23,8483 56,8583 LV0520000 Abeli * 3 227 25,9750 56,4111 LV0520200 Gudenieki * 106 21,5786 56,8844 LV0520300 Uzava * 3 008 21,4075 57,2053 LV0520500 Mazie Kangari * 348 24,7631 57,0353 LV0520900 Tosmare * 990 21,0569 56,5828 LV0521100 Ojatu ezers * 111 27,3733 56,0581 LV0521300 Dillu plavas * 174 21,5953 57,0381 LV0521500 Ovisi * 5 078 21,8664 57,5844 LV0521800 Kirbas purvs * 1 125 21,1581 56,2206 LV0522000 Mernieku dumbraji * 61 24,4547 57,9111 LV0522100 Katlesu mezi * 159 27,6286 57,3519 LV0522300 Ungurpils mezi * 53 24,7964 57,8261 LV0522600 Aizkraukles purvi un mezi * 1 532 25,2453 56,6814 LV0522900 Dvietes dumbraji * 121 26,3058 56,1439 LV0523000 Livberzes liekna * 142 23,5103 56,7514 LV0523100 Lielupes palienes plavas * 364 23,8047 56,6375 LV0523200 Ukru garsa * 1 116 23,1997 56,3767 LV0523300 Dzelves - Krona purvs * 1 902 24,5144 57,2108 LV0523400 Ances purvi un mezi * 10 130 22,0614 57,5797 LV0524100 Mezole * 2 845 25,9803 57,3217 LV0524500 Runupes ieleja * 594 21,6883 56,3931 LV0524600 Jaunciems * 354 24,1878 57,0272 LV0524800 Vesetas palienes purvs * 424 25,8036 56,6969 LV0524900 Pilskalnes Siguldina * 66 26,2569 55,9817 LV0525000 Mangenes mezi * 2 201 21,9978 57,0808 LV0525100 Blazga ezers 463 21,7103 56,5497 LV0525200 Linezers * 126 24,8553 57,3092 LV0525300 Verenes purvi * 1 213 25,2456 56,7586 LV0525400 Gainu purvs * 1 112 26,2261 56,4586 LV0525500 Satinu diki * 3 757 22,3039 56,6031 LV0525600 Zvarde * 3 314 22,7125 56,5753 LV0525800 Zebrus un Svetes ezers * 906 22,9850 56,6292 LV0525900 Jaunanna * 1 318 27,1431 57,2764 LV0526100 Gruzdovas mezi * 618 27,6333 57,2486 LV0526200 Palsu purvs * 622 25,6811 56,9742 LV0526400 Sventajas upes ieleja * 413 21,2336 56,1322 LV0526500 Eiduku purvs * 884 26,3169 56,5831 LV0526700 Pelecu ezera purvs 12 26,7172 56,1675 LV0526800 Sedas purvs * 7 259 25,7644 57,7011 LV0527000 Melnsalas purvs * 608 26,4792 57,5283 LV0527300 Tasu ezers 271 21,2214 56,6092 LV0527400 Garkalnes mezi * 1 785 24,4006 57,0589 LV0527500 Silabebru ezers 114 26,0847 56,6044 LV0527600 Vjadas mezi * 208 27,5372 57,1789 LV0527700 Kadajs * 328 26,5728 57,3681 LV0527800 Melturu sils * 288 25,2067 57,2081 LV0528000 Rauza 812 26,0614 57,3906 LV0528100 Sepka 357 26,0433 57,3708 LV0528200 Launkalne * 172 25,9064 57,3469 LV0528300 Gipka * 161 22,6803 57,5547 LV0528500 Kaigu purvs * 583 23,5772 56,7731 LV0528600 Kalnciema plavas * 170 23,5703 56,8236 LV0528700 Melna ezera purvs * 341 23,9750 56,8411 LV0528800 Mugurves plavas * 317 26,8975 57,1086 LV0528900 Panemunes mezi * 1 023 24,4731 56,2994 LV0529100 Viskuzu sala * 305 22,1619 57,1767 LV0529200 Virgulicas mezi * 745 27,3708 57,4647 LV0529300 Klintaine * 83 25,5814 56,5781 LV0529400 Draugolis 10 25,8669 57,1061 LV0529500 Spindulu mezi * 132 25,3561 57,0525 LV0529700 Raudas mezi * 211 26,1697 55,8911 LV0529900 Svetes ieleja * 46 23,2967 56,3781 LV0530000 Skujaines un Svetaines ieleja * 130 23,2625 56,4600 LV0530100 Eglone * 159 26,1069 56,1894 LV0530200 Timsmales ezers 101 26,1819 56,6319 LV0530300 Starinas mezs * 157 27,5267 55,8264 LV0530400 Jecu purvs * 282 21,1533 56,2608 LV0530500 Vitrupes ieleja * 125 24,4453 57,6494 LV0530600 Motrines ezers * 46 27,6028 56,8681 LV0530700 Kapu ezers 17 26,5594 56,8086 LV0530800 Lielupes grivas plavas * 262 23,8906 56,9800 LV0530900 Jasas-Bicanu ezers * 311 26,9042 56,2181 LV0531000 Nigrandes mezi * 62 21,9744 56,3983 LV0531100 Baltezera purvs * 228 22,6275 56,6811 LV0531200 Ruksu purvs * 216 22,3464 57,5983 LV0531300 Paces plavas * 83 22,2336 57,4928 LV0531400 Apsuciema zalu purvs * 15 23,3181 57,0528 LV0531500 Lapinu ezers * 1 26,2439 57,5861 LV0531600 Taurisu ezers 2 26,1858 57,5753 LV0531700 Platenes purvs * 455 21,7219 57,3914 LV0531800 Pelcisu purvs * 56 22,1483 57,2478 LV0531900 Popes zalu purvs * 78 21,8578 57,3739 LV0532000 Sitas un Pededzes paliene * 870 26,9811 57,1417 LV0532200 Alsungas mezi * 79 21,4336 56,9356 LV0532300 Asu purvs * 76 26,7408 57,5114 LV0532400 Asunes ezeri 70 27,6153 56,0186 LV0532600 Burgas plavas 183 25,9192 57,7556 LV0532700 Burtnieku ezera plavas * 432 25,2756 57,7203 LV0532800 Busnieku ezera krasts 51 21,6297 57,4450 LV0532900 Dimantu mezs * 183 25,7633 56,2681 LV0533000 Druvinu tirelis * 293 22,1331 57,1203 LV0533100 Dubnas paliene 377 26,3811 56,2653 LV0533200 Durbes ezera plavas * 596 21,3983 56,6275 LV0533300 Dures mezs * 43 26,5886 57,3833 LV0533400 Dzilnas dumbraji * 215 25,0283 56,4758 LV0533500 Klagatu purvs * 152 24,9369 57,5100 LV0533600 Kalku garsa 28 26,9744 57,3839 LV0533700 Kalna purvs * 353 24,5811 57,9439 LV0533800 Kinkausku mezi * 231 26,2303 56,1233 LV0533900 Krapas garsa * 206 26,7031 57,1725 LV0534000 Krojas mezi * 19 22,0417 57,1228 LV0534100 Liepnas niedraji * 159 27,4994 57,4256 LV0534200 Zepu mezs * 67 27,0147 57,2400 LV0534300 Lubasts 110 26,4506 55,9522 LV0534400 Matkules mezi * 80 22,5019 56,9592 LV0534500 Melnupes mezi * 66 26,5772 57,5253 LV0534600 Metru mezs * 77 26,4592 57,3378 LV0534900 Paltupes mezi * 156 25,6497 56,2406 LV0535000 Pasulienes mezs * 106 26,2361 55,9378 LV0535100 Pluncu ezera mezi * 53 22,3758 57,1775 LV0535200 Posolnica 64 27,6786 57,2983 LV0535400 Rujas paliene * 444 25,2350 57,8678 LV0535500 Sakas grini * 170 21,2550 56,8581 LV0535700 Sofikalna mezi * 52 27,2842 57,3403 LV0535800 Tebras ozolu mezi 49 21,5675 56,7581 LV0535900 Tumes mezi * 68 23,0242 57,0083 LV0536000 Uzavas augstece * 688 21,5275 56,9261 LV0536100 Zagadu kalni * 86 26,8022 57,4053 LV0536200 Zaku riests * 142 25,6706 56,3031 LV0536300 Zilaiskalns * 118 25,2236 57,5536 LV0536400 Jasa * 68 26,7494 56,1544 LV0536500 Pavilostas peleka kapa * 42 20,8497 57,0642 LV0536600 Lubana mitrajs * 51 352 26,9431 56,8683 LV0600100 Vecpiebalga * 8 923 25,7836 57,0481 LV0600200 Veclaicene * 20 850 26,9372 57,5553 LV0600300 Augszeme * 20 814 26,3433 55,8153 LV0600400 Augsdaugava * 52 098 27,0392 55,8600 LV0600500 Vestiena * 27 117 25,9161 56,8803 LV0600700 Ziemelgauja * 21 749 26,1225 57,6764 LV0600800 Adazi * 10 150 24,4364 57,1542 LV0600900 Kaucers * 2 769 26,8639 56,2675 LV0601000 Nicgales mezi * 915 26,4306 56,1553 LV0804600 Dzelmes * 3 24,9567 56,6206 LV0824700 Visikums * 5 27,3006 57,4431 LV0826100 Vidagas mezi * 130 26,3328 57,3756 LV0826300 Gaujienas purvainie mezi * 68 26,4339 57,4289 LV0826800 Melderupites mezi * 281 27,1389 57,5558 LV0830100 Ozoldarzs * 19 24,0339 56,4461 LV0830200 Vecselpils * 5 25,6114 56,5711 LV0830300 Silzemnieki * 2 24,7972 57,0736 LV0830400 Dublukrogs * 10 23,3122 57,0439 LV0830500 Priedes * 42 26,5344 57,2900 LV0830600 Berzoles riests * 103 26,2558 57,3353 LV0830700 Berzu purvs * 58 26,5639 57,2361 LV0830800 Bulvara riests * 81 25,9811 57,7044 LV0830900 Gravinas * 7 21,8717 56,5147 LV0831000 Sepkas riests * 46 26,0503 57,3717 LV0831100 Kalna riests * 76 26,9347 57,0797 LV0831300 Banuzu Zelta avots * 2 25,5781 57,1542 LV0831400 Dravenieku avoti * 2 24,8272 57,4219 LV0831500 Elles purvs 19 24,8933 57,4044 LV0831600 Dzirnieku plava 1 21,8050 56,8850 LV0831700 Maitiku avoti * 2 22,6447 56,8458 LV0831800 Mezamatveju kadiku plavas 8 27,9025 56,3375 LV0831900 Mezamatveju plavas * 16 27,9044 56,3428 LV0843500 Igaunijas riests * 161 26,1917 57,7083 LV0900100 Nida - Perkone 36 703 20,9011 56,2536 LV0900200 Akmensrags 25 829 21,0308 56,7794 LV0900400 Rigas lica rietumu piekraste 132 172 23,1353 57,3592 LV0900500 Selga uz rietumiem no Tujas 58 600 24,1578 57,3486 LV0900600 Vitrupe - Tuja 3 577 24,3544 57,5714 LV0900700 Ainazi - Salacgriva 7 114 24,2850 57,8350 SE0110002 KÃ ¤ringboda * 1 494,1 17,8858 58,8794 SE0110003 Tullgarn, ost * 1 635,9 17,5914 58,9619 SE0110005 HÃ ¤ringe-Hammersta * 1 156,5 18,0311 59,0317 SE0110006 Vattgruvsmossen * 73,7 17,4547 59,0869 SE0110008 Stora EnvÃ ¤ttern * 149,4 17,3475 59,1164 SE0110010 BjÃ ¶rkviksmossen * 14,5 17,4019 59,1419 SE0110015 Sandemar * 389,9 18,3578 59,1269 SE0110017 Tyresta-Ã va * 3 269,7 18,3014 59,1847 SE0110020 Korpberget * 44,7 17,6253 59,2514 SE0110024 SaltarÃ ¶-SkÃ ¤rmarÃ ¶ * 126,7 18,6111 59,3239 SE0110031 Svalgarn * 24,8 17,5092 59,5100 SE0110038 MalmsjÃ ¶n 10,7 18,6364 59,5808 SE0110041 Ã ngsÃ ¶ * 194,9 18,7686 59,6244 SE0110043 BullerskÃ ¤r * 7,7 19,0456 59,6656 SE0110051 RimsjÃ ¶skogen * 29,5 18,5178 59,7692 SE0110078 BergbofjÃ ¤rden-HÃ ¤verÃ ¶ PrÃ ¤stÃ ¤ng * 165,8 18,7456 60,1044 SE0110080 KÃ ¥lsÃ ¶ * 205 17,6522 58,9486 SE0110082 Reveln-KolguskÃ ¤r * 5,4 17,8014 58,8044 SE0110085 UtÃ ¶ * 4 181,8 18,3122 58,9850 SE0110086 FjÃ ¤rdlÃ ¥ng * 5 089 18,5772 59,0206 SE0110087 Villinge BoskapsÃ ¶ * 339,7 18,6397 59,0944 SE0110088 BullerÃ ¶-Bytta * 14 314,5 18,7914 59,1353 SE0110092 Stora Nassa * 2 948,7 19,2275 59,4539 SE0110096 Svenska HÃ ¶garna * 2 667,1 19,4997 59,4322 SE0110101 FifÃ ¥ng * 176,3 17,7144 58,8489 SE0110102 Grottberget 5,7 17,4594 58,9950 SE0110103 LÃ ¥ngsjÃ ¶n * 16,3 18,5672 59,8711 SE0110104 RÃ ¥da 8,4 18,8247 59,9019 SE0110105 Borudamyren 89,5 18,7214 59,9967 SE0110106 BjÃ ¶ringe * 32,7 18,5172 59,9911 SE0110107 Borgskogen * 33 18,4992 60,0064 SE0110108 AspdalssjÃ ¶n * 118,5 18,4550 60,0153 SE0110109 Norra BjÃ ¶rkfjÃ ¤rden, ost * 868 17,5236 59,4722 SE0110110 Brottby allÃ © 0,51 18,2417 59,5603 SE0110111 HuvudskÃ ¤r * 2 076,5 18,5681 58,9672 SE0110112 VÃ ¤sby Hage * 119,2 17,5361 59,4058 SE0110113 Riddersholm * 614,5 19,0422 59,7106 SE0110114 BornsjÃ ¶n * 697,1 17,7719 59,2386 SE0110115 BrosjÃ ¶n 142,4 17,7914 59,1806 SE0110118 RÃ ¥nÃ ¶ Ã ngsholme * 54,5 18,1875 58,9447 SE0110119 Stegsholm * 108,9 18,2569 59,1089 SE0110120 Ormberget * 7,2 18,5861 59,9344 SE0110122 Karlsdalsmossen * 81,3 18,5753 59,8731 SE0110123 Norra Malma 8,1 18,6556 59,8344 SE0110124 Svenska BjÃ ¶rn 3 980,2 19,5997 59,6142 SE0110126 Kalkberget * 14,5 17,7014 59,0014 SE0110127 Oaxen * 21,1 17,7167 58,9781 SE0110128 SjÃ ¶gÃ ¥rd 8,8 17,3611 59,0225 SE0110130 Broviken 311,1 17,6553 59,4831 SE0110131 SjÃ ¶kullarna * 4 18,2106 59,5806 SE0110132 DammstakÃ ¤rret * 25,4 18,2669 59,4119 SE0110133 TrehÃ ¶rningsskogen * 179,5 18,3714 59,5342 SE0110135 MorakÃ ¤rren * 9,3 17,7778 59,0664 SE0110137 SvartsjÃ ¶n * 5 18,6206 60,1242 SE0110138 Gorran * 10,1 18,4392 59,6594 SE0110139 Kornamossen * 52,1 18,2611 59,8239 SE0110140 Norrpada 32,2 19,2789 59,6547 SE0110141 FurusundsfjÃ ¤rden * 372,8 18,9422 59,6922 SE0110142 BÃ ¥rsjÃ ¶n * 47,9 17,5133 59,2306 SE0110145 Bellberget * 27,6 18,5086 59,8381 SE0110146 Slessberget 32 17,6572 58,9661 SE0110147 TullviksbÃ ¤cken * 197,3 18,8411 60,0639 SE0110149 Hamnudden 5,3 18,9419 59,8822 SE0110150 Hov 6,3 18,7306 59,8114 SE0110151 LÃ ¤nnaskogen * 94,2 18,1094 59,2006 SE0110152 RÃ ¶saringsÃ ¥sen 82,1 17,5503 59,5131 SE0110153 HebbokÃ ¤rret * 4,6 17,5289 59,5144 SE0110154 AdelsÃ ¶-SÃ ¤ttra 24,7 17,4611 59,4050 SE0110155 YtterÃ ¤ng * 69,3 18,1453 58,9853 SE0110156 KÃ ¤rsÃ ¶ 35,4 17,6547 59,3331 SE0110158 JÃ ¤rflotta 172,5 17,9294 58,8178 SE0110159 SlÃ ¤tmossen * 84,3 17,9172 59,0556 SE0110161 Stora AlsjÃ ¶n * 195,2 17,4172 59,0956 SE0110163 BrinkbÃ ¤cken 15,3 17,8322 59,1000 SE0110164 Lina 155,1 17,5878 59,2239 SE0110165 Ekholmen * 17,8 17,8094 59,2269 SE0110166 Dyvik 5,1 18,4000 59,1992 SE0110167 KvarnsjÃ ¶n * 98,7 18,0869 59,1942 SE0110168 LÃ ¥ngvikstrÃ ¤sk * 70,4 18,4942 59,2353 SE0110169 SÃ ¶derbysjÃ ¶n-DammtorpssjÃ ¶n 63,2 18,1547 59,2844 SE0110170 Ekoberget 3 18,3214 59,3281 SE0110171 Skeviks grotta 0,15 18,3822 59,3436 SE0110172 Judarskogen * 92,9 17,9172 59,3372 SE0110173 KyrksjÃ ¶lÃ ¶ten * 30,3 17,9206 59,3494 SE0110174 GÃ ¥seborg * 14,5 17,7694 59,3994 SE0110176 Broknapparna * 91,4 17,6789 59,4461 SE0110178 VickelsjÃ ¶n * 33,7 18,4853 60,0158 SE0110179 GrundsjÃ ¶n * 96,6 18,4525 60,0522 SE0110180 ArnÃ ¶ * 0,68 18,6475 60,1094 SE0110181 Sturehov * 7 17,7747 59,2572 SE0110182 AdelsÃ ¶ prÃ ¤stgÃ ¥rd 2,5 17,4981 59,3636 SE0110186 LovÃ ¶ KÃ ¤rsÃ ¶ * 14,1 17,9036 59,3231 SE0110187 Vassviken, Kaggeholm 2 17,6919 59,2828 SE0110188 Edeby ekhage 7,1 17,8631 59,3028 SE0110191 SvartsjÃ ¶ DjurgÃ ¥rd 4,8 17,7281 59,3483 SE0110192 Ekdalen * 13,2 17,6639 59,3544 SE0110193 Tofta 2,9 17,4700 59,3897 SE0110194 Ã lggÃ ¥rden * 2,6 17,7264 59,4072 SE0110195 Kronhagen 6,6 17,6889 59,4136 SE0110197 Hanveden * 245,7 18,0344 59,1461 SE0110198 Riddartorpsmossen * 25,1 18,0725 59,1361 SE0110199 VarnÃ ¶fladen * 257,9 18,4167 59,0111 SE0110201 SÃ ¶dra NÃ ¥ttarÃ ¶ * 56,3 18,1058 58,8675 SE0110202 Ã ster LadÃ ¤ngen * 10,6 18,4492 59,0833 SE0110203 Ã lÃ ¶ * 55,4 18,1972 58,9253 SE0110204 OrrsÃ ¤ttra * 3,4 17,4803 59,1081 SE0110205 Fullersta kvarn * 3,8 17,9464 59,2572 SE0110206 Granby * 9,8 18,0628 59,1692 SE0110208 Velamsund * 14 18,3386 59,3503 SE0110210 Klubben 4,1 18,9264 59,8592 SE0110211 ArslÃ ¤jan * 26,8 19,0486 59,8964 SE0110212 Balet * 19,3 18,7475 59,9789 SE0110213 Stormossen * 31,6 18,4006 59,6389 SE0110216 Boda * 1,6 18,5331 60,1356 SE0110217 BjÃ ¶rnviken-MÃ ¶rtviken * 24,7 18,7486 59,9903 SE0110219 Borudan-Pellemossen * 128,9 18,6858 60,0067 SE0110220 BrÃ ¤nselmossen-Ljusmossen-Bredmossen * 50,5 18,5447 59,6744 SE0110221 Buddbol * 5,2 18,5786 59,9367 SE0110223 Edsbro KyrksjÃ ¶ 39,8 18,5289 59,8972 SE0110224 Ersmossen * 25,7 18,6383 60,0447 SE0110225 Fiskarudden * 4,4 18,6361 60,1442 SE0110227 SkÃ ¤llarholmsviken * 9,4 18,9803 59,7431 SE0110228 Stormaren-LilltrÃ ¤sket, GisslingÃ ¶ * 45,3 19,1819 59,7786 SE0110229 Grevinnans RÃ ¥ * 22,4 18,6364 59,6597 SE0110230 GrytkÃ ¤rren * 73 18,4006 59,9331 SE0110231 Hasselhorn * 39,7 18,6133 59,8575 SE0110232 Havsskogen 0,85 18,8222 60,0389 SE0110233 Hummelberget * 66,2 18,5039 59,8031 SE0110234 Hummelsvedjan 7,1 18,4397 60,0389 SE0110235 HÃ ¤verÃ ¶-Norrby * 1,9 18,7406 60,0964 SE0110238 Kvicksalshagen-IgelsjÃ ¶n * 7,4 18,4983 59,9328 SE0110239 Igelsta * 19,7 18,6911 59,9039 SE0110240 Nothamn * 1,2 18,8536 60,0286 SE0110241 KalvskÃ ¤ret 0,24 18,8114 60,1761 SE0110242 Karlberg 0,47 18,2472 59,8186 SE0110243 VÃ ¥gsjÃ ¶n * 40,7 18,6436 59,8706 SE0110244 KassjÃ ¶n * 6 18,7981 59,9328 SE0110245 KolarmoraÃ ¥skogen * 31,3 18,4108 60,0361 SE0110246 Kristineholm * 20,1 18,4781 59,8539 SE0110247 KrÃ ¥khÃ ¤ttan 0,5 18,8678 59,9028 SE0110248 LerkÃ ¤rret * 6,2 18,4869 59,8275 SE0110249 LidÃ ¶ * 245,3 19,0861 59,7844 SE0110251 Maran 0,86 18,8992 59,9647 SE0110252 MjÃ ¶lnarkÃ ¤rrskogen * 15,4 18,4167 59,9519 SE0110253 MÃ ¥rdsjÃ ¶n 7,2 18,5214 59,8125 SE0110254 MÃ ¶rtsjÃ ¶skogen * 29 18,3989 59,6044 SE0110255 Nor * 1,8 18,8767 59,9547 SE0110256 NordvÃ ¤st RÃ ¶rmyren * 2,8 18,6422 59,6803 SE0110258 Kallvik 10 18,6394 59,8378 SE0110259 Svarvarmosskogen * 21,3 18,4531 59,9522 SE0110260 SamnÃ ¤sfjÃ ¤rden * 385,8 18,9336 59,9294 SE0110261 Norrmarjum-mossen * 12,5 18,6628 59,8847 SE0110262 SvartkÃ ¤rret * 8,4 18,5131 59,8639 SE0110263 Norsviken 3,5 18,8672 59,8808 SE0110264 LÃ ¶taholmen * 20,8 18,9614 59,7464 SE0110266 Rotholma * 6,5 18,7097 60,1142 SE0110268 RÃ ¶rvik * 24,4 18,9003 59,9128 SE0110269 SÃ ¶dra RÃ ¥da * 43 18,8297 59,9028 SE0110270 SjÃ ¶Ã ¤ngen 7,6 18,8100 59,9864 SE0110274 Smedsmoraskogen * 106,8 18,3264 59,7122 SE0110275 Lugnet * 3,8 18,7178 59,9261 SE0110277 Storanden * 86 18,1919 59,7575 SE0110278 Storlaven * 6,2 18,7128 59,6947 SE0110280 Storvikaren * 20,4 18,6725 60,0642 SE0110281 StorÃ ¤ngen * 5,2 18,8339 59,9750 SE0110283 StrÃ ¶jan * 23,8 18,6797 59,9236 SE0110284 SÃ ¶derfladen * 45,7 18,8764 59,6647 SE0110287 SÃ ¶dersjÃ ¶n 1,7 18,5481 59,8025 SE0110290 Vagn * 13,3 18,5419 59,9047 SE0110292 Syd VÃ ¤sby * 3,5 18,7289 59,8492 SE0110293 VÃ ¤sby Ã ¤ngsbacke 4,5 18,6594 59,6789 SE0110294 VÃ ¤sterÃ ¤ngen * 52 18,8403 59,9486 SE0110295 Ã landet * 23,7 18,9950 59,6919 SE0110296 Ã backen * 5,9 18,1544 59,6878 SE0110298 MornÃ ¤san 20,7 18,7928 59,8606 SE0110299 Katthavet * 7,9 18,7783 60,1294 SE0110303 Borgberget * 37,4 17,9417 59,0622 SE0110305 EngÃ ¥rden * 112,1 17,9544 59,0903 SE0110306 Koholmen * 16,4 17,7489 58,9681 SE0110308 Bergaholms ekhage 3,3 17,7100 59,2336 SE0110309 VÃ ¤llinge lund * 5,4 17,7053 59,2611 SE0110312 Pekhagen * 16,7 18,0364 59,6969 SE0110313 SlÃ ¥sta * 14 17,8822 59,6575 SE0110315 VÃ ¤sterÃ ¤ngsudd 16,6 17,7936 59,5936 SE0110317 Hansta 14,4 17,9008 59,4278 SE0110318 Botten * 16,4 17,6503 58,9667 SE0110320 HamnskÃ ¤r * 9 17,4072 59,3183 SE0110321 HÃ ¶rningsholm 9,5 17,6694 59,0472 SE0110322 Jurstaholm 7,5 17,4364 59,3044 SE0110323 Kiholm * 5,3 17,5978 59,2386 SE0110324 Kvedesta 4,7 17,6211 59,1467 SE0110325 LedarÃ ¶n * 230,5 17,6453 59,0392 SE0110327 Nora HolmÃ ¤ng * 23 17,6436 58,9944 SE0110329 Skanssundet * 14,6 17,6861 59,0514 SE0110330 Skillebyholm * 4,9 17,6178 59,0414 SE0110331 StÃ ¥ngberget * 4 17,6819 59,1303 SE0110332 Talbystrand * 6,3 17,6119 59,2328 SE0110333 Brant syd Lanaren * 4,8 17,6119 59,1403 SE0110334 Skogstorp * 50,1 17,3617 59,0603 SE0110337 KÃ ¤rringsjÃ ¶n-MÃ ¶rtsjÃ ¶n * 45,8 18,0133 59,4572 SE0110338 PrÃ ¤stgÃ ¥rden-Skogberga * 24,6 18,0753 59,4864 SE0110339 VallensjÃ ¶ * 17,2 17,9981 59,5203 SE0110340 TorsÃ ¥kers almlund * 12,5 17,9392 59,5581 SE0110341 Hammaren Nyborg 4,9 17,5433 59,6231 SE0110345 Tarby-Ã ttesta * 10,1 18,1333 59,6606 SE0110346 TÃ ¤rnholm * 20,2 18,3500 59,5611 SE0110347 VÃ ¤sterholmen * 8,1 18,6050 59,3892 SE0110348 SnÃ ¤ve * 19,1 18,8794 59,4181 SE0110349 Norra NÃ ¤mdÃ ¶ * 102,2 18,7028 59,2064 SE0110351 StorÃ ¤ngsudd 10,6 18,3525 59,2972 SE0110355 StorÃ ¶n-LÃ ¥ngholmen-Kalvholmen * 40 18,4183 59,4331 SE0110359 LosjÃ ¶n 8,1 18,5572 59,5714 SE0110360 Stavs Ã ng 9,5 18,6256 59,5636 SE0110361 Deglinge * 16,1 18,1586 59,4781 SE0110362 BlÃ ¶tviken 4,9 18,5192 59,5775 SE0110363 Rydboholms ekhage * 11,6 18,2086 59,4428 SE0110365 SÃ ¶dergarn * 24,7 18,5453 59,8475 SE0110366 Ã n * 9,5 18,5814 59,8314 SE0110367 Ubby ekhage 2,4 18,2469 59,4431 SE0110369 Bromseby * 18,5 18,3464 59,5656 SE0110370 BrÃ ¤nnmossen * 6,1 18,3756 59,6517 SE0110372 StorÃ ¤ngstorpet * 5,5 18,6931 59,9458 SE0110373 RÃ ¶llingfladen * 7,3 18,9969 59,7464 SE0110375 Tranmyran 12,3 18,4208 59,9231 SE0110376 BlommenskÃ ¤rren * 20,1 18,4389 59,9239 SE0110377 AsknÃ ¤sviken * 19,8 17,7656 59,2728 SE0110378 Mossbottnarna 4,6 18,5219 59,9647 SE0110379 BlÃ ¥kulla 0,72 18,4825 60,0228 SE0110380 KlÃ ¶vÃ ¤ngen 2,2 18,4361 60,0253 SE0110381 Dansbol 0,57 18,4442 60,0344 SE0110382 GrÃ ¤sholmen * 6,4 17,5592 59,4425 SE0110383 Lundhagsbadet * 0,22 17,8078 59,2686 SE0210008 BÃ ¥tfors * 1 572,9 17,3453 60,4528 SE0210019 HÃ ¥llnÃ ¤skusten * 1 449,3 18,0167 60,5853 SE0210023 Florarna * 5 138,3 17,8361 60,2936 SE0210037 Fiby urskog * 87,4 17,3531 59,8881 SE0210045 HovÃ ¶n-AlnÃ ¶n * 385,4 18,5656 60,2772 SE0210049 EdskÃ ¤rret 1,6 18,3314 60,2781 SE0210052 FagerÃ ¶n * 506,9 18,4544 60,2056 SE0210058 ValkrÃ ¶r * 29 18,4319 60,0569 SE0210062 Aspbladsmossen * 31,3 18,3606 59,8847 SE0210077 HjÃ ¤lstaviken * 807,8 17,3847 59,6694 SE0210078 Hemsta 24,5 17,1489 59,5981 SE0210081 RÃ ¶llingen * 164,8 17,3569 59,4481 SE0210083 Veckholms prÃ ¤stholme * 29,6 17,4044 59,4033 SE0210155 Pansarudden * 297,6 18,3694 59,9883 SE0210156 SkrÃ ¤ddarmossen * 55,1 18,3367 60,1247 SE0210157 KroppsjÃ ¶n * 29,6 18,3097 60,0336 SE0210158 MÃ ¤ssmyrfallet * 113,3 18,3017 60,1208 SE0210159 EkbÃ ¤cken-JÃ ¤mnbromossen * 32,3 18,3278 60,0919 SE0210160 BjÃ ¶rnsundet-StorkÃ ¤rren * 63,9 18,3597 60,0181 SE0210161 Ekdalen * 20,3 18,3575 59,9719 SE0210162 Dammen-EdsjÃ ¶n * 118,3 18,3811 59,9642 SE0210163 HÃ ¤sthagen-Kilholmen * 36,5 18,3581 59,9544 SE0210164 Ryttarhagen * 1,4 18,3764 59,8894 SE0210165 Hjulsta sÃ ¤teri * 23,4 17,0147 59,5361 SE0210205 Olas skifte * 305,4 18,3056 60,0236 SE0210212 Billudden 1 896,9 17,5247 60,6697 SE0210213 SÃ ¤tra * 31,6 17,5456 60,4844 SE0210214 Stigsbo RÃ ¶dmosse * 43,1 17,2347 60,0131 SE0210215 VÃ ¥nsjÃ ¶Ã ¥sen * 14 17,0931 59,7439 SE0210217 KalmarnÃ ¤s * 89,1 17,4514 59,5511 SE0210218 SandviksÃ ¥sen 63,7 17,5239 59,6711 SE0210219 Norra BjÃ ¶rkfjÃ ¤rden vÃ ¤stra * 220,2 17,4903 59,4697 SE0210220 Kallriga * 1 149,3 18,2633 60,3700 SE0210221 Landholmarna, LandholmsÃ ¤ngarna * 33,2 17,5253 59,7197 SE0210222 Ã ngskÃ ¤r, BondskÃ ¤ret * 387,7 18,0667 60,4925 SE0210223 Andersby Ã ¤ngsbackar * 204,4 17,8250 60,1578 SE0210224 GÃ ¥sholmen * 24,7 17,4519 60,1139 SE0210226 Rickebasta alsumpskog * 8,2 17,7283 59,7356 SE0210227 Skaten-RÃ ¥ngsen * 2 232,2 18,1322 60,4481 SE0210228 Ã rskÃ ¤r * 474,6 18,4058 60,5228 SE0210229 Ryggmossen * 77,4 17,3311 60,0447 SE0210230 EkillaÃ ¥sen * 28 17,5153 59,6061 SE0210231 Kapplasse * 38,9 17,8372 60,5806 SE0210232 Gropholmarna 16,3 17,4369 60,5386 SE0210233 Bruksdammen * 597 18,0939 60,3864 SE0210234 ArnÃ ¶ huvud * 82,3 17,5561 59,7272 SE0210235 Uvberget * 3,6 17,2819 59,7456 SE0210236 TedarÃ ¶n * 90,1 16,9747 59,5269 SE0210237 FullerÃ ¶ backar * 22,8 17,6419 59,9364 SE0210238 StyggkÃ ¤rret * 373,7 17,3044 59,9678 SE0210239 FÃ ¤bodmossen * 104,2 17,3244 59,9428 SE0210240 Bredfors * 347 17,2217 60,4192 SE0210242 Viksta stentorg 6 17,5183 60,1258 SE0210243 Uppsala kungsÃ ¤ng * 12,5 17,6658 59,8372 SE0210244 Hargs tallpark 5,7 18,3894 60,1906 SE0210247 HÃ ¶gstaÃ ¥sen 19 17,5861 59,9769 SE0210248 GrillskÃ ¤ret * 25,1 18,4606 60,4847 SE0210249 HÃ ¶gbÃ ¥dan * 20,6 18,4656 60,4794 SE0210250 GrÃ ¤sÃ ¶ gÃ ¥rd * 49,1 18,5033 60,3406 SE0210251 Eriksdal-LÃ ¶nnholmen * 66,1 18,5456 60,3306 SE0210252 GrÃ ¶nsÃ ¶ * 66,4 17,3036 59,4544 SE0210253 FageruddsÃ ¥sen 26,6 17,0789 59,5803 SE0210255 Sandhagen * 23,3 17,6153 59,7297 SE0210256 IdÃ ¶n * 178,9 18,5853 60,3081 SE0210257 RÃ ¤vsten * 61,3 18,6094 60,3128 SE0210258 Bokaren * 17,8 17,9261 59,9661 SE0210259 Ã rby * 34,5 17,8111 59,9439 SE0210260 Knutby * 125,5 18,2883 59,9067 SE0210262 Ekeby-Ã nge 21,1 17,7244 59,9978 SE0210263 KavarÃ ¶ * 29,8 18,4158 60,3136 SE0210264 SundsÃ ¤ng * 23,2 18,5492 60,3261 SE0210265 LÃ ¥ngalma * 32,5 18,4669 60,2650 SE0210266 Biskops-ArnÃ ¶ * 140,6 17,4839 59,6681 SE0210267 Kapellbacken 2,7 17,8303 60,4328 SE0210270 Slada * 871,7 17,9722 60,5242 SE0210271 StrÃ ¶nningsvik * 29 18,0233 60,4764 SE0210272 FrÃ ¤kensjÃ ¶n * 5,1 17,8853 60,5717 SE0210273 Lerorna 2,6 17,9836 60,5006 SE0210274 GrundsjÃ ¶n * 32 18,4561 60,0814 SE0210275 BÃ ¶lsjÃ ¶n * 19,8 17,4978 60,5903 SE0210276 Mararna * 41,2 17,6147 60,6153 SE0210277 Marma * 1 976,5 17,4722 60,5061 SE0210278 TÃ ¤mnaren Ã ¶st * 1 837,5 17,3672 60,1506 SE0210280 BjÃ ¶rns skÃ ¤rgÃ ¥rd * 1 120,7 17,9572 60,6231 SE0210281 TÃ ¥ngsÃ ¥murarna * 79 17,3408 60,5003 SE0210282 GÃ ¥rdskÃ ¤rskusten * 444,7 17,6522 60,6317 SE0210283 KÃ ¤rr norr om SjÃ ¶dyn * 10,2 17,7111 59,9269 SE0210284 Storskogen * 139,1 17,7317 59,9403 SE0210285 LedskÃ ¤r * 370,7 17,7200 60,5103 SE0210286 LÃ ¥ngsandsÃ ¶rarna * 279,1 17,5483 60,6564 SE0210287 Degermossen * 447,1 17,3000 59,7956 SE0210290 Bryggholmen * 83 17,1489 59,5286 SE0210291 BÃ ¤cklÃ ¶sa * 44,3 17,6453 59,8097 SE0210292 Saxmarken * 286,1 17,9425 60,4181 SE0210293 TjÃ ¤derleksmossen * 330,3 18,0144 59,9019 SE0210294 Ersta * 41,9 17,4911 60,3994 SE0210295 DjupfjÃ ¤rd * 114 17,9678 60,5503 SE0210296 Bolstan * 50,4 17,6369 60,4344 SE0210297 Morga * 2,7 17,6411 59,7486 SE0210298 Harparbol lund * 2,6 18,0053 59,8756 SE0210299 Ramsens vÃ ¤stra strand * 2,5 17,9169 59,8261 SE0210300 Haga ekbackar * 46,7 17,0236 59,5961 SE0210302 FlÃ ¤t 2,7 17,3653 60,6019 SE0210304 Nybylund 11,6 17,4756 59,6769 SE0210305 KomossÃ ¤ngen 2,1 17,5019 60,6094 SE0210306 Komossen * 55,7 17,5028 60,6192 SE0210307 Dumdal-HjÃ ¤lsta 12,6 17,3811 59,6969 SE0210308 TjuvkÃ ¤llan 2,4 17,4728 60,3478 SE0210309 OxkÃ ¤llan 0,21 17,4597 59,7461 SE0210310 Wik * 37,6 17,4756 59,7389 SE0210311 VÃ ¤stanÃ ¥n 3,2 17,4261 60,5817 SE0210312 Ã stanÃ ¥n 17,3 17,5053 60,5439 SE0210313 Ã ster-MÃ ¶rtarÃ ¶ * 25,2 18,4686 60,4183 SE0210314 GÃ ¶ksnÃ ¥re 24,8 18,0022 60,4678 SE0210315 LÃ ¥ngmossen * 27,6 17,8019 60,5547 SE0210316 Romsmaren * 7,7 17,9503 60,5989 SE0210320 KvarnÃ ¶n * 20,1 17,2986 60,4436 SE0210321 Sund * 11,6 18,3394 60,3233 SE0210322 StorskÃ ¤ret * 26,1 18,2447 60,3714 SE0210323 MÃ ¥sjÃ ¶n * 2,6 18,3169 60,1139 SE0210324 SjÃ ¶hagen * 39,3 18,4483 60,1831 SE0210325 Verkarna * 4,4 18,4522 60,2961 SE0210326 RaggarÃ ¶n * 56,6 18,6214 60,2039 SE0210327 SnÃ ¶bottenkÃ ¤rret * 13,1 18,3453 60,0906 SE0210328 Faringe * 48,2 18,1689 59,9839 SE0210329 Lunsen * 1 348,2 17,7172 59,7847 SE0210330 Ã stra NÃ ¥sten * 119,9 17,5997 59,8186 SE0210340 Siggefora ledningsgata sÃ ¶dra 58,9 17,1708 59,9675 SE0210341 Stora och Lilla UllfjÃ ¤rden * 216,8 17,5194 59,6028 SE0210342 Fiskmansbo * 15,5 17,1994 59,7511 SE0210343 FÃ ¥nÃ ¶ * 28,7 17,3889 59,5683 SE0210344 Lena-Husby * 5,5 17,7056 59,9747 SE0210345 SÃ ¤vjaÃ ¥n-FunbosjÃ ¶n 263,1 17,8467 59,8347 SE0210346 HÃ ¥rsbÃ ¤cksdalen * 22,1 16,9167 59,8706 SE0210347 Myrkarby * 45,1 16,9417 59,8819 SE0210348 TrÃ ¤nviksmossen * 157,1 17,0264 59,9522 SE0210349 DalkarlsÃ ¥sen 51,3 16,8589 59,9686 SE0210350 Huddunge stormosse * 96,1 16,9572 60,0186 SE0210351 Sillbo * 6 16,9328 60,0550 SE0210352 SvartkÃ ¤rret * 17,9 17,0778 60,0586 SE0210353 Ruthagsskogen * 97,7 17,1039 60,0250 SE0210354 Siggefora ledningsgata, norr 100,6 17,1369 60,0600 SE0210355 SvinasjÃ ¶n * 249,3 17,1819 60,0456 SE0210356 Harbo-Svina 2,9 17,1964 60,0772 SE0210357 Marstalla * 171,2 17,2933 60,0689 SE0210358 Vida * 59,7 17,3031 60,0939 SE0210359 Lindsta 25 17,3031 60,1106 SE0210360 KalvnÃ ¤set * 18,4 17,3178 60,1317 SE0210361 TÃ ¤mnaren vÃ ¤st * 2 193,8 17,3122 60,1536 SE0210362 FalshÃ ¥let * 1,1 17,3039 60,2144 SE0210363 LÃ ¥nghÃ ¤llsmossen * 172,3 17,2444 60,2439 SE0210364 RÃ ¤vkilarna * 45,7 17,1719 60,2558 SE0210365 Ã spenbo * 6,8 17,1533 60,2486 SE0210367 Pellesberget * 930,5 16,9600 60,2756 SE0210368 FÃ ¤rnebofjÃ ¤rden syd * 5 236,5 16,7861 60,1894 SE0210369 Ã sta * 958,2 16,8222 60,1644 SE0210370 IngbokÃ ¤llorna * 6,8 16,8397 60,1481 SE0210371 TorbacksÃ ¥sen 39,5 16,9575 60,2219 SE0210372 Nora-Holm * 4,6 17,0161 60,1439 SE0210373 Villingeskogen * 29,5 16,7433 60,0789 SE0220009 Stora BÃ ¶tet * 464,1 16,7992 58,6839 SE0220011 BÃ ¤rstakÃ ¤rret * 5,1 16,7419 58,7917 SE0220012 NÃ ¤vsjÃ ¶ urskog * 5 16,7322 58,6578 SE0220013 Valva Ã ¤ng 4 16,8069 58,9181 SE0220017 Svanviken-Lindbacke * 122,3 16,9842 58,7406 SE0220020 Strandstuviken * 988,9 17,1039 58,7058 SE0220021 SjÃ ¶sakÃ ¤rren * 25,6 17,1281 58,7419 SE0220028 HÃ ¤vringe-KÃ ¤llskÃ ¤ren 11 188,7 17,2836 58,5544 SE0220034 Tullgarn sÃ ¶dra * 2 014,2 17,5544 58,9572 SE0220059 Grindstugan 0,91 16,3847 59,2742 SE0220063 Sparreholms ekhagar * 89,2 16,8378 59,0881 SE0220069 Putbergen * 14,5 16,9356 59,1853 SE0220072 Stampmossen * 12,2 16,9519 59,2272 SE0220077 RidÃ ¶-Sundbyholmsarkipelagen sÃ ¶dra * 2 939,5 16,6561 59,4772 SE0220078 SofiebergsÃ ¥sen * 8,7 16,6606 59,4078 SE0220083 Nybbleholme * 42,9 17,1883 59,4639 SE0220085 Gripsholm * 48,6 17,2069 59,2539 SE0220087 SÃ ¶rfjÃ ¤rden-Strand * 209,2 16,8167 59,4028 SE0220088 HerrÃ ¶knanÃ ¤s * 33,8 16,9528 59,1178 SE0220089 Tuna * 6,3 16,9467 59,0703 SE0220103 PilgÃ ¶ljan * 8,8 16,4036 58,8178 SE0220104 SÃ ¥gartorpskÃ ¤rret * 8,7 16,3619 58,7728 SE0220105 RamundsbÃ ¤ck-VretaÃ ¥n * 59,8 16,4608 58,7469 SE0220106 FjÃ ¤llmossen norra * 304,1 16,5303 58,7056 SE0220110 HallbosjÃ ¶n * 321,5 16,7344 58,8194 SE0220115 Marsviken-MarsÃ ¤ng * 121,8 16,9639 58,6775 SE0220118 Labro Ã ¤ngar * 67 17,0878 58,7594 SE0220119 Linudden * 11 17,0892 58,7336 SE0220122 VÃ ¤stra Djupvik * 18,3 17,1164 58,7531 SE0220124 Horsvik * 12,9 17,3942 58,7611 SE0220126 NynÃ ¤s * 1 833,6 17,3814 58,8203 SE0220129 SkÃ ¤rgÃ ¥rdsreservaten * 9 218 17,5178 58,7200 SE0220130 LotsÃ ¤ngsbacken * 12,6 17,5508 58,8731 SE0220137 BrÃ ¥tamossen * 27,6 16,1197 58,8978 SE0220145 BÃ ¥venreservaten * 774,6 17,0133 59,0242 SE0220148 Davik * 67,5 17,1136 58,9239 SE0220150 TÃ ¥kenÃ ¶n * 1 002,6 15,8161 59,1878 SE0220151 IgelbÃ ¥len * 19,3 15,9369 59,0797 SE0220152 BarrsjÃ ¶mossen 37,8 16,2436 59,0722 SE0220154 Ã knaby * 4,7 16,3364 59,1106 SE0220156 Lilla TjÃ ¤rbruket * 2,8 16,1222 59,3336 SE0220160 BrÃ ¤nntorp * 9 16,3300 59,1369 SE0220166 BrÃ ¥tÃ ¶n * 36,8 16,8506 59,2439 SE0220168 Mora-Dunker * 3,5 16,9092 59,1889 SE0220174 Marvikarna * 215,9 17,1692 59,1897 SE0220175 SÃ ¶dra KÃ ¤rrlÃ ¥ngen * 101,4 17,1519 59,2869 SE0220176 Tovhulta stormosse * 60,1 16,0578 59,3372 SE0220182 SegersÃ ¶n * 770,6 16,9361 59,4664 SE0220191 HimlingeÃ ¥sen * 16,4 16,3747 59,0772 SE0220193 Jaktstuguskogen * 52,9 16,8225 59,0506 SE0220194 Henaredalen * 16,9 16,7983 59,1256 SE0220197 Kalkbro * 2,6 17,0147 59,2228 SE0220199 Gorsingeholm 12,8 17,0614 59,3561 SE0220201 SÃ ¶rgÃ ¶let-Evighetsbacken * 19,4 16,2431 58,8950 SE0220202 DjupviksnÃ ¤s * 3,4 16,3444 58,8253 SE0220203 LÃ ¥nestaheden * 6,5 17,4947 58,9522 SE0220204 HÃ ¥lvetten-NÃ ¤snaren 1 042,6 16,3247 58,8519 SE0220205 Stora Munkebo * 10,8 16,4281 58,8547 SE0220206 Floden 56,8 16,3150 59,0892 SE0220207 Ã torpsskogen * 20,5 16,5611 59,0750 SE0220208 LomsjÃ ¶skogen * 31,4 16,9572 59,1722 SE0220210 LenellstorpskÃ ¤rret * 16,6 17,0481 59,2269 SE0220211 Ekorneberg * 10,1 16,7208 59,3581 SE0220212 StortrÃ ¶n 108,8 17,2489 58,9631 SE0220213 FrÃ ¤kenkÃ ¤rret * 141,2 17,1972 58,9258 SE0220214 UtnÃ ¤set * 79,8 17,1986 58,9903 SE0220215 BokÃ ¶-OxnÃ ¶ * 327,9 17,6236 58,8481 SE0220216 Rosenlund * 2,9 16,4022 58,8136 SE0220217 Tore Grav 10,2 17,1697 58,9417 SE0220218 StendÃ ¶rren * 901,8 17,3842 58,7344 SE0220219 Skedevi * 31,1 16,7022 59,0494 SE0220220 Nyckelmossen * 65,8 17,1478 58,7628 SE0220223 SvartsjÃ ¶myren * 16 16,8956 59,2236 SE0220224 NÃ ¤sberget * 5,9 17,1897 59,0656 SE0220226 Fiholm * 28,4 16,7447 59,4386 SE0220227 Lidaviken 3,3 16,5631 59,0347 SE0220228 Ã nhammarsnÃ ¤set * 54,7 16,9153 59,1403 SE0220229 Koholmen * 20,6 17,3008 58,8131 SE0220231 RÃ ¥gÃ ¶ * 1 559,6 17,3436 58,7189 SE0220232 Holmtorp * 7,3 16,6597 59,0825 SE0220233 Stora Ã sa * 6,5 17,0369 59,1603 SE0220234 PersÃ ¶ * 9,9 17,6069 58,7914 SE0220235 Forsby-Kalkugnstorp * 20,1 15,9700 59,1531 SE0220236 LerbÃ ¶le * 7,3 16,7497 59,3594 SE0220237 MelÃ ¥n * 11,4 16,4061 58,9222 SE0220238 BjÃ ¶rnvad * 15,8 16,8564 59,3389 SE0220239 Veckla Ã ¤ng 1,2 16,5475 58,9883 SE0220240 KÃ ¥rtorp * 12,4 16,3275 58,9439 SE0220241 Lisstorp 0,63 16,3506 58,8872 SE0220243 EknÃ ¤s * 32,3 16,2519 58,9069 SE0220245 Stentorps hagkÃ ¤rr * 34,3 16,3461 58,8194 SE0220247 HedensÃ ¶ * 15 16,3147 59,2261 SE0220248 SkenÃ ¤s-SundÃ ¤ngen 11 15,9728 59,0500 SE0220250 BrÃ ¥torps lund * 10,4 17,0747 59,3983 SE0220251 DjupvikssjÃ ¶skogen * 12,5 17,2431 59,1514 SE0220252 IgelsjÃ ¶skogen * 21,8 16,9622 59,1519 SE0220253 TussmÃ ¶tet * 50,7 17,2667 59,1636 SE0220255 FÃ ¥gelboskogen * 13,3 17,2950 58,9375 SE0220257 Tomtaklint * 28,1 17,5717 58,9117 SE0220301 BorsÃ ¶ 12,9 17,6228 58,8856 SE0220303 BÃ ¥ven 6 138,5 16,9603 59,0175 SE0220304 KilaÃ ¥n 68,3 16,5175 58,7403 SE0220305 Floda-KyrksjÃ ¶n 148,3 16,3681 59,0778 SE0220306 NÃ ¤snaren 678,6 16,1728 59,0181 SE0220309 Brebol * 36,3 16,4803 58,9564 SE0220310 Eriksberg-Kolberga * 8,9 16,2594 58,9519 SE0220311 FrÃ ¤kenvassen * 21,2 17,1864 58,9914 SE0220312 Grinda-Skyle * 5,8 17,3078 58,8319 SE0220314 NygÃ ¥rd-HÃ ¤llvik * 16,7 16,1461 59,0481 SE0220315 Onsberga-Vreten * 3,7 17,2147 58,9169 SE0220317 Stora Sundby-Kila * 2,2 16,1553 59,2058 SE0220318 Stora Sundby-Skogstorp * 9,3 16,0944 59,2278 SE0220320 TynÃ ¤s 5,5 17,0686 59,3772 SE0220322 Harpsund-Ã n 14,2 16,4836 59,0936 SE0220327 KokÃ ¤rret * 21,2 16,2681 59,1431 SE0220328 KÃ ¤llarhalsen 2 16,2556 59,1631 SE0220329 MarsjÃ ¶n * 54 16,6875 58,9558 SE0220330 Torsmossen 25,4 15,8214 59,0236 SE0220331 Ã desÃ ¤ngssjÃ ¶n * 17,1 15,8903 59,1033 SE0220332 Ã rmossen * 85,5 16,1167 59,2053 SE0220333 Nya kÃ ¤rren * 2,3 15,9269 59,0861 SE0220334 Himlingeskogen * 44,1 16,4008 59,0989 SE0220335 Utnorsskogen * 15,8 16,9997 59,0081 SE0220336 HarpebolnÃ ¤set 12,9 16,2900 58,8569 SE0220337 Storhultet * 28 17,0489 58,8369 SE0220338 DagÃ ¶holmsbackarna 4,2 16,4581 58,9861 SE0220339 MisÃ ¤tters ekhagar * 9,7 16,9906 59,1197 SE0220340 LidakÃ ¤rret * 1,9 16,7256 58,8297 SE0220341 SvinnÃ ¤set * 102,7 16,0981 58,9556 SE0220343 Askholmen * 97,4 16,4006 59,4497 SE0220344 LÃ ¶vÃ ¶n * 48,8 16,2997 59,2769 SE0220345 Stenhammarsskogen * 21 16,5439 59,0481 SE0220346 Hyltingeravinen * 7,8 16,8147 59,0911 SE0220347 NykÃ ¤rr * 11,2 16,8536 59,2539 SE0220348 TynnelsÃ ¶ns sÃ ¶dra del * 22,5 17,1081 59,4053 SE0220349 Djupdalshagen 8,5 16,9239 59,1425 SE0220350 Edeby * 26,2 16,9781 59,0086 SE0220351 DjurgÃ ¥rden * 8,1 16,9964 58,9936 SE0220352 Vurstubacken 7,2 16,9494 58,9864 SE0220353 Lervik * 10 17,3125 58,8053 SE0220354 SÃ ¤byviken-BÃ ¤darn * 20,7 17,0194 59,4833 SE0220356 Masugnsskogen * 15 17,1606 58,8436 SE0220357 Likstammen-Torpesta kvarn 930,3 17,2203 58,9697 SE0220358 SkolmÃ ¤starhagen * 2 16,9486 59,3722 SE0220360 Hornskogen 8,2 16,7431 59,0433 SE0220362 SÃ ¶rgÃ ¶let-LÃ ¶garbÃ ¤cken * 2,2 16,2478 58,9019 SE0220363 LindÃ ¶n * 257,2 16,8419 59,3956 SE0220364 VÃ ¤sby Ã ¤ngar 13,7 15,9997 59,1622 SE0220367 TomsÃ ¤ngen * 28,2 15,7136 59,0344 SE0220368 Skiren-Kvicken * 128,3 16,3922 59,3561 SE0220369 MagsjÃ ¶torp * 25,5 16,9494 59,2175 SE0220370 TynnelsÃ ¶-PrÃ ¤stholmen * 28 17,0806 59,4228 SE0220372 Ã nga * 1,8 17,1919 58,7356 SE0220373 Ã boravinen * 15,8 16,3700 58,7756 SE0220401 Berga-Lista * 18,7 16,2556 59,3189 SE0220402 Karlslundsskogen 24,4 16,8089 59,3228 SE0220403 RÃ ¥by-Myrhem * 5 16,0589 59,3069 SE0220405 Torparskogen * 15,3 16,8094 59,3122 SE0220408 Haga hage * 20,1 16,9381 59,1469 SE0220411 HÃ ¤llesta * 19,6 17,0486 59,1086 SE0220413 Nytorpsravinen * 8,1 16,9306 59,1214 SE0220414 Stora Brandsbol * 7,1 17,2214 58,9711 SE0220417 Gimmersta-ViksÃ ¤tter * 31,8 16,0839 59,0931 SE0220420 Simonsbol * 25 16,3044 58,8664 SE0220421 Tornskogen * 25,4 16,1903 59,0047 SE0220425 ValdemarsÃ ¶n * 16,4 16,4514 59,0650 SE0220427 Berga Kulle * 27,4 16,8169 58,7317 SE0220429 Skimraskogen * 23,3 17,2378 58,9322 SE0220431 FemÃ ¶rehuvud * 22,1 17,1094 58,6503 SE0220432 FurÃ ¶n * 19,9 17,1375 58,6558 SE0220433 HasselÃ ¶-BergÃ ¶ * 17,8 17,1839 58,6606 SE0220434 BredsjÃ ¶nÃ ¤s 4,9 17,0747 59,2086 SE0220435 Gesta * 30,3 17,1781 59,3400 SE0220438 Ã sa gravfÃ ¤lt * 6,2 17,1911 59,3903 SE0220439 AskÃ ¶ * 1 526 17,6550 58,8139 SE0220440 BorgmÃ ¤starholmen * 10,3 17,5750 58,8872 SE0220443 Gorsingeholmskullarna * 7,9 17,0567 59,3481 SE0220503 FjÃ ¤llskÃ ¤fte Ã ¥sgranskog 19,8 16,3547 59,1272 SE0220504 OrmsjÃ ¶bergen * 46,6 16,4175 59,1914 SE0220505 Varglyan-LÃ ¥ngsjÃ ¶n * 40,7 16,4067 59,2014 SE0220506 Lindkulla * 18 16,4628 59,0564 SE0220507 LundÃ ¤ng 7,5 16,6389 58,7428 SE0220509 KrÃ ¥mÃ ¶ * 243,6 17,6492 58,8506 SE0220511 SÃ ¶dra LÃ ¤mund 16,1 17,4969 58,8514 SE0220513 Rinkesta sÃ ¥g 3,2 16,7064 59,2278 SE0220514 Hasta 5,4 16,8431 59,4167 SE0220515 Gorsingelund * 10 17,0425 59,3486 SE0220516 Eriksberg-GÃ ¶let * 5,7 16,2583 58,9419 SE0220517 Rosmossen * 8,7 16,5953 59,1944 SE0220519 Duvetorp * 7,8 16,6603 59,3194 SE0220601 Stenby Ã ¤ng * 23,1 16,4819 59,3639 SE0220602 Vilsta * 406,5 16,5128 59,3422 SE0220603 Jungfruvassen * 50,1 17,1081 58,7336 SE0220604 Malma 3,8 16,7228 59,1428 SE0220606 NÃ ¤storp * 12,1 16,2039 59,0239 SE0220701 VedaÃ ¥n 1,5 17,2911 58,9122 SE0220702 SvÃ ¤rtaÃ ¥n 5 17,0897 58,7944 SE0220703 Sibro 0,93 16,8864 58,9489 SE0230023 Ycke urskog * 33,4 15,4056 58,1222 SE0230029 Lysings urskog * 10,2 14,7844 58,1436 SE0230038 PÃ ¥lsbo Ã ¤ng * 27,8 15,1711 58,2022 SE0230047 SÃ ¤ttra Ã ¤ngar * 21,6 14,8139 58,2644 SE0230048 Ã sabackarna 33,9 14,9311 58,2906 SE0230049 SÃ ¤by VÃ ¤sterskog * 21 15,7669 58,2511 SE0230055 Sankt Anna och Gryts skÃ ¤rgÃ ¥rdar * 12 884,1 17,0631 58,3869 SE0230056 Isberga 23,5 14,7122 58,2983 SE0230067 TÃ ¥kern * 5 395,1 14,8172 58,3539 SE0230069 Ã rbackens kalkkÃ ¤rr * 10,5 15,1206 58,3731 SE0230079 KÃ ¤rna mosse * 36,7 15,5361 58,4153 SE0230082 LÃ ¥ngvrÃ ¥n * 3,1 14,9944 58,4894 SE0230084 Staffanstorp * 42,5 15,0931 58,5314 SE0230087 SjÃ ¶bo-KnÃ ¤ppan * 37,3 15,0953 58,5492 SE0230090 BrÃ ¥viken yttre * 8 752,6 17,0244 58,5561 SE0230100 Glotternskogen * 200,8 16,1972 58,7136 SE0230101 BÃ ¤rsjÃ ¶skogen * 42,6 16,2403 58,6986 SE0230124 Kungsbro * 101,1 15,5481 58,5022 SE0230125 SvartÃ ¥mynningen 321,7 15,5556 58,4636 SE0230126 Svensksundsviken * 1 970,3 16,4031 58,6086 SE0230127 BjÃ ¤rka-SÃ ¤by * 302,4 15,7467 58,2797 SE0230128 Harsbo-Sverkersholm * 50,9 16,3300 58,3667 SE0230129 AdelsnÃ ¤s * 80,4 15,9778 58,1861 SE0230130 Sturefors * 129,4 15,7661 58,3344 SE0230131 StafsÃ ¤ter * 56,6 15,6769 58,2869 SE0230132 Solberga * 71,9 15,2008 58,3394 SE0230133 Ljusfors * 21,9 15,8783 58,5928 SE0230134 HÃ ¤ndelÃ ¶ * 22 16,2039 58,6131 SE0230135 EknÃ ¶n * 248,2 16,6697 58,4231 SE0230136 SjÃ ¶vik * 39,7 15,3425 57,9431 SE0230137 Rocks mosse * 100,7 15,3694 57,9436 SE0230138 Ã svikelandet-KvÃ ¤dÃ ¶ * 6 279,1 16,7936 58,0458 SE0230140 VÃ ¤ggÃ ¶ * 225 16,9169 58,2767 SE0230142 BokÃ ¶ * 415,8 16,8478 58,0903 SE0230143 Brokinds lÃ ¶vskogar * 34,3 15,6753 58,1897 SE0230144 HagebyhÃ ¶ga * 21,1 14,9497 58,4678 SE0230145 Hallstad Ã ¤ngar * 6,7 15,6514 58,1517 SE0230147 KrÃ ¥keryd * 31,9 14,6017 58,1986 SE0230149 Ombergsliden * 22,7 14,6897 58,3578 SE0230150 Ostmossen 25 14,6931 58,3508 SE0230151 UggelÃ ¶ * 383,4 16,7481 58,3822 SE0230152 SÃ ¤travallen * 10,5 15,7642 58,2094 SE0230154 OrrkojgÃ ¶larnas domÃ ¤nreservat 52,7 16,0350 58,6833 SE0230156 FÃ ¥gelmossen * 43,4 15,2131 58,6728 SE0230157 FjÃ ¤llmossen Ã ¶stgÃ ¶tadelen * 463,5 16,5289 58,6919 SE0230158 DjursÃ ¶ * 418,5 16,8028 58,4056 SE0230159 Ã ngelholm * 57,2 16,7922 58,2886 SE0230160 Norsholm * 70,2 15,9714 58,5147 SE0230161 Borg * 15,9 16,0928 58,5719 SE0230162 RÃ ¤ckeskog * 34,7 15,8039 58,1236 SE0230163 Sund * 35,5 15,2481 57,8572 SE0230164 Brokinds skolhage * 33,7 15,6669 58,2097 SE0230165 LÃ ¶nningehult * 33,4 15,8133 57,8786 SE0230166 KlÃ ¤mmesmÃ ¥len * 18,7 14,9314 58,1400 SE0230167 Jonsberg * 22,7 16,8350 58,5311 SE0230168 Stortorp 40,5 14,9117 58,2231 SE0230169 TÃ ¶rnevik * 9,5 15,5661 58,1956 SE0230170 Heda-Uttersberg 18,6 14,6983 58,2856 SE0230171 SkenÃ ¤s * 35,4 16,5614 58,6272 SE0230172 BÃ ¶rshult * 30,8 15,0469 58,1556 SE0230173 Smedstorp * 21,6 15,4164 57,9442 SE0230174 SÃ ¶dra BrÃ ¥ta * 31,8 15,4344 57,7147 SE0230175 LillsjÃ ¶kÃ ¤rret 52,6 15,2056 58,7503 SE0230176 KÃ ¤rnskogsmossen * 847,7 15,3261 58,8431 SE0230177 SandstorpskÃ ¤rret * 32,4 15,3494 57,7806 SE0230178 Hulebo * 31,1 15,9278 58,0011 SE0230179 FrÃ ¶jerum * 81,4 16,2114 58,2461 SE0230180 Herrborum * 122,1 16,6997 58,3647 SE0230181 Norrkrog * 16,6 16,6033 58,4475 SE0230182 BjÃ ¤lnÃ ¤s * 25,6 15,2381 58,0211 SE0230183 PukehÃ ¥l * 55,2 15,3089 58,0581 SE0230184 NarbÃ ¤ck * 19,3 14,5497 58,1144 SE0230185 SusehÃ ¥l * 11,3 15,3794 57,7394 SE0230187 Hamra * 25,9 15,7861 58,1181 SE0230188 Knastraberget * 6,1 15,8600 58,0444 SE0230189 HÃ ¤gerstad * 6,2 16,3375 58,1386 SE0230190 Runstorp * 33,1 15,9303 58,5169 SE0230191 Ingelsta * 13,4 16,1711 58,6164 SE0230192 StjÃ ¤rnÃ ¶-FÃ ¥gelvik * 36,1 16,7006 58,1258 SE0230193 Rosebo * 12,7 15,1103 57,9933 SE0230194 IvranÃ ¤s naturreservat * 30,9 15,3583 57,9781 SE0230195 Bona * 10,9 15,3897 57,7533 SE0230196 Gamla MÃ ¥la * 2,4 15,4436 58,0706 SE0230198 HÃ ¤rsjÃ ¶ * 13,9 15,8692 58,1522 SE0230199 Kattedal * 33,8 16,6722 58,1364 SE0230200 MÃ ¥nsabola * 18,4 14,7522 58,2094 SE0230201 Nybygget-Duvhult * 10,3 16,0806 58,7122 SE0230203 Restad 54,8 15,8500 58,5969 SE0230204 Skruvhult * 58,6 14,8308 58,0897 SE0230205 Stora Ulvebo * 17,9 16,6733 58,3869 SE0230206 SvÃ ¤rtinge 19,5 16,0281 58,6386 SE0230207 TrehÃ ¶rna * 28,1 14,8294 58,1497 SE0230208 Ã ngaryd * 12,9 15,2028 57,8697 SE0230209 Ã stermem * 9,3 16,6411 58,4950 SE0230210 BrÃ ¥tberget * 25,6 15,9317 58,0347 SE0230211 Farsboviken * 12,1 15,7314 58,5283 SE0230212 Flatmossen * 19,6 16,7686 58,2767 SE0230213 KÃ ¤lemÃ ¥la knapp * 14,3 15,3322 57,8767 SE0230214 HÃ ¶khult * 19,2 15,8944 57,8822 SE0230215 TvÃ ¥nget * 56,2 15,9117 58,0322 SE0230216 SilverÃ ¥n * 24,2 15,3192 57,7222 SE0230217 Lunderna 12,4 15,8856 58,3978 SE0230218 Svenneby 6,3 15,9292 58,3942 SE0230219 Ã tvidsnÃ ¤s * 21,6 16,0344 58,1886 SE0230220 Ruda 1,9 15,3661 58,5381 SE0230221 Bertilsbo * 13 16,0214 58,1803 SE0230222 MalmviksÃ ¤ngen * 4,8 15,9347 58,2075 SE0230223 Fornborgen-GrÃ ¤vsten * 21,1 15,9014 58,3503 SE0230224 HerrsÃ ¤tter 16,9 15,9664 58,2886 SE0230225 BjÃ ¤rhult * 18,1 15,1722 58,0489 SE0230226 BÃ ¶sebo * 12,2 15,1156 58,1142 SE0230227 GÃ ¶kshult * 21 15,2236 58,1061 SE0230228 Karsbo * 28,2 15,0997 58,1494 SE0230229 Valla-Ingvaldstorp * 145,7 14,8117 58,2881 SE0230230 Stockmossen * 57,9 15,8872 58,2572 SE0230231 GalmsÃ ¥s * 13,2 15,9656 58,0564 SE0230233 Brodderyds Ã ¤ng 0,98 14,6747 58,2186 SE0230234 DjupsviksbÃ ¤cken 3 16,6786 58,6375 SE0230235 Ekeberg VÃ ¤stergÃ ¥rd 1,8 15,1828 58,2578 SE0230236 DjurÃ ¶n * 35,6 16,3594 58,6261 SE0230237 Ekhult * 16,9 16,0144 57,9400 SE0230238 Ekhultebergen * 175,8 16,2439 58,1433 SE0230239 FrÃ ¤nntorpkÃ ¤rret 2,2 15,2489 58,4931 SE0230240 RingarhultsÃ ¥n 133,3 15,2131 58,6936 SE0230241 Gumby-Bultsbols odlingslandskap * 73,1 14,6278 58,1647 SE0230242 Idhult * 66,3 15,9517 57,9978 SE0230243 GÃ ¶tala kalkfuktÃ ¤ng 1,6 15,0922 58,4494 SE0230244 VÃ ¤stra Karlsbo kalkkÃ ¤rr 1,7 14,6894 58,3553 SE0230245 KorphÃ ¥lorna * 100,9 15,3900 57,7700 SE0230246 Kottorp * 19 15,4803 58,5467 SE0230247 Kronberga Ã ¤ng 0,41 14,6831 58,2208 SE0230248 Kulla Ã ¤ngar * 17,9 16,0589 58,0964 SE0230249 Kushults Ã ¤ng 0,21 14,5914 58,1761 SE0230250 Lagmansro kÃ ¤llmyr 0,47 15,0544 58,4183 SE0230251 KÃ ¤ttilstad * 30,6 15,7736 58,1056 SE0230252 LÃ ¤rkemÃ ¥len * 14,5 14,8925 58,1356 SE0230254 Omberg * 760,6 14,6600 58,3383 SE0230255 Ramshult * 26,9 15,3086 58,2311 SE0230256 RÃ ¶dgÃ ¶len-SvartgÃ ¶len * 297,2 16,1264 58,6919 SE0230257 Sibborp * 12,5 15,4586 58,5775 SE0230258 SjÃ ¶storpsmyren 7,4 14,6581 58,2464 SE0230259 Stora Ljunamyren 1,1 15,0297 58,3117 SE0230260 Sunneby * 6 14,6403 58,1822 SE0230261 SvensmarÃ ¶ * 308,4 16,7772 58,3258 SE0230262 SÃ ¶rstugan * 9 15,4014 58,1397 SE0230263 SÃ ¤tramarken * 18,2 16,0900 58,6964 SE0230264 MjÃ ¤lnÃ ¤s sumpskog * 4,1 16,2236 58,8064 SE0230265 Tyttorp * 8,2 15,5014 58,5406 SE0230266 Uggleholmarna * 50,8 16,9036 58,3933 SE0230267 Vessers udde 7,3 15,7317 58,2592 SE0230268 VÃ ¤ttern (Ã ¶stra) 64 287,4 14,6467 58,4039 SE0230269 Vida VÃ ¤ttern * 17,4 14,5706 58,1514 SE0230271 Ã lgbosÃ ¤tter 2,5 15,6272 58,2369 SE0230272 Ã lstadsjÃ ¶n 48 15,8364 58,6975 SE0230273 Ã ssby lindÃ ¤ng 1,4 16,1364 58,4372 SE0230274 Hattorp * 26,8 16,0061 58,4636 SE0230275 Kristberg * 13,9 15,2114 58,5761 SE0230276 Stora och Lilla LÃ ¶pgÃ ¶l * 9,7 16,2339 58,1931 SE0230277 Magnehults domÃ ¤nreservat * 2,4 16,0322 58,8119 SE0230278 Stubba ekhage 5,6 15,2311 58,5833 SE0230279 Tolefors-Lagerlunda 38,4 15,4833 58,3953 SE0230281 Algutsbo * 10,9 16,2764 58,6769 SE0230282 BjÃ ¤rka SÃ ¤by Ã ¤ng * 1,1 15,7464 58,2625 SE0230283 BjÃ ¤sÃ ¤tter-Perstorp * 16,2 15,6022 58,5514 SE0230284 BjÃ ¤sÃ ¤tter * 6,4 15,6083 58,5594 SE0230286 BÃ ¶semÃ ¥len * 16,6 14,9300 58,1800 SE0230287 DammhulteÃ ¥n 8,9 16,2806 58,8031 SE0230288 HolmsjÃ ¶hultÃ ¤ngen 1,1 15,6611 58,8444 SE0230289 Iglingen * 1,5 15,8344 58,6222 SE0230290 Kamphemmets Ã ¤ng 0,6 14,8325 58,2794 SE0230291 KvillingefÃ ¶rkastningen * 189,7 16,1114 58,6508 SE0230292 Misterfall * 6,4 15,5044 57,9764 SE0230293 Stora GrundgÃ ¶len * 3,4 16,2878 58,7875 SE0230294 Ramsdal * 25,3 16,7053 58,3131 SE0230295 SjÃ ¶kroken * 8,9 15,4533 58,0197 SE0230296 Stora Kullen * 42 14,8450 58,2994 SE0230297 HovanÃ ¤s kalkfuktÃ ¤ng 1,4 14,7014 58,3928 SE0230298 Borghamns kalkkÃ ¤rr * 2,9 14,6933 58,3858 SE0230299 Marstad * 11,2 15,0175 58,3919 SE0230300 SoldatÃ ¤ngen Motala * 3,4 15,0728 58,5669 SE0230301 Ã tvidabergs tÃ ¤tort * 9,8 16,0044 58,1936 SE0230302 Stentorpsmyren 3 15,0506 58,3186 SE0230303 KrankensjÃ ¶arnas sumpskogar * 34,2 16,3064 58,7514 SE0230304 Jonsbo * 9,4 15,7714 57,9544 SE0230305 Motala Ã ¤ng * 10,3 15,6672 58,9331 SE0230306 Skriketorpsravinen * 8,5 16,1536 58,6806 SE0230307 Byckorp 11,9 15,1397 58,5114 SE0230308 BÃ ¤ckÃ ¤ngsmon * 8,8 15,8747 58,0856 SE0230309 Fallingeberg * 53,9 16,4828 58,2297 SE0230310 GrÃ ¶nsÃ ¶ slÃ ¥tterÃ ¤ng 3,3 16,9686 58,2339 SE0230311 Hagalund * 10,2 14,9792 58,4956 SE0230312 Rinnamyren 0,18 14,9536 58,2872 SE0230313 Ryda * 18,5 15,8906 57,9997 SE0230314 ValÃ ¶ * 33,8 15,9247 58,0122 SE0230315 Skrikstad 1,3 15,2036 58,4806 SE0230316 Torrberga rikkÃ ¤rr och sumpskog * 1,6 15,5947 58,3556 SE0230318 Asketorp * 26,9 15,7469 58,8675 SE0230320 Lilla Morlejan * 17 14,6772 58,1022 SE0230321 MalmÃ ¶landets ekbackar * 29,7 16,2606 58,6497 SE0230322 Vegalla * 224 16,2019 58,3078 SE0230323 VÃ ¤stra Eneby * 3,9 15,7083 58,0067 SE0230324 VÃ ¤stra Harg * 294,9 15,2606 58,2578 SE0230325 Granstugan 0,61 15,0267 57,9194 SE0230326 Ã rberga 1,5 14,8203 58,4378 SE0230327 AspÃ ¶ja slÃ ¥tterÃ ¤ng 0,3 16,9600 58,4272 SE0230328 MissjÃ ¶ * 1 832,9 16,9647 58,3419 SE0230329 Ekebergs lÃ ¶vskog * 32,7 14,8664 58,1689 SE0230330 EkÃ ¶n Dovern * 38,2 15,8419 58,6553 SE0230331 Holkaberg * 53,9 14,5569 58,1236 SE0230332 Kimstad ekbacke * 6,1 15,9836 58,5389 SE0230333 PrÃ ¤stÃ ¤ngsuddens lÃ ¶vskog * 12,2 15,8978 58,9444 SE0230334 Stockhult * 8,6 15,5383 58,8447 SE0230335 GovlÃ ¶sa kalktorrÃ ¤ng 0,73 15,2381 58,4328 SE0230336 Torpa Ã stergÃ ¥rd * 3,2 14,8886 58,2869 SE0230337 Trolleflod * 100,1 15,4006 58,8306 SE0230338 Trulstorpet * 9,9 16,0333 58,1064 SE0230339 BredsjÃ ¶mossen * 209,3 15,2067 58,7889 SE0230340 Gibbehult * 26,9 15,4492 57,9264 SE0230341 SÃ ¶dra HÃ ¤ggebo * 9,8 15,3917 58,1844 SE0230342 TinnerÃ ¶ eklandskap * 621,3 15,6114 58,3731 SE0230343 HÃ ¥leberget * 47,5 15,0208 58,6064 SE0230344 Fagerhult * 24,3 15,1694 57,8975 SE0230345 Fundshult * 41,8 15,4494 57,7753 SE0230346 Stora HjÃ ¤lmmossen * 107,2 15,6250 58,6228 SE0230347 Petersborg * 4,7 15,0692 58,5764 SE0230348 Hilltorps kalkkÃ ¤rr 12,1 15,0475 58,5050 SE0230349 VidingsjÃ ¶ * 78,9 15,6492 58,3667 SE0230350 Hanekulla * 54,4 15,8803 58,1653 SE0230351 Klevberget Sonebo * 10,3 15,6386 58,1511 SE0230352 Vagnsmossen * 129,9 16,2467 58,5222 SE0230353 UllstÃ ¤mma * 67,2 15,6681 58,3531 SE0230354 Marmorbruket * 26,7 16,4394 58,6603 SE0230355 FÃ ¶llingsÃ ¶ * 30,5 15,6086 57,9789 SE0230356 LÃ ¥ngserum * 39,9 16,2794 58,2606 SE0230357 Ã demark * 54,8 14,8094 58,1414 SE0230358 HÃ ¶gved * 23,8 16,7458 58,1703 SE0230359 Bonderyd * 18 14,7481 58,1894 SE0230360 Yxefall * 10 15,5867 58,0344 SE0230361 Ribbingsholm * 32,6 15,8892 58,5939 SE0230363 Ã gelsjÃ ¶n * 264,4 16,0983 58,6839 SE0230364 HÃ ¤stenÃ ¤s * 481,8 16,2597 58,2789 SE0230365 Kastad kulle torrÃ ¤ng 3,4 14,8464 58,4225 SE0230366 Krogsfall * 24,4 15,6219 58,0444 SE0230367 LunnsjÃ ¶skogen * 21,7 16,1242 58,6603 SE0230368 Ramunderberget * 170,9 16,3231 58,4889 SE0230369 Stora Lund 34,9 14,6203 58,2622 SE0230370 Stora RimmÃ ¶ * 402,3 16,8175 58,4247 SE0230371 Ullebergsskogen * 44,1 15,3344 58,1483 SE0230372 UvmarÃ ¶ * 55,6 16,8517 58,3292 SE0230373 VÃ ¤sterby * 168,8 15,6822 58,2461 SE0230374 Stora Mossen (Igelfors) 392,1 15,6206 58,8489 SE0230375 TrangÃ ¶lamyren (Ã stgÃ ¶tadelen) * 57,1 15,1703 57,7081 SE0230376 BrÃ ¥xvik * 97,3 16,7764 58,5658 SE0230377 Ingelstorp * 16,9 16,0222 58,2553 SE0230378 RamnÃ ¶- och UtsÃ ¤ttersfjÃ ¤rden * 118,2 16,8208 58,5436 SE0230379 Tokorp * 11,7 15,5769 58,5672 SE0230380 Tyresfall * 19,9 15,6686 58,9189 SE0230381 StÃ ¤mma * 21,8 15,2322 58,2319 SE0230382 PassdalsÃ ¥n * 6 16,6719 58,3311 SE0230383 StorÃ ¥n vid Falerum * 44,7 16,1944 58,1506 SE0230384 Bomhult * 23,6 14,8594 58,2100 SE0230385 BibergskÃ ¤rren * 70 15,3839 58,8422 SE0230386 SÃ ¶dra Freberga-Jerusalemsviken * 11,4 15,0178 58,5122 SE0230387 Viggeby * 637,9 15,6536 58,1897 SE0230390 PinnarpsbÃ ¤cken/StenÃ ¥n * 6,3 15,5161 57,9739 SE0230391 GÃ ¶ta Kanal (VÃ ¤ttern-Roxen) 110,6 15,4322 58,5233 SE0230392 Lera KalkkÃ ¤rr 1,1 15,5239 58,4428 SE0230393 VÃ ¥lberga Mosse * 67,3 15,2678 58,5431 SE0230394 SÃ ¶dra Lunda * 219,5 17,0189 58,4928 SE0230395 ArnÃ ¶ (delar av) * 132 16,7528 58,0989 SE0230396 Kullarp * 42,9 15,2383 57,7578 SE0230397 KapellÃ ¥n vid Lagerlunda * 5 15,4906 58,3975 SE0240001 Tivedens nationalpark (vÃ ¤stra) * 962,3 14,5961 58,7186 SE0240002 FagertÃ ¤rn * 35,4 14,7031 58,7622 SE0240004 Snavlunda TjÃ ¤lvesta * 155,3 14,8961 58,9664 SE0240007 Rankemossen * 262,9 14,5161 59,0436 SE0240009 Skagershultsmossen * 449 14,7292 59,1128 SE0240011 Sotterns skÃ ¤rgÃ ¥rd * 707 15,4725 59,0394 SE0240017 LatorpsÃ ¤ngarna * 7 14,9914 59,2817 SE0240020 UgglehÃ ¶jden * 23,3 14,6450 59,2281 SE0240021 RÃ ¥mossen-LomtjÃ ¤rnsmossen * 62,1 14,6556 59,2686 SE0240022 TrangÃ ¤rdet * 231,3 14,7603 59,3506 SE0240024 NÃ ¤smarkerna * 51,7 14,7878 59,4286 SE0240027 Ã stra Trolldalen * 18 14,9686 59,3783 SE0240028 KvarnbÃ ¤cken-LÃ ¤rkesÃ ¥n 63,6 15,0178 59,4775 SE0240029 BrunstorpskÃ ¤rret * 5,3 15,2503 59,3661 SE0240030 Liaskogen * 62,6 15,3433 59,4419 SE0240032 GrÃ ¶nbo * 490,4 15,4494 59,6253 SE0240034 Murstensdalen * 738,7 14,5389 59,5383 SE0240035 BjÃ ¶rskogsnÃ ¤s * 15,1 14,4925 59,6903 SE0240036 Hammarmossen * 154,4 14,4986 59,7611 SE0240037 KnuthÃ ¶jdsmossen * 98,2 14,4842 59,7944 SE0240038 Limberget * 44,3 14,8439 59,6836 SE0240039 Kindla * 938,8 14,8953 59,7500 SE0240040 SalboknÃ ¶s * 72,5 14,9397 59,8036 SE0240042 RÃ ¶myren * 236,9 14,8419 59,8556 SE0240043 StÃ ¤llbergsmossen * 261,5 14,7531 59,9389 SE0240045 Norra VÃ ¤tterns skÃ ¤rgÃ ¥rd * 2 127 14,8794 58,7800 SE0240048 VÃ ¤sterÃ ¥smossen * 327,1 14,3861 59,9347 SE0240051 DovrasjÃ ¶dalen * 51,5 14,9628 59,0103 SE0240052 FisksjÃ ¶n 45,9 14,4636 59,3081 SE0240053 HerrfallsÃ ¤ng * 45,7 15,2472 59,0747 SE0240054 Garphyttans nationalpark 110,6 14,8936 59,2806 SE0240055 Ã lvhytteÃ ¤ngen * 9,1 14,8256 59,4389 SE0240056 EkÃ ¥sen * 51,1 14,9289 59,1250 SE0240057 Nalavibergs ekÃ ¤ng * 13,6 14,9369 59,0600 SE0240058 Kvismarens naturreservat * 740,3 15,4039 59,1697 SE0240059 Oset-Rynningeviken * 541,9 15,2697 59,2872 SE0240061 UtnÃ ¤set * 152,1 14,7253 58,6936 SE0240062 GerÃ ¥sen * 36,8 14,8894 59,0544 SE0240063 JÃ ¤rleÃ ¥n 106,6 15,1367 59,5250 SE0240064 Ã stra SÃ ¤lsjÃ ¶mossen * 103,2 14,3081 59,1978 SE0240065 LomtjÃ ¤rnsmossen * 28,8 14,5256 59,1981 SE0240066 Juarbergen * 10,8 14,4975 58,8769 SE0240067 Helgedomen * 26,4 15,3722 59,6661 SE0240069 SkÃ ¶llersta prÃ ¤stÃ ¤ng * 20,5 15,3439 59,1439 SE0240070 Rockebro 30,2 14,7128 58,9144 SE0240071 KrÃ ¥ksjÃ ¶Ã ¥sen * 33,5 14,5789 58,8778 SE0240072 Lidetorpsmon 81,2 14,3592 59,1653 SE0240073 GrÃ ¤ngshytteforsarna 5,2 14,7847 59,7183 SE0240074 Mantorp * 134,7 15,3044 59,3514 SE0240075 Trystorps ekÃ ¤ng * 44,1 14,8336 59,0861 SE0240076 RÃ ¥svalens naturreservat 7,2 15,2081 59,6244 SE0240077 LillsjÃ ¶bÃ ¤cken-JÃ ¤rlehyttebÃ ¤cken 19,3 15,1197 59,5547 SE0240078 BjÃ ¶rka lertag 17,7 15,1178 59,1108 SE0240079 GlottrakÃ ¤rret-Venerna 155,6 15,4103 58,9042 SE0240081 KamptjÃ ¤rnsbrÃ ¤nnan * 87,8 14,6347 59,9872 SE0240082 SÃ ¶rÃ ¶n * 22 15,4258 59,1819 SE0240083 FÃ ¥ran 15,7 15,6958 59,1761 SE0240084 SvartkÃ ¤rr * 3,7 14,9319 59,2383 SE0240085 Nittenmossen-Ã ¶stra * 37,1 14,7467 60,0736 SE0240086 SpÃ ¥ngabÃ ¤cken 28,4 15,1294 59,5881 SE0240087 SÃ ¶rsjÃ ¶n 5,6 15,1489 58,8869 SE0240088 Munkhyttan 30,9 15,1211 59,6081 SE0240089 Vargavidderna * 499,9 14,4811 59,0064 SE0240090 LejakÃ ¤rret 4,2 15,0786 59,6464 SE0240091 Skagershultsmossen-Torp * 175 14,7533 59,1239 SE0240092 Tallskaten * 24 14,8714 59,6956 SE0240093 Brattforsen * 14,2 14,7669 59,9861 SE0240094 TÃ ¥sta 10,1 15,4286 59,3458 SE0240096 HÃ ¥kansbodaberget * 36,9 14,9117 59,6953 SE0240097 Erikaberget * 73,1 14,8264 59,6828 SE0240098 KÃ ¤nÃ ¤s * 24,3 15,4867 59,4919 SE0240099 VÃ ¤ttern (norra) 8 131,3 14,8481 58,7119 SE0240100 SpÃ ¥ngabÃ ¤cken-norra 14,9 15,1344 59,5958 SE0240101 Olles Hage 9,2 15,4856 59,1486 SE0240103 TrehÃ ¶rnings masugn 0,57 15,1603 58,8481 SE0240104 Kojemossen * 650,2 14,5800 58,8700 SE0240105 Dammossen-RÃ ¶bergshagemossen * 47,6 15,0733 59,4553 SE0240106 Kopparbergs Ã ¤ng * 14,3 15,2864 58,9317 SE0240107 Ã vre NittÃ ¤lvsdalen * 81,6 14,7656 60,0083 SE0240108 Grythem * 3,8 15,6094 59,3208 SE0240109 Slyte * 2,2 15,5400 59,3128 SE0240110 Lekeberga-SÃ ¤lven * 32 14,8822 59,2306 SE0240111 SkÃ ¥le * 12,1 15,2178 58,9967 SE0240112 Klockarudden * 2,5 15,4900 59,0144 SE0240113 Ullavi * 3 15,3603 59,1203 SE0240114 Orrkulla * 3,6 14,8461 59,0131 SE0240115 Prinskullen * 14,4 14,9472 58,8442 SE0240116 Tomta hagar * 18,1 15,0603 59,0486 SE0240117 NittÃ ¤lvsbrÃ ¤nnan * 106 14,8097 59,9306 SE0240118 Viby ekÃ ¤ng * 1,1 14,8800 59,0589 SE0240119 HÃ ¶gforsskogen * 2,9 14,5822 59,3836 SE0240120 Harge uddar * 32,8 14,9314 58,7747 SE0240121 JÃ ¶nsaskogen * 13,7 14,8422 59,2722 SE0240122 KroksjÃ ¶skogen * 96,8 14,5714 59,2153 SE0240123 HÃ ¤sselkulla * 3,4 15,0083 59,2389 SE0240124 VÃ ¤stra och Stora KroktÃ ¤rn 2,9 14,6936 58,7419 SE0240125 Broby Ã ¤ng * 11 14,9394 59,0656 SE0240126 Lindhult * 1,8 14,9972 59,0286 SE0240127 Torkesviken 2,2 14,5897 59,3503 SE0240128 Bo * 2,9 15,5389 58,9178 SE0240129 Hagaberg * 3 14,8586 58,9431 SE0240130 Ã spsÃ ¤tter 0,04 14,9286 59,2522 SE0240131 Ã nnaboda * 47,8 14,9181 59,3336 SE0240132 Dunderklintarna * 117,2 14,8453 59,2914 SE0240133 VenakÃ ¤rret * 64 14,8317 59,4486 SE0240134 Vissberga lertag 12,1 15,1153 59,1108 SE0240135 SpÃ ¥sa * 7,6 14,8339 58,9447 SE0240136 LindÃ ¶n * 15,4 15,5914 59,2303 SE0240137 Stora Kortorp * 15,2 15,2628 58,9817 SE0240138 HjÃ ¤rttorp * 11,2 15,2661 58,9456 SE0240139 Sixtorp * 10,5 14,6508 59,1831 SE0240140 Lekhyttan * 4,8 14,8372 59,2461 SE0240141 HÃ ¤rvesta norra * 32,2 14,9308 59,1431 SE0240142 Svenshyttan * 8,7 14,8864 59,2756 SE0240143 SÃ ¶dra Vissboda * 6,3 14,7794 59,2375 SE0240144 Vinna * 8,8 14,7939 58,9089 SE0240145 Norra Nyckelhult * 10,3 15,1247 58,9842 SE0240146 FinnÃ ¥kerssjÃ ¶n-Ã sterhammarssjÃ ¶n 76,8 15,5364 59,5264 SE0240147 NÃ ¤set * 9,5 14,5100 58,8144 SE0240148 Venen * 2,5 14,8481 59,4500 SE0240149 Hyttebacken 3,4 14,9581 59,4103 SE0240150 PrÃ ¤stgÃ ¥rden 14,9 15,3850 59,0119 SE0240151 GrÃ ¶nelid * 15,3 14,5325 58,7392 SE0240152 Berga 4,5 15,2372 59,3942 SE0240153 Norra Mossby * 2,3 15,2361 59,1125 SE0240154 SÃ ¶dra Mossby 0,61 15,2436 59,1058 SE0240155 Ekeby-Almby 4,6 15,3239 59,2614 SE0240156 Tysslingen 678,2 15,0506 59,3064 SE0240157 Viken * 20,6 15,0931 58,9833 SE0240158 Berget 0,56 15,4089 59,3219 SE0240159 BromÃ ¤ngen * 19,4 14,8222 59,4589 SE0240160 UttertjÃ ¤rnsberget * 270,8 14,7828 59,9197 SE0240161 Djupedal * 15,3 14,7822 58,8000 SE0240162 JÃ ¤tteberget * 106,5 14,5347 59,2031 SE0240163 Stormossen Mickelsrud * 274,8 14,3178 59,1444 SE0240164 SvennevadsÃ ¥n 39,6 15,2881 59,0244 SE0250005 StrÃ ¶msholm * 2 389,8 16,2628 59,5019 SE0250006 Kalvholmen * 37,9 16,4081 59,4836 SE0250008 RidÃ ¶arkipelagen * 5 635,4 16,6272 59,5039 SE0250009 EngsÃ ¶ * 7 229,2 16,8653 59,5278 SE0250010 HÃ ¤stholmarna * 47,1 16,5881 59,5858 SE0250018 Lappland * 968,4 15,7686 59,7950 SE0250019 Stora Flyten och Stormossen * 1 029,2 15,9806 59,8219 SE0250022 Vitmossen * 167,2 16,4017 59,8572 SE0250024 RÃ ¥myran * 116,8 15,5544 59,8764 SE0250031 Kolpelle * 25,6 16,6744 60,0869 SE0250032 Bredmossen syd * 133,2 16,0886 60,1397 SE0250033 BysjÃ ¶holmarna * 11,1 16,5500 60,1742 SE0250038 StengÃ ¤rdet * 4,7 16,1078 59,3633 SE0250043 Ã lstabrÃ ¤ndan * 291,5 16,7464 59,9744 SE0250052 TÃ ¤ngsta * 199,6 15,9839 59,6111 SE0250095 AskÃ ¶-TidÃ ¶ * 896,7 16,4828 59,5119 SE0250097 Fermansbo urskog * 136,1 16,2075 59,8292 SE0250098 NÃ ¶tmyran 394,6 16,3197 59,9489 SE0250099 HÃ ¶skovsmossen * 104,4 16,1903 59,8861 SE0250100 Djupebo * 45,8 16,1225 59,7217 SE0250103 HedstrÃ ¶mmen * 39,3 15,7589 59,6775 SE0250104 FlÃ ¤ckebo * 83,7 16,3481 59,8903 SE0250106 Kalkugnsberget * 28,5 15,7669 59,4019 SE0250107 SilvtjÃ ¤rn * 23,1 15,8372 60,0614 SE0250108 JÃ ¶nsbacken * 9,2 15,7306 59,9686 SE0250109 Svartberget-HedkÃ ¤rra * 21,3 15,7433 59,9803 SE0250112 Grevensberg * 2,1 16,1244 60,1256 SE0250113 SlÃ ¥ttermossen * 18,5 15,7828 59,8556 SE0250114 Matkullen * 6,6 15,6022 59,9028 SE0250115 Ã lgberget * 1,9 15,9397 60,1789 SE0250116 GÃ ¥smyrberget * 8,2 16,0494 60,1436 SE0250117 Komossen * 16,6 16,1342 60,1003 SE0250118 FrÃ ¶benbenning * 5,4 16,1011 60,1172 SE0250122 KÃ ¶pingsÃ ¥sen 38,1 16,1136 59,3628 SE0250127 Slottsholmen 1,6 16,0447 59,4225 SE0250128 Sandskogsbacken * 12,3 16,0553 59,4186 SE0250130 SkÃ ¤ret * 11,4 15,9786 59,4169 SE0250131 Reutersberg * 9,3 15,9906 59,4106 SE0250132 SÃ ¶dra Hammaren * 11,5 15,8344 59,2903 SE0250133 LindÃ ¶berget Ã ¶st * 9,5 16,0811 59,4828 SE0250134 HÃ ¤ggholmen * 11,1 16,2342 59,5031 SE0250135 Lindholmen * 20 16,2228 59,4983 SE0250136 Ekholmen 10,3 16,2331 59,4964 SE0250137 KyrkbyÃ ¥sen 7,8 16,2422 59,5581 SE0250141 HÃ ¥ltjÃ ¤rnsbÃ ¤cken 17,1 15,5228 59,9194 SE0250142 RÃ ¶vallsmossen och Stingsmossen * 536,3 16,2625 59,7528 SE0250144 FullerÃ ¶ * 120,4 16,5422 59,5281 SE0250145 FrÃ ¶sÃ ¥ker * 506,9 16,7647 59,5189 SE0250147 Gorgen 216,8 16,2528 59,9328 SE0250148 GussjÃ ¶n 101,4 16,3753 59,8983 SE0250151 Vrenninge 76,8 16,3586 59,8419 SE0250153 FlÃ ¤cksjÃ ¶n * 929,2 16,3286 59,8747 SE0250154 RÃ ¶rbosjÃ ¶n * 213,2 16,3078 59,8322 SE0250155 StrÃ ¶msholms kungsladugÃ ¥rd * 6,1 16,2411 59,5197 SE0250158 LindÃ ¶berget vÃ ¤st 34,8 16,0722 59,4836 SE0250159 SÃ ¥ngkÃ ¤rrsbacken 1,1 16,1169 59,7339 SE0250160 Kohagen * 8,6 16,2178 59,7217 SE0250161 SundÃ ¤ngen 109,4 16,8347 59,5703 SE0250162 Ã verskÃ ¤lby 0,05 16,1147 59,5183 SE0250163 Munktorps-Ekeby 0,01 16,1903 59,4981 SE0250164 Lia 0,03 16,1622 59,5269 SE0250170 Salakalken 300,6 16,5694 59,9125 SE0250172 GranhammarsbrÃ ¤ndan * 158,7 16,0381 59,3875 SE0250173 MÃ ¶rkrets backe * 6,3 16,0586 59,4364 SE0250182 Lermansbo Ã ¤ng 0,47 15,6736 59,7222 SE0250183 ForsÃ ¥n-BrÃ ¥tmossen * 93,6 15,5464 59,7903 SE0250184 Sillbotorp * 4,2 15,7119 59,7647 SE0250185 VenabÃ ¤cken 29,3 15,9436 59,6614 SE0250186 Najfallet * 19,4 15,6761 59,3447 SE0250187 Karsbo Ã ¤ng 0,8 15,9169 60,1314 SE0250188 Kulflyten * 125,8 15,8356 59,9028 SE0250189 Krokmossen * 104,2 16,2244 59,8269 SE0250190 JÃ ¤ttÃ ¥sarna 30 15,7483 59,9861 SE0250191 Nyby * 1,7 15,7294 59,3653 SE0250192 Dal 2 15,7631 59,4261 SE0250193 Brattberget 1 15,8825 59,3561 SE0250194 SjÃ ¶lunda 1,7 15,8719 59,3269 SE0250195 VÃ ¥llen * 3,2 16,4864 59,9131 SE0310016 Draven 435,8 13,6558 57,1564 SE0310017 Fegen (Ã ¶stra) * 2 050,8 13,1683 57,1806 SE0310020 Store mosse nationalpark * 7 674,7 13,9481 57,2803 SE0310072 Komosse * 1 454,9 13,7339 57,7083 SE0310106 Ramlaklint/Uvaberget * 25,1 14,4217 57,8506 SE0310201 SkilsnÃ ¤s 27,7 14,0936 57,0442 SE0310202 HÃ ¶gakull * 12,6 14,3467 57,0794 SE0310203 LiljenÃ ¤s * 42,4 13,7708 57,0783 SE0310206 Rusarebo * 31,7 14,1761 57,1400 SE0310207 Moens urskog * 18,6 14,2678 57,1828 SE0310208 KrÃ ¥ketorpsskogen (norra) * 32,4 14,7972 57,2261 SE0310209 Vintermossen * 61,6 14,9328 57,2419 SE0310210 Stora och Lilla Fly * 112,2 15,2133 57,2581 SE0310211 Helvetets hÃ ¥la * 7,2 15,2964 57,2828 SE0310212 HÃ ¶garp * 47,8 15,5047 57,3369 SE0310213 BjÃ ¶rkekull * 4,5 15,1486 57,3731 SE0310214 Tjusthult * 115,1 15,3517 57,4656 SE0310215 Marieholmsskogen * 259,9 13,8822 57,4000 SE0310216 Anderstorp, Store mosse * 1 779,8 13,6031 57,3275 SE0310217 GÃ ¤rahov 8,9 14,1469 57,5322 SE0310219 Taberg * 66 14,0828 57,6819 SE0310220 Bottnaryds urskog * 37,6 13,8411 57,7664 SE0310221 Dumme mosse * 2 934,2 14,0136 57,7928 SE0310224 Ã sen * 12,6 14,5256 57,9089 SE0310225 Huluskogen * 39,1 14,6164 58,0661 SE0310226 GirabÃ ¤cken * 8,9 14,5108 58,0692 SE0310317 EttÃ ¶deltat * 27,8 13,6431 57,4369 SE0310318 Ã minne * 15,4 13,9083 57,1256 SE0310319 VÃ ¤stanÃ ¥ * 144,4 14,4064 57,9858 SE0310320 Knutstorp * 25,9 14,8681 57,7586 SE0310321 Villstad * 8 13,4614 57,2019 SE0310322 Ljunga-Mossaryd 5,1 14,5856 57,3839 SE0310323 Repperda * 53,8 15,3364 57,3936 SE0310326 Ã ren 918,9 14,5822 57,9728 SE0310327 HjÃ ¤lmsÃ ¤nga * 18,2 14,2175 56,9631 SE0310331 Illharjen * 42,9 15,1042 57,4133 SE0310332 Komstad 0,46 14,6206 57,4064 SE0310333 AssjÃ ¶n 493,9 14,9517 57,7953 SE0310334 FÃ ¶rsjÃ ¶n (EksjÃ ¶) 257 15,1036 57,6708 SE0310335 Mycklaflon 1 153,5 15,2472 57,5719 SE0310336 Vista kulle * 14 14,2758 57,8558 SE0310337 GÃ ¥eryds rasbranter * 3,2 14,3567 57,3164 SE0310338 VrÃ ¥ngen 160,3 15,3169 57,4881 SE0310339 SÃ ¶tÃ ¥sasjÃ ¶n 122 14,6911 57,9514 SE0310340 LindÃ ¥sasjÃ ¶n 70,8 15,2003 57,3897 SE0310341 KansjÃ ¶n 77,2 14,5381 57,6397 SE0310342 StrÃ ¥nnesjÃ ¶n 11,8 14,9697 58,0611 SE0310343 FjÃ ¤rasjÃ ¶ 34,8 15,2603 57,6064 SE0310344 FÃ ¶rÃ ¥sen * 8,8 15,1294 57,6736 SE0310345 BÃ ¶rsebo och Holmen * 30,3 15,3339 57,6197 SE0310346 Skurugata * 133,8 15,0878 57,6983 SE0310347 Botorp * 37,5 14,7508 57,9864 SE0310401 Ljunghems backar * 20,9 13,8103 58,0411 SE0310402 KÃ ¶pstad-Biskopsbo * 26,7 14,4892 57,3631 SE0310403 Vikskvarn * 25 14,6097 57,5308 SE0310404 SkillingarydsfÃ ¤ltet * 1 101,6 14,1403 57,4531 SE0310406 EmÃ ¥n (vÃ ¤stra) 186,5 15,0886 57,4058 SE0310407 SÃ ¤llevadsÃ ¥n (vÃ ¤stra) * 264 15,6164 57,4639 SE0310408 SilverÃ ¥n (norra) 21 15,5228 57,6606 SE0310409 GagnÃ ¥n * 317,2 14,0439 58,0028 SE0310410 Jordanstorp * 16,7 14,5211 58,0203 SE0310411 Solgens Ã ¶ar * 186,8 15,1439 57,5639 SE0310412 Mattarp 6 14,6186 57,4914 SE0310413 Huskvarnabergen * 345,9 14,2900 57,8178 SE0310414 Tostarp * 10,5 13,9658 57,5147 SE0310415 Aggarp-Ã shuvud 1,3 13,7775 57,2622 SE0310416 Kruvebo-Yxebo 1,1 13,3650 57,2397 SE0310417 MÃ ¥ltorpet Gransbo * 7,4 15,0697 57,9947 SE0310420 Ã spÃ ¥s * 2,8 13,5814 57,4550 SE0310422 GrÃ ¶nlid * 2,9 14,8533 57,6464 SE0310424 VallsjÃ ¶n 708,1 14,7633 57,4178 SE0310425 BottenlÃ ¶sen 0,86 14,1264 58,0553 SE0310426 GÃ ¥llsjÃ ¶n 0,9 14,0728 58,0364 SE0310427 RÃ ¶dsjÃ ¶n 6,9 14,1267 58,0481 SE0310428 StrandgÃ ¶len 6,1 14,0947 58,0456 SE0310429 MossjÃ ¶n 50 13,9467 57,5339 SE0310430 FÃ ¶rsjÃ ¶n (Aneby) 159,4 14,9483 57,8692 SE0310431 Hindsen 1 267,3 14,1539 57,1778 SE0310432 VÃ ¤ttern (sÃ ¶dra) 49 510,5 14,3294 57,9894 SE0310433 Ã vingen 237,3 14,7061 57,2347 SE0310434 SÃ ¶dra Vixen 509,3 14,8875 57,6164 SE0310435 BordsjÃ ¶n 53,7 14,9844 57,8381 SE0310436 Herrstad-Eket * 30,2 14,8569 57,8739 SE0310501 Ã rÃ ¥n * 89,1 14,2361 57,0756 SE0310502 SvinhultsÃ ¥sen * 2,1 13,7939 57,5036 SE0310503 Oxhagsberget * 3,1 15,3172 57,3086 SE0310504 KÃ ¤llenÃ ¤s DR * 7,4 13,8886 57,6464 SE0310505 KvÃ ¤nsÃ ¥s bokar 5,6 15,0069 57,6847 SE0310507 FÃ ¤rgsjÃ ¶mon * 18,5 15,4419 57,2819 SE0310508 Nennesmo * 59,1 13,5447 57,2067 SE0310509 Stolpaberg * 121,9 15,2311 57,2919 SE0310510 Svarta hÃ ¥ls vildmark * 118,1 15,2250 57,2378 SE0310512 Vretaholms eklandskap * 72,2 14,4956 58,0414 SE0310513 GnyltÃ ¥n 11,7 15,4444 57,4550 SE0310515 Kakelugnsmossen * 85,5 15,0672 57,6739 SE0310516 Kulla * 14,1 15,1519 57,2053 SE0310517 Mo * 6,7 13,8989 57,3811 SE0310518 Bare mosse (vÃ ¤stra) * 397 13,9478 58,0086 SE0310519 Brattaberget * 24,2 14,6064 58,0422 SE0310522 DrÃ ¤ngagrÃ ¥ten 1,7 14,6769 58,0103 SE0310531 Ryfors * 34,8 13,8364 57,9014 SE0310532 SkÃ ¤mningsfors * 18,5 14,1606 58,1131 SE0310533 Stora KÃ ¤rr 4,3 14,1094 57,9061 SE0310534 Haboskogen * 8,3 14,1206 57,9597 SE0310535 Habomossens DR * 8,7 14,0497 57,9886 SE0310601 Svenshult och TÃ ¥lÃ ¥sen * 27,1 13,9586 57,9483 SE0310602 Flatered * 4 13,9369 57,9478 SE0310603 Ã rserum * 7,7 14,5914 58,0044 SE0310604 Trishult * 12,5 14,8939 57,3489 SE0310605 GallnÃ ¥s * 26,2 14,2469 57,2419 SE0310606 Bratteborg * 35,4 14,0822 57,5608 SE0310607 BlaaslÃ ¤tten 0,75 13,8706 57,7242 SE0310608 BlÃ ¥smÃ ¥len * 15 15,5003 57,3239 SE0310609 MÃ ¶cklarp * 7,2 15,3036 57,3858 SE0310610 Blankhester * 13,5 14,8531 58,0744 SE0310611 Lilla Hult * 10,7 15,1003 57,2506 SE0310612 Hemmershaga * 2,7 14,1706 57,2981 SE0310613 TÃ ¶rsbo * 9,3 14,5764 57,6614 SE0310614 GullegÃ ¤rde * 10,4 15,5664 57,6006 SE0310615 Isberga hage * 15,7 13,4303 57,2281 SE0310616 KÃ ¤lleryds ekhage * 17,3 13,6458 57,4136 SE0310617 Ingarp * 8 13,8811 57,4369 SE0310618 Ryggestorp * 9,8 14,9689 57,9572 SE0310620 SÃ ¶dra Duveled * 12,3 14,0947 57,4761 SE0310621 JÃ ¤boruder * 7,2 13,9303 57,9103 SE0310622 AllmÃ ¤nningsÃ ¥n * 12 14,9156 57,6483 SE0310624 LabbramsÃ ¤ngen * 155,6 14,2639 56,9653 SE0310626 Erikstorp 0,22 14,5639 57,7239 SE0310627 SlÃ ¤tteryd 0,18 14,5156 57,6397 SE0310628 PrÃ ¤stekvarn 0,15 14,4253 57,9511 SE0310629 HÃ ¶gaberg 0,24 14,5669 58,0175 SE0310630 Kabbarp 0,19 14,5011 58,0289 SE0310632 Hultarp 0,09 14,9753 57,9839 SE0310633 StrÃ ¶msholmsskogen * 7,4 14,4731 57,8461 SE0310634 FusÃ ¥n 37 14,9006 57,5750 SE0310635 FÃ ¤rjansÃ ¶maden 5 14,0247 57,0519 SE0310636 EkesÃ ¥s * 8 14,2633 57,4664 SE0310637 SolgenÃ ¥n 1 15,1117 57,4922 SE0310638 HolmÃ ¥n 0,57 14,1344 58,0736 SE0310639 Uppebo * 20,4 13,9550 57,3389 SE0310640 StrÃ ¥keved-NÃ ¤ssja * 30,3 14,0042 57,3522 SE0310641 HÃ ¤dinge * 40 14,0556 57,3069 SE0310642 FiskebÃ ¤ck * 22 14,0983 57,8864 SE0310701 KrÃ ¤pplehult * 36,9 15,0306 57,5539 SE0310702 Mossebo * 1,4 13,6897 57,5411 SE0310703 Sunnaryd * 1,7 13,7014 57,0097 SE0310704 Stenbrohult * 3,4 13,6400 57,3164 SE0310705 HÃ ¶gaskÃ ¶gle * 9,6 15,3903 57,5775 SE0310706 VÃ ¤rekulla * 3,7 15,5764 57,5875 SE0310707 GrÃ ¤fthult 0,39 13,4894 57,2906 SE0310708 Tunnabo * 1,1 13,8636 57,5614 SE0310709 SjÃ ¶milsÃ ¥s * 10 14,6878 57,5600 SE0310710 VÃ ¤stra Fagerhult * 2 14,6961 57,7714 SE0310711 BjÃ ¶rnhult * 1,3 14,6203 57,2869 SE0310712 Hallstenstorp * 3,1 14,7208 57,4014 SE0310713 Nykulla * 4,4 14,6425 57,2961 SE0310714 LÃ ¶vÃ ¥sen * 6,5 14,0697 57,5650 SE0310715 RÃ ¶nnhult * 4 14,1589 57,2289 SE0310716 Stora FÃ ¤llan * 2,6 13,9558 57,2028 SE0310717 DrÃ ¶mminge 0,92 14,1364 57,1336 SE0310718 SÃ ¶dra Svinhult 1,5 13,7694 57,5131 SE0310719 GÃ ¥eryd 0,28 14,3575 57,3144 SE0310720 Linneryd * 26,4 14,3481 57,5208 SE0310721 StensjÃ ¶kvarn * 20,7 14,4019 57,4986 SE0310722 Grimstorp * 6,4 13,7886 58,0058 SE0310723 Fattarp * 7,7 14,5450 57,9597 SE0310724 Boda * 11,6 15,4458 57,3189 SE0310725 VÃ ¤ndelstorp och MÃ ¥lskog * 5,9 14,5625 58,0847 SE0310726 Ã land * 7,5 14,3586 57,9603 SE0310727 NyckelÃ ¥s * 150,6 13,7781 57,8556 SE0310728 Skams hÃ ¥l * 43,3 14,0839 57,7978 SE0310729 RÃ ¥byskogen * 115,7 14,4056 57,8722 SE0310730 Grav * 16,6 14,3128 57,9128 SE0310733 Gagnaryds mosse * 251,2 13,9664 57,7028 SE0310734 PrÃ ¤steryds- och Ambomosse * 183,3 13,7881 57,7908 SE0310735 Dala- och Knekta mosse * 1 878,3 14,2703 57,3119 SE0310736 Ekbergsparken * 16,9 14,9644 58,0247 SE0310737 Ã lmÃ ¥s askskog * 11,5 15,0486 58,0128 SE0310738 Lilla Kungsbacken DR * 10,7 14,0311 57,6114 SE0310739 Drags udde * 30,5 15,5939 57,4903 SE0310741 StuverydsbÃ ¤cken * 77,9 15,2350 57,6519 SE0310742 Stora GrÃ ¶nlid * 24,7 14,3044 56,9083 SE0310743 LÃ ¥ngelaggen * 28,5 13,6350 57,3875 SE0310744 StickelÃ ¶sa * 6,9 14,3339 57,8922 SE0310745 Fingalstorp * 10,7 14,3158 57,9203 SE0310746 FÃ ¥glarÃ ¶djan * 5 14,3992 57,8847 SE0310747 Tokeryd * 6,5 14,3703 57,9331 SE0310801 Morarps- och MÃ ¶rhulta mosse * 568,5 14,2556 57,5008 SE0310802 Trollamossen * 406,9 14,0217 57,5861 SE0310804 KÃ ¤ttesjÃ ¶ mossar (Ã ¶stra) * 12,8 13,6017 57,5006 SE0310805 BrusaÃ ¥n 15 15,5839 57,6142 SE0310806 LÃ ¶vtrÃ ¤dsmarker i JÃ ¶nkÃ ¶ping-Huskvarna * 636,3 14,2433 57,7725 SE0320002 Rocknen-HÃ ¤sthultsskogen * 359,6 13,5397 56,8044 SE0320014 Centrala MÃ ¶ckeln * 875,6 14,1786 56,6619 SE0320022 Taglamyren * 386,5 14,4314 56,7233 SE0320031 KrÃ ¥ketorpsskogen * 218,1 14,7931 57,2139 SE0320040 VÃ ¤stra Ã snen * 1 619,3 14,6711 56,6089 SE0320046 SkÃ ¥rtaryd * 32,1 15,0372 56,9708 SE0320055 VÃ ¥raskruv * 75,4 15,4528 57,0286 SE0320063 KÃ ¤rngÃ ¶lsomrÃ ¥det * 129,7 15,4594 56,9797 SE0320072 KorrÃ ¶ * 38,2 15,2017 56,6186 SE0320078 Engaholm * 7,3 14,5711 56,8769 SE0320079 Toftaholm * 81,2 14,0236 57,0319 SE0320101 Ã stra Ã snen * 1 867,3 14,7878 56,6342 SE0320102 LÃ ¥ngÃ ¶ * 59,5 14,6878 56,5406 SE0320103 StorasjÃ ¶omrÃ ¥det * 1 036,1 15,2792 56,9306 SE0320104 Osaby * 353,7 14,7711 56,7722 SE0320105 Ã rshultsmyren * 1 397,9 13,4189 56,7661 SE0320106 Bokhultet * 344,5 14,7897 56,8628 SE0320107 Husebymaden * 130,4 14,5906 56,7683 SE0320109 Siggaboda * 71,6 14,5564 56,4550 SE0320110 Kronan * 9,1 14,1581 56,6103 SE0320111 ByvÃ ¤rma * 40 14,1264 56,6689 SE0320112 MÃ ¥laskogsberg * 61,3 14,2558 56,8286 SE0320113 GÃ ¶lsjÃ ¶myren * 343,9 14,0697 56,7814 SE0320114 Flattinge Ã ¥sar * 56,4 14,0892 56,9794 SE0320115 FÃ ¤rjansÃ ¶-LÃ ¥ngÃ ¶ * 420,1 14,0111 57,0339 SE0320117 HÃ ¤stasjÃ ¶myren * 454,2 13,7328 56,7475 SE0320118 LidhultsÃ ¥sen * 67,5 13,4411 56,8147 SE0320119 Stora HensjÃ ¶n * 196,4 15,0794 56,4836 SE0320121 Fagraholms fly * 81,6 15,2389 57,1136 SE0320122 Libbhults Ã ¤ngar * 71,5 15,1025 57,1464 SE0320123 Svartebro * 31,5 13,6411 56,7825 SE0320124 LÃ ¶vsjÃ ¶ Ã ¤ngar 18,3 15,4708 56,8364 SE0320127 SjÃ ¶sÃ ¥s Ã ¤ng * 19,3 15,0639 57,0672 SE0320128 JÃ ¤ttaberget 36,7 13,5425 56,8758 SE0320130 NorrnÃ ¤sudd 11,8 13,6503 56,8144 SE0320131 Ushult 5,2 13,5331 56,8889 SE0320132 HissÃ ¶ 2,5 14,8064 56,9481 SE0320133 HelgÃ ¶ 7,3 14,7647 56,9528 SE0320134 Asa * 11,1 14,8286 57,1900 SE0320135 Lunnabacken 3,9 14,7931 56,5856 SE0320136 Vitthults urskog * 16,4 15,2728 57,0619 SE0320137 TÃ ¤ngsjÃ ¶ fly * 69,3 15,2772 57,0783 SE0320138 Tiafly * 31,2 15,4844 56,8244 SE0320139 AgnÃ ¤s * 258 14,6403 56,6753 SE0320140 BrotorpabÃ ¤ck * 48,2 14,3517 57,0275 SE0320141 FiolenomrÃ ¥det * 1 036,6 14,5414 57,0903 SE0320142 SkilsnÃ ¤s * 49,3 14,0922 57,0394 SE0320143 ProstekÃ ¶p * 12 13,3864 56,8228 SE0320144 Ronamossen/KlockesjÃ ¶myren * 384,8 13,8122 56,8361 SE0320146 Toftaholms alkÃ ¤rr * 3,3 14,0214 57,0150 SE0320147 Malmaryd 6,1 13,7033 56,6644 SE0320148 Stackarp 1,7 13,6356 56,7267 SE0320149 SÃ ¥nnahult * 2,7 14,7986 56,5922 SE0320150 GÃ ¤ddeviksÃ ¥s 2,9 14,8553 56,3722 SE0320151 Soldatmossen * 48,4 15,1514 57,0564 SE0320152 Stojby * 8,2 14,8353 56,9519 SE0320153 Vasatorp * 7,4 14,9339 57,0733 SE0320154 Notteryd * 257,7 14,8867 56,9178 SE0320155 KrusebÃ ¶ke 2,2 14,0483 56,5006 SE0320156 VakÃ ¶ myr * 968,1 14,2447 56,5103 SE0320157 LinnÃ ©s RÃ ¥shult * 54 14,2017 56,6128 SE0320158 Kulla-SkÃ ¤rgÃ ¶l * 21,8 15,3878 56,8628 SE0320159 Lunden * 11,2 14,9536 57,0808 SE0320160 Pettersborg * 2,1 15,1900 56,6331 SE0320161 Dammarskulla * 0,84 15,0583 56,5256 SE0320162 Bro * 5,4 15,2106 56,5839 SE0320163 TÃ ¶rnabygd * 3,4 14,7347 56,5664 SE0320164 Hackekvarn 0,61 14,7586 56,5397 SE0320165 Stora Ã skÃ ¥s * 15,5 15,0622 57,1725 SE0320166 HjÃ ¤lmaryd * 8,8 14,7292 57,1572 SE0320167 HÃ ¥geryd * 6,1 14,7089 56,9544 SE0320168 YxnanÃ ¤s * 6,7 14,7381 57,0878 SE0320169 Lidhem 11,8 14,8758 56,6736 SE0320170 BjursjÃ ¶ * 3,8 14,6581 57,1269 SE0320171 BrÃ ¥t * 3,7 14,6753 57,1269 SE0320172 VitabrÃ ¥ten * 8,7 14,6722 57,1506 SE0320173 SÃ ¶derÃ ¤ng 6,3 13,8928 56,7672 SE0320174 KÃ ¥nna * 2,1 13,9044 56,7783 SE0320175 Vashult * 4,7 14,1469 56,9917 SE0320176 Karlslund 0,53 14,0447 56,8111 SE0320177 Tykatorp * 4,7 14,1556 56,9694 SE0320178 VÃ ¤rpeshult 1,9 14,3736 56,7258 SE0320179 StrandÃ ¤ngar vid GaranshultasjÃ ¶n * 30 14,3417 56,6533 SE0320180 StrandÃ ¤ngar vid Helge Ã ¥ * 14,4 13,9114 56,5019 SE0320181 SkÃ ¥paryd 5,1 13,8947 56,4550 SE0320182 Varshult * 10,5 15,4281 57,0833 SE0320183 Hohult * 21,4 15,6703 56,9789 SE0320184 Suletorp * 7,9 15,6706 56,9881 SE0320185 Ryd * 3,2 15,6761 56,9911 SE0320186 Lundby * 8,2 15,6606 56,9894 SE0320187 Botillabo * 8 15,6928 56,9911 SE0320188 LyÃ ¥sa-Spekelid * 69,9 14,3764 57,1306 SE0320189 Hakatorp * 29,1 14,4594 57,0075 SE0320190 Humlaryd 0,76 14,6192 56,9231 SE0320191 TÃ ¤rningsÃ ¶ 12,3 14,5833 56,7514 SE0320193 StrandÃ ¤ng vid SkatelÃ ¶vsfjorden 12,3 14,5906 56,7236 SE0320194 Lilla Heda 0,78 15,1164 57,1286 SE0320195 Torne 7,9 14,6039 56,6947 SE0320196 Karryd * 12,7 15,0953 57,1408 SE0320197 Dihult * 19,8 14,2258 56,6456 SE0320198 Skog vid ToftaÃ ¥n * 80,9 14,0692 57,0289 SE0320199 BrorsmÃ ¥la * 10,6 14,7303 56,4725 SE0320200 MÃ ¶sjÃ ¶hult * 29,2 15,5506 57,1444 SE0320201 GÃ ¤sshult * 14,1 14,1603 56,9831 SE0320203 Rosenholm * 13,5 15,2194 57,1353 SE0320204 TÃ ¥get 1,9 14,7389 56,5747 SE0320205 GÃ ¥rdsby och HemmesjÃ ¶ bÃ ¶keskog * 46,2 14,9222 56,8919 SE0320206 Yxkullsund * 121,9 14,1489 57,0036 SE0320207 AlmÃ ¥s * 6,8 14,1536 56,5128 SE0320208 AlkÃ ¤rr i GÃ ¤ddeviksÃ ¥s * 5,1 14,8794 56,3964 SE0320209 AlkÃ ¤rr i GÃ ¤sshult * 4,8 14,1775 56,9842 SE0320210 Singelstorps fly * 197,1 15,3331 56,9939 SE0320211 HorsnÃ ¤samossen * 569,2 14,0917 56,8178 SE0320212 Torpa * 4,9 13,5922 56,7111 SE0320213 SkÃ ¤raskog * 21 15,3544 57,0572 SE0320214 Sumpskog i Sandreda * 1,4 15,1278 57,1211 SE0320215 IdeboÃ ¥s * 5,3 15,6800 57,0406 SE0320216 RamsÃ ¥s * 27 14,2147 56,7022 SE0320217 Alsumpskogar i Gynkelstorp * 9,4 14,7467 57,0958 SE0320218 MÃ ¥ketorp * 7,1 15,5658 57,1439 SE0320219 UranÃ ¤s * 11,5 15,6211 57,1206 SE0320220 Hunshult * 109 14,6958 56,6419 SE0320221 Ã shuvud * 181,8 14,2064 56,6878 SE0320222 UlvsbÃ ¤ck 12 13,5806 56,4800 SE0320223 TÃ ¥ngarne * 40,6 14,2003 56,6458 SE0320224 VedÃ ¥sa * 370,4 14,1575 56,7156 SE0320225 Luberydsmossen * 120,8 13,6453 56,7411 SE0320226 PrÃ ¤stÃ ¤ngen * 3 14,1886 56,6139 SE0320227 RÃ ¶nnÃ ¶ (Ã ¶stra) * 442,1 13,4103 56,6069 SE0320228 Lunnarna * 1 064,3 13,3561 56,7619 SE0320229 LjungsjÃ ¶myren * 264,3 13,3919 56,6964 SE0320230 Bockaskruv * 197,5 15,7319 56,9478 SE0320231 Stocksmyr * 658,8 15,3064 56,8414 SE0330021 GillsÃ ¤ttra * 90,7 16,5936 56,7047 SE0330022 RÃ ¶nnerum-Abbantorp * 523,9 16,6203 56,7528 SE0330023 Karum * 318,3 16,6442 56,7853 SE0330024 Halltorp * 199,8 16,5772 56,7994 SE0330032 Ã rarevet * 164 16,1347 56,4497 SE0330034 GrytsjÃ ¶n * 141,1 16,1000 56,9233 SE0330035 VackerslÃ ¤t * 67,8 16,0414 56,9317 SE0330036 Allgunnen * 1 746,9 16,0256 56,9994 SE0330038 Getebro * 242,7 16,1622 57,0058 SE0330045 Krokshult * 57,4 16,0853 57,3825 SE0330046 Malghult * 21,7 16,2481 57,3936 SE0330048 SÃ ¤llevadsÃ ¥n (Ã ¶stra) * 176,2 15,6219 57,4622 SE0330049 Misterhult * 8 494,9 16,7253 57,5311 SE0330050 Norra Kvill * 109,7 15,5969 57,7642 SE0330051 Ã lhults urskog * 30,6 16,1319 57,8342 SE0330052 SladÃ ¶-Ã skeskÃ ¤r * 2 001,1 16,7839 57,7969 SE0330059 PetgÃ ¤rde trÃ ¤sk * 111,7 16,8622 56,9544 SE0330060 DjurstadtrÃ ¤sk * 87,1 16,8625 56,9672 SE0330062 Knisa mosse * 139,1 16,8467 57,0511 SE0330063 Horns KungsgÃ ¥rd * 947,7 16,9344 57,1939 SE0330068 LindÃ ¶ * 131,7 16,4439 56,7931 SE0330084 SÃ ¶dviken * 2 019 16,9461 57,0353 SE0330099 BjÃ ¶rnÃ ¶ * 121,5 16,3636 56,7692 SE0330100 Em * 38,9 16,4978 57,1286 SE0330101 BÃ ¶da prÃ ¤stgÃ ¥rd * 25,2 17,0667 57,2464 SE0330104 Skede mosse * 28,2 16,7692 56,8403 SE0330105 FlasgÃ ¶lerum * 338,7 16,0986 57,0178 SE0330106 StorÃ ¶ * 453,5 16,4906 57,1886 SE0330107 GrÃ ¶nudde * 101,8 16,0431 57,4819 SE0330112 Holmetorp * 27,3 16,5603 56,6942 SE0330114 VÃ ¤stra Ã ¤ng * 14,9 16,6611 56,7978 SE0330115 KarÃ ¥s * 54,6 16,6386 56,7897 SE0330116 Borga hage * 106,8 16,6422 56,8731 SE0330117 SÃ ¶dra Greda lÃ ¶vÃ ¤ng * 2,8 16,8803 56,9942 SE0330118 Lilla Horns lÃ ¶vÃ ¤ng * 6,9 16,9153 57,0869 SE0330119 BÃ ¶dakustens vÃ ¤stra * 742,6 16,9603 57,2581 SE0330120 BÃ ¶da backar * 154,5 17,0269 57,2725 SE0330121 BÃ ¶dakustens Ã ¶stra * 1 020,6 17,1336 57,3122 SE0330122 Trollskogen * 265,8 17,1236 57,3531 SE0330123 VÃ ¤rnanÃ ¤s skÃ ¤rgÃ ¥rd * 1 551,9 16,1697 56,4783 SE0330124 Huvudhultakvarn * 32,2 15,5317 56,7108 SE0330125 Bokhultet vid AlsterÃ ¥n 14 16,1431 57,0339 SE0330126 VÃ ¥llÃ ¶ * 2 748,6 16,5978 57,1147 SE0330127 Virbo med EkÃ ¶ * 584,4 16,5836 57,3353 SE0330128 Ã ngmossen * 69,4 16,3211 57,4961 SE0330130 BjÃ ¶rnnÃ ¤set * 89,7 15,7261 57,4639 SE0330131 SegersgÃ ¤rde * 552,6 16,5281 57,8447 SE0330132 Kvarntorpet * 149 16,5283 57,8597 SE0330141 IsgÃ ¤rde * 9,6 16,5544 56,7367 SE0330142 Dyestad 6,2 16,6689 56,7189 SE0330143 StÃ ¶rlinge sjÃ ¶marker * 212 16,7856 56,8003 SE0330144 Tjusby sjÃ ¶marker * 60,6 16,7944 56,8081 SE0330146 Husvalla sjÃ ¶marker * 1 304,1 16,9561 56,9989 SE0330151 SkeppersÃ ¤ng * 26,6 17,0469 57,3111 SE0330152 Lindreservatet * 76 17,0419 57,3261 SE0330153 SjÃ ¶storp * 51,5 17,0836 57,3281 SE0330154 Nabbelund * 110,1 17,0858 57,3533 SE0330155 DanmarksvÃ ¤gen 6,3 16,1225 57,0306 SE0330156 Nya RumshorvavÃ ¤gen 2,4 16,1747 57,0392 SE0330157 VÃ ¤rlebo 1,6 16,2017 57,0542 SE0330158 HorsÃ ¶-VÃ ¤rsnÃ ¤s * 471,5 16,3681 56,7314 SE0330159 Ã rÃ ¶ Sankor 1 076,7 16,8206 57,5939 SE0330160 EmÃ ¥ns vattensystem i Kalmar lÃ ¤n 1 607,1 15,8486 57,3150 SE0330161 Stensryd * 30 15,7447 57,4675 SE0330163 GrÃ ¤nsÃ ¶ * 291,6 16,7089 57,7508 SE0330164 RÃ ¥gÃ ¶ (VÃ ¤sterviks skÃ ¤rgÃ ¥rd) * 875 16,7256 57,8672 SE0330165 Idegransreservatet * 20,1 16,9900 57,2506 SE0330166 HÃ ¶genÃ ¤s orde * 121,9 16,9764 57,0892 SE0330167 Vanserum-BÃ ¤ck-Ã vetorp * 427,6 16,6225 56,6875 SE0330168 Lidahult * 1,1 15,6194 56,6772 SE0330169 HÃ ¶geruda-SkinnskÃ ¤lla * 48,5 15,5450 57,3764 SE0330170 LedegÃ ¶l * 6,8 16,0764 56,9919 SE0330171 Stenbergsmo * 6,3 15,9244 57,1722 SE0330172 LÃ ¶vÃ ¶ * 784,5 16,4772 56,9750 SE0330173 VÃ ¥tmarker lÃ ¤ngs EmÃ ¥ns nedre lopp * 623,1 16,4700 57,1344 SE0330175 JordtorpsÃ ¥sen * 12 16,5578 56,6761 SE0330177 Ryd * 61,3 16,5772 56,7208 SE0330178 Toresbo * 2,9 15,8011 56,6894 SE0330179 BlÃ ¥ Jungfrun * 189,6 16,7961 57,2522 SE0330180 FurÃ ¶n * 96,3 16,6294 57,2817 SE0330181 FÃ ¥rhagsberget * 52,2 16,2533 57,2500 SE0330183 Skrikebo * 20,1 16,3928 57,3525 SE0330185 StrÃ ¶mby * 107,7 15,9275 56,4847 SE0330186 BjÃ ¶rkÃ ¶ * 979,4 16,6567 57,8614 SE0330187 JutskÃ ¤r 354,6 16,8011 57,8464 SE0330189 Stora GrindÃ ¶ 779,6 16,8211 57,8964 SE0330190 StÃ ¤dsholmen * 1 261 16,8114 57,8625 SE0330191 TrÃ ¤ssÃ ¶ * 69,2 16,7992 57,9478 SE0330192 Forsby * 114,8 16,5533 58,0614 SE0330193 Hultserum * 44,3 16,2019 57,7358 SE0330194 Ismanstorp * 87,8 16,6606 56,7544 SE0330195 BjÃ ¶rnsbodar 12,3 16,7464 56,9372 SE0330196 HÃ ¶gby hamn * 86,9 17,0439 57,1647 SE0330197 SvartvikskÃ ¤rret * 3,9 17,0494 57,2642 SE0330198 Gillsby mosse * 90,8 16,8194 56,9692 SE0330199 Hagelstad * 5,8 16,9372 57,1189 SE0330200 HÃ ¶gby kyrkoreservat * 14,8 17,0214 57,1594 SE0330201 Jordhamn-Gillberga * 325 16,9064 57,1039 SE0330202 Sandvik * 11,6 16,8506 57,0661 SE0330203 Slottsalvaret * 196,4 16,6464 56,8611 SE0330204 Stora mossens biotopskyddsomrÃ ¥de * 4,2 17,0089 57,2836 SE0330205 Strandskogen * 163,9 16,5883 56,8136 SE0330206 Strandtorp * 139,8 16,6169 56,8444 SE0330208 TomeshultagÃ ¶len * 57,9 15,4097 56,7461 SE0330210 VirÃ ¥ns vattensystem 2 235,1 16,1622 57,4347 SE0330211 Ryngen 270,9 15,9292 57,2486 SE0330212 GÃ ¶lekÃ ¤rret och RÃ ¶dgÃ ¶lemossen * 15,6 16,0822 57,1856 SE0330213 GÃ ¶shults biotopskyddsomrÃ ¥de * 2,9 15,6944 57,1897 SE0330214 Bottorpskusten * 71,7 16,2231 56,5975 SE0330215 Stackmossens biotopskyddsomrÃ ¥de * 4,9 15,9375 56,5956 SE0330216 KorsgÃ ¥rdens biotopskyddsomrÃ ¥den * 13,1 16,4414 56,7719 SE0330217 VÃ ¤rnanÃ ¤s * 36,3 16,1447 56,4789 SE0330218 AlsterÃ ¥ns vattensystem 2 105,9 16,0811 57,0536 SE0330221 HÃ ¶nstorp * 60,3 16,5564 56,6575 SE0330226 Appleryd * 1,8 15,9131 56,8422 SE0330228 GrÃ ¥stensmon * 101,3 15,5419 56,9181 SE0330229 HÃ ¶gelycke Gammelskog * 1,5 15,6731 56,8972 SE0330230 Jonsbo fly * 24,7 15,8414 57,0547 SE0330231 Smedjevik * 214,1 15,8703 56,8872 SE0330232 LjungbyÃ ¥n 56,8 16,0894 56,7606 SE0330233 BrÃ ¥bygden * 582,4 16,1675 57,3364 SE0330234 Hammarsebo brandfÃ ¤lt * 65,7 16,1739 57,2344 SE0330235 VÃ ¤stra Ramnebo biotopskyddsomrÃ ¥de * 5,2 16,4686 57,5111 SE0330237 Ã lvedals biotopskyddsomrÃ ¥de * 2,5 16,4731 57,4636 SE0330238 Ã sjÃ ¶kÃ ¤rr 33,7 16,3453 57,3783 SE0330239 Stora Ramm och MarstrÃ ¶mmen 326,9 16,4714 57,5217 SE0330240 Degerhyltan * 7,4 15,8486 56,4778 SE0330241 Ekelunda 0,79 16,0525 56,4181 SE0330242 Djursdalabygden * 79,1 15,8486 57,7761 SE0330243 GnÃ ¶st * 5,7 15,4536 57,7025 SE0330244 GrÃ ¶nsved * 1 15,5256 57,7261 SE0330245 Viggesbo * 12,7 15,5236 57,6653 SE0330246 Ã rsÃ ¥sa * 17,4 15,6900 57,8269 SE0330247 DjursnÃ ¤s kase * 20 16,5442 57,9814 SE0330248 Ekhultebergens naturreservat (Kalmar lÃ ¤n) * 20,4 16,2503 58,1356 SE0330249 FÃ ¤lgaren 258,4 16,3986 57,7531 SE0330250 Malmmossen * 15,9 16,2031 57,6878 SE0330251 Norrhults biotopskyddsomrÃ ¥den * 6,2 16,2950 57,6919 SE0330252 StorÃ ¶ns biotopskyddsomrÃ ¥de * 2,4 16,2294 58,0678 SE0330253 SÃ ¶dra MalmÃ ¶ * 1 821,9 16,7200 57,7917 SE0330254 TÃ ¶rnsfall * 37,3 16,4886 57,8033 SE0330255 Ukna-Botorps biotopskyddsomrÃ ¥de * 1,8 16,2378 58,0756 SE0330256 Ukna-Melby biotopskyddsomrÃ ¥de * 4,9 16,2492 58,0722 SE0330258 VÃ ¥rum * 37,9 16,1356 58,0328 SE0330259 Yxnevik * 40,9 16,5986 57,6572 SE0330260 Ã restad-HÃ ¤llebergs biotopskyddsomrÃ ¥de * 5,9 16,4914 58,0169 SE0330261 Ã mtÃ ¶holms biotopskyddsomrÃ ¥de * 2,9 16,2197 57,9839 SE0330262 HumlenÃ ¤s * 75,7 16,2658 57,3594 SE0330263 StrÃ ¶msrum * 75,8 16,4886 56,9419 SE0330264 Ã kerby-Runstens sjÃ ¶marker * 1 120,2 16,7467 56,6797 SE0330265 Kapelludden * 498,2 16,8586 56,8222 SE0330266 Egby sjÃ ¶marker * 983,4 16,8722 56,8689 SE0330267 VinÃ ¤s * 94,9 16,4311 58,0492 SE0330268 Figeholm * 155,2 16,5447 57,3847 SE0330270 KraskÃ ¶gle * 47,1 15,7872 57,2842 SE0330272 Ã leklintabrottet * 23 16,7772 56,9814 SE0340004 Vaktbackar * 16,1 18,1644 56,9367 SE0340010 NÃ ¤srevet * 95 18,1694 57,0642 SE0340016 Hummelbosholm * 233,7 18,5650 57,1978 SE0340017 NÃ ¤rsholmen * 415 18,6936 57,2261 SE0340018 Ugnen * 311,1 18,1450 57,2414 SE0340021 Laus holmar * 527,8 18,7539 57,2858 SE0340023 Stora KarlsÃ ¶ * 1 176,8 17,9764 57,2858 SE0340025 Lilla KarlsÃ ¶ * 936,7 18,0664 57,3131 SE0340026 Bosarve i Lye * 2,4 18,5561 57,3036 SE0340027 KÃ ¤ldÃ ¤nge * 5,6 18,6128 57,3144 SE0340031 MallgÃ ¥rds kÃ ¤llmyr * 6,7 18,2919 57,3244 SE0340033 Botes kÃ ¤llmyr * 177,3 18,3236 57,3447 SE0340035 Hajdes storhage * 198,3 18,3008 57,3531 SE0340038 Danbo * 42,2 18,8181 57,3806 SE0340040 Torsburgen * 158,5 18,7236 57,4122 SE0340045 Uppstaig * 146 18,7981 57,4358 SE0340049 Paviken * 74,5 18,1472 57,4542 SE0340057 Storsund * 117,9 18,7828 57,5656 SE0340058 HÃ ¶rsne prÃ ¤stÃ ¤ng * 9,7 18,6114 57,5678 SE0340059 Allekvia lÃ ¶vÃ ¤ng * 11,2 18,4336 57,6094 SE0340060 Alvena lindarÃ ¤ng * 5,7 18,6506 57,6103 SE0340064 Brucebo * 33,9 18,3519 57,6864 SE0340066 Tiselhagen * 12,4 18,6675 57,7147 SE0340072 MillumtrÃ ¤sk 23,4 18,6189 57,7764 SE0340073 Furilden * 62,9 19,0281 57,7822 SE0340076 BjÃ ¶rkume * 239,6 18,4631 57,8008 SE0340082 Hoburgsmyr * 169,6 18,8517 57,8231 SE0340083 Grausne kÃ ¤llmyr * 18,7 18,5369 57,8264 SE0340084 TrÃ ¤skmyr * 286,9 18,7631 57,8286 SE0340087 VitÃ ¤rtskÃ ¤llan * 13,8 18,8169 57,8525 SE0340090 Hall-Hangvar * 2 385 18,6869 57,8764 SE0340092 Ullahau * 143,5 19,2550 57,9644 SE0340093 Skalahauar * 28,8 19,3339 57,9597 SE0340094 Langhammars * 478,7 19,1703 57,9822 SE0340096 Norsholmen * 137,2 19,2233 57,9911 SE0340097 Gotska SandÃ ¶n-Salvorev * 60 494,7 19,2933 58,2781 SE0340098 GrÃ ¶tlingboudd-Ytterholmen * 535 18,4872 57,1256 SE0340099 Faludden * 227 18,3706 57,0031 SE0340100 VÃ ¤stergarns utholme * 50,4 18,0953 57,4344 SE0340101 Muskmyr * 103,6 18,1997 56,9386 SE0340102 Haugajnar * 157,4 18,1997 57,1914 SE0340103 Kallgatburg * 115,4 18,6839 57,6942 SE0340104 Yttre Stockviken * 119,9 18,3597 56,9889 SE0340105 SÃ ¶dra GrÃ ¶tlingboudd * 115,6 18,4331 57,1086 SE0340106 Sigdesholm * 29,5 18,4711 57,1561 SE0340107 Klinthagen * 177,4 18,6211 57,8422 SE0340108 Blautmyrskogen * 323,2 18,7503 57,9092 SE0340109 KrakvÃ ¤t * 16,4 18,1847 57,1564 SE0340110 SÃ ¤vvÃ ¤t * 21,4 18,1914 57,1608 SE0340111 Filehajdar * 64,6 18,6764 57,7178 SE0340112 Verkegards * 28,7 19,1056 57,9031 SE0340113 Mojner * 25,6 18,7964 57,6619 SE0340114 Ã larve * 175,3 18,4864 57,1653 SE0340115 Ã stergarnsberget * 31,9 18,8586 57,4186 SE0340116 HÃ ¤ssle klint * 20,1 18,9144 57,4197 SE0340117 Ã lbÃ ¤ck * 22,4 18,3764 57,6197 SE0340118 BojsvÃ ¤tar * 45,4 18,7283 57,6900 SE0340119 Storholmen i FardumetrÃ ¤sk * 14,7 18,9222 57,7881 SE0340120 BÃ ¤stetrÃ ¤sk * 1 483,5 18,9333 57,8997 SE0340121 Heligholmen 11,8 18,2872 56,9239 SE0340122 VÃ ¤stlands * 40,1 18,2147 57,0136 SE0340123 Ollajvs * 116,8 18,6744 57,3269 SE0340124 Lindhammarsmyr * 190,3 18,5367 57,4175 SE0340125 HÃ ¶gklint * 12,1 18,1994 57,5964 SE0340126 Bergbetningen * 6,4 18,3292 57,6633 SE0340127 Skenholmen * 256,4 19,0483 57,7978 SE0340128 Anga prÃ ¤stÃ ¤nge * 2 18,7119 57,4772 SE0340129 Fide prÃ ¤stÃ ¤nge * 14 18,3097 57,0847 SE0340130 Hejnum hÃ ¶gÃ ¥rd * 5,5 18,6317 57,6939 SE0340131 HerrgÃ ¥rdsklint * 19,7 18,7458 57,3986 SE0340132 HÃ ¤ssleÃ ¤nget * 10,2 18,9006 57,8856 SE0340133 Mullvalds strandskog * 21,2 18,7633 57,3669 SE0340134 MÃ ¤sterbyÃ ¤nget * 16,6 18,2947 57,4625 SE0340135 Pankar * 15,5 18,3814 57,1333 SE0340136 SalmbÃ ¤rshagen * 31,4 18,5642 57,8047 SE0340137 Svinmyr * 16,9 18,7028 57,3903 SE0340138 Ã stergarns prÃ ¤stÃ ¤nge * 8,7 18,8644 57,4219 SE0340139 BrÃ ¤ntings haid * 424 18,9636 57,8517 SE0340140 Dagghagen * 149,6 18,8608 57,7517 SE0340141 GrodvÃ ¤t * 23,9 18,6550 57,7231 SE0340142 RussvÃ ¤tar * 117,3 18,7389 57,3894 SE0340143 MallgÃ ¥rds haid * 166,3 18,6131 57,3789 SE0340144 Hoburgs bank 122 627,5 18,3903 56,5739 SE0340145 Gildarshagen * 80 18,9958 57,8500 SE0340146 GrÃ ¤ne * 39,1 18,5947 57,7958 SE0340147 Hejnum Kallgate * 947,8 18,6928 57,6833 SE0340148 MÃ ¶lnermyr * 580,6 18,8847 57,8339 SE0340149 Gannarveviken * 36,9 18,1886 57,3436 SE0340150 Brunnsrar * 16 18,5339 57,3611 SE0340151 Forsviden * 198 18,7008 57,7669 SE0340152 Grogarnsberget * 232,7 18,8972 57,4322 SE0340153 MarpestrÃ ¤sk * 151,2 19,0864 57,9311 SE0340154 Asunden * 94 18,8492 57,7106 SE0340155 RyssnÃ ¤s * 212,6 19,1189 57,8506 SE0340156 Liste 9,1 18,7681 57,5222 SE0340157 Kvie * 26,5 18,3789 57,3319 SE0340158 BungenÃ ¤s * 40,6 19,0903 57,8364 SE0340159 NygÃ ¥rdsmyr * 41,7 18,6847 57,4472 SE0340160 HÃ ¤gsarve kÃ ¤rrÃ ¤ng * 2,9 18,1947 57,1653 SE0340161 Austerrum * 349,7 18,3497 57,0486 SE0340162 Flisviken * 198,9 18,1558 56,9114 SE0340163 NÃ ¤sudden * 51,4 18,2494 57,0703 SE0340164 Sandviken * 23,2 18,8756 57,3981 SE0340165 Kronholmen * 6,1 18,1319 57,4508 SE0340166 Pavals * 21,5 18,6889 57,2469 SE0340167 Lausvik * 129,6 18,6656 57,2903 SE0340168 SmÃ ¥gÃ ¥rde naturskog * 6,4 18,1322 57,4936 SE0340169 Austre * 13,4 18,3058 56,9406 SE0340170 Petesvik * 62,4 18,1608 57,1764 SE0340171 Husrygg * 38,4 18,1544 56,9431 SE0340172 KlosterÃ ¤nge 25,7 18,4928 57,4983 SE0340173 HÃ ¤sselby * 6,8 18,3689 57,3181 SE0340174 Backhagen * 2,6 18,3569 57,3200 SE0340175 Nyhagen * 1 18,3167 57,3147 SE0340176 Lingsvidar * 7,3 18,3286 57,3197 SE0340177 HÃ ¤llskog * 3,2 18,3181 57,3186 SE0340178 Niksarve * 6,6 18,3458 57,3164 SE0340179 Bopparve * 1,6 18,1672 57,2975 SE0340180 Myrungs * 2,3 18,4106 57,2753 SE0340181 Tomsarve * 2,9 18,1103 57,2886 SE0340182 Roleks * 9,2 18,3417 57,5383 SE0340183 OggesÃ ¤nge 7 18,4250 57,2078 SE0340184 Fride * 7,5 18,4156 57,3314 SE0340185 JuvesvÃ ¤t * 9,9 18,5919 57,3525 SE0340187 KÃ ¶lningstrÃ ¤sk * 469,4 18,8825 57,9011 SE0340189 Rutemyr * 218,6 18,9300 57,8478 SE0340190 Hejdeby hÃ ¤llar * 15,8 18,3886 57,6361 SE0340191 Nasume myr * 93,4 18,1458 57,5389 SE0340192 Nordermorar 185 19,3222 57,9711 SE0340193 Suderbys blekevÃ ¤t 6,5 18,6819 57,8111 SE0340194 Lilla Hajdes vÃ ¤t 0,92 18,3122 57,3381 SE0410018 HjÃ ¤rtsjÃ ¶mÃ ¥la * 159,7 14,9764 56,3375 SE0410024 Johannishus Ã ¥sar * 60,2 15,4311 56,2219 SE0410054 Ã mma * 62,9 14,6628 56,3967 SE0410075 KÃ ¤ringahejan * 143,2 14,6947 56,3478 SE0410078 Ire * 99,1 14,8842 56,3528 SE0410079 PersgÃ ¤rde * 61,1 14,9764 56,2603 SE0410080 KvallÃ ¥kra * 59,6 14,9594 56,2647 SE0410083 Tolseboda * 14,4 15,3483 56,3364 SE0410084 Vantakalleberget-GrÃ ¶ngÃ ¶lsmÃ ¥la * 115,1 15,3644 56,3422 SE0410085 SÃ ¤nneshult * 149 15,3586 56,3172 SE0410086 Storemosse * 139,4 15,3644 56,3008 SE0410094 SkÃ ¤rva * 234,7 15,5753 56,2031 SE0410112 HÃ ¶gasand 26,8 16,0264 56,2756 SE0410113 Isaks klÃ ¤pp * 124,7 15,9781 56,1983 SE0410116 BjÃ ¶rkeryd * 14,4 15,0842 56,2839 SE0410117 LillagÃ ¤rde * 14,1 15,1078 56,2722 SE0410118 Tallet * 16,4 15,3867 56,2347 SE0410119 SkuremÃ ¥la * 32,7 15,3561 56,2572 SE0410122 GrimsmÃ ¥la * 10,3 14,8736 56,3189 SE0410128 MÃ ¶rrumsÃ ¥n 138,5 14,7803 56,2353 SE0410129 Lyckeby ekebacke * 13,5 15,6539 56,2019 SE0410131 Alnaryd * 3,9 15,4294 56,3453 SE0410132 VermansnÃ ¤s * 2,7 15,3825 56,2917 SE0410139 Kullan * 29,4 14,4878 56,3425 SE0410141 HusgÃ ¶l 3,2 15,5883 56,4264 SE0410142 BrÃ ¥tabron * 4,7 15,2031 56,3403 SE0410162 SnÃ ¶fleboda * 5,1 14,5364 56,3239 SE0410164 HÃ ¤rnÃ ¤s * 29,6 14,7192 56,3297 SE0410165 SlÃ ¤nsmÃ ¥la * 2,6 14,7444 56,3464 SE0410166 RingamÃ ¥la 42,7 14,8431 56,3456 SE0410167 Loberget * 128,4 14,8497 56,3536 SE0410168 BrÃ ¤kneÃ ¥n 70 15,0461 56,3689 SE0410169 HÃ ¥labÃ ¤ck * 29 15,0769 56,3525 SE0410170 Ã rseryd * 28,9 15,0797 56,3292 SE0410177 JÃ ¤msunda * 11,1 15,4778 56,2778 SE0410178 MÃ ¤staremÃ ¥la * 4,4 15,6650 56,3414 SE0410179 Ã lmteryd * 9,4 15,7656 56,2731 SE0410180 BromÃ ¥la * 7,3 15,7239 56,3036 SE0410191 Mulatorp * 57,9 14,4889 56,4164 SE0410192 BrÃ ¤nnarebygden * 11,1 14,5286 56,3789 SE0410197 BÃ ¶kemÃ ¥la * 54 14,9908 56,3647 SE0410198 TattamÃ ¥la * 59,5 15,0028 56,2819 SE0410199 Gatmyren * 12 15,1006 56,3672 SE0410200 GummagÃ ¶lsmÃ ¥la * 24,2 15,0156 56,4081 SE0410201 HorsasjÃ ¶n 50,3 15,2778 56,3553 SE0410202 Skarup 12,8 15,2356 56,2617 SE0410203 RÃ ¤vsmÃ ¥la 5,3 15,1464 56,4364 SE0410204 Aspholmarna * 0,94 15,3808 56,3197 SE0410213 Marielund * 17,8 15,5403 56,2144 SE0410214 SkallahultsÃ ¥sen * 5,6 15,5161 56,2425 SE0410215 SilletorpsÃ ¥n 1 15,6306 56,2244 SE0410216 SÃ ¶dra StensjÃ ¶ * 23,1 15,5536 56,3644 SE0410217 VÃ ¤rmasjÃ ¶ns utlopp * 1,3 15,6758 56,2886 SE0410218 LyckebyÃ ¥ns dalgÃ ¥ng * 11,9 15,6772 56,2208 SE0410219 Kummeln * 18 15,6781 56,2031 SE0410226 Valludden * 5,6 16,0494 56,2503 SE0410227 Lommaflyet * 36,2 15,6353 56,4172 SE0410228 SÃ ¶dra Flymen * 50,6 15,7733 56,3253 SE0410235 Alnaryd VÃ ¤stra 19,2 15,4250 56,3544 SE0410236 Alnaryd Ã stra 23,1 15,4336 56,3567 SE0410237 AngÃ ¶lsmÃ ¥la * 6,8 14,6872 56,3428 SE0410238 BlÃ ¥berget * 13,2 15,1800 56,2597 SE0410239 BroddamÃ ¥la * 5,8 15,3544 56,4647 SE0410240 BÃ ¥rabygd * 0,57 15,0769 56,2986 SE0410241 Falsehultsmyren * 5,7 14,5356 56,4275 SE0410242 GranemÃ ¥la * 11,9 15,7258 56,3864 SE0410243 GrÃ ¶ngÃ ¶lsmÃ ¥la * 1 15,3583 56,3653 SE0410244 Hagatorpet * 2,4 15,7425 56,3586 SE0410245 Hasselstad * 1,2 15,2239 56,2864 SE0410247 KallgÃ ¥rdsmÃ ¥la * 1,8 15,7183 56,3794 SE0410248 KallgÃ ¥rdsmÃ ¥la sÃ ¶dra * 1,8 15,7278 56,3672 SE0410249 Kopparholm 0,85 15,6872 56,4086 SE0410250 KrogsmÃ ¥la-Falan * 4,4 15,6622 56,3578 SE0410252 NÃ ¤ttleryd * 2 15,6608 56,3025 SE0410253 SandÃ ¥s * 1,3 15,7264 56,3992 SE0410254 SpetsamÃ ¥la * 6,1 15,5258 56,4556 SE0410255 Staggelid * 4,3 15,4047 56,3486 SE0410256 Stora LÃ ¶nnemÃ ¥la * 0,81 15,3792 56,3864 SE0410257 Stora Silpinge 0,37 15,1839 56,2747 SE0410258 StÃ ¥lalyckan * 1,1 15,6486 56,3528 SE0410260 TotasjÃ ¶ * 9,8 15,4667 56,4528 SE0410261 Ã lmtamÃ ¥la * 0,75 15,5419 56,4819 SE0410262 Ã jasjÃ ¶mÃ ¥la * 1,5 15,0250 56,3206 SE0410263 Ã ljehult * 8,8 15,0536 56,4128 SE0410264 Ã stra KvallÃ ¥kra 38,9 14,9647 56,2669 SE0420103 Nytebodaskogen * 55,8 14,3872 56,3311 SE0420269 Nedraryd * 23,1 14,2339 56,4153 SE0420270 GrÃ ¥shult * 19,9 14,0697 56,4506 SE0420278 VÃ ¤stermyr * 329,9 14,1881 56,4639 SE0420279 Vysslemyr * 321,6 14,1650 56,4447 SE0420286 Tyringemossen * 30,8 14,2244 56,4931 SE0420299 SkeingesjÃ ¶n 276,1 13,8964 56,3697 SE0510011 GÃ ¶storps skog * 158,9 13,1822 56,6053 SE0510014 MÃ ¤stocka ljunghed * 71,5 13,2450 56,6122 SE0510021 KlÃ ¶vaberget * 82 13,1364 56,7319 SE0510023 PorsbjÃ ¤r * 541,6 13,3147 56,7581 SE0510025 Svarta klippan 16,1 13,2139 56,7831 SE0510028 Virsehatt * 15,4 13,0214 56,7969 SE0510029 MogÃ ¶lsmyren * 32,6 13,2986 56,8286 SE0510030 Skrockeberg * 51,2 12,9947 56,8658 SE0510033 Skubbhult 22,3 13,3436 56,9303 SE0510034 Ã degÃ ¤rdet * 24,9 13,5336 56,9661 SE0510036 Lintalund 11,7 13,1703 56,9753 SE0510044 Bergs naturskog * 139,3 12,7811 57,0692 SE0510045 Yttra Berg * 59,9 12,8094 57,0842 SE0510046 Sumpafallen * 49,8 12,6653 57,0944 SE0510047 Fegen-Halland * 897 13,0653 57,1328 SE0510063 GÃ ¤ddevik * 37,3 12,2414 57,4447 SE0510071 MÃ ¥rÃ ¥s 45 13,2361 57,0386 SE0510072 Tira Ã ¶ar * 732,2 13,6758 56,9467 SE0510089 SÃ ¶derÃ ¤ngarna * 78 13,1794 56,6822 SE0510090 GÃ ¥rdshult * 102,4 13,1456 56,6958 SE0510092 BlÃ ¥alt * 92,6 13,2278 56,5789 SE0510093 RÃ ¶nnÃ ¶ (vÃ ¤stra) * 303,2 13,3978 56,5967 SE0510095 Store mosse-FÃ ¤rgÃ ¥n * 144,7 13,3447 57,0092 SE0510101 Biskopstorp * 758 12,8883 56,7978 SE0510105 RÃ ¥getaÃ ¥sen * 13 13,1042 56,8556 SE0510106 Sundsholm * 64,7 13,1819 56,7478 SE0510107 Hyltan * 14,6 13,1244 56,6528 SE0510108 Kvarnaberget 6,8 13,1128 56,6486 SE0510111 Myskebackarna * 39,6 12,8269 56,8956 SE0510112 KÃ ¤ttebo * 25,3 12,8494 56,9206 SE0510114 Oxhagen * 5,1 12,3231 57,4844 SE0510115 HÃ ¶gvadsÃ ¥n 59,7 12,6969 57,1156 SE0510116 LÃ ¥nghultamyren * 770,7 13,2164 56,7289 SE0510117 Dullaberget * 19 13,3383 56,8925 SE0510118 Lunnamossen * 90,1 13,5642 56,9678 SE0510120 Danska fall * 62,1 13,1369 56,7094 SE0510121 Svarten 141,1 12,6064 57,1522 SE0510125 Ã lmebjÃ ¤r 27 12,5989 57,0986 SE0510132 FylleÃ ¥n 268,6 13,1664 56,7364 SE0510133 Rossared * 359,5 12,1953 57,4803 SE0510139 Nabben 27,4 12,5636 57,1100 SE0510145 VadkÃ ¤rr * 5,8 12,3928 57,2731 SE0510146 FrodebjÃ ¤r 3,1 12,8086 56,9261 SE0510147 Okome-Boa 6,9 12,7761 57,0528 SE0510149 Ã lmÃ ¥s * 2,4 12,8439 56,9306 SE0510150 Lidhult * 1,6 13,0761 57,0506 SE0510151 SkÃ ¤rshultaberg * 18,4 13,2936 57,0347 SE0510152 Almeberget * 68,7 12,8994 56,8519 SE0510153 BÃ ¶gilt 3,4 13,1903 56,7956 SE0510154 HÃ ¤stilt 10,9 13,2567 56,8314 SE0510155 RÃ ¥mebo 10,4 13,1150 56,7628 SE0510156 StavsbjÃ ¤r 4,7 13,1942 56,7889 SE0510161 Moshult * 2,3 13,0747 56,8572 SE0510163 Ã vrabÃ ¶ke * 27,3 12,8944 56,9103 SE0510164 BjÃ ¶rnaskog 6,6 13,4314 56,5497 SE0510165 PrÃ ¤staskogen 8,3 13,3222 56,5317 SE0510166 Johansfors-NissastrÃ ¶m * 27,6 12,9981 56,8389 SE0510170 TÃ ¶nnersjÃ ¶mÃ ¥let och MÃ ¤stocka skjutfÃ ¤lt * 2 974,5 13,2794 56,6656 SE0510178 Rinnamossen * 16 12,2864 57,5564 SE0510179 Klintamossen * 74,5 12,8367 57,0519 SE0510180 UllasjÃ ¶bÃ ¤cken * 105,8 13,0847 56,7586 SE0510181 KloÃ ¶ * 9,9 13,2672 56,9128 SE0510182 Kyrkobacka * 5,4 12,6494 57,0917 SE0510183 Egnared 1,1 12,7044 57,2086 SE0510185 Ã tran 225,4 12,6486 56,9700 SE0520025 NÃ ¤verkÃ ¤rr * 234,6 11,3686 58,3456 SE0520034 Stigfjorden * 4 837,3 11,6372 58,0931 SE0520042 Ramsvikslandet * 851,1 11,2447 58,4106 SE0520045 Gullmarsberg * 36,8 11,6514 58,3753 SE0520048 Stenungsundskusten * 2 144,8 11,7869 58,0211 SE0520049 LysegÃ ¥rden * 14,9 12,0283 57,9464 SE0520057 MalmÃ ¶fjord 699,2 11,3603 58,2869 SE0520112 KollungerÃ ¶d vatten * 387,4 11,7594 58,1681 SE0520115 Store mosse * 25 11,9367 58,2747 SE0520118 VÃ ¥gsÃ ¤ter bokskog 2,9 11,7869 58,4586 SE0520119 Bredmossen-Hensbacka * 189,6 11,7528 58,4311 SE0520121 Bredmossen-Dalen * 154,8 11,6264 58,6322 SE0520126 TrossÃ ¶-KalvÃ ¶-LindÃ ¶ * 891 11,1542 58,7769 SE0520129 Bredmossarna-FisklÃ ¶ssjÃ ¶n * 189,3 11,6100 58,7931 SE0520133 Koster * 1 167 11,0281 58,8761 SE0520141 KynnefjÃ ¤ll * 1 674,9 11,7236 58,7347 SE0520145 Klippan * 54 12,4869 57,6886 SE0520146 BredfjÃ ¤llet * 505,5 12,0214 58,2128 SE0520147 SannÃ ¤sfjorden 435,1 11,2300 58,7436 SE0520148 StrÃ ¶msvattnet * 194,6 11,2428 58,9428 SE0520149 Ranebo lund * 26 11,9506 57,9733 SE0520150 Tanumskusten * 8 274,1 11,2075 58,6814 SE0520154 Klockaremossen * 709,1 11,9753 58,4353 SE0520155 KragenÃ ¤s * 12,3 11,2481 58,8061 SE0520156 LÃ ¥ngevallsÃ ¤lven * 15,6 11,5711 58,8014 SE0520157 Maderna-HaketjÃ ¤rn * 185,9 12,1678 57,7128 SE0520160 Bokedalen * 99,6 12,1822 57,7550 SE0520161 Gustavsberg-Korpberget * 50,1 11,9339 58,3269 SE0520162 BratteforsÃ ¥n * 45 11,9172 58,1992 SE0520163 Ã rekilsÃ ¤lven * 141,7 11,6831 58,4711 SE0520164 FrustugutjÃ ¤rnet 8,9 11,9003 58,6914 SE0520165 Kleva * 36 11,2611 58,7156 SE0520166 Svartedalens naturskogar * 1 835,5 12,0303 58,0144 SE0520167 LÃ ¤rjeÃ ¥n * 127 12,0436 57,7689 SE0520168 Risbohult * 63,1 12,3944 57,6939 SE0520169 Labbera 22,3 12,0814 57,6622 SE0520170 Kosterfjorden-VÃ ¤derÃ ¶fjorden 53 501,8 11,0411 58,8039 SE0520171 Gullmarsfjorden 11 388,9 11,5639 58,3386 SE0520172 Idefjorden 880,5 11,4039 59,0525 SE0520173 Havstensfjorden-SvÃ ¤lte kile 1 259,3 11,7664 58,3264 SE0520174 Halsefjorden 1 211,7 11,7756 58,1153 SE0520175 Ã byfjorden 1 094,6 11,4164 58,4114 SE0520177 Jorefjorden 632,7 11,2750 58,5844 SE0520178 TjÃ ¶stelsrÃ ¶dsbÃ ¤cken * 4,7 11,9300 58,2214 SE0520179 Kynne Ã ¤lv 71,5 11,6111 58,7508 SE0520180 LysegÃ ¥rden (Ã ¶stra) * 18 12,0481 57,9481 SE0520182 EnningdalsÃ ¤lven * 4,5 11,5417 58,8822 SE0520183 SÃ ¤veÃ ¥n, nedre delen 34,1 12,0881 57,7361 SE0520184 Svenneby * 7,4 11,3128 58,5086 SE0520185 Tingvall 10,8 11,5719 58,7428 SE0520186 MusÃ ¶n * 152,4 11,2444 58,6314 SE0520187 Tjurpannan * 271,4 11,1942 58,7233 SE0520188 SoteskÃ ¤r 299,4 11,1853 58,4236 SE0520189 Bratten 120 878,4 10,3661 58,4206 SE0530001 Fegen * 1 621 13,1606 57,1994 SE0530008 Komosse (vÃ ¤stra) * 2 833 13,6889 57,7103 SE0530022 LÃ ¤rkemossen * 571,1 12,6994 58,0853 SE0530028 HullsjÃ ¶n 268,8 12,3806 58,2772 SE0530029 Halle- och Hunnebergs branter * 856,7 12,5397 58,3289 SE0530030 Ã jemossarna * 381,2 12,4672 58,3214 SE0530039 Ranneberget * 84,4 12,3872 58,7814 SE0530041 Tingvallamossen * 584,6 12,0414 58,8531 SE0530042 SÃ ¶rknatten * 370,1 12,4714 58,9078 SE0530045 Trestickla-BoksjÃ ¶n * 3 267,4 11,7453 59,0275 SE0530050 BrÃ ¤cke Ã ¤ngar * 62,1 12,4828 59,0469 SE0530052 BaljÃ ¥sen * 297,3 12,4731 59,0817 SE0530059 KolarebÃ ¤cken * 17,8 13,6942 57,8728 SE0530070 NÃ ¤Ã ¤s ekhagar * 99,8 12,3931 57,8167 SE0530072 HofsnÃ ¤s * 199,6 13,3000 57,6386 SE0530073 Risveden * 286,1 12,2919 57,9672 SE0530075 Ã nnarp * 3,3 13,5797 57,8286 SE0530076 HÃ ¶ssna prÃ ¤stgÃ ¥rd * 61,5 13,5453 57,8203 SE0530077 BaktrÃ ¥gen * 21,8 13,5064 57,9250 SE0530078 MÃ ¶larp och KrÃ ¶klingshage * 78,8 13,0189 57,8075 SE0530079 Vikaryd * 4,9 12,4542 57,9569 SE0530080 Mollungen * 171,6 13,1325 57,9278 SE0530081 KroppefjÃ ¤ll * 1 120,6 12,1753 58,6519 SE0530082 Ryrs naturreservat * 102,6 12,4972 58,8014 SE0530083 Skarsdalen * 249,5 12,2261 59,0903 SE0530085 SÃ ¤veÃ ¥n * 65,8 12,3236 57,7944 SE0530086 RÃ ¶lle * 8,1 13,2014 57,7036 SE0530087 KnÃ ¤tte kullar 4,4 13,5567 57,8544 SE0530088 FrÃ ¤lsegÃ ¥rden * 20,9 13,5289 57,9772 SE0530089 Furustad * 157,5 11,8989 59,0894 SE0530090 Aspens station * 11,7 12,2453 57,7525 SE0530091 KÃ ¤rrbogÃ ¤rde * 6,8 12,4594 57,8442 SE0530092 Backa * 4,1 13,0247 57,6100 SE0530093 Molla bokskog * 29,3 13,0383 57,9164 SE0530094 BastÃ ¥sen * 4,8 12,4817 58,9339 SE0530095 GÃ ¥lsjÃ ¶n * 46,3 12,1225 58,6139 SE0530096 Norra BÃ ¥sane * 16,3 12,3011 58,7711 SE0530097 Kycklingkullen 0,83 13,4539 57,8956 SE0530098 MÃ ¤ngsholm 38,8 12,7356 58,0094 SE0530099 Tranhult * 2,4 12,7756 57,5936 SE0530100 Nolhagaviken * 52,2 12,5072 57,9372 SE0530101 Rammdalen * 29,6 12,3306 57,9656 SE0530102 Skeppshult 5,5 12,9658 57,2161 SE0530103 Skvalarn 2,8 12,0642 58,8728 SE0530104 Strand * 8 12,4433 59,0931 SE0530105 BryngelsgÃ ¤rde 4,8 12,5386 57,8078 SE0530106 Svarvaretorpet 17,4 12,3461 58,7186 SE0530109 KrÃ ¥keboberg * 23,6 13,3844 57,7889 SE0530110 TattarstrÃ ¶mmarna * 10,3 12,9383 57,6169 SE0530112 Ã stad * 122,5 12,4106 57,9511 SE0530113 Norra VÃ ¤nersnÃ ¤s skÃ ¤rgÃ ¥rd * 799,7 12,6439 58,4864 SE0530114 HÃ ¤stefjordens strandÃ ¤ngar * 82,2 12,2044 58,4033 SE0530115 SollumsÃ ¥n * 22,6 12,1181 58,1878 SE0530116 Lunnebo * 261,6 12,2822 58,7864 SE0530117 StommebÃ ¤cken 7,7 12,2208 58,7514 SE0530118 BrattorpsÃ ¥n * 47 12,0856 58,1642 SE0530119 Sju StrÃ ¶mmar * 5,7 12,6803 57,3869 SE0530121 HÃ ¤ggsjÃ ¶ryr * 6,9 12,2586 58,1242 SE0530122 Brunsered * 29 13,7169 57,8336 SE0530123 Ramhultafallet * 26,1 12,4031 57,5156 SE0530124 Ã sebo 5 12,9269 57,2169 SE0530125 HagÃ ¶ 6,6 13,1325 57,6561 SE0530126 DÃ ¤ttern 3 735,1 12,6089 58,3914 SE0530127 Ã ijared * 91,5 12,3983 57,8383 SE0530130 Bokullen * 122,4 11,8703 59,0719 SE0530131 GÃ ¶tebo * 5,5 12,1883 57,7494 SE0530132 RapenskÃ ¥r * 44,7 12,2353 58,0231 SE0530133 Ã jemossen * 723,2 12,0597 58,7783 SE0530134 SlereboÃ ¥n * 49,6 12,2750 58,0081 SE0530137 SkÃ ¤rbo * 65 12,3756 58,9800 SE0530138 NoraneÃ ¤lven 1,8 11,6778 58,8978 SE0530139 Stoms Ã ¥s 33,6 12,5553 57,5478 SE0530140 HorsÃ ¤ckrasjÃ ¶n 3,8 13,4714 57,9028 SE0530141 LÃ ¥ngelidstjÃ ¤rnet 9,1 12,0111 58,9697 SE0530142 Hagarne * 4,2 12,5006 58,8658 SE0530144 Ã renÃ ¤s-Tostekulla * 52,5 12,3747 57,5003 SE0530145 Valdalsbergen * 95,8 12,0919 58,2178 SE0530147 Ã stebo 0,31 12,4647 58,8078 SE0530148 TÃ ¥nga hed 39,4 12,8319 58,0286 SE0530149 Risvedens agkÃ ¤rr * 7,3 12,3075 58,0103 SE0530150 ValdalssjÃ ¶n och Hagens smÃ ¥vatten * 3,9 12,1053 58,2128 SE0530151 HÃ ¶gsbyn * 14,1 12,4156 58,8764 SE0530152 Lida * 1,2 12,8097 57,9008 SE0530153 YxnÃ ¥s 16,4 12,7039 57,9494 SE0530154 Ã ngarna 0,61 12,4978 58,8464 SE0530155 Lunden * 1,1 12,7089 57,3392 SE0530156 Grimsheden 1,3 12,4497 59,0036 SE0530157 Kabbo * 8,7 12,3181 58,7244 SE0530159 VrÃ ¥n 0,15 12,6383 57,8703 SE0530170 Humla * 1,4 13,5317 57,9614 SE0530171 Nordtorpet 0,11 13,5342 57,9714 SE0530172 Halla 0,4 13,5347 57,7911 SE0530173 Ã nnarp, nordvÃ ¤st * 0,39 13,5519 57,8344 SE0530174 HÃ ¶ssna kyrka, vÃ ¤st 0,1 13,5347 57,8247 SE0530175 Humla SmedsgÃ ¥rden * 0,93 13,5194 57,9456 SE0530176 Ryninga 2 13,5614 58,0053 SE0530177 Tittebo 1,7 13,2094 57,4250 SE0530178 Knogrum * 1,2 13,6289 57,6244 SE0530179 GantarÃ ¥s 0,7 12,7217 57,8364 SE0530180 HoltsÃ ¤ckra * 0,97 12,9450 57,9644 SE0530181 Liden * 4,6 12,4106 58,9569 SE0530182 Nockakulla * 2,4 12,7822 57,3281 SE0530183 Skitne VÃ ¤ner * 1,1 12,0903 58,5497 SE0530184 RunnsÃ ¤ter * 1,3 12,1947 58,7303 SE0530185 HulegÃ ¤rde * 4 13,7606 57,8878 SE0530186 Hulu 1,7 13,3031 57,7011 SE0530191 SnarÃ ¥satorp * 2,5 13,3728 57,4414 SE0530192 Valared 0,17 13,5444 57,8003 SE0530193 VinsarpakÃ ¤rret * 3,7 13,5178 57,8919 SE0530194 Hallabo 1,3 13,5069 57,9322 SE0530195 KrutbrÃ ¤nnaregÃ ¥rden 2,9 13,4597 57,8892 SE0530196 Dalums brinkar 4,1 13,4711 57,8972 SE0530197 Dalums kyrka, nord 0,35 13,4797 57,9003 SE0530198 MjÃ ¶lkudden 2,4 12,4503 58,8142 SE0530199 Vimmerstad 0,39 13,4856 57,9139 SE0530200 NÃ ¶re 0,55 13,4439 57,8853 SE0530201 Borgelemossarna * 571,9 11,8447 58,9453 SE0530202 HÃ ¤llan 0,19 12,3392 58,7178 SE0530203 Kingebol * 1,3 12,5283 58,9183 SE0530204 Salebol * 1,8 12,5003 58,8753 SE0530205 AbborrÃ ¥s 4 12,8789 57,5561 SE0530206 Amma- och HÃ ¤stamossarna * 1 093,9 13,1425 57,2825 SE0530207 KÃ ¤ttesjÃ ¶ mossar * 437,7 13,5889 57,5208 SE0530208 Orraholmen * 5,1 13,0694 58,0744 SE0530209 Trone mosse * 685,8 12,0836 58,4681 SE0530210 Lilla Rydet * 3,2 13,7272 57,8319 SE0530211 Attorp * 3,6 13,4114 57,6906 SE0530212 Korpeboberg * 17,7 13,4103 57,7269 SE0530213 Ramlamossen * 388,9 13,2022 58,0661 SE0530214 Ã ra- och Rullamossen * 262,3 13,5597 57,7608 SE0540008 Bare mosse * 74,4 13,9697 58,0136 SE0540013 SjÃ ¶Ã ¤ngen 1,3 13,6514 58,1042 SE0540015 Gorsan * 3,6 13,8392 58,1089 SE0540026 GrÃ ¶ne mad * 83 13,5222 58,1847 SE0540029 LammevadskÃ ¤rret * 3,6 13,8144 58,1636 SE0540047 Sydbillingens platÃ ¥ * 1 681,6 13,7428 58,3697 SE0540063 Kinnekulle * 7 134 13,3889 58,5772 SE0540070 Uvviken * 354,7 14,6969 58,6797 SE0540073 Uggleberget * 16,9 14,3372 58,7381 SE0540075 Tiveden * 388,6 14,6381 58,7156 SE0540076 DjurÃ ¶arna * 2 323,3 13,4619 58,8506 SE0540077 BrommÃ ¶ SkÃ ¤rgÃ ¥rd * 1 258,9 13,6436 58,8369 SE0540078 KalvÃ ¶ SkÃ ¤rgÃ ¥rd * 2 159,5 13,8761 58,8875 SE0540081 SparresÃ ¤ter * 42,4 13,7150 58,5011 SE0540082 Ombo Ã ¶ar * 579 14,5736 58,6339 SE0540083 Ruderskogen * 32,1 14,2256 58,4014 SE0540084 HornborgasjÃ ¶n * 4 080,3 13,5519 58,3156 SE0540085 KÃ ¥llands skÃ ¤rgÃ ¥rdar * 6 495,6 13,0642 58,6603 SE0540088 Eahagen * 346 13,6708 58,4447 SE0540090 Lycke * 173,3 13,7347 58,4689 SE0540093 Klasborg-VÃ ¥mb * 89,2 13,8056 58,3753 SE0540094 Karlsfors * 46,3 13,7514 58,4978 SE0540095 GarparÃ ¶r * 44,2 13,8394 58,4989 SE0540096 BÃ ¶let * 71 14,5239 58,6156 SE0540097 HÃ ¶gsbÃ ¶la * 32,2 13,7736 58,5111 SE0540098 Bockaskede * 29 13,7272 58,4522 SE0540100 Nolberget * 25,9 13,7567 58,4675 SE0540101 Gamla Ekudden * 26,7 13,8081 58,7186 SE0540103 SurÃ ¶ bokskog * 19,7 13,9494 58,8203 SE0540104 MularpsbÃ ¤cken * 17,1 13,7261 58,1678 SE0540106 Melldala * 12,5 13,7589 58,5072 SE0540107 FÃ ¥gelÃ ¶arna 11,3 13,3106 58,5544 SE0540108 BÃ ¤ckagÃ ¥rden * 8,6 13,8383 58,4797 SE0540109 Ã ja hed * 7,4 13,7247 58,2414 SE0540110 Skansen LÃ ¤ckÃ ¶ * 6,6 13,1411 58,6286 SE0540111 PrÃ ¤stÃ ¤ngen-KlevÃ ¤ngen * 19,6 13,7314 58,1886 SE0540112 Dalamyrar * 5,9 13,8244 58,2522 SE0540113 Djupadalen-Dala * 4,9 13,7525 58,2528 SE0540114 NolgÃ ¥rden-NÃ ¤s 4,1 13,7014 58,0825 SE0540115 Liden * 3,8 13,8192 58,4533 SE0540116 KlosterÃ ¤ngen * 4,3 13,7222 58,6214 SE0540117 Smula Ã ¥s * 4,2 13,5953 58,0472 SE0540118 Varholmen 2,9 13,7597 58,2625 SE0540121 Djupadalen-Karleby * 2,5 13,6433 58,1722 SE0540122 SkÃ ¥ningstorpskÃ ¤rret * 2,7 13,8581 58,4331 SE0540123 SkogartorpskÃ ¤rret * 0,75 13,7375 58,2394 SE0540124 Kullabolet * 1,2 13,8172 58,3433 SE0540150 Hene * 155,3 13,8128 58,3547 SE0540151 RÃ ¥nna * 97,3 13,8278 58,4489 SE0540152 Nya Dala-StenÃ ¥sen * 151,4 13,7569 58,2561 SE0540153 MÃ ¶ssebergs Ã ¶stsluttning * 24,3 13,5464 58,1850 SE0540154 JÃ ¤ttenekÃ ¤rret * 11,5 13,5372 58,2000 SE0540155 FÃ ¥rdala-Kleven * 43,5 13,7294 58,1828 SE0540156 Skogastorps gÃ ¥rd * 30,3 13,7514 58,2400 SE0540160 RÃ ¶Ã ¥ alsumpskog * 12 14,3956 58,4089 SE0540161 Grimmestorp * 106,9 13,9386 58,0781 SE0540162 KallsÃ ¥gsmossen * 10,1 13,7728 58,3281 SE0540163 BlÃ ¤ngsmossen * 447,2 13,7944 58,4319 SE0540164 Brunsbo Ã ¤ng * 105,1 13,5039 58,4042 SE0540165 Tovaberget * 31,8 13,6617 58,3183 SE0540166 Karsmossen, Store Ã ¶ * 9,7 14,0953 58,9075 SE0540167 Gunniltorp * 31,5 13,7644 58,2208 SE0540168 EttakstrÃ ¶mmarna * 59,4 13,9014 58,1028 SE0540169 Ã lleberg * 157,8 13,6044 58,1336 SE0540170 GullakrokssjÃ ¶arna * 15,9 13,6947 58,4706 SE0540171 Klyftamon * 417,3 13,6542 58,5006 SE0540172 Healet 3,9 13,4436 58,2028 SE0540176 VrÃ ¥hÃ ¥lan * 65,4 13,4753 58,1872 SE0540177 SlÃ ¶ta JutagÃ ¥rden 0,76 13,6439 58,1022 SE0540178 SlÃ ¶ta TrÃ ¤dgÃ ¥rden 1,1 13,6469 58,1114 SE0540179 FalkÃ ¶ping Krokstorp 1,1 13,5622 58,1433 SE0540180 FalkÃ ¶ping BestorpskÃ ¤rret 0,73 13,5267 58,1708 SE0540181 FriggerÃ ¥ker Stora BÃ ¤ckabo 1,2 13,5914 58,1961 SE0540182 TorbjÃ ¶rntorp Backabo 1,4 13,6256 58,1983 SE0540183 Mularp KullagÃ ¤rdet 2 13,7008 58,1608 SE0540184 Tiarp BergsÃ ¤ngarna 2,9 13,7506 58,1967 SE0540185 GÃ ¶khem KÃ ¥llarsabÃ ¤cken * 5,7 13,3975 58,2019 SE0540186 SkrÃ ¤ddaregÃ ¥rden 1,2 13,5200 58,2067 SE0540187 Gudhem JÃ ¤ttene 0,61 13,5339 58,2067 SE0540188 HÃ ¶gstena BosgÃ ¥rden 1,3 13,7122 58,2300 SE0540189 HedegÃ ¥rden 4,5 13,7136 58,2411 SE0540190 Segerstad KolbogÃ ¥rden 0,97 13,6628 58,2394 SE0540191 Dala Vallstorp 1 13,7369 58,2506 SE0540192 Bolum SÃ ¤ckesten 1,4 13,6519 58,3056 SE0540193 Bolum Hov 1 13,6381 58,3092 SE0540194 Borgunda Nolheden 2,4 13,7753 58,3075 SE0540195 Brunnhem SmedsgÃ ¥rden 1,2 13,6969 58,2903 SE0540196 Ã kull * 59,6 13,6239 58,3919 SE0540197 Axevalla hed * 157,2 13,5894 58,3939 SE0540198 Stora HÃ ¶jen * 39,4 13,7425 58,4572 SE0540199 Loringahagen * 21,8 13,8228 58,3228 SE0540200 Loringaskogen * 4,5 13,8244 58,3275 SE0540201 Nohlmarken * 7,1 13,8294 58,3339 SE0540202 Ryds Ã ¤ngar * 170,7 13,8389 58,4322 SE0540203 StÃ ¥ngesÃ ¤ter * 3,3 13,8486 58,4636 SE0540204 KÃ ¤llebacken * 3,1 14,1306 58,1611 SE0540205 Mofalla Torp * 1,3 14,2458 58,3631 SE0540206 MinnesfjÃ ¤llet 9 13,7375 58,6278 SE0540207 Fredsbergs mosse * 706,3 14,0378 58,7278 SE0540208 Folkeberg * 2,8 14,2089 58,8803 SE0540209 HÃ ¶jentorp-Drottningkullen * 917,3 13,6458 58,4103 SE0540210 Karlsborgs fÃ ¤stning 14,7 14,5261 58,5281 SE0540211 IngvaldstorpskÃ ¤rret * 2,4 13,6853 58,2881 SE0540212 VitgÃ ¶len-TjÃ ¤remossen * 143,1 14,0581 58,0297 SE0540213 GullspÃ ¥ngsÃ ¤lven * 156,8 14,1050 59,0078 SE0540214 HjoÃ ¥n * 19,5 14,2806 58,3061 SE0540215 GÃ ¤rebÃ ¤cken * 6,6 14,2617 58,4125 SE0540216 SkebykÃ ¤rret 1,2 13,2958 58,4967 SE0540217 Leaby * 35,9 13,6481 58,1306 SE0540218 StrÃ ¶msholm * 14,7 13,3047 58,0958 SE0540219 Engelska parken * 22,4 13,8822 58,3361 SE0540220 TovatorpsbÃ ¤cken * 33,1 13,8603 58,3578 SE0540221 KÃ ¤lledalsbÃ ¤cken * 19,3 13,8758 58,3686 SE0540225 VÃ ¤stra VÃ ¤ttern 59 317,6 14,5017 58,4097 SE0540250 Lilla AlmnÃ ¤s 8,7 14,2692 58,2617 SE0540251 FÃ ¥gelÃ ¥s prÃ ¤stgÃ ¥rd, nord 10,6 14,2742 58,2658 SE0540252 Stora AlmÃ ¶ 2,1 14,2311 58,2594 SE0540253 VingÃ ¤ngen * 15,3 13,5714 58,3797 SE0540254 Munstorp * 12,8 13,5253 58,4428 SE0540255 Mariedal * 36,1 13,4086 58,4681 SE0540256 Olof-SvensgÃ ¥rden * 4,9 13,5106 58,4994 SE0540257 Stensholmen 2,1 13,0542 58,5708 SE0540258 Kedums-Torpa * 18,5 12,9156 58,4661 SE0540259 Svaneberg-Lilla Myran * 29,7 13,6789 58,6469 SE0540260 Lindbergs domÃ ¤nreservat * 2,3 13,6972 58,5672 SE0540261 Ribbingsfors ekhage * 17,5 14,1147 58,9622 SE0540262 BissgÃ ¥rden 6 13,8111 58,3356 SE0540263 Levene Ã ¤ng 15,4 12,9011 58,3364 SE0540264 Forentorp 21,2 13,5339 58,2444 SE0540265 Kringlarp 0,31 13,4781 57,9794 SE0540266 Solberga 0,51 13,6075 57,9903 SE0540267 DrottensÃ ¤ng 0,63 13,6861 57,9747 SE0540268 Lilla AmbjÃ ¶rntorp 0,22 13,3383 58,0264 SE0540269 SvennagÃ ¥rden * 2,6 13,6822 58,0728 SE0540270 SlÃ ¶ta BackgÃ ¥rden 0,96 13,6161 58,1111 SE0540271 Skatteberg 0,84 13,6697 58,0989 SE0540272 Trosseberget 0,79 13,5861 58,1419 SE0540273 Dotorp 0,07 13,5772 58,1819 SE0540274 Ã storp 2,4 13,6703 58,2264 SE0540275 Segerstad StoregÃ ¥rden 0,36 13,6603 58,2339 SE0540276 Ramstorp 2,5 13,7886 58,2744 SE0540277 HÃ ¶gstena SkarpegÃ ¥rden 0,15 13,7133 58,2231 SE0540278 Alvared * 0,62 13,5603 58,0286 SE0540279 GÃ ¶teve BossgÃ ¥rden 1,6 13,4492 58,1256 SE0540280 Sotekullen 0,33 13,6231 58,1428 SE0540281 Tovarp 2,3 13,4528 58,1069 SE0540282 Ã saka BondegÃ ¥rden 0,42 13,6517 58,0633 SE0540283 NÃ ¤s HÃ ¶jentorp 4,8 13,6956 58,0781 SE0540284 KvÃ ¤ttak 1,7 13,7039 58,0922 SE0540285 Brunnhem MossagÃ ¥rden 1 13,6981 58,3014 SE0540286 Kurebo * 2,9 13,4528 57,9822 SE0540287 Narven 0,77 13,5042 58,1614 SE0540289 SlÃ ¤ttaberget 2,9 13,4294 58,1808 SE0540290 Ã sakullen 1,9 13,6833 58,2769 SE0540291 KÃ ¤llstorp * 47,5 12,9178 58,5081 SE0540292 Drakaberget * 28,6 13,1636 58,6269 SE0540293 Greby backar * 13,6 13,9628 58,7572 SE0540294 DyrenÃ ¤s SjÃ ¶torp * 5,6 13,7292 58,5867 SE0540295 Hassle GrÃ ¶nebÃ ¤ck * 2 13,9186 58,7883 SE0540296 Stenum Ruderna * 14,4 13,4914 58,3425 SE0540297 HÃ ¶kaberg * 8,9 13,6589 58,4686 SE0540298 Botorp * 45,9 13,3986 58,3369 SE0540299 EsbjÃ ¶rntorp * 10,4 14,0533 58,3694 SE0540300 Herrhagen * 15,1 13,7733 58,3375 SE0540301 RÃ ¶sjÃ ¶ mosse och MÃ ¥rbysjÃ ¶n * 1 723,7 13,4006 58,2614 SE0540302 Berg, Kila 1,2 13,7794 58,4856 SE0540303 Ã rtekÃ ¤rr * 16 14,3342 58,4964 SE0540304 DjupasjÃ ¶n * 12,9 13,8522 58,2272 SE0540305 VÃ ¤ttak KungsgÃ ¥rden * 5,6 13,8764 58,0964 SE0540306 Gullerstorp * 14 13,7647 58,1050 SE0540307 Huvudshemmet * 7,9 14,0497 58,1131 SE0540308 HavsjÃ ¶berg * 12,4 14,0722 58,1086 SE0540309 Eldslyckan-KobonÃ ¤s * 152,8 13,9900 58,2369 SE0540310 Ranahult * 5,2 13,1389 58,1169 SE0540311 Skallstaden * 14,6 13,1408 58,1458 SE0540312 StenhusgÃ ¥rden-BondegÃ ¥rden-PrÃ ¤stebolet 7 13,6386 58,0603 SE0540313 Stora Backa och HÃ ¶gevalls led * 13 13,5972 58,2206 SE0540314 BackekÃ ¤rr * 3,9 13,7183 58,2867 SE0540315 Holmahagen * 21,8 13,7303 58,0461 SE0540316 Nordfalan-Hopamarka * 22,1 13,6247 58,1722 SE0540317 Simonstorp * 10,5 13,3944 58,0839 SE0540318 Bete vid StorhultabÃ ¤cken * 2,3 14,2167 58,8119 SE0540319 SuntrÃ ¤lje, Recklan * 9,9 13,4206 58,4833 SE0540320 Per OlofsgÃ ¥rden * 8,1 13,5997 58,5319 SE0540321 HÃ ¤lledal * 12,5 13,5019 58,6047 SE0540322 SvebrÃ ¥ta-HedvigsnÃ ¤s * 120 14,1422 58,3706 SE0540323 Hulta hagar * 5,9 14,4947 58,6789 SE0540326 Hovet * 33,4 14,3703 58,6897 SE0540327 Torp * 92,4 13,6889 58,4142 SE0540328 Baggesten * 15,1 13,6003 58,6828 SE0540329 Varaskogen * 790,7 13,5297 58,6583 SE0540330 NÃ ¤set 2,1 14,3233 58,7381 SE0540331 Myrhulta mosse * 1 117,7 14,2486 58,7339 SE0610001 Millesvik och LurÃ ¶ skÃ ¤rgÃ ¥rd * 23 862,6 13,2428 58,8603 SE0610004 Inre Kilsviken * 128,6 14,0864 59,1142 SE0610006 VÃ ¤rmlandsskÃ ¤rgÃ ¥rden * 21 450,4 13,8347 59,2761 SE0610010 NÃ ¶tÃ ¶n-Ã rÃ ¥sviken * 2 188,4 14,0622 59,0631 SE0610013 GillertjÃ ¤rn 38,5 12,6347 59,3389 SE0610023 KummelÃ ¶n 27,3 13,9783 59,3239 SE0610028 UlvsjÃ ¶myrarna * 475,8 12,1950 59,4928 SE0610029 Tegen * 11,2 12,1917 59,2883 SE0610031 BjursjÃ ¶hÃ ¶jden * 152,5 12,5497 59,3817 SE0610050 GettjÃ ¤rnsklÃ ¤tten * 26,1 12,9511 59,8936 SE0610051 TiskaretjÃ ¤rn * 21,5 12,7647 59,9194 SE0610052 KalvhÃ ¶jden * 4,5 12,8036 59,9133 SE0610071 RitamÃ ¤ki 16 12,5425 60,1497 SE0610084 AbborrtjÃ ¤rnsberg 14,9 12,6333 60,4478 SE0610089 Ivana * 76,9 12,6825 60,6156 SE0610095 BrÃ ¥nberget * 317,4 12,6978 60,9478 SE0610097 HÃ ¶ljberget * 70,2 12,3197 61,0103 SE0610104 Vimyren * 167,2 13,2617 60,3000 SE0610106 Flatsmossen * 230,4 11,9594 59,6217 SE0610120 Kesebotten * 197,2 12,0119 59,5789 SE0610121 LungÃ ¤lvsravinerna * 247,2 14,0161 59,6492 SE0610122 HovfjÃ ¤llet * 378,4 12,9669 60,2906 SE0610123 Geijersdalsmossen * 318,6 13,9814 59,6236 SE0610126 FÃ ¤nstjÃ ¤rnsskogen * 92,6 13,3619 60,4578 SE0610127 TitjÃ ¤rnsskogen * 127,2 13,2894 60,3431 SE0610129 Yttre Hedane * 10,1 12,5744 59,1353 SE0610133 RÃ ¶dvattnet-Majendal * 1 350,5 12,4839 59,4853 SE0610134 Horstomyren * 246 12,8856 60,8397 SE0610135 Pannkakan * 115,3 13,5203 59,6100 SE0610137 Ã rvattnet * 40,6 12,7403 59,7344 SE0610138 HÃ ¥ltebyns brandfÃ ¤lt * 32,2 12,0903 59,5831 SE0610140 Edeby * 24,7 13,4911 59,6861 SE0610141 Kaplansholmen * 168,5 13,5844 59,3756 SE0610142 GinbergsÃ ¤ngen * 53,1 13,5464 60,1283 SE0610143 RÃ ¤nnberg * 86,8 12,6686 60,3228 SE0610144 Brattfors brandfÃ ¤lt * 80,6 13,9897 59,6578 SE0610145 Gultberget * 60,7 13,0353 60,2389 SE0610146 RÃ ¥glandaberget 10,7 13,7167 59,6522 SE0610147 DeletjÃ ¤rnsÃ ¥sen * 50,4 12,0992 59,6086 SE0610148 Nordbyberget 3,1 13,6286 59,6400 SE0610153 GullsjÃ ¶Ã ¤lven 2,1 12,6681 59,3111 SE0610154 Branter i DanoomrÃ ¥det 91,8 11,8456 59,3411 SE0610155 StÃ ¶mne 30,6 12,7647 59,4208 SE0610158 Bryngelsdalen * 168,7 11,7469 59,6108 SE0610159 Ã lgÃ ¥n-MÃ ¶rtebÃ ¤cken 4,9 12,4689 59,6319 SE0610160 SlorudsÃ ¤lven 13,7 12,9003 59,6861 SE0610161 DalsÃ ¤lven 2,9 12,4419 59,7756 SE0610162 Ã jenÃ ¤sbÃ ¤cken 1,4 12,4761 59,7636 SE0610163 TorgilsrudsÃ ¤lven 3,6 12,1992 59,8278 SE0610164 Billan 4,7 12,3461 59,9417 SE0610166 Ã bengtshÃ ¶jden * 441,2 14,3772 59,8219 SE0610167 Danshallmyren * 539,6 12,5664 60,1822 SE0610168 RattÃ ¥n 11,3 12,9022 60,3722 SE0610169 KlarÃ ¤lven, Ã ¶vre delen 2 137,4 13,1539 60,5089 SE0610170 NordsjÃ ¶skogen * 28,3 13,5864 60,3211 SE0610171 FrÃ ¤kensjÃ ¶myrarna * 1 747,2 13,9539 60,1636 SE0610172 Makkaraberget * 34,5 12,5306 60,6858 SE0610174 Ã mtberget * 340,5 12,8022 60,7886 SE0610175 Enberget * 249,3 12,5839 60,8617 SE0610178 Brattforsheden * 10 538,5 13,8778 59,7197 SE0610179 AverÃ ¥fjÃ ¤llet * 109,4 12,9739 60,7761 SE0610180 Gartosofta * 67,4 12,6531 60,6006 SE0610181 Visnums stormosse * 274,2 14,1369 59,1414 SE0610182 RÃ ¥da stormosse * 257,5 13,5411 60,0022 SE0610183 Stormossen Finndalen * 436,6 14,0103 59,5828 SE0610184 Riksmossen * 247,8 13,9136 59,3986 SE0610185 LungÃ ¤lvens myrar * 625,6 14,1697 59,5769 SE0610186 PÃ ¤ggonÃ ¤tto * 325,8 12,3867 61,0311 SE0610187 Aspberget NygÃ ¥rdssÃ ¤tern 13,5 12,4119 61,0367 SE0610188 MÃ ¥ns-Olasberget 73,3 12,6731 60,1117 SE0610189 Bergs klÃ ¤tt * 69 12,4772 59,6597 SE0610190 KlarÃ ¤lvsdeltat * 745,7 13,4817 59,3506 SE0610191 Torrakberget * 67,3 13,6067 59,6478 SE0610193 Granberget * 128,1 12,7414 60,8997 SE0610194 Torsberget * 64,1 13,5872 59,6581 SE0610195 AlsterÃ ¤lven Gunnerud 5,9 13,6003 59,4178 SE0610196 TjÃ ¤rn vÃ ¤ster om Buteljhalsmyren 2,8 13,3536 60,4731 SE0610197 TippatjÃ ¤rnarna 12,1 13,3144 60,1497 SE0610198 RÃ ¥bergstjÃ ¤rnarna 9,5 13,4589 60,0369 SE0610199 Dusten 3,6 13,3406 60,0264 SE0610200 MÃ ¤rramyren * 1 742,6 12,3411 60,9578 SE0610201 Dundern * 149,5 12,6281 60,6056 SE0610202 Gobackberget * 418,5 13,0636 60,8061 SE0610203 Ã lmeviken 1 145,1 13,9944 59,3286 SE0610204 TjÃ ¤rnar vid Jan i myren 4,5 12,8994 60,2431 SE0610205 JordbacktjÃ ¤rnarna 6,7 13,6803 59,8447 SE0610206 HÃ ¶ljan 41,6 12,4281 60,9736 SE0610207 Likan med tillflÃ ¶de 28,3 13,0419 60,6703 SE0610208 Femtan 61,7 13,1922 60,6031 SE0610209 Byamossarna 463,5 12,6911 59,7667 SE0610210 Guldplatshagen 1,9 14,3247 59,7756 SE0610211 Potten 2 13,8597 59,6447 SE0610212 RibÃ ¤cken 1,6 13,2411 59,6694 SE0610213 TjÃ ¤rnberget * 11,2 13,5214 59,6728 SE0610214 Korpberget 4,7 13,5436 59,6683 SE0610215 Ã rtenberget * 14 13,5969 59,6936 SE0610216 GullhÃ ¤ttkullen 6,1 13,5969 59,7019 SE0610217 Nordmarksmyrarna * 243,3 14,0614 59,8408 SE0610218 Munkmossarna * 531,3 14,3033 59,9650 SE0610219 KÃ ¶larna * 2 611,7 13,2347 60,6469 SE0610220 Ã skakskÃ ¶len * 1 292,7 13,3367 60,5594 SE0610221 Noret 12,4 13,4911 60,0589 SE0610222 Tibergs udde 4,9 14,2589 59,8553 SE0610223 NÃ ¤s * 1,5 13,4531 59,6739 SE0610224 MÃ ¶grevsbÃ ¤cken 2,8 14,3103 59,9144 SE0610225 Ã drans Ã ¤lvskogar * 21,5 13,5169 59,6139 SE0610226 Torp * 21,3 12,6889 59,3219 SE0610227 Ã stra HÃ ¶jden 1,2 14,3472 59,8883 SE0610228 GenbÃ ¤cken * 1,7 13,5711 59,6514 SE0610229 KronefjÃ ¤llet * 21,7 12,0569 59,7856 SE0610230 Grundan 6 13,4461 60,1744 SE0610231 Gruvberget * 7,5 13,5794 59,6994 SE0610232 LÃ ¥ngtjÃ ¤rnsberget * 5,6 13,5661 59,7069 SE0610233 KnappnÃ ¤s * 19 13,0297 60,6208 SE0610234 HumsjÃ ¶n NergÃ ¥rden * 4,2 12,7686 59,9389 SE0610235 Erola 1,6 12,7289 60,5672 SE0610237 LafallhÃ ¶jden 5 12,5978 59,9314 SE0610238 Kammesmakk * 0,91 12,7067 60,0169 SE0610240 RÃ ¶nÃ ¤lvens kanjon 3,3 12,7825 60,2572 SE0610241 Skrallarberget * 86,9 13,1314 60,6997 SE0610242 TorrknÃ ¶len * 205,1 12,5781 60,9953 SE0610243 Bergvattsdalen * 24,8 11,9006 59,6153 SE0610244 BrÃ ¤nnan * 154,9 11,9797 59,5956 SE0610245 HusmansknÃ ¶len * 97,7 12,5864 60,8147 SE0610246 Mammasberg * 69,2 12,6258 60,6264 SE0610247 SoienmÃ ¤gg * 61,1 12,6511 60,6314 SE0610248 VÃ ¤rmlands SÃ ¤by * 185 14,1306 59,0633 SE0610251 SkÃ ¥rsjÃ ¶branten * 3,1 11,9967 59,7317 SE0610252 VÃ ¤stersjÃ ¶n * 1 492,9 12,4097 60,9075 SE0610253 Kackerudsmossen * 76,2 12,8819 59,3111 SE0610254 Blomsterhultsmossen * 29,8 14,2203 59,2222 SE0610255 Stormossen Mickelsrud vÃ ¤stra * 70,8 14,2992 59,1417 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 799,6 12,6281 62,0797 SE0620002 VedungsfjÃ ¤llen * 19 391,5 13,2022 61,9017 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten * 299 13,0867 61,8725 SE0620004 SundbÃ ¤cken * 158,8 12,7656 61,8733 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819 12,6703 61,9156 SE0620006 KarmorÃ ¥sen * 512,6 12,5386 61,8389 SE0620007 EksjÃ ¶berget * 335,2 12,5936 61,8031 SE0620008 NysÃ ¤tern * 12,9 12,6347 61,7897 SE0620009 DrevfjÃ ¤llen * 33 167,2 12,3775 61,7044 SE0620011 ByggningaÃ ¥n * 84,9 12,8753 61,7814 SE0620014 Krakelandet * 210,6 13,2928 61,7711 SE0620015 FulufjÃ ¤llet * 40 738,3 12,7081 61,5408 SE0620016 FuluÃ ¤lven 262,4 13,0617 61,5247 SE0620017 Trollvasslan * 211,6 12,8058 61,6567 SE0620018 TvÃ ¤rhugget * 34,9 12,8414 61,6519 SE0620019 GammelsÃ ¤tern * 32,4 13,2633 61,6197 SE0620020 Stenskrullen * 49,2 13,4083 61,6131 SE0620022 BjÃ ¶rnÃ ¥n * 57,7 13,2722 61,3794 SE0620023 GryvelÃ ¥n * 383,3 13,4625 61,3953 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 294,9 12,9000 61,3422 SE0620025 HÃ ¤lla * 319,6 13,1297 61,2908 SE0620026 GÃ ¶rÃ ¤lven-VÃ ¤sterdalÃ ¤lven 588 13,3325 61,0403 SE0620027 Piltlokarna * 107,2 13,4631 61,4964 SE0620029 SÃ ¶dra Trollegrav * 154,6 13,6417 61,5708 SE0620030 Norra Trollegrav * 197,7 13,7400 61,6406 SE0620031 Naturreservatet RÃ ¶dbergets domÃ ¤nreservat * 634,3 13,8606 61,5861 SE0620032 Draggaberget * 41,1 13,7417 61,5172 SE0620033 RivsjÃ ¶vasslan * 59,3 13,6994 61,4881 SE0620034 RensjÃ ¶n * 746,8 13,6228 61,4375 SE0620035 Svartgessi * 68,6 13,5597 61,3172 SE0620036 LÃ ¥ngsjÃ ¶blik * 200,8 13,8361 61,4797 SE0620038 Rotensugnet * 54,2 13,9786 61,5297 SE0620041 Anjosvarden-StopÃ ¥n-VÃ ¥mhuskÃ ¶len * 6 044,2 14,2714 61,4639 SE0620042 NÃ ¤cksjÃ ¶varden * 2 049,9 14,3164 61,3664 SE0620043 Norra GÃ ¤llsjÃ ¶n * 401 14,4436 61,5836 SE0620046 KorpimÃ ¤ki * 598,7 14,6403 61,4489 SE0620047 Ã sterÃ ¥berget * 159,1 14,7936 61,4453 SE0620048 KoppÃ ¥ngen * 4 404,9 14,7986 61,3542 SE0620049 Barkbergsknopparna * 170,9 14,9203 61,4511 SE0620053 GÃ ¥sberget * 594,8 15,3394 61,3006 SE0620054 Stor-NÃ ¤rfjÃ ¤llet * 5 519,3 12,9331 61,2428 SE0620055 HundfjÃ ¤llet * 579,1 13,0111 61,1319 SE0620061 Stora AlmsjÃ ¶n * 57,3 13,2289 60,8786 SE0620062 TandÃ ¶vala * 3 512,4 13,1672 60,8511 SE0620064 GÃ ¥stjÃ ¤rnskÃ ¶len * 408,4 13,5944 60,9825 SE0620067 Hykjeberg * 69,1 14,2036 61,2706 SE0620068 SÃ ¶derberget * 25,5 14,2603 61,0767 SE0620069 AlderÃ ¤ngarna * 114,5 14,4336 61,0483 SE0620073 SkinnarÃ ¤nget * 88,6 14,7669 61,1067 SE0620074 Knutar Einars Ã ¤ng 0,38 14,6331 61,1047 SE0620081 StikÃ ¥sÃ ¤lsbÃ ¤cken * 15,9 14,3247 60,8950 SE0620082 TenningbrÃ ¤ndan * 121,7 15,0083 61,2967 SE0620083 MorÃ ¤nget * 28,7 15,1128 61,1353 SE0620084 BlÃ ¥bergsÃ ¥sflyten * 287,1 15,5461 61,0931 SE0620086 LÃ ¶nnmarken * 8,8 15,2853 61,0231 SE0620088 Styggforsen * 12,4 15,1933 61,0072 SE0620089 Ã stbjÃ ¶rka * 4,2 15,1381 60,9789 SE0620091 VÃ ¥ckelberget * 11,9 15,7356 60,8953 SE0620093 SpjÃ ¤rshÃ ¤llen * 145,5 15,8783 60,9106 SE0620095 SÃ ¶rmyren * 106,8 16,0814 60,8978 SE0620096 HÃ ¶gsveden * 13,4 16,2378 60,8744 SE0620099 Lybergsgnupen * 216,4 13,6797 60,8597 SE0620101 Fux-Andersknallarna * 232,1 14,3711 60,7575 SE0620102 SnÃ ¶ttuberget * 39,7 14,2611 60,6403 SE0620103 Haftahedarna * 1 323,8 13,8731 60,4494 SE0620104 HÃ ¤stingsflotten * 783,5 14,3511 60,4750 SE0620107 SÃ ¥ngÃ ¥n 205,2 14,7964 60,5706 SE0620109 BÃ ¶le-FallsbjÃ ¶rken * 77,8 15,1681 60,7669 SE0620112 GÃ ¶ras-Kalles tÃ ¤kt 0,3 15,3894 60,7722 SE0620114 Trolldalen * 65,3 15,0761 60,5236 SE0620117 MossgrÃ ¤sberget * 140,9 16,0189 60,7983 SE0620118 Erik-Hans tjÃ ¤rn * 125,3 16,1500 60,7672 SE0620119 GransjÃ ¶berget * 100,5 13,9769 60,3125 SE0620122 TjÃ ¤rnberget * 197,8 14,3625 60,3906 SE0620124 Markusfallet * 6,8 14,2514 60,1619 SE0620130 NybrÃ ¤nnberget * 175,1 14,8019 60,2636 SE0620131 Tomossen * 65,9 14,8628 60,2253 SE0620133 SkattlÃ ¶sbergs by * 47,3 14,7572 60,1797 SE0620134 SkattlÃ ¶sbergs stormosse * 1 183,3 14,6781 60,1464 SE0620135 Aspfallet * 6,6 14,7461 60,1231 SE0620136 Nittenmossen, vÃ ¤st * 78,2 14,7372 60,0703 SE0620137 PalahÃ ¶jden * 15,5 14,6992 60,0436 SE0620139 Gyllbergen, Ludvikasidan * 544,8 15,0942 60,3986 SE0620141 Tures Ã ¤ng 0,96 15,1847 60,3353 SE0620142 Gamla Finntorpet * 7 15,0706 60,2228 SE0620144 JÃ ¤tturn 49,9 15,2819 60,2694 SE0620145 TvÃ ¤rstupet * 39 15,4406 60,3703 SE0620148 Nedra Oppsveten * 24,4 15,4603 60,0217 SE0620151 Bispbergs klack * 53,9 15,8181 60,3525 SE0620154 HÃ ¤sslen * 10,8 16,2503 60,2694 SE0620156 Bredmossen, norr * 47,5 16,0931 60,1464 SE0620158 Valla mosse 94,5 16,3600 60,3722 SE0620160 KungsgÃ ¥rdsholmarna * 299,6 16,3086 60,1347 SE0620161 Risshytte Hage 2,2 15,6100 60,3378 SE0620162 NÃ ¥skilen * 115,5 14,5561 60,5381 SE0620164 BirtjÃ ¤rnsberget * 58,3 14,6022 60,4211 SE0620168 Lilltuppen * 31,8 15,6569 60,8828 SE0620172 RotsjÃ ¶n * 146,9 15,9325 61,0008 SE0620174 LortÃ ¥n * 48,6 15,1733 60,4728 SE0620175 Stormyrberget * 50,7 14,9975 60,4428 SE0620176 SturvÃ ¥l * 22 15,1881 60,5772 SE0620177 Ljusfallet-DjupdalsvÃ ¤gen 2,6 16,3269 60,2878 SE0620180 Lilla Ã lgberget * 4,4 15,9353 60,1775 SE0620182 PÃ ¥lsbenning * 41,8 16,1681 60,2694 SE0620185 Ã rtknubben * 57,3 15,4939 60,8164 SE0620187 LÃ ¥ngmyran 6,1 15,0394 60,3519 SE0620188 Predikstolen * 31,7 15,0083 60,3631 SE0620190 Bredvalla * 93,4 13,1544 61,0928 SE0620191 BÃ ¶tÃ ¥berget * 46,4 13,9444 60,7447 SE0620201 KrÃ ¥kbergskÃ ¤rret * 17,5 14,2550 60,9450 SE0620202 LÃ ¥nghedsberg * 55,9 14,4089 60,7097 SE0620204 SÃ ¤xberg * 60,7 14,3086 60,7972 SE0620205 Ã sklitten * 59,1 13,8622 60,8778 SE0620207 TjÃ ¥berget * 1 850,8 14,5311 61,4153 SE0620209 Kyrkberget * 41,9 15,4322 60,8822 SE0620212 Rostberget * 48,1 14,4011 60,4542 SE0620213 Diftalsberget * 43,4 12,6056 61,8731 SE0620215 Gummas * 22,3 13,5306 61,3219 SE0620219 Skogsbo * 16,2 13,6225 61,3881 SE0620221 Tranuberget * 119,5 12,4853 61,8647 SE0620222 VÃ ¥lÃ ¥berget * 47 12,8233 61,8439 SE0620223 Knusberget * 16,6 14,8989 60,5164 SE0620224 GrÃ ¥thÃ ¥let * 28,4 14,9303 60,5556 SE0620225 MyggtjÃ ¤rn * 8 15,0114 60,5428 SE0620226 GrÃ ¤vsbuan * 19,4 15,1172 60,6258 SE0620227 Djurmo klack-Oxberget * 97,5 15,1894 60,5619 SE0620228 Ã ndlÃ ¶sberg * 33,9 15,1656 60,4919 SE0620229 BrÃ ¶ttjÃ ¤rnaÃ ¥n * 12,5 15,0072 60,5175 SE0620230 PrÃ ¤stbuan * 119,4 15,0839 60,4086 SE0620231 TansvÃ ¤gga * 92,6 15,0103 60,3697 SE0620232 SvartÃ ¥n * 10,5 16,2156 60,1128 SE0620233 BysjÃ ¶holmarna-Fullsta * 416,7 16,5186 60,1797 SE0620234 FÃ ¤rnebofjÃ ¤rden, nordvÃ ¤st * 137,8 16,7008 60,2003 SE0620235 PrÃ ¤stgÃ ¥rdsÃ ¤ngen i By 0,14 16,4822 60,2008 SE0620236 HolmsjÃ ¶arna-vÃ ¤st * 276,2 15,5606 60,4397 SE0620237 Gyllbergen, BorlÃ ¤ngesidan * 1 081,7 15,1428 60,3978 SE0620238 VÃ ¤sjÃ ¶n * 6,8 16,0928 60,7222 SE0620239 Realsbo * 19,9 16,2483 60,2553 SE0620240 Lilla Ã lvgÃ ¥ngen 60,2 16,0306 60,2786 SE0620241 Lybergseggen * 12,9 13,5822 60,9181 SE0620242 SÃ ¶ppenmyran * 47,3 15,3969 60,1422 SE0620243 Ã sterÃ ¥berget, Ã ¶st * 123,5 14,8133 61,4422 SE0620244 Kloster * 227,6 16,1311 60,3681 SE0620245 FjÃ ¤tfallet * 36 13,2569 61,6711 SE0620246 KyrkbytjÃ ¤rn 43,9 15,7253 60,5172 SE0620247 Gravbergsdalen * 9,5 15,4283 60,0411 SE0620248 Slogfallet * 26,9 15,4606 59,9714 SE0620249 Karls KnÃ ¶s * 58,1 15,0853 60,5069 SE0620250 LindÃ ¤nget * 118,8 14,6203 61,1078 SE0620251 Stackharen * 55 16,0564 60,2714 SE0620252 Lilltansen 0,7 15,4744 60,6886 SE0620253 Fransbo Ã ¤ng 0,19 16,2211 60,2792 SE0620254 Limberget-SÃ ¶rvik 2,3 15,1711 60,1867 SE0620255 ElÃ ¤ndesgraven * 77,3 12,7022 62,0522 SE0620256 StadssjÃ ¶n * 50,2 16,0192 60,2847 SE0620257 Stadsberget 49,5 15,9728 60,2939 SE0620258 LimsjÃ ¶n 125,7 15,0228 60,7436 SE0620259 GÃ ¶nan 86 14,5097 60,5731 SE0620260 HÃ ¥n * 53,4 14,4369 60,1844 SE0620261 Nackarberg * 77,1 14,6697 60,0961 SE0620262 HolmtjÃ ¤rn * 5,2 14,7289 60,0494 SE0620263 SkÃ ¤rbÃ ¤ckens domÃ ¤nreservat * 5,9 13,9828 61,5144 SE0620264 Hammarskaftet * 51,9 12,3981 61,9606 SE0620265 BlocktjÃ ¤rnÃ ¥sen * 103,7 12,6042 61,7369 SE0620266 LillfjÃ ¤ten * 423 12,9608 62,0064 SE0620267 KÃ ¤llslÃ ¤tten * 8,8 15,4714 60,6261 SE0620268 Ã rjasÃ ¤nget * 120,2 14,8181 60,4114 SE0620269 BjÃ ¶rbergshÃ ¤llan * 133,8 14,6386 60,5794 SE0620270 Tramsgrav * 48,7 14,1939 61,3836 SE0620271 StupÃ ¥sen-HisjÃ ¶hÃ ¥llan * 21,6 12,2219 61,9575 SE0620272 BrÃ ¶dlÃ ¶sberget 2,2 15,1772 61,0147 SE0620273 JutjÃ ¤rn-Ovanmyra * 12,5 15,2697 60,9803 SE0620274 SÃ ¶rboda 7,9 15,2506 61,0931 SE0620275 Trollmosseskogen * 547,9 15,2769 61,3492 SE0620276 Hemshyttan NR * 30,2 15,6497 60,0508 SE0620277 Ã rsjÃ ¶berget * 21,9 13,2161 60,9242 SE0620278 Ã det * 49,4 16,5156 60,1392 SE0620279 HÃ ¶gstrand * 46,5 13,2314 61,2219 SE0620280 Stora FinnsjÃ ¶n * 18,3 16,5233 60,3447 SE0620281 KonnsjÃ ¶n * 2,3 16,3347 60,3292 SE0620282 GÃ ¥rdsjÃ ¶arna * 78,2 16,5153 60,3317 SE0620284 Skissen * 140,5 16,5614 60,2972 SE0620285 Tolvsmossen * 33,2 16,4947 60,3139 SE0620286 KrokbÃ ¤cken * 8,7 16,3203 60,3414 SE0620287 Bromsberget * 27,7 15,6983 59,9778 SE0620288 Norrviken 30,6 14,5869 60,9278 SE0620289 Agnmyren 3,3 14,6194 60,9331 SE0620290 Korantberget * 181,3 15,5528 60,8767 SE0620291 Slogmyrloken 56,6 15,5272 60,7136 SE0620292 HornbobrÃ ¤ndan * 127,7 16,1281 60,7903 SE0620293 LÃ ¥ngÃ ¶n * 13,4 16,1117 60,7819 SE0620294 GrÃ ¤sberget * 16,1 15,6744 60,8861 SE0620295 Ramsellskogen * 287 16,1172 60,7117 SE0620296 Himmelsberget * 22,3 16,0314 60,9289 SE0620297 Berg-Annas berg * 30,1 16,0683 60,8750 SE0620298 Tallbergsklitten * 13,8 16,0197 60,9722 SE0620299 Helvetesfallet * 2,1 14,7511 61,2681 SE0620300 LurÃ ¥n * 28,1 15,6342 60,7503 SE0620302 KÃ ¤gelberget * 304,6 14,8281 60,6106 SE0620303 FrÃ ¶sarÃ ¥sen * 12,5 14,4786 60,2236 SE0620304 Kullerbergen * 627 14,2978 60,1814 SE0620305 Kanaberget * 88,3 14,5336 60,1289 SE0620306 GÃ ¤nsberget 49,1 14,7633 60,2608 SE0620307 Lejberget * 622 14,3144 60,2308 SE0620308 RisrÃ ¶d 63 15,2206 60,8919 SE0620309 GlistjÃ ¤rn 52,8 15,0961 60,9361 SE0620310 Hagge 7:6 17,9 15,2964 60,1178 SE0620311 SÃ ¤terdalen * 82,2 15,7369 60,3664 SE0620312 SÃ ¤lsklinten * 98,1 14,4336 60,3772 SE0620314 Storsveden 10,3 15,1581 61,0722 SE0620315 TrygÃ ¥skÃ ¶len * 1 419,5 13,3219 61,7658 SE0620316 Myrar vid Ã gan * 107,7 13,0331 61,7922 SE0620317 ToxÃ ¥sen * 17,3 12,6375 61,7272 SE0620318 NyÃ ¤ngena * 348,3 13,3742 61,3828 SE0620319 GÃ ¤sjÃ ¶Ã ¥sen * 28,8 12,8461 61,8047 SE0620320 KimbÃ ¤cken * 45,3 13,3394 61,6714 SE0620321 Guckuskolokaler vid Norr Lindberg 2,2 15,1106 60,8153 SE0620323 SÃ ¤lsflotten * 510,2 14,6272 60,4433 SE0620324 StaktjÃ ¤rn * 11,5 16,1261 60,5811 SE0630004 HÃ ¶gmossen * 6,5 16,6881 60,2756 SE0630005 BÃ ¤rsÃ ¥n * 9 16,5539 60,3697 SE0630006 KÃ ¥rsberget * 10,9 16,5300 60,4053 SE0630007 KÃ ¶pmansmossen * 154,1 16,5814 60,4106 SE0630010 SurtjÃ ¤rn * 7,5 16,2236 60,6061 SE0630017 Lomsmuren * 660,2 16,9225 60,5178 SE0630021 Ã sterbergsmuren * 21,7 16,4089 60,7114 SE0630023 Myrar Ã ¶ster om Ã jaren * 1 731,7 16,9394 60,7153 SE0630026 Orarna * 701,3 17,3247 60,6833 SE0630027 Eggegrund och GrÃ ¥sjÃ ¤lsbÃ ¥dan * 713,8 17,5094 60,7294 SE0630028 HarkskÃ ¤rsfjÃ ¤rden * 371,5 17,2969 60,7806 SE0630030 SkÃ ¤ltjÃ ¤rnmuren * 230,8 16,4744 60,8631 SE0630033 HÃ ¥dells gammelskog * 14,8 17,0642 60,9586 SE0630034 Axmar hÃ ¶gmosse och Gnagmur * 375,8 17,0489 61,0003 SE0630039 Tulpans * 2,7 15,8803 61,1453 SE0630040 Stormyran-GrannÃ ¤sen * 1 171,4 15,9989 61,1683 SE0630042 DjupsjÃ ¶n-RÃ ¶mmaberget * 87,3 16,4786 61,1294 SE0630052 NÃ ¤sudden 7,3 16,1139 61,3661 SE0630055 Voxnan 772,8 15,4578 61,4544 SE0630057 Grytaberget * 316,6 15,7253 61,5711 SE0630060 GrossjÃ ¶berget * 421,3 16,6178 61,4894 SE0630061 Ysberget-LaxtjÃ ¤rnsberget * 396,5 16,6497 61,5478 SE0630065 Bodareservatet (Trollhagarna) 10,4 16,8964 61,5350 SE0630067 SnÃ ¤cken 10,6 17,1786 61,4211 SE0630068 AgÃ ¶n-KrÃ ¥kÃ ¶n * 3 075,5 17,3939 61,5519 SE0630069 DrakÃ ¶n-TihÃ ¤llan * 1 560,8 17,3489 61,5397 SE0630072 DigerbergsomrÃ ¥det * 1 901,9 14,5778 61,6431 SE0630073 FlarksjÃ ¶berget (Uvberget) * 144 14,6678 61,6672 SE0630075 BÃ ¶rningsberget * 99,2 14,6122 61,7461 SE0630077 NÃ ¤verÃ ¥sen * 16,9 14,7131 61,7914 SE0630079 HÃ ¤genlammsmyran * 456,7 14,9467 61,6936 SE0630080 Tornmyran * 174,5 14,9822 61,7306 SE0630083 JÃ ¤rvsÃ ¶holmarna 198,1 16,1819 61,6733 SE0630084 KyrkÃ ¶n 6 16,1836 61,7072 SE0630089 HÃ ¶lick * 610,3 17,4689 61,6286 SE0630091 LÃ ¶vsalen * 202,2 17,4622 61,6606 SE0630092 Klibbalreservatet * 43,3 17,4719 61,6769 SE0630093 Norra Hornslandet * 111,6 17,4400 61,7247 SE0630094 KuggÃ ¶rarna * 58,5 17,5217 61,7033 SE0630099 Ã ngraÃ ¥n * 280,4 15,2672 61,9444 SE0630100 TÃ ¶rnberget * 162 15,3869 61,9019 SE0630101 Mellanljusnan Laforsen-Korskrogen 475,5 15,7542 61,8781 SE0630102 SkÃ ¥lvallbrÃ ¤nnan * 119 15,6022 61,9864 SE0630103 Flisberget * 53,7 15,5853 62,0347 SE0630107 Brassberget * 138,2 15,7303 62,2019 SE0630108 StensjÃ ¶n och LomtjÃ ¤rn * 1 235,6 16,2719 62,1361 SE0630111 Bromsvallsberget * 19,2 17,0272 61,8278 SE0630121 EnsjÃ ¶lokarna * 83 15,5419 62,2953 SE0630122 HÃ ¶gbrÃ ¤nntjÃ ¤rn * 16,3 15,4903 62,3175 SE0630125 HagÃ ¥sen * 266,9 16,1178 62,2314 SE0630129 KlÃ ¶vberget (sÃ ¶dra) * 45,8 16,6397 62,2122 SE0630134 MyrsjÃ ¶myrorna * 353,8 16,4917 61,0992 SE0630136 Bondarvsvallsberget * 17,7 15,9772 61,6586 SE0630139 LÃ ¥ngvind * 787,1 17,1886 61,4378 SE0630140 EnÃ ¥ngersÃ ¥n 21,5 16,8578 61,5325 SE0630150 HÃ ¤stmyrberget * 138,2 16,9050 62,1697 SE0630153 JordbÃ ¤rsmuren-Ã lbo * 987,7 16,9481 60,3161 SE0630154 Spjutholmen * 154 17,2903 60,4564 SE0630155 StenÃ ¶orn * 56,4 17,2122 61,2478 SE0630156 Ã lsjÃ ¶n * 156,2 17,0575 61,2761 SE0630157 BlÃ ¤cktÃ ¤rnsjÃ ¶n * 23,9 17,2819 60,5572 SE0630158 IgelsjÃ ¶n * 15,1 17,2794 60,5714 SE0630159 SÃ ¤vasjÃ ¶n * 41,5 17,3100 60,5644 SE0630160 Gustavsmurarna * 71,3 17,3486 60,6094 SE0630161 MatyxsjÃ ¶n * 27,9 17,3397 60,6219 SE0630162 OrmÃ ¶n * 74,6 17,2111 60,8967 SE0630163 Gammelstilla-Bredmossen * 169,8 16,6367 60,4144 SE0630164 TesteboÃ ¥n * 518,4 17,0275 60,7589 SE0630165 TesteboÃ ¥ns delta * 116,1 17,1772 60,6897 SE0630166 Axmar-GÃ ¥sholma * 5 609,4 17,2267 61,0497 SE0630167 StenbÃ ¤cken * 4,6 17,0864 60,6744 SE0630168 LÃ ¥ngbro * 155,4 16,8058 61,4892 SE0630170 VitÃ ¶rarna * 155,3 17,5103 61,9906 SE0630171 Gnarpskaten * 150,4 17,4556 62,0042 SE0630172 Gnarps Masugn * 225,7 17,4650 62,0394 SE0630173 Gran * 473,8 17,6378 62,0164 SE0630175 GladbÃ ¤cken * 3,2 16,2711 61,9661 SE0630176 DjupbÃ ¤cken * 4,5 15,9642 61,8164 SE0630177 SvansjÃ ¶myran med Hamra nationalpark * 179,5 14,7606 61,7664 SE0630178 SÃ ¶rsundet * 93,9 17,2206 60,8917 SE0630179 SkÃ ¤rjÃ ¥n * 116,9 17,1278 61,0481 SE0630180 StorrÃ ¶jningsmoran 27,6 17,0422 61,1392 SE0630182 Oxsand * 30,4 17,4828 62,1289 SE0630184 FrÃ ¤kentjÃ ¤rn * 12,8 15,1472 61,7133 SE0630187 Bredforsen * 222,1 17,2147 60,4264 SE0630189 Ã vre HedesundafjÃ ¤rden * 597,7 16,9458 60,2931 SE0630190 FÃ ¤rnebofjÃ ¤rden * 5 087 16,8039 60,2428 SE0630191 Ista * 727,6 16,7767 60,2397 SE0630192 Gysinge * 472,8 16,8964 60,2811 SE0630193 Hade * 4,5 17,0458 60,2969 SE0630194 BrÃ ¤nnan * 0,78 17,3378 60,6044 SE0630195 Bultbomurarna * 123,9 17,3222 60,6225 SE0630198 FÃ ¤bods 1,3 16,5231 60,4319 SE0630201 LÃ ¥ngsjÃ ¶n 6,3 16,4322 60,7342 SE0630202 MÃ ¶rtsjÃ ¶bÃ ¤cken 0,53 16,4331 60,7522 SE0630203 GosjÃ ¶n 40,5 16,9461 61,0864 SE0630204 Tomtas 0,19 16,1031 61,1131 SE0630205 Haga * 2,8 16,3594 61,4939 SE0630206 GalvÃ ¥n 22 16,2911 61,4308 SE0630207 LillÃ ¥n 1,3 15,8653 61,3019 SE0630208 Morabo * 0,57 15,7578 61,4694 SE0630209 Grytabergsbranten * 71,1 15,7586 61,5433 SE0630211 LappmyrÃ ¥sen 59,1 14,9331 61,7506 SE0630212 LÃ ¥ngtjÃ ¤rnsmyrarna-FlÃ ¥mhalsen * 95,5 14,9378 61,7664 SE0630213 Storkullen 34,4 14,9422 61,7953 SE0630214 KolarsjÃ ¶bÃ ¤cken 1,2 14,9928 61,7986 SE0630215 TvÃ ¤ringen 170,8 15,6969 62,2428 SE0630216 Remman 1,4 16,1153 62,0931 SE0630217 StensjÃ ¶n 53,8 16,5889 61,6453 SE0630218 HagÃ ¥sen-KlingersjÃ ¶Ã ¥sen * 499,9 16,1531 62,2303 SE0630219 DalaÃ ¥n 0,74 16,4739 61,9761 SE0630220 FlotthÃ ¶ljan * 110,4 16,1922 62,1156 SE0630221 Buskan * 0,96 16,4786 62,1728 SE0630222 Ã lvÃ ¥sen * 428,4 16,7569 62,0561 SE0630223 Mellanljusnan Korskrogen-Edeforsen 610,6 15,8308 61,8050 SE0630224 DalsbÃ ¤cken-LiljeslÃ ¥ttsbÃ ¤cken * 14,4 15,7044 62,0181 SE0630225 BÃ ¤ckeskogsvallen 0,4 15,7744 62,0247 SE0630226 BÃ ¤ckan * 2,2 15,8447 62,0006 SE0630227 KlovbÃ ¤cken * 4,9 17,0775 62,0614 SE0630228 BorrsjÃ ¶n-VikarsjÃ ¶n 45,5 16,0581 61,8297 SE0630229 FÃ ¥gelsjÃ ¶ 2 14,6456 61,7642 SE0630231 NÃ ¤tsjÃ ¶bÃ ¤cken * 180,1 15,1828 61,6600 SE0630232 RossenomrÃ ¥det * 755,4 15,7083 61,6189 SE0630233 Andersvallsmyran * 70,4 16,0378 61,5611 SE0630234 AndersvallsslÃ ¥tten * 149 16,0636 61,5600 SE0630235 Taskberget * 53,9 16,9844 61,6761 SE0630237 HÃ ¤sthagsberget * 28 16,6408 61,1253 SE0630238 TesteboÃ ¥n-nedre * 99,8 17,1328 60,7239 SE0630239 LimÃ ¶n * 156,2 17,3369 60,7161 SE0630240 Vitgrund-NorrskÃ ¤r * 322,8 17,4003 60,7711 SE0630241 HÃ ¥mansmaren * 19 17,3069 60,7653 SE0630242 Grinduga * 30,4 17,3039 60,6386 SE0630244 TunderÃ ¥sen * 31 16,0436 61,5097 SE0630245 Stora SundsjÃ ¶berget * 672,5 14,7247 61,6308 SE0630246 KyrksjÃ ¶n 59,5 16,0889 61,8244 SE0630247 Jugansbo 15,7 17,0844 60,2997 SE0630248 Kolbosveden * 10,1 16,6353 60,3397 SE0630249 ViksjÃ ¶ * 2,6 16,9169 60,9728 SE0630250 Ã rsunda 2,2 16,7422 60,5186 SE0630251 OppegÃ ¥rden * 3 17,0411 61,7633 SE0630252 PrÃ ¤stvallen * 1,5 16,0536 61,5817 SE0630253 AndÃ ¥n * 141,9 16,0975 61,4631 SE0630254 Hedesundaskogen * 51,6 17,0267 60,4525 SE0630255 Storberget * 182,7 16,8842 61,7061 SE0630256 Stormyran-Blistermyran * 1 537,4 15,3628 61,7947 SE0630257 LÃ ¥nghÃ ¤llskogen * 82,1 17,3425 60,5864 SE0630258 Styggmurarna * 126,8 17,2722 60,5547 SE0630259 Ã lkarstjÃ ¤rnarna * 719,1 15,3589 61,4342 SE0630260 Finngrundet-Ã stra banken 23 151,2 18,4606 60,9864 SE0630261 LÃ ¶vgrunds rabbar 533,9 17,5283 60,8144 SE0630262 Finngrundet-VÃ ¤stra banken 8 315 18,0689 60,9797 SE0630263 Finngrundet-Norra banken 1 338,2 18,1839 61,0361 SE0710002 Malungsfluggen * 30,5 16,8967 62,1783 SE0710004 KlÃ ¶vberget (norra) * 23,4 16,6378 62,2164 SE0710005 RÃ ¶dmyrÃ ¥sen * 19,8 16,7494 62,2156 SE0710008 Stormyrskogen * 422,5 16,2597 62,2581 SE0710016 LÃ ¥ngharsholmen * 108 17,4756 62,4714 SE0710019 Rankleven * 51,9 15,9556 62,5144 SE0710021 BjÃ ¶rntjÃ ¤rn * 21,8 15,0939 62,5267 SE0710028 Smitingen-HÃ ¤rnÃ ¶klubb * 227,9 18,0411 62,5964 SE0710031 SundsjÃ ¶Ã ¥sen * 415,3 16,8753 62,6397 SE0710033 JÃ ¤mtgaveln * 3 061,9 15,8847 62,6803 SE0710034 Ã sen * 133,7 16,6894 62,7236 SE0710037 Lovik-Storflon * 370,1 16,5025 62,7839 SE0710038 FagerÃ ¥sen * 299,6 17,0967 62,8019 SE0710040 RigÃ ¥sen * 9,5 17,0519 62,8231 SE0710042 HÃ ¶gbonden * 347,2 18,4789 62,8731 SE0710044 VÃ ¤llingsjÃ ¶ urskog * 229,2 17,2094 62,9136 SE0710046 Halsviksravinen * 63,2 18,4364 62,9247 SE0710048 Omneberget * 29,6 18,3447 62,9589 SE0710054 Skuleskogen * 3 002,7 18,4839 63,1131 SE0710056 Trysunda 1 051,7 18,7903 63,1319 SE0710057 Balesudden * 917,9 18,6883 63,1744 SE0710058 SvartnÃ ¤sudden * 63,2 18,0742 63,1744 SE0710059 VÃ ¤stanÃ ¥hÃ ¶jden * 176,2 18,2317 63,1781 SE0710060 PrÃ ¤stflon * 70,1 16,4931 63,2442 SE0710062 StorkÃ ¤len * 92,7 16,6500 63,2619 SE0710065 GideÃ ¥bergsmyrarna * 85,4 16,5622 63,2936 SE0710070 RÃ ¥gsvedjeberget * 46,2 16,9008 63,4156 SE0710075 TÃ ¥gsjÃ ¶brÃ ¤nnan * 19,2 17,3511 63,5864 SE0710077 KÃ ¥lhuvudet * 770,3 18,4281 63,6336 SE0710082 Herrbergsliden * 134 18,7778 63,7439 SE0710083 VÃ ¤ndÃ ¥tberget * 298,7 18,3172 63,8050 SE0710084 LillsjÃ ¶slÃ ¥ttern 4,9 17,8533 63,8150 SE0710086 TrolltjÃ ¤rn * 63,7 18,0531 63,8436 SE0710088 RuskhÃ ¶jden * 25,5 16,8756 63,8806 SE0710089 Rismyrberget * 34,7 17,8636 63,8856 SE0710090 Stockholmsgatorna (sÃ ¶dra) * 29,5 17,8431 63,8972 SE0710107 Gammtratten * 733,4 18,1244 63,8589 SE0710108 SvarttjÃ ¤rnsÃ ¥sen * 77,8 15,2119 62,5806 SE0710111 SÃ ¶r-SkirsjÃ ¶berget * 71,1 16,5903 63,8594 SE0710131 Ã vre SulÃ ¥n * 325,1 16,8500 62,5986 SE0710132 SÃ ¶r-Lappmyran * 252 17,5844 62,8814 SE0710142 Villmyran 5,3 18,5053 62,9931 SE0710143 GnÃ ¤ggen 28,5 18,6231 62,9472 SE0710144 MossatrÃ ¤sk * 900 17,3089 63,8364 SE0710146 OringsjÃ ¶/Mo-LÃ ¥ngsjÃ ¶n * 192,1 17,1189 63,4450 SE0710147 BÃ ¥galiden * 97,1 18,3414 63,7414 SE0710148 Ã lgberget-BjÃ ¶rnberget * 266,4 17,4503 62,9289 SE0710149 StensjÃ ¶flon * 525,2 16,4739 63,2711 SE0710150 Djupdalen * 364 16,5636 63,2694 SE0710151 Nipsippan i NÃ ¤ssjÃ ¶ by 1,7 16,3503 63,5850 SE0710152 StornÃ ¤set * 107 17,5003 62,4528 SE0710153 HemlingsÃ ¥n 1 933,7 18,2383 63,7381 SE0710154 Grenforsen * 30,7 17,2239 62,3078 SE0710155 HelvetesbrÃ ¤nnan (sÃ ¶dra) * 2 385,3 15,3258 62,5875 SE0710156 Ensillre kalkbarrskog 11,6 15,7419 62,5797 SE0710157 GranbodÃ ¥sen 17,2 15,6114 62,6122 SE0710158 SmedsgÃ ¥rden * 4,2 17,4489 62,4425 SE0710159 Gammelbodarna 5,7 15,8383 62,5714 SE0710160 HÃ ¶gÃ ¤nge 2,4 16,6894 62,3181 SE0710161 Nipsippan vid KrÃ ¥ngen 3,8 16,4194 63,5722 SE0710163 Raviner vid Latmansmon 5,5 17,3953 62,7892 SE0710164 MoÃ ¤lven 3 195,8 17,6314 63,5539 SE0710165 LÃ ¶vlund 33,2 16,2758 63,5414 SE0710166 Del av BremÃ ¶n * 1 020,1 17,7150 62,2083 SE0710167 GuldnÃ ¤sbÃ ¤cken 2,9 17,3942 62,6211 SE0710169 TolvÃ ¶sand * 13,5 17,5422 62,4519 SE0710170 Ã rasjÃ ¶bÃ ¤cken-Storsvedjan * 227,5 17,1186 62,7269 SE0710171 BodÃ ¥sen 9,9 15,6611 62,5703 SE0710172 JuÃ ¥n 9,8 15,5719 62,3622 SE0710173 Maljan 13,7 15,4136 62,3761 SE0710174 MarkbÃ ¤cken 54,4 15,6328 62,5917 SE0710175 Stormyran-Lommyran * 1 051,3 15,7186 62,3928 SE0710176 VattenÃ ¥n 19,1 15,4981 62,5650 SE0710177 Avan 2 15,6347 62,5053 SE0710178 Salusanden 2,3 19,2714 63,4600 SE0710179 VitbergsbÃ ¤cken * 1,4 18,4272 63,4667 SE0710180 Granliden * 88,3 18,2522 63,7919 SE0710181 Djupvikberget 1,5 18,6750 63,0742 SE0710182 Stormyran pÃ ¥ UlvÃ ¶n * 89,5 18,6900 63,0586 SE0710183 Ã ttjÃ ¤rnsbÃ ¤cken * 52,9 17,7289 63,4503 SE0710184 Lill-MÃ ¥rdsjÃ ¶bÃ ¤cken 1,1 16,2406 63,6414 SE0710185 VÃ ¤gsjÃ ¶knÃ ¶sen * 38,9 17,7822 62,5150 SE0710186 HÃ ¶gberget * 191,7 17,0553 63,4408 SE0710187 JÃ ¤ttjÃ ¤rn * 52,4 16,9919 63,4175 SE0710188 SÃ ¶nnasjÃ ¶berget * 204,3 16,6697 62,3003 SE0710189 UvsjÃ ¶n * 171,4 17,9139 63,4206 SE0710190 Hummelvik * 253 18,5736 63,1436 SE0710191 NavarÃ ¥n * 62,8 16,7219 62,6044 SE0710192 MÃ ¥ckelmyran * 62,3 17,4372 62,2553 SE0710193 Stormyran i Njurunda * 53,6 17,4039 62,2125 SE0710194 Fransmyran * 411,9 17,0869 63,5200 SE0710195 BjÃ ¶rkbÃ ¤cksmyran * 187,3 16,5172 62,2711 SE0710196 PengsjÃ ¶komplexet * 4 148,3 17,6397 63,7008 SE0710197 SpÃ ¥ngmyran-RÃ ¶jtjÃ ¤rnsmyran * 875,9 16,0814 62,3289 SE0710198 Juni-Stormyran 51,2 17,6039 62,2306 SE0710199 GrÃ ¶nviksmyran * 50,8 17,6233 62,2197 SE0710200 Sumpskog vid FlÃ ¤rkmyran * 2,2 17,5683 62,4697 SE0710201 RigstakÃ ¤rret * 4,6 17,5278 62,5247 SE0710202 LÃ ¥ngnÃ ¤smon * 4,4 17,4019 62,6422 SE0710203 Masugnsgrundet * 13,2 17,3925 62,5497 SE0710204 Ravin pÃ ¥ RonÃ ¶n 2,7 18,6172 63,0789 SE0710205 Stormyran vid Ã xingen 35,5 16,0775 63,6364 SE0710206 Ravin i Holme 2,6 16,4378 63,5481 SE0710207 NordsjÃ ¶vikarna i FaxÃ ¤lven 6 17,0464 63,1875 SE0710208 HÃ ¶glands naturminne 0,4 16,6539 62,8172 SE0710209 Ravin vid Lidens gamla kyrka 1,3 16,7933 62,7006 SE0710210 Raviner i NilsbÃ ¶le 5,3 16,8797 62,6603 SE0710211 Linvarpet 6,2 17,2286 62,5269 SE0710212 Skog sÃ ¶der Ensillrebodarna 6,5 15,7478 62,5811 SE0710213 Skjulsta strandÃ ¤ng 4,4 16,5944 62,4181 SE0710214 NyÃ ¤nget 0,57 15,8269 62,5553 SE0710215 FÃ ¤ren * 0,4 17,4972 62,6292 SE0710216 LidÃ ¤ngen * 0,59 18,1444 62,9636 SE0710217 Hassel hackslÃ ¥tt * 0,55 16,7661 62,2547 SE0710218 Fagerviken hackslÃ ¥tt * 1 16,4911 62,6636 SE0710219 BlÃ ¥sttorpet * 0,62 16,4494 62,2486 SE0710220 MyckelsjÃ ¶ hackslÃ ¥tt * 0,76 17,2128 62,5881 SE0710221 MyckelÃ ¤ng hagmark * 13,3 17,5394 62,4544 SE0710222 Nipor i Myre * 4,4 17,0722 63,3381 SE0710223 Remmarn 1,2 18,3108 63,8486 SE0710224 IndalsÃ ¤lvens delta 146,6 17,4614 62,5072 SE0710225 VÃ ¤nta Litets Grund 15 131 18,4789 62,5028 SE0720011 Stubbarna * 24,3 14,4386 62,3256 SE0720012 Haberget * 50 14,9681 62,0531 SE0720029 SÃ ¥nfjÃ ¤llet * 11 285,5 13,5544 62,2836 SE0720050 KÃ ¤ringberget * 36,8 16,3417 62,7472 SE0720051 Svedjan * 3,5 16,3231 62,7528 SE0720052 BÃ ¥thÃ ¤llan * 4,3 16,2597 62,7667 SE0720053 ValletjÃ ¤rnarna * 14,1 16,3661 62,7697 SE0720056 NÃ ¤kten 8 264,2 14,6506 62,8250 SE0720058 Hoverberget * 118,5 14,4353 62,8311 SE0720065 Berge * 73,2 14,8350 62,9353 SE0720079 VÃ ¥rkallhÃ ¶jden * 27,8 16,1253 63,0694 SE0720086 BilltjÃ ¤rn * 105,2 16,5992 63,1011 SE0720091 FillstabÃ ¤cken * 15,3 14,5461 63,1403 SE0720092 OdensalakÃ ¤rret * 3,2 14,6747 63,1556 SE0720094 Ã ndsjÃ ¶n 95,1 14,5769 63,1781 SE0720117 Ã net * 36,9 14,2294 63,3261 SE0720131 Vackermyren * 123,6 15,3539 63,4628 SE0720134 Offerdalsberg * 198,1 14,1708 63,5017 SE0720147 KÃ ¤laslÃ ¥tten * 374,3 15,0078 63,6372 SE0720172 TannsjÃ ¶ * 15,8 16,5289 63,9853 SE0720183 FrostvikenfjÃ ¤llen * 93 793,2 14,6419 64,6428 SE0720196 LungsjÃ ¶skogen * 251,7 16,2153 62,8447 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 040,2 14,5958 64,1561 SE0720201 HelvetesbrÃ ¤nnan; Norra * 998,8 15,2972 62,6111 SE0720202 Ã jsjÃ ¶myrarna * 769,7 15,1006 63,4394 SE0720213 MarntallsÃ ¥sen * 4 058,4 13,9789 62,9389 SE0720215 BrÃ ¶tarna * 3 623,1 14,1378 62,8489 SE0720221 NybodflÃ ¶ten * 163,1 14,1364 62,3817 SE0720240 VÃ ¤gskÃ ¤let * 52,1 14,4603 63,7661 SE0720241 MargitbrÃ ¤nnan * 67,2 14,4942 63,7678 SE0720242 NÃ ¤verkÃ ¤lsbodarna; Myren norr om 31,9 15,2378 63,5872 SE0720243 HÃ ¶gÃ ¥sen * 94,7 14,4100 62,2536 SE0720244 BlektjÃ ¤rn * 90,8 15,3750 62,8464 SE0720245 VÃ ¤ster-OttsjÃ ¶n * 43,9 14,8061 63,7578 SE0720246 KÃ ¶sta urskog 5 13,8844 63,3561 SE0720247 HalÃ ¥sen 29 14,7214 63,2975 SE0720248 StorholmsjÃ ¶ * 288,7 14,2761 63,6778 SE0720249 GrÃ ¶ntoppen * 120,7 14,3019 63,7058 SE0720251 Borgflon 34,4 15,0467 63,5636 SE0720252 FlÃ ¤rkarna * 31,8 16,1756 63,0681 SE0720253 Ã smyren 14,3 14,5747 63,3897 SE0720254 StamnÃ ¤s 5,3 15,1697 62,9614 SE0720255 Rotmyren 106,9 14,5594 63,1044 SE0720256 Bollsberget * 332 16,2461 63,9136 SE0720257 MjÃ ¶vattenberget * 76,3 16,2089 63,9025 SE0720258 Ã rnbergskilen * 65,7 14,9144 62,6297 SE0720261 SkroggÃ ¥sen * 44,2 13,3464 63,4225 SE0720266 SjulsÃ ¥sen * 1 14,8089 64,3472 SE0720267 RosenbergsrÃ ¥karna * 101,1 15,3189 63,8622 SE0720270 HackÃ ¥svallen 4,3 13,4222 61,9581 SE0720271 Lill-HÃ ¤rjÃ ¥bygget * 54,8 13,4811 61,9333 SE0720272 BrÃ ¤ckvallen 4,5 14,0831 62,5383 SE0720286 Ã reÃ ¤lven 6 483 12,8028 63,4558 SE0720288 DammÃ ¥n-StorÃ ¥n 200,5 14,0289 63,1244 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 937,3 13,8236 62,2744 SE0720293 Voxnan (JÃ ¤mtlands lÃ ¤n) 131 14,7081 61,8772 SE0720294 GimÃ ¥n; UppstrÃ ¶ms HolmsjÃ ¶n 14 454,6 15,2564 62,8853 SE0720297 RÃ ¶rstrÃ ¶msÃ ¤lven (JÃ ¤mtlands lÃ ¤n) 1 932,7 16,3164 64,1294 SE0720298 BrÃ ¤ntberget * 60 16,3019 62,8128 SE0720299 DjupdalsbÃ ¤cken * 111,8 15,9489 62,7678 SE0720300 Fiskhusberget * 725,8 13,5944 63,2664 SE0720301 GrÃ ¥nmyran * 31,1 16,2611 63,1078 SE0720302 Jansmyrberget * 27,9 16,2231 63,0911 SE0720303 KattÃ ¶geltjÃ ¤rnen * 796,1 15,7383 63,9775 SE0720304 KlÃ ¤ppberget * 82 14,5700 62,6886 SE0720306 LÃ ¥ngsidberget * 295,7 15,1850 62,1031 SE0720307 Revaberget * 99,4 16,6778 62,9264 SE0720308 MeÃ ¥n * 39 16,6158 62,9258 SE0720309 Snedmyran * 266,1 16,4550 63,2139 SE0720310 SpÃ ¥mansloken * 34,2 15,0889 63,2564 SE0720312 LillbÃ ¤cken LjungÃ ¥ 0,47 16,3133 62,7614 SE0720313 LÃ ¤gden RÃ ¶nningsberg 4,5 13,9872 63,3639 SE0720314 Ol-Nilsbodarna Brynje * 4,6 14,9969 63,1672 SE0720315 Storselet * 20,6 15,7936 62,8267 SE0720316 Storselbodarna * 21,1 15,7817 62,8317 SE0720317 Villmyran-Ã sterÃ ¥sen 0,85 16,6275 62,9311 SE0720321 BÃ ¶telsmyren * 32,6 14,5842 63,3922 SE0720322 KÃ ¤llmyren AspÃ ¥s * 15,1 14,5706 63,4047 SE0720325 KlÃ ¤ppe PalmhÃ ¤gnen 10,8 14,7581 63,2631 SE0720327 VÃ ¤stra NyhemsbÃ ¤cken 2,7 16,0208 63,1956 SE0720328 KalvhallbÃ ¤cken * 28,5 15,5247 63,9522 SE0720329 BÃ ¥ngdalen 1,2 14,3003 63,5678 SE0720330 StorbÃ ¤cken Fors-BÃ ¶le * 8,3 16,6058 63,0153 SE0720331 Ã lgsjÃ ¶berget * 32,4 14,7333 62,7883 SE0720332 ForsÃ ¥sens orkidÃ ©kÃ ¤rr 4,2 14,6964 63,6756 SE0720336 HostÃ ¥n 34,9 15,4667 63,7700 SE0720338 Stenflon GrenÃ ¥skilen * 29,4 15,5828 63,6811 SE0720340 KÃ ¥sbÃ ¤cken 10,1 14,2597 63,5008 SE0720341 Bodflon FyrÃ ¥n 56,7 15,1519 63,5822 SE0720342 MÃ ¥ngbodarna; myr 1 km norr om 8,3 14,7547 63,4792 SE0720345 TÃ ¶jsan GulÃ ¥sen * 4,3 14,9153 63,4836 SE0720346 BleksjÃ ¶n RÃ ¤cksjÃ ¶n * 106 14,4794 63,0911 SE0720347 Ã temyran-DraviktjÃ ¤rnen * 81,2 16,1247 63,0603 SE0720348 StrandkÃ ¤rret KÃ ¥rgÃ ¤rde * 0,08 14,4853 62,9914 SE0720349 GrenÃ ¥s Ã jÃ ¥n 0,59 15,3956 63,6150 SE0720350 NÃ ¤stmyren Fugelsta 0,89 14,7094 63,1050 SE0720351 KungsnÃ ¤set * 18,9 14,5828 62,9686 SE0720352 Grytan * 2,5 14,7969 63,0986 SE0720353 SÃ ¶dergÃ ¥rd Brunflo * 1,7 14,8217 63,0969 SE0720354 Bodal 0,93 14,9036 63,0756 SE0720357 JohankÃ ¶len 3,9 14,1892 62,4325 SE0720358 LÃ ¥ngan; NedstrÃ ¶ms LandÃ ¶sjÃ ¶n 365,2 14,5364 63,4347 SE0720359 AmmerÃ ¥n 4 093,3 15,4589 63,5075 SE0720360 DammÃ ¥n 87,7 13,9356 63,2172 SE0720361 HÃ ¥rkan 5 741,3 14,7456 63,6222 SE0720362 TysjÃ ¶arna * 455 14,6442 63,2361 SE0720363 Storflon-Andersflon * 233,2 14,4156 63,3492 SE0720364 Tunsved * 55,5 15,0808 62,9553 SE0720367 Bodberget BjÃ ¶rsjÃ ¶ * 187,1 15,2569 63,0186 SE0720370 LÃ ¥ngsÃ ¥n Ytterhogdal 4 14,9117 62,2439 SE0720372 Skansholmen; VÃ ¤stra 3,6 14,4275 63,1342 SE0720374 SiljeÃ ¥sberget * 119 15,5139 64,2486 SE0720377 LaholmsnÃ ¤set; VÃ ¤stra * 94,5 15,3811 63,9086 SE0720378 KnÃ ¶sen HÃ ¶glunda * 6,7 15,8164 63,1472 SE0720382 AcksjÃ ¶n RÃ ¶dÃ ¶n * 13,3 14,4769 63,2358 SE0720383 Aspbacken TrÃ ¥ng * 22 14,0650 63,3256 SE0720384 GlÃ ¶sa; Norra * 2,6 14,0214 63,3856 SE0720385 GÃ ¤rde BjÃ ¤rme * 1,9 14,6261 63,0142 SE0720386 Viken Alsen * 19,2 14,0394 63,3761 SE0720387 Ã vre Rise * 11,1 14,1756 63,4644 SE0720388 Ã nsta * 2,8 14,3106 63,0475 SE0720389 FagerbÃ ¤cken * 77,3 14,8031 62,1361 SE0720390 KÃ ¤llberget-Storberget * 219,7 15,4681 63,3911 SE0720391 RÃ ¥tjÃ ¤rnberget-Djupdalsberget * 188 15,2611 62,0944 SE0720392 Strangellsbodarna * 270,2 15,0078 63,3589 SE0720393 SÃ ¤ttmyrberget * 58,3 16,2139 63,1219 SE0720394 HÃ ¶jden Ã spnÃ ¤s * 143,8 15,4739 64,0208 SE0720395 Fettmyren * 34 15,4372 62,9050 SE0720396 SÃ ¶nnerstmyran 59,8 15,9914 62,9897 SE0720397 SlÃ ¥ttflon-Bodflon 56,3 16,1753 62,9814 SE0720399 Flakamyren * 159,5 14,6711 63,3447 SE0720400 GÃ ¶kbodvÃ ¥gen 28,7 14,5161 63,4408 SE0720402 Svedjeflon-Sidflon 169,1 15,5522 63,6889 SE0720403 TjÃ ¤rnflon HostÃ ¥n * 70,5 15,4856 63,7594 SE0720404 Ã vre och nedre Blekan * 12,2 14,6375 63,3622 SE0720405 FastermyrtjÃ ¤rnen, SÃ ¶dra Ã n 1,1 15,3975 63,8719 SE0720406 JÃ ¤rnkÃ ¤llan OttsjÃ ¶n 2,9 14,8619 63,7706 SE0720410 FinnsjÃ ¶berget GastsjÃ ¶ * 85,9 15,8153 62,9811 SE0720412 TrÃ ¶skflyet-OxflÃ ¶ten * 6 099,4 14,5006 62,2258 SE0720413 HimmelsflÃ ¶ten * 2 507,2 14,6014 62,2694 SE0720414 HaugrÃ ¶ningan * 125,5 14,1256 63,0861 SE0720415 KÃ ¤ringmyren JÃ ¤rvnÃ ¤sberget * 23,9 15,7317 64,2175 SE0720416 Dalbergstorpet * 125,8 15,7831 62,8086 SE0720417 KvarnÃ ¥n Utanede 12,8 16,6842 62,9431 SE0720418 Borggrensviken-SÃ ¥gbÃ ¤cken * 130,2 14,5781 63,3119 SE0720419 KÃ ¤llmyren KlÃ ¤ppe * 80,5 14,7861 63,2275 SE0720420 BlekbÃ ¤cken-Stensundet * 422,8 15,0728 63,3069 SE0720425 LÃ ¥ngstrandberget * 63,1 15,8128 63,2814 SE0720426 TraneflobÃ ¤cken * 27 16,2986 63,2586 SE0720427 Starrmyran Ammer * 23,5 16,1828 63,1906 SE0720429 SiljeÃ ¥sen; Ersta-EnrisvÃ ¤gen * 323 15,6444 64,2364 SE0720430 StormyrhÃ ¶gen * 36,8 15,5794 64,1053 SE0720431 Ol-Nilskojan * 162,5 15,2869 64,3378 SE0720432 SÃ ¶nner-Flakamyren * 42,1 14,2622 62,8967 SE0720437 Mellanmyran-Abborrholmberget * 34,5 15,6628 64,4303 SE0720438 Hagamarken Solberg 47,3 15,3961 63,5000 SE0720439 StensjÃ ¶n Svansele * 1 441,1 15,2525 64,4811 SE0720440 DalkarlskÃ ¶len * 4 641,2 13,8614 61,6697 SE0720441 SprÃ ¶tberget-Bodberget * 149,2 15,9944 63,9631 SE0720444 Havmyren * 456,3 15,1461 62,6869 SE0720445 VÃ ¤stansjÃ ¶ * 52,6 14,8986 62,1864 SE0720446 MalmÃ ¥n * 118,2 15,7322 63,8872 SE0720451 Vallrubodarna * 24,1 14,1794 63,7092 SE0720457 VÃ ¤sterÃ ¥sen Ã sarna 1,3 14,3667 62,6661 SE0720458 Blomtorpet Hara 2 14,4517 63,0556 SE0720459 LÃ ¶vbergsÃ ¤ngen SidsjÃ ¶ 0,57 15,1400 62,7231 SE0720460 StorvÃ ¥len Lockne 2 14,7531 63,0278 SE0720461 Torvalla; Ã ngsmon vÃ ¤stra 0,33 14,7603 63,1425 SE0720462 SalsÃ ¥n 0,39 14,6003 62,8339 SE0720463 Borgen; Hellmans hage 2,1 14,3556 63,0211 SE0720467 BirkakÃ ¤rret 2,2 14,5506 63,2403 SE0720468 Djupede, LÃ ¥ngan 1,1 14,3106 63,5431 SE0720469 HÃ ¶gbacken, Ã rÃ ¥n 3,6 15,0675 63,4117 SE0720470 Sundmyren Ã flo 66,5 13,7806 63,5089 SE0720471 BÃ ¶sen 0,91 14,3078 62,5722 SE0810001 KronÃ ¶ren * 5 828,5 19,4647 63,4314 SE0810002 Bonden 396,1 20,0214 63,4256 SE0810003 SnÃ ¶anskÃ ¤rgÃ ¥rden 5 654 19,9253 63,5164 SE0810004 Lidbergsgrottorna * 21 19,3439 63,5517 SE0810005 Storrisbergsgrottorna * 21,6 19,3831 63,5961 SE0810007 LÃ ¥ngrumpskogen * 122,3 19,5569 63,6981 SE0810008 Hummelholm * 26,9 19,5106 63,7244 SE0810009 StrÃ ¶mbÃ ¤ck-Kont * 473,3 20,2306 63,6719 SE0810010 HolmÃ ¶arna * 24 209,6 20,8942 63,7053 SE0810011 SkeppsviksskÃ ¤rgÃ ¥rden * 790,9 20,5903 63,7661 SE0810015 Balberget * 165,4 19,1217 63,9431 SE0810016 BjÃ ¶rnlandets nationalpark * 1 143,3 18,0181 63,9794 SE0810017 Stockholmsgata (norra) * 120,3 17,8322 63,9128 SE0810019 VallsjÃ ¶skogen * 73,9 16,2706 64,2589 SE0810024 Vindelforsarna 76,5 19,7086 64,2111 SE0810025 HjukenÃ ¥sarna 115 19,5842 64,3200 SE0810027 VÃ ¤nnforsen * 35,7 19,9039 63,9936 SE0810029 TÃ ¶relbrÃ ¤nnan * 45,9 20,4539 63,9672 SE0810031 RataskÃ ¤r * 93,2 20,9061 63,9919 SE0810032 Ã strÃ ¶msforsen * 27,1 20,8739 64,1469 SE0810033 HertsÃ ¥nger * 751,5 21,1339 64,2158 SE0810034 BjurÃ ¶klubb * 954,8 21,5964 64,4586 SE0810035 SkÃ ¶tgrunnan 38,4 21,5028 64,5975 SE0810036 KalkstenstjÃ ¤rn * 6,1 21,1728 64,7322 SE0810037 FÃ ¤bodskogen * 9 20,6147 64,4931 SE0810039 Vitbergen * 893,4 19,7222 64,6278 SE0810045 Altarliden * 233,2 18,8228 64,7878 SE0810051 Alsberget * 1 728,8 17,6161 64,6689 SE0810052 RistrÃ ¤skskogen * 14,4 17,4050 64,7394 SE0810054 BlaikfjÃ ¤llet * 34 174 16,1172 64,5994 SE0810056 OxfjÃ ¤llet * 1 667,9 15,4161 64,6661 SE0810059 MarsfjÃ ¤llet * 86 113,9 15,6469 65,1072 SE0810062 SkikkisjÃ ¶berget 7,9 16,5944 65,0111 SE0810066 Sandseleforsen * 114,4 17,6381 65,3178 SE0810068 Vindel-Storforsen * 128,5 18,3481 65,0739 SE0810069 FÃ ¥gelmyrkÃ ¶len * 90,9 19,1017 65,2489 SE0810072 Kryddgrovan * 1,8 19,5706 64,9814 SE0810073 Svansele dammÃ ¤ngar 96,5 19,8183 65,0128 SE0810076 Utstenarna * 25,3 21,1953 64,8553 SE0810077 SÃ ¶dra Nalovardo * 4 947,2 17,5242 65,6928 SE0810080 VindelfjÃ ¤llen * 554 674,6 15,8458 65,8994 SE0810081 StrÃ ¶mfors * 76,5 18,9686 65,1203 SE0810082 HÃ ¤llbergstrÃ ¤sk * 103,9 18,1972 65,1264 SE0810083 SkÃ ¤rtrÃ ¤skberget * 27,4 19,4322 64,4322 SE0810084 Kojmyran * 94 16,8589 63,9872 SE0810085 BÃ ¤ckmyrkullen * 53,2 18,1703 64,0406 SE0810086 Kammen 39,8 19,4578 64,4467 SE0810088 Borup * 68,4 19,4189 65,0086 SE0810089 Bubergsreservatet * 2 291,2 17,5081 64,8697 SE0810090 TjÃ ¤derberget * 53,5 19,0031 64,4497 SE0810091 Lilla Stutvattnet * 116,6 18,2050 64,1528 SE0810092 VammasjÃ ¶n * 94 17,9711 64,2050 SE0810093 Skalberget * 103,8 17,8778 64,1611 SE0810094 Degerforsheden * 134,2 21,3378 65,1092 SE0810095 Stora VillotrÃ ¤sk * 395,9 17,8378 65,0636 SE0810096 StenbithÃ ¶jden * 1 688 16,8967 64,0361 SE0810097 Storsele * 91,8 18,9211 65,1931 SE0810098 Krycklan * 24,5 19,8481 64,2139 SE0810099 Liksgelisen * 251,2 17,2561 65,6053 SE0810100 Gimegolts * 19,5 17,7506 65,5839 SE0810101 TjÃ ¤rnbergsheden * 96,8 20,7392 64,6119 SE0810323 Storliden-MÃ ¥rdseleforsarna * 419,6 19,2486 64,6758 SE0810324 BrÃ ¥namyran * 40,3 18,6706 64,2611 SE0810325 Norravasund * 26,7 18,9047 65,1442 SE0810326 BjÃ ¶rnberget i SkellefteÃ ¥ * 62,5 19,5019 64,7097 SE0810327 Sodoberg * 39,5 18,7397 65,3031 SE0810328 Granliden * 67,4 18,2139 65,4875 SE0810329 Lillberget * 75,8 19,0200 64,3164 SE0810330 Stavaliden * 66,9 19,4961 64,5711 SE0810331 NordansjÃ ¶berget * 65 17,8367 64,1150 SE0810332 KnÃ ¶sarna * 28,3 18,9056 64,8719 SE0810333 Ã mtrÃ ¤skberget * 42,9 18,7731 64,7606 SE0810334 RÃ ¤vliden * 56,1 18,4642 65,0522 SE0810335 LilltrÃ ¤sket * 31,2 19,3569 64,9356 SE0810336 BrÃ ¤nnliden * 92,5 20,4364 65,2581 SE0810337 AvaÃ ¥s * 58,3 18,5106 65,2817 SE0810338 SkÃ ¥lliden * 45,4 17,6767 65,5622 SE0810339 Bocksberget * 75,9 18,8694 64,5475 SE0810340 BrÃ ¥naberget * 29,8 17,1972 65,5869 SE0810341 KluddbrÃ ¤nnan * 51,8 19,8664 64,2219 SE0810342 DegerÃ ¶ Stormyr * 137,1 19,5753 64,1786 SE0810344 SÃ ¶rliden * 123,6 19,3072 64,7644 SE0810345 RÃ ¶dberget i Ã sele * 38,2 17,0536 64,2789 SE0810346 ArksjÃ ¶berget * 1 054,7 15,6403 64,6947 SE0810348 LÃ ¥jtavare * 269,5 15,8081 64,4864 SE0810349 BjÃ ¶rnberget i Vilhelmina * 1 330,6 16,6586 64,8253 SE0810351 Ullisjaure * 853,5 16,4619 65,2328 SE0810353 Skikki * 468,3 16,5528 65,0356 SE0810354 RÃ ¶nnberget * 233,4 16,6678 65,1658 SE0810357 MalÃ ¥-Storforsen 90,7 19,1439 65,0814 SE0810358 BrÃ ¤nnberget * 35,6 20,5042 64,9139 SE0810359 Blylodmyran * 138,5 20,4550 64,9333 SE0810360 ArasjÃ ¶ * 4 636,2 17,5894 64,5764 SE0810361 Abborravan 12,9 18,8678 64,8172 SE0810362 TribladtjÃ ¤rn * 179,3 19,2944 64,0439 SE0810364 Tuggensele * 56,2 18,8203 64,4683 SE0810365 OstnÃ ¤s * 857,7 20,6814 63,7989 SE0810368 SmÃ ¥tjÃ ¤rnslÃ ¥tten 42,3 15,6683 64,5331 SE0810369 RÃ ¶rmyran, Paulund 2,4 17,9622 64,8692 SE0810370 StenbÃ ¤cksmyran 2,5 18,1094 65,4300 SE0810371 Sandsele 6,1 17,6597 65,3078 SE0810372 TjickutrÃ ¤skbÃ ¤cken 10 17,6983 64,9892 SE0810373 Kyrkberget 6,6 16,7658 65,3092 SE0810375 Malgomajlandet 66,2 16,2394 64,7806 SE0810376 RÃ ¶rmyran, GrankulltÃ ¥ngen 7,8 16,4389 64,7269 SE0810378 Lill-RÃ ¶rmyran 10,8 19,5669 64,9794 SE0810379 Stormyran, Vilhelmina 6 16,8097 64,5675 SE0810380 Hattstormyran 6 19,6297 65,2094 SE0810381 Vackermyran 58,8 17,1797 64,5239 SE0810382 FrÃ ¤mmermyran 25 17,3000 64,5286 SE0810383 SÃ ¶rgÃ ¥rden 1,2 17,2589 64,6053 SE0810384 KullmyrbÃ ¤cken 33,2 17,3297 64,7619 SE0810387 OsttjÃ ¤rnbÃ ¤cken * 70,5 19,6181 64,2144 SE0810388 VÃ ¤stermark * 303,7 20,1875 64,2697 SE0810389 Nedre LaisÃ ¤lven * 387,1 17,6656 65,6406 SE0810390 Bergmyran, OrmsjÃ ¶ * 2,2 15,9289 64,4047 SE0810391 DegermyrbÃ ¤cken 3,3 19,2261 63,8547 SE0810392 Sjulsmyran * 681,1 20,6592 64,0278 SE0810399 VojmsjÃ ¶landet * 4 883,2 16,3297 64,9756 SE0810400 Rismyran * 169,7 18,7536 65,2419 SE0810401 Smalaken * 652,6 17,8867 65,4806 SE0810402 VittrÃ ¤sket 196,3 19,6619 64,6953 SE0810403 BrattfÃ ¤llan * 3,8 19,2106 63,8572 SE0810404 Degermyran * 4,6 19,2194 63,8394 SE0810405 SkrÃ ¥mtrÃ ¤sk * 5,5 20,5856 64,6361 SE0810406 Nordvalls gransumpskog 1,7 19,4825 64,0744 SE0810407 RÃ ¶jtingssundet 6,8 21,4561 64,5425 SE0810408 BrÃ ¶nsnÃ ¤sviken 2,8 21,4331 64,5350 SE0810409 LÃ ¥ngstranden 9,2 21,4242 64,5328 SE0810410 MÃ ¶rkliden 2,2 18,4339 65,0525 SE0810411 LÃ ¶vberget, Lycksele 3,3 18,5717 64,4525 SE0810412 VÃ ¤stra HÃ ¶gkulla 0,7 18,9889 65,0083 SE0810413 Ol-Ersaberget 1,3 19,3656 65,0403 SE0810414 Borup baksidan * 2,9 19,3872 65,0089 SE0810415 VÃ ¤stra Finnliden 3,4 19,4731 65,0417 SE0810416 Ã stra Finnliden 1,7 19,4872 65,0367 SE0810417 KÃ ¤lberget 1,3 20,3594 64,9553 SE0810418 Nymyrliden 2,7 20,3742 64,9475 SE0810419 Israelsmyran 3,5 20,3711 64,9519 SE0810420 SpÃ ¤rrmyrberget 2,3 20,3856 64,9511 SE0810421 SÃ ¶dra PetiktrÃ ¤sk 1,1 19,8039 65,0536 SE0810422 Norra PetiktrÃ ¤sk 1,2 19,7853 65,0703 SE0810423 Ã lund * 0,84 20,3828 65,0886 SE0810424 Ribbfors 1,8 20,4372 65,2314 SE0810425 Ã selet 1,4 20,4567 65,2256 SE0810426 RabnabÃ ¤cken 8,9 17,0914 65,6594 SE0810427 GautstrÃ ¤sk 3,4 17,3858 65,6183 SE0810428 Junnesvare 6,5 17,4097 65,5636 SE0810429 Ersmarksberget * 20,4 20,2872 63,8806 SE0810430 FÃ ¤llfors 1,1 19,6744 63,9831 SE0810431 Storsand 4,9 21,4369 64,5389 SE0810432 Kronlund 0,9 19,5011 64,3344 SE0810433 LÃ ¶gdeÃ ¤lven 5 814,1 18,8106 64,0481 SE0810434 Ã reÃ ¤lven 5 092,7 18,9597 64,1444 SE0810435 VindelÃ ¤lven 33 123,5 17,4503 65,6378 SE0810436 SÃ ¤varÃ ¥n * 5 633,5 20,4461 64,0608 SE0810437 ByskeÃ ¤lven 2 990,7 20,5428 65,1636 SE0810438 Ã byÃ ¤lven 268,9 21,1550 65,1161 SE0810440 KÃ ¥gefjÃ ¤rdens havsstrandÃ ¤ngar * 40,5 21,0614 64,8519 SE0810441 SkallÃ ¶n * 371,2 21,4489 64,5689 SE0810442 TjÃ ¤derberget norr * 1 057,3 19,0192 64,4597 SE0810444 BÃ ¥skbacken 11,9 19,3031 65,1964 SE0810445 Brattby * 25,7 19,8981 63,8964 SE0810446 Torsmyran * 833,9 19,6022 63,6050 SE0810447 HÃ ¥lvattsmyran * 172,4 20,1664 64,2044 SE0810448 JÃ ¤ttungsmyran * 1 076,9 20,0558 64,5947 SE0810449 BrandbÃ ¤rsberget * 103,7 17,1931 64,2214 SE0810450 MÃ ¥nsberget * 132,4 16,0772 64,4069 SE0810451 Degerliden * 30,5 20,3117 64,5064 SE0810452 NÃ ¤suddsberget * 95,8 18,8378 65,1969 SE0810453 Killingsanden 7,9 21,0422 64,1786 SE0810454 Ã verbo * 9,2 18,8772 64,5114 SE0810455 GÃ ¤rdefjÃ ¤rden * 362,1 21,3272 64,3828 SE0810456 Klubben-RickleÃ ¥n * 87,1 20,9547 64,0822 SE0810457 VÃ ¥gtrÃ ¤sk * 13,1 18,9978 65,3197 SE0810458 ForsbergsbrÃ ¤nnan * 6,3 19,1764 65,0928 SE0810459 Lomselet * 14,5 18,8831 65,1428 SE0810460 RusklidtjÃ ¤rn * 22,4 18,6972 64,7967 SE0810461 FjÃ ¤llheden * 9,7 18,6961 64,1511 SE0810462 RÃ ¥lidknÃ ¶sen * 9,2 18,7911 64,6822 SE0810463 Orrliden * 17,9 18,3233 64,6539 SE0810464 KÃ ¥taberget * 11,6 18,8117 64,8369 SE0810465 BÃ ¥lforsen * 31,5 18,4956 64,6578 SE0810466 Kittelforsheden * 4,8 18,6089 64,9506 SE0810467 Trollberget * 9,2 18,6697 64,8131 SE0810468 NymyrtjÃ ¤rnheden * 12,2 19,8608 65,1472 SE0810469 GranlidtjÃ ¤rn * 18,3 19,5253 64,7036 SE0810470 HolmtrÃ ¤skberget * 7,2 17,3578 65,0197 SE0810471 Djupvik * 43,2 19,4256 64,4819 SE0810472 JÃ ¤rptjÃ ¤rn * 19,3 19,2772 64,4731 SE0810473 JÃ ¤rvtjÃ ¤rn * 13,4 19,2614 64,2219 SE0810474 BrÃ ¤nntjÃ ¤len * 28,9 19,9797 64,3406 SE0810476 SiksjÃ ¶ * 14,4 17,7939 64,3511 SE0810477 RismyrbrÃ ¥net * 14,6 20,4131 63,9294 SE0810478 SÃ ¶rforsskogen * 42,6 19,1639 64,0556 SE0810479 Risberget * 10,1 19,7636 64,3003 SE0810480 DaglÃ ¶sten * 34,5 21,1986 64,5047 SE0810481 Storbacken 15,5 18,6872 64,5183 SE0810483 SÃ ¶rforsdammen 20,8 20,0414 63,8503 SE0810484 Ã tmyrberget 35 416,9 19,4414 64,2339 SE0810486 KlÃ ¤ppmyran 24,5 16,4406 64,8050 SE0810487 PaubÃ ¤cken 792,6 17,8747 64,8336 SE0810489 Valfrid Paulsson-reservatet * 33,6 19,4597 64,4150 SE0810491 UmeÃ ¤lvens delta * 2 010,2 20,3247 63,7428 SE0810492 OrrbÃ ¶le * 8,3 19,6669 63,9947 SE0810495 Bjurselliden * 40,7 19,7344 64,9083 SE0810496 BrÃ ¤nntrÃ ¤sk * 80,1 19,0969 65,2075 SE0810497 Dyngstomberget * 163 19,0594 64,0944 SE0810498 FjÃ ¤lbyn * 27,4 21,4847 64,4178 SE0810499 FlintbÃ ¤cken * 54,2 19,6869 64,8936 SE0810500 Isklinten * 232,5 20,1039 64,2761 SE0810501 GrÃ ¥tanberget * 2 288,9 16,5994 64,9803 SE0810502 Sjulsberget * 702,9 16,8725 64,8722 SE0810503 GransjÃ ¶myrarna * 7 722,5 17,4994 64,5797 SE0810504 Labbetmyrlandet * 1 642,1 16,8992 65,6581 SE0810510 BÃ ¤cknÃ ¤s 1,1 17,9525 64,8528 SE0810512 GigÃ ¥n 269,8 17,5872 64,2833 SE0810513 NjakafjÃ ¤ll * 6 271,8 15,6475 64,9636 SE0810514 TallsjÃ ¶berget * 1 138,9 17,5811 64,4647 SE0810515 Stor-Rotliden * 344,7 18,4172 64,2275 SE0810516 RingÃ ¥skullen * 166,3 17,0594 64,2536 SE0810517 Blakliden * 131,2 18,1697 64,0225 SE0810518 TavlefjÃ ¤rden * 125,7 20,4153 63,7822 SE0810519 Sydostbrotten 4 337,4 20,1250 63,3931 SE0820003 StenskÃ ¤r * 208,2 21,7250 65,1353 SE0820004 Stor-Rebben * 2 716,5 21,9056 65,1772 SE0820007 Jan-SvensamÃ ¶ssan * 91,8 18,5689 65,6164 SE0820008 VittjÃ ¥kk-AkkanÃ ¥lke * 4 214,6 19,0189 65,5411 SE0820009 StinttjÃ ¤rn * 46,7 18,8361 65,7117 SE0820010 DÃ ¶ttrenÃ ¥ive * 235,7 18,7478 65,7394 SE0820011 PellobÃ ¤cken * 20,2 19,4286 65,3519 SE0820013 Bergmyrberget * 24,2 19,3764 65,5203 SE0820015 Luobbalheden * 80,9 19,8806 65,4172 SE0820019 Norrdal * 40,3 20,0361 65,5039 SE0820020 Hedvallen * 71,9 19,2806 65,6811 SE0820021 Gadda- och Granberget * 399 20,0206 65,7214 SE0820022 Haraliden * 335,9 20,1272 65,4347 SE0820023 LillflÃ ¶tuberget * 73,3 20,5511 65,3789 SE0820024 Svartliden * 72,1 20,7119 65,3725 SE0820025 Rokliden * 27,3 20,9181 65,3269 SE0820027 Nakteberget * 360,9 20,2072 65,6353 SE0820028 Rackberget * 54,4 21,0636 65,6833 SE0820035 RÃ ¶dkallen-SÃ ¶rÃ spen * 7 087,8 22,4381 65,3503 SE0820042 Gammelstadsviken 440,2 22,0856 65,6333 SE0820049 LappÃ ¶n * 55 22,5642 65,6061 SE0820051 Selet * 25 21,6781 65,6611 SE0820052 StenÃ ¥kern * 43,6 22,2314 65,5278 SE0820056 Laisdalens fjÃ ¤llurskog * 72 629,2 16,8872 66,0319 SE0820061 Veddek 1 * 6 086,3 17,3289 65,9764 SE0820063 Akkelis * 5 580,9 17,5672 66,1517 SE0820065 Granberg (Kuottavare) * 88,4 18,2397 65,9428 SE0820066 BjÃ ¶rknÃ ¤s * 60 18,4181 65,9400 SE0820067 FettjÃ ¤rn * 43,5 18,5017 65,9272 SE0820069 Nimtek * 4 578 18,4789 65,9797 SE0820070 RakÃ ¥ive * 937,3 17,4350 65,9072 SE0820071 Lehatt * 133,1 18,6214 65,9939 SE0820074 StÃ ¥kke-BÃ ¥rgÃ ¥ fjÃ ¤llurskog * 22 050 18,3194 66,1992 SE0820075 Reivo * 9 715,6 19,1275 65,8214 SE0820077 Nilasjokk * 126,1 19,1247 66,0161 SE0820078 KimkatjÃ ¥kko * 11 19,2103 65,9686 SE0820079 LomtrÃ ¤skvattnet * 22,9 19,7256 65,7622 SE0820080 SvantrÃ ¤sk * 227,7 20,2189 66,0703 SE0820082 Suorke * 4,4 19,8583 66,0189 SE0820083 Vitberget * 626,5 20,3256 65,9772 SE0820084 Ã trÃ ¤sk * 50 20,2994 65,7897 SE0820085 Storberget * 24,1 20,4553 65,8061 SE0820086 Storforsen * 127,2 20,4053 65,8511 SE0820087 Solberget * 73,4 20,2756 66,0331 SE0820089 LÃ ¥ngtrÃ ¤skberget * 60,3 20,5372 65,9372 SE0820090 Ã kerby * 1,9 21,2136 65,9578 SE0820092 Storhuvudet * 701,7 21,5222 65,9453 SE0820093 Gjutberget * 93,3 21,8939 65,7797 SE0820095 SnÃ ¶berget * 416,3 21,9522 65,9872 SE0820104 EriksÃ ¶ren-Svartholmen * 9,9 22,8553 65,7261 SE0820108 Haparanda skÃ ¤rgÃ ¥rd * 7 430,5 23,7750 65,6114 SE0820110 Marabacken-NotvikrÃ ¥ * 13,2 23,5381 65,8436 SE0820111 KÃ ¤ll- och MjÃ ¶trÃ ¤sken * 179,8 23,5856 65,8497 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 410,4 17,0839 66,4489 SE0820124 Tjeggelvas * 32 810,2 17,7581 66,5236 SE0820126 LÃ ¥ngsjÃ ¶n-GÃ ¥brek fjÃ ¤llurskog * 7 266,2 18,3739 66,3558 SE0820129 Daita * 40 18,7681 66,2514 SE0820130 Udtja * 146 491,7 19,1781 66,3747 SE0820131 KronogÃ ¥rd * 5 148,5 19,7036 66,2664 SE0820132 Kuoratsvare * 15,8 19,9769 66,3139 SE0820134 LuottÃ ¥ive * 2 212,4 19,9839 66,3661 SE0820137 SÃ ¥kkevarats * 7 218,8 19,5111 66,4839 SE0820138 SuobbatÃ ¥ive-Jutsavare * 1 977,9 19,9833 66,4858 SE0820145 Vuotnaberget * 18,9 20,7906 66,5144 SE0820146 BlÃ ¥kÃ ¶len * 638,1 21,6297 66,3094 SE0820149 MuggtrÃ ¤sk * 438,3 22,2300 66,3292 SE0820150 HÃ ¤llberg * 120,2 22,1478 66,3756 SE0820151 Granberget * 142,7 22,5261 66,2606 SE0820152 ArmasjÃ ¤rvimyren * 68,8 23,5594 66,2989 SE0820153 Iso-Kuusivaara * 52,3 23,2844 66,3842 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 725,8 18,0003 66,8192 SE0820159 Mellersta HÃ ¤llberg * 21 23,0428 66,5292 SE0820160 Isovaara * 219 23,6317 66,3781 SE0820167 Muddus * 50 223,6 20,1758 66,9019 SE0820170 KuolpajÃ ¤rvi * 76,4 20,6228 67,0239 SE0820176 Linkkarova * 33,8 22,1269 66,8161 SE0820179 Paskatieva * 23,9 22,4864 66,6386 SE0820180 Linalinkka * 12,7 22,1569 66,8158 SE0820186 Ultevis fjÃ ¤llurskog * 117 196,3 19,1611 67,1286 SE0820189 Ligga * 421,7 20,1036 66,7081 SE0820193 Stubba * 33 286,3 20,0553 67,0883 SE0820194 Rumppunen * 216,9 22,4906 66,8178 SE0820195 Turpas * 48,1 22,5922 66,7028 SE0820196 Vinsanlehto * 87,8 22,5911 66,8722 SE0820197 Kuusivaara * 1 521,3 23,3047 66,6739 SE0820199 Pellokielas * 208,1 21,3192 66,6006 SE0820200 Svartberget * 841,8 22,5203 66,6692 SE0820209 Lina fjÃ ¤llurskog * 98 049,7 20,4839 67,3603 SE0820211 Dundret * 5 160,5 20,5753 67,0956 SE0820212 Jerttalompolo * 72,4 21,3608 67,0806 SE0820214 Puolva * 867 21,3711 67,4108 SE0820221 Tunturit * 11 962,4 21,8528 67,2197 SE0820222 Jylkyvaara-SyvÃ ¤joki * 862 22,0692 67,4047 SE0820223 Masugnsbyn * 48,8 22,0819 67,4492 SE0820230 Suorsapakka * 360,1 22,9600 67,1506 SE0820231 Jupukka * 82,7 23,2408 67,2747 SE0820243 Rautas, delar * 81 694,2 19,9050 68,0172 SE0820244 Sautusvaara * 1 832,7 20,8378 67,8944 SE0820251 Rautusakara * 1 133,2 21,1094 67,8639 SE0820259 Ruohojoki * 38,9 22,5456 67,6181 SE0820263 Kursukangas * 61 22,8469 67,5628 SE0820280 SÃ ¤rkitievat * 522,3 23,1939 68,0669 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 336 897,8 20,9369 68,0869 SE0820287 Pessinki fjÃ ¤llurskog * 97 225,3 22,7608 68,0472 SE0820297 KaltisbÃ ¤cken * 310,8 20,3889 66,6964 SE0820298 Granlandet * 27 150,8 21,5256 66,5922 SE0820299 SÃ ¤ivisnÃ ¤s * 108,3 23,5708 65,7906 SE0820300 BjÃ ¶rn * 339,2 23,5797 65,7531 SE0820301 TrutskÃ ¤r * 67,6 23,1925 65,7256 SE0820302 Granholmen * 101,2 22,9794 65,6789 SE0820303 LikskÃ ¤r * 2 508,7 23,0019 65,6406 SE0820304 BÃ ¥dan * 1 854,3 22,2375 65,3964 SE0820305 LikskÃ ¤ret * 186,6 22,3778 65,5203 SE0820306 Kluntarna * 713,6 22,6181 65,4631 SE0820307 Norr-Ã spen * 581,6 22,5167 65,4114 SE0820309 HalsÃ ¶ren * 36,6 21,7239 65,3681 SE0820310 Torne-FurÃ ¶ * 218,9 24,0617 65,7472 SE0820312 Skags-Furuholmen * 62,6 22,7253 65,7769 SE0820313 BÃ ¥tÃ ¶fjÃ ¤rden * 930,4 22,8303 65,6778 SE0820314 HarufjÃ ¤rden * 2 710,5 22,7719 65,6272 SE0820316 Massan * 50,8 23,3031 65,7378 SE0820317 Furuholmen * 34,4 22,2925 65,5056 SE0820320 Haparanda SandskÃ ¤r * 998,7 23,9097 65,6003 SE0820321 Riekkola-VÃ ¤livaara * 95,2 24,1311 65,8192 SE0820322 SikÃ ¶ren * 170,9 22,6436 65,7756 SE0820323 BergÃ ¶fjÃ ¤rden * 751,3 22,7056 65,7139 SE0820324 HÃ ¤stholmen * 32,1 22,2869 65,4911 SE0820327 Kalix yttre skÃ ¤rgÃ ¥rd * 9 296,4 23,3122 65,6933 SE0820329 Patta Peken * 1 891,6 21,9472 65,3147 SE0820330 VargÃ ¶draget * 353,7 21,7194 65,2497 SE0820332 HolsterÃ ¶arna * 140,3 22,7239 65,7569 SE0820333 Tervajoki * 75,8 23,1444 67,3492 SE0820335 Stora VÃ ¤nsberget * 567,4 22,1658 66,5031 SE0820336 Vaimisberget * 54,9 22,7322 66,3119 SE0820337 Ranesvare * 3 776,3 20,7753 66,6681 SE0820340 Manalainen * 732,1 23,0617 67,6406 SE0820400 Vasikkavuoma 199,5 23,2056 67,2269 SE0820403 Ytterberget 5,3 22,7853 66,5225 SE0820404 Rislandet 3,2 22,0531 66,7056 SE0820405 PÃ ¤Ã ¤jÃ ¤rvi 7,2 23,5047 67,0142 SE0820406 Annelund 5,7 20,7161 66,3400 SE0820407 BjÃ ¤ssberget 3,1 21,6814 65,7531 SE0820408 BrÃ ¤nntjÃ ¤rn 0,77 21,0128 65,6081 SE0820409 PalojÃ ¤rvi * 3,9 23,8672 65,8236 SE0820410 HukkajÃ ¤rvi 3 23,1247 66,3269 SE0820411 Kanisberget 1,1 20,9328 65,6436 SE0820412 Karijoki 2,7 22,6586 66,8064 SE0820413 StortjÃ ¤rnen 1,8 20,9172 65,7014 SE0820414 NÃ ¤smyran * 4 22,9853 65,7908 SE0820415 Palo-Tervasvaara 3,3 21,0406 67,5536 SE0820416 SÃ ¶rbyn 5,3 21,6681 66,0550 SE0820417 Understberget 4,8 21,5883 65,7889 SE0820418 Ã sterby 4 21,0575 66,0181 SE0820419 KlusÃ ¥n 2,4 20,8094 66,1214 SE0820420 KÃ ¤lsberget 3,3 21,0747 65,6386 SE0820421 LapptrÃ ¤sket 3,1 19,6322 65,3111 SE0820430 Torne och Kalix Ã ¤lvsystem 176 092,3 19,9628 68,0831 SE0820431 RÃ ¥neÃ ¤lven 15 633,6 21,5236 66,3631 SE0820432 ByskeÃ ¤lven 16 772,2 19,5097 65,5567 SE0820433 Ã byÃ ¤lven 7 140,9 20,5236 65,3553 SE0820434 PiteÃ ¤lven 52 486 18,6200 66,2997 SE0820450 Backen * 0,5 21,5256 65,5161 SE0820452 SkrakahÃ ¤llan * 1,4 22,6239 65,5892 SE0820454 Persbacka 1,4 20,2122 66,5489 SE0820455 AbborrtrÃ ¤sk 4,7 20,3508 67,0869 SE0820456 Skatabryggan * 23,1 22,2464 65,6325 SE0820457 Forshed 1,1 22,1939 66,1672 SE0820458 Kuldholmen 7,1 22,8478 66,3606 SE0820461 RuokojÃ ¤rvi * 3,7 22,2303 67,3275 SE0820462 Hanhinvittikko 2,5 23,4869 66,4522 SE0820463 KÃ ¤llgÃ ¥rden * 9,3 21,9881 65,8214 SE0820465 SkÃ ¤ret 7,2 21,8081 65,5392 SE0820466 LiviÃ ¶joki 1,3 23,1131 67,2344 SE0820467 Maalari * 1,9 23,1772 67,2544 SE0820468 Fligget 1,4 21,7539 66,1761 SE0820470 PyrÃ ¶eÃ ¤noja 3,7 23,6456 67,3567 SE0820471 Heikkamavuoma 21 21,2211 67,3319 SE0820555 Tolikheden-Karkberget * 196,7 20,9558 66,4125 SE0820613 LustgÃ ¥rden * 287,7 21,4247 65,5506 SE0820614 Stormyran * 1 988,5 20,3622 66,0631 SE0820615 Rappomyran * 3 030,9 20,9631 66,3769 SE0820616 PÃ ¤ivÃ ¤vuoma * 2 758,8 21,2214 66,6464 SE0820617 VÃ ¤nnijÃ ¤nkkÃ ¤ * 948,2 23,2114 67,3114 SE0820618 Tervavuoma * 5 771 22,9069 67,4414 SE0820624 Alterberget * 50,1 21,9792 65,5747 SE0820626 RenskinnskÃ ¶len * 107,2 21,6797 66,0253 SE0820627 ForstjÃ ¤rnberget * 82,1 21,2447 65,5417 SE0820628 HÃ ¤lltrÃ ¤skskogen * 8,2 21,4017 65,5889 SE0820629 JÃ ¤vreholmen * 2 747,6 21,6786 65,1444 SE0820630 MellerstÃ ¶n * 1 466,9 21,8394 65,1844 SE0820631 VargÃ ¶n * 1 493,5 21,7478 65,2731 SE0820701 Storgrundet 12 22,6378 65,9053 SE0820702 SÃ ¤ivis 0,26 23,6786 65,8336 SE0820703 Kraaseli-SelkÃ ¤kari 6,7 24,1381 65,8064 SE0820704 RÃ ¥nefjÃ ¤rden * 5 703,3 22,4383 65,8261 SE0820705 Tetberget 5,9 21,6078 65,4300 SE0820706 Timmerberget 3,8 21,9814 65,7719 SE0820707 BrÃ ¤nntrÃ ¤sket 3,3 23,5372 65,9614 SE0820708 Bombmurkleskogen 20,7 20,3858 66,6536 SE0820709 Vuonoviken 4 24,0394 65,8178 SE0820710 Kraaseli 29,4 24,1192 65,7939 SE0820711 SvensbyfjÃ ¤rden 2,2 21,4061 65,3153 SE0820712 Riekkola 10,9 24,1186 65,8139 SE0820713 Haparanda hamn 1,2 23,9092 65,7711 SE0820715 Kurkkionvuoma * 549,9 22,1639 67,4164 SE0820716 Kahtovuoma * 471,3 23,4194 68,0336 SE0820717 Ripakaisenvuoma * 2 864,9 21,8547 67,8253 SE0820718 StorÃ ¶n 37,7 23,1350 65,7294 SE0820719 Aspberget * 383 20,5894 66,3128 SE0820720 Tapmokberget * 199,5 20,6828 66,3528 SE0820721 BjÃ ¶rkberget * 257,3 20,2719 66,3856 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 671,7 19,6547 66,9447 SE0820723 StrÃ ¥kanÃ ¤sberget * 149,2 23,0131 65,8431 SE0820724 MalÃ ¶ren 181 23,5569 65,5264 SE0820725 Andersviksravinerna * 98,8 20,7214 66,4058 SE0820726 Kuoukaravinerna sÃ ¶dra 10,2 20,5025 66,5567 SE0820727 Kuoukaravinerna norra 5,5 20,4956 66,5608 SE0820728 GÃ ¶rjeÃ ¥n 663,8 20,6575 66,3153 SE0820729 Floxen 67,3 21,2411 65,5653 SE0820730 FognÃ ¤stjÃ ¤rn 0,91 22,3319 65,8775 SE0820731 RÃ ¤vaberget 6,1 22,3706 65,9039 SE0820732 Timmerberget sÃ ¶dra 3,6 21,9906 65,7622 SE0820733 Finnberget 4,2 23,5872 65,8047 SE0820734 Sarvenkataja 67,2 24,1486 65,6219 SE0820735 Stora Hepokari 185,2 24,0342 65,6089 SE0820736 UrstjÃ ¤rnbÃ ¤cken 1 063,1 20,9111 66,0100 SE0820737 LaisÃ ¤lven 11 063,9 17,1864 65,9603 SE0820740 Gallejaur * 14,6 19,4806 65,1878 SE0820741 Austi 37 24,1431 65,6814 SE0820742 EnskÃ ¤r 41,9 23,9928 65,6606 SE0820743 Huitori 87,6 24,0728 65,6347 SE0820744 Kataja 65,7 24,1667 65,7056 SE0820745 Klaus 12,9 24,1194 65,7197 SE0820746 Stora HamnskÃ ¤r 30,3 24,1200 65,7019 SE0820747 Tantamanni 43,2 23,9178 65,6092 SE0820748 Tervaletto 42,4 24,1011 65,6819 SE0820749 TÃ ¶yrÃ ¤ 16,5 24,0494 65,6122 SE0820750 Ã imÃ ¤ 15,8 24,0331 65,6694 SE0820751 Marakallen 5 983,5 22,5856 65,2519